Exhibit 10.1
 
 
Published CUSIP Number: 11162DAA0
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission, pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
$1,225,000,000
CREDIT AGREEMENT
Dated as of October 7, 2008
among
BROCADE COMMUNICATIONS SYSTEMS, INC.,
as the Borrower,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and
L/C Issuer,
MORGAN STANLEY SENIOR FUNDING, INC.,
as Syndication Agent
and
The Other Lenders Party Hereto
 
BANC OF AMERICA SECURITIES LLC
and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Joint Lead Arrangers and Joint Bookrunners
HSBC BANK USA, NATIONAL ASSOCIATION
and
KEYBANK NATIONAL ASSOCIATION
as Co-Documentation Agents
Cahill Gordon & Reindel llp
80 Pine Street
New York, New York 10005
(212) 701-3000
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Section       Page  
 
            ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 
           
1.01
  Defined Terms     2  
1.02
  Other Interpretive Provisions     36  
1.03
  Accounting Terms     37  
1.04
  Rounding     37  
1.05
  Times of Day     37  
1.06
  Letter of Credit Amounts     37  
 
            ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 
           
2.01
  The Loans     38  
2.02
  Borrowings, Conversions and Continuations of Loans     38  
2.03
  Letters of Credit     40  
2.04
  Swing Line Loans     49  
2.05
  Prepayments     52  
2.06
  Termination or Reduction of Commitments     56  
2.07
  Repayment of Loans     57  
2.08
  Interest     58  
2.09
  Fees     59  
2.10
  Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate  
  59  
2.11
  Evidence of Debt     60  
2.12
  Payments Generally; Administrative Agent’s Clawback     60  
2.13
  Sharing of Payments by Lenders     62  
2.14
  Increase in Revolving Credit Facility     63  
2.15
  Release of Pre-Funding Security     65  
 
            ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 
           
3.01
  Taxes     66  
3.02
  Illegality     69  
3.03
  Inability To Determine Rates     69  
3.04
  Increased Costs; Reserves on Eurodollar Rate Loans     69  
3.05
  Compensation for Losses     71  
3.06
  Mitigation Obligations; Replacement of Lenders     72  
3.07
  Survival     72  

-i-



--------------------------------------------------------------------------------



 



              Section       Page  
 
            ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 
           
4.01A
  Conditions of Initial Term Loan Credit Extension     72  
4.01B
  Conditions of Initial Credit Extension     75  
4.02
  Conditions to All Other Credit Extensions     81  
 
            ARTICLE V
REPRESENTATIONS AND WARRANTIES

 
           
5.01
  Existence, Qualification and Power     82  
5.02
  Authorization; No Contravention     82  
5.03
  Governmental Authorization; Other Consents     83  
5.04
  Binding Effect     83  
5.05
  Financial Statements; No Material Adverse Effect     84  
5.06
  Litigation     84  
5.07
  No Default     84  
5.08
  Ownership of Property; Liens; Investments     85  
5.09
  Environmental Matters     86  
5.10
  Insurance     86  
5.11
  Taxes     86  
5.12
  ERISA Compliance     87  
5.13
  Subsidiaries; Equity Interests; Loan Parties     88  
5.14
  Margin Regulations; Investment Company Act     88  
5.15
  Disclosure     88  
5.16
  Compliance with Laws     89  
5.17
  Intellectual Property; Licenses, Etc.     89  
5.18
  Solvency     89  
5.19
  Labor Matters     89  
5.20
  Collateral Documents     90  
5.21
  Use of Proceeds     90  
5.22
  Designation as Senior Debt     91  
5.23
  Immaterial Subsidiaries     91  
 
            ARTICLE VI
AFFIRMATIVE COVENANTS

 
           
6.01
  Financial Statements     91  
6.02
  Certificates; Other Information     92  
6.03
  Notices     94  
6.04
  Payment of Obligations     94  
6.05
  Preservation of Existence, Etc.     94  
6.06
  Maintenance of Properties, Etc.     94  
6.07
  Maintenance of Insurance     96  
6.08
  Compliance with Laws     97  
6.09
  Books and Records     97  

-ii-



--------------------------------------------------------------------------------



 



              Section       Page  
 
           
6.10
  Inspection Rights     97  
6.11
  Use of Proceeds     98  
6.12
  Covenant To Guarantee Obligations and Give Security     98  
6.13
  Further Assurances     99  
6.14
  Employee Benefits     100  
6.15
  Compliance with Environmental Laws     100  
6.16
  Information Regarding Collateral and Loan Documents     101  
 
            ARTICLE VII
NEGATIVE COVENANTS

 
           
7.01
  Liens     101  
7.02
  Indebtedness     104  
7.03
  Investments     107  
7.04
  Fundamental Changes     110  
7.05
  Dispositions     111  
7.06
  Restricted Payments     113  
7.07
  Change in Nature of Business     114  
7.08
  Transactions with Affiliates     114  
7.09
  Burdensome Agreements     114  
7.10
  Financial Covenants     115  
7.11
  Capital Expenditures     116  
7.12
  Prepayments of Other Indebtedness; Modifications of Organization Documents and
Other Documents, Etc.     116  
7.13
  Accounting Changes     117  
 
            ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 
           
8.01
  Events of Default     117  
8.02
  Remedies upon Event of Default     119  
8.03
  Application of Funds     120  
 
            ARTICLE IX
ADMINISTRATIVE AGENT

 
           
9.01
  Appointment and Authority     121  
9.02
  Rights as a Lender     121  
9.03
  Exculpatory Provisions     122  
9.04
  Reliance by Administrative Agent     123  
9.05
  Delegation of Duties     123  
9.06
  Resignation of Administrative Agent     123  
9.07
  Non-Reliance on Administrative Agent and Other Lenders     124  
9.08
  No Other Duties, Etc.     124  
9.09
  Administrative Agent May File Proofs of Claim     124  
9.10
  Collateral and Guaranty Matters     125  

-iii-



--------------------------------------------------------------------------------



 



              Section       Page  
 
           
9.11
  Withholding Tax     126  
 
            ARTICLE X
MISCELLANEOUS

 
           
10.01
  Amendments, Etc.     126  
10.02
  Notices; Effectiveness; Electronic Communications     128  
10.03
  No Waiver; Cumulative Remedies; Enforcement     130  
10.04
  Expenses; Indemnity; Damage Waiver     131  
10.05
  Payments Set Aside     133  
10.06
  Successors and Assigns     133  
10.07
  Treatment of Certain Information; Confidentiality     138  
10.08
  Right of Setoff     139  
10.09
  Interest Rate Limitation     139  
10.10
  Counterparts; Integration; Effectiveness     140  
10.11
  Survival of Representations and Warranties     140  
10.12
  Severability     140  
10.13
  Replacement of Lenders     140  
10.14
  Governing Law; Jurisdiction; Etc.     141  
10.15
  Waiver of Jury Trial     142  
10.16
  No Advisory or Fiduciary Responsibility     142  
10.17
  USA PATRIOT Act Notice     143  
10.18
  Time of the Essence     143  
10.19
  ENTIRE AGREEMENT     143  
 
            SIGNATURES     S-1  

SCHEDULES

     
1.01
  Existing Cash Management Banks
2.01
  Commitments and Applicable Percentages
4.01(II)(a)(ix)(C)
  Mortgage Policy Amounts
4.01(II)(a)(x)(F)
  Leased Property
5.06
  Disclosed Matters
5.08(b)
  Existing Liens
5.11
  Taxes
5.13
  Subsidiaries
5.17
  Intellectual Property; Licenses
7.02
  Existing Indebtedness
7.03(e)
  Existing Investments
10.02
  Administrative Agent’s Office; Certain Addresses for Notices

-iv-



--------------------------------------------------------------------------------



 



EXHIBITS

     
Form of
   
A
  Loan Notice
B
  Swing Line Loan Notice
C-1
  Term Note
C-2
  Revolving Credit Note
D
  Compliance Certificate
E
  Assignment and Assumption
F
  Guaranty
G
  Security Agreement
H
  Pre-Funding Security Agreement
I
  [Reserved]
J
  Perfection Certificate
K
  Perfection Certificate Supplement
L-1
  Closing Date Opinion Matters — Counsel to Loan Parties
L-2
  Acquisition Closing Date Opinion Matters — Counsel to Loan Parties
M
  Intercompany Note
N
  [Reserved]
O-1
  Tax Status Certificate 1
O-2
  Tax Status Certificate 2
O-3
  Tax Status Certificate 3
O-4
  Tax Status Certificate 4

-v-



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
          This CREDIT AGREEMENT (“Agreement”) is entered into as of October 7,
2008 among BROCADE COMMUNICATIONS SYSTEMS, INC., a Delaware corporation (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.
PRELIMINARY STATEMENTS:
          Pursuant to the Agreement and Plan of Merger dated July 21, 2008
(including all schedules and exhibits thereto, the “Acquisition Agreement”)
among the Borrower, Falcon Acquisition Sub, Inc., a Delaware corporation and an
indirect Wholly-Owned Subsidiary of the Borrower (“Merger Sub”), and Foundry
Networks, Inc., a Delaware corporation (the “Acquired Business”), Merger Sub
will merge with and into the Acquired Business (the “Acquisition”), with the
Acquired Business surviving such merger as an indirect Wholly-Owned Subsidiary
of the Borrower.
          The proceeds of the borrowings hereunder will be used to fund a
portion of the Transaction and provide ongoing working capital and for other
general corporate purposes of the Borrower and its Subsidiaries.
          The Borrower has requested that (i) the Revolving Credit Lenders
provide Revolving Credit Commitments of $125,000,000 in the aggregate to be
available for Revolving Credit Loans; (ii) the Term Loan Lenders make Term Loans
in the amount of $1,100,000,000 on the Closing Date; and (iii) the L/C Issuer
issue letters of credit for the account of the Borrower. The Revolving Credit
Facility may include one or more Swing Line Loans and one or more Letters of
Credit from time to time.
          Concurrently with the Closing Date, the Borrower will enter into the
Pre-Funding Security Agreement (as defined below) with the Administrative Agent,
pursuant to which the gross proceeds from the Term Loans funded on the Closing
Date and an additional amount in cash sufficient to pay accrued and unpaid
interest on the principal amount of the Term Loans from the date hereof to
December 31, 2008 (collectively, with any other property from time to time
subject to the Pre-Funding Security Agreement (as defined below), the
“Pre-Funding Security”) will be deposited in an account that will be pledged to
the Administrative Agent for the benefit of the Term Loan Lenders.
          The Lenders have indicated their willingness to lend and the L/C
Issuer has indicated its willingness to issue letters of credit, in each case,
on the terms and subject to the conditions set forth herein.
          In consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
          1.01 Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:
          “Acquired Business” has the meaning specified in the Preliminary
Statements.
          “Acquired Indebtedness” means (1) with respect to any Person that
becomes a Subsidiary after the Closing Date, Indebtedness of such Person and its
Subsidiaries existing at the time such Person becomes a Subsidiary that was not
incurred in connection with, or in contemplation of, such Person becoming a
Subsidiary and (2) with respect to the Borrower or any Subsidiary, any
Indebtedness of a Person (other than the Borrower or a Subsidiary) existing at
the time such Person is merged with or into the Borrower or a Subsidiary, or
Indebtedness expressly assumed by the Borrower or any Subsidiary in connection
with the acquisition of an asset or assets from another Person, which
Indebtedness was not, in any case, incurred by such other Person in connection
with, or in contemplation of, such merger or acquisition.
          “Acquisition” has the meaning specified in the Preliminary Statements.
          “Acquisition Agreement” has the meaning specified in the Preliminary
Statements.
          “Acquisition Closing Date” means the first date all the conditions
precedent in Section 4.01(II) are satisfied or waived in accordance with
Section 10.01.
          “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
          “Administrative Agent’s Office” means the Administrative Agent’s
address and, as appropriate, account as set forth on Schedule 10.02, or such
other address or account as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Aggregate Commitments” means the Commitments of all the Lenders.
          “Agreement” means this Credit Agreement.
          “Applicable ECF Sweep Percentage” means, for any fiscal year, (a) 50%
if the Consolidated Senior Secured Leverage Ratio as of the last day of such
fiscal year is greater than or equal to 1.50:1.00 and (b) 0% if the Consolidated
Senior Secured Leverage Ratio as of the last day of such fiscal year is less
than 1.5:1.00.

-2-



--------------------------------------------------------------------------------



 



          “Applicable Fee Rate” means (i) from the Closing Date to the date on
which the Administrative Agent receives a Compliance Certificate pursuant to
Section 6.02(b) for the first full fiscal quarter ending after the Closing Date,
0.50% per annum and (ii) thereafter, the applicable percentage per annum set
forth below determined by reference to the Consolidated Senior Secured Leverage
Ratio as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(b):

          Applicable Fee Rate     Consolidated Senior     Pricing   Secured    
Level   Leverage Ratio   Applicable Fee Rate 1   >1.50:1:00   0.500% 2  
≤1.50:1.00
but
>1.00:1.00   0.375% 3   ≤1.00:1.00   0.250%

Any increase or decrease in the Applicable Fee Rate resulting from a change in
the Consolidated Senior Secured Leverage Ratio shall become effective as of the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Level 1 shall apply in respect of the Applicable Fee Rate as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered until the Business Day after the date on which
it is actually delivered (and thereafter the Pricing Level otherwise determined
in accordance with this definition shall apply).
          In the event that any Compliance Certificate delivered pursuant to
Section 6.02(b) is shown to be inaccurate (regardless of whether this Agreement
or the Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to a higher Applicable Fee Rate for any
period (an “Applicable Period”) than the Applicable Fee Rate applied for such
Applicable Period, then (i) the Borrower shall immediately deliver to the
Administrative Agent a correct Compliance Certificate for such Applicable
Period, (ii) the Applicable Fee Rate shall be determined by reference to the
corrected Compliance Certificate (but in no event shall the Lenders owe any
amounts to the Borrower), and (iii) the Borrower shall immediately pay to the
Administrative Agent the additional amounts owing as a result of such increased
Applicable Fee Rate for such Applicable Period, which payment shall be promptly
applied by the Administrative Agent in accordance with the terms hereof. This
paragraph shall not limit the rights of the Administrative Agent and the Lenders
hereunder.
          “Applicable Percentage” means (a) in respect of the Term Loan
Facility, with respect to any Term Loan Lender at any time, the percentage
(carried out to the ninth decimal place) of the Term Loan Facility represented
by (i) on or prior to the Closing Date, such Term Loan Lender’s Term Loan
Commitment at such time and (ii) thereafter, the principal amount of such Term
Loan Lender’s Term Loans at such time, and (b) in respect of the Revolving
Credit Facility, with respect to any Revolving Credit Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by such Revolving Credit

-3-



--------------------------------------------------------------------------------



 



Lender’s Revolving Credit Commitment at such time. If the commitment of each
Revolving Credit Lender to make Revolving Credit Loans and the obligation of the
L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, or if the Revolving Credit Commitments have expired, then the
Applicable Percentage of each Revolving Credit Lender in respect of the
Revolving Credit Facility shall be determined based on the Applicable Percentage
of such Revolving Credit Lender in respect of the Revolving Credit Facility most
recently in effect, giving effect to any subsequent assignments. The initial
Applicable Percentage of each Lender in respect of each Facility is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
          “Applicable Rate” means (a) in respect of the Revolving Credit Loans,
(i) from the Closing Date to the date on which the Administrative Agent receives
a Compliance Certificate pursuant to Section 6.02(b) for the first full fiscal
quarter ending after the Closing Date, 3.00% per annum for Base Rate Loans and
4.00% per annum for Eurodollar Rate Loans, and (ii) thereafter, the applicable
percentage per annum set forth below determined by reference to the Consolidated
Senior Secured Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):

                  Applicable Rate for Revolving Credit Loans            
Eurodollar     Pricing   Consolidated Senior Secured   Rate   Base Rate Level  
Leverage Ratio   Loans   Loans 1   >1:50 to 1:00   400 bps   300 bps 2   ≤1:50
to 1:00
but
>1:00 to 1:00   375 bps   275 bps 3   ≤1:00 to 1:00   350 bps   250 bps        
     

and (b) in respect of Term Loans, 3.00% per annum for Base Rate Loans and 4.00%
per annum for Eurodollar Rate Loans.
          Any increase or decrease in the Applicable Rate for Revolving Credit
Loans resulting from a change in the Consolidated Senior Secured Leverage Ratio
shall become effective as of the first Business Day immediately following the
date a Compliance Certificate is delivered pursuant to Section 6.02(b);
provided, however, that if a Compliance Certificate is not delivered when due in
accordance with such Section, then Pricing Level 1 shall apply in respect of the
Revolving Credit Facility as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered until the
Business Day after the date on which such Compliance Certificate is actually
delivered (and thereafter the Pricing Level otherwise determined in accordance
with this definition shall apply). Notwithstanding anything to the contrary
contained in this definition, the determination of the Applicable Rate for any
period shall be subject to the provisions of Section 2.10(b).

-4-



--------------------------------------------------------------------------------



 



          In the event that any Compliance Certificate delivered pursuant to
Section 6.02(b) is shown to be inaccurate (regardless of whether this Agreement
or the Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to a higher Applicable Rate for any
period (an “Applicable Period”) than the Applicable Rate applied for such
Applicable Period, then (i) the Borrower shall immediately deliver to the
Administrative Agent a correct Compliance Certificate for such Applicable
Period, (ii) the Applicable Rate shall be determined by reference to the
corrected Compliance Certificate (but in no event shall the Lenders owe any
amounts to the Borrower), and (iii) the Borrower shall immediately pay to the
Administrative Agent the additional interest owing as a result of such increased
Applicable Rate for such Applicable Period, which payment shall be promptly
applied by the Administrative Agent in accordance with the terms hereof. This
paragraph shall not limit the rights of the Administrative Agent and the Lenders
hereunder.
          “Applicable Revolving Credit Percentage” means, with respect to any
Revolving Credit Lender at any time, such Revolving Credit Lender’s Applicable
Percentage in respect of the Revolving Credit Facility at such time.
          “Appropriate Lender” means, at any time, (a) with respect to either
the Term Loan Facility or the Revolving Credit Facility, a Lender that has a
Commitment with respect to such Facility or holds a Term Loan or a Revolving
Credit Loan, respectively, at such time, (b) with respect to the Letter of
Credit Sublimit, (i) the L/C Issuer and (ii) if any Letters of Credit have been
issued pursuant to Section 2.03(a), the Revolving Credit Lenders and (c) with
respect to the Swing Line Sublimit, (i) the Swing Line Lender and (ii) if any
Swing Line Loans are outstanding pursuant to Section 2.04(a), the Revolving
Credit Lenders.
          “Approved Fund” means any Fund that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.
          “Arrangers” means Banc of America Securities LLC and Morgan Stanley
Senior Funding, Inc., in their capacity as joint lead arrangers and joint
bookrunners.
          “Assignee Group” means two or more Eligible Assignees that are
Affiliates of one another or two or more Approved Funds managed by the same
investment advisor.
          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
          “Attributable Indebtedness” as to any Person, means, on any date of
determination, (a) in respect of any Capitalized Lease of such Person, the
capitalized amount thereof that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP, (b) in respect of any
Synthetic Lease Obligation, the capitalized amount of the remaining lease or
similar payments under the relevant lease or other applicable agreement or
instrument that would appear on a balance sheet of such Person prepared as of
such date in accordance with

-5-



--------------------------------------------------------------------------------



 



GAAP if such lease or other agreement or instrument were accounted for as a
Capitalized Lease and (c) all Synthetic Debt of such Person.
          “Availability Period” means the period from and including the
Acquisition Closing Date to the earliest of (i) the Maturity Date for the
Revolving Credit Facility, (ii) the date of termination of the Revolving Credit
Commitments pursuant to Section 2.06, and (iii) the date of termination of the
commitment of each Revolving Credit Lender to make Revolving Credit Loans and of
the obligation of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02.
          “Bank of America” means Bank of America, N.A. and its successors.
          “Base Rate" means for any day a fluctuating rate per annum equal to
the higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of
interest in effect” for such day as publicly announced from time to time by Bank
of America as its “prime rate.” The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change. Notwithstanding anything above to the contrary, the
Base Rate shall not be deemed to be less than 4.00% per annum.
          “Base Rate Loan” means a Revolving Credit Loan or a Term Loan that
bears interest based on the Base Rate.
          “Board of Directors” means, with respect to any Person, (i) in the
case of any corporation, the board of directors of such Person, (ii) in the case
of any limited liability company, the board of managers of such Person, (iii) in
the case of any partnership, the Board of Directors of the general partner of
such Person and (iv) in any other case, the functional equivalent of the
foregoing.
          “Borrower” has the meaning specified in the introductory paragraph
hereto.
          “Borrower Audited Financial Statements” means the audited consolidated
balance sheets of the Borrower and its Subsidiaries as of October 27, 2007, and
the related consolidated statements of income or operations and cash flows for
the fiscal year then ended, including the notes thereto.
          “Borrower Materials” has the meaning specified in Section 6.02.
          “Borrower Unaudited Financial Statements” means the consolidated
balance sheet of the Borrower and its Subsidiaries as of July 26, 2008, and the
related consolidated statements of income or operations and cash flows for the
nine-month period ended July 26, 2008.
          “Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing
or a Term Loan Borrowing, as the context may require.

-6-



--------------------------------------------------------------------------------



 



          “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks are authorized to close under the Laws of, or are
in fact closed in, the state where the Administrative Agent’s Office is located
and, if such day relates to any Eurodollar Rate Loan, means any such day on
which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.
          “Campus Sale-Leaseback” means the sale-leaseback of the property
identified to the Arrangers as the “Campus” located at the intersection of
Highway 237 & North 1st street , in San Jose, CA.
          “Capital Expenditures” means, with respect to any Person for any
period, the aggregate of all expenditures of property, plant and equipment and
any other capital assets of such Person that are (or would be) set forth in a
consolidated statement of cash flows of such Person for such period prepared in
accordance with GAAP; provided that Capital Expenditures shall not include
(a) expenditures that constitute Permitted Acquisitions, (b) the purchase price
of equipment that is purchased simultaneously with the trade-in of existing
equipment to the extent that the gross amount of such purchase price is reduced
by the credit granted by the seller of such equipment for the equipment being
traded in at such time or (c) expenditures made in connection with the
replacement, substitution, restoration or repair of assets to the extent
financed with (x) insurance proceeds paid on account of the loss or damage to
the assets being replaced, restored or repaired or (y) awards of compensation
arising from the taking by eminent domain or condemnation of the assets being
replaced.
          “Capitalized Lease” as applied to any Person, means any lease (or
other arrangement conveying the right to use) of any property (whether real,
personal or mixed) by that Person as lessee that, in conformity with GAAP, is
accounted for as a capital lease on the balance sheet of that Person.
          “Cash Collateralize” means to pledge and deposit with or deliver to
the Administrative Agent, for the benefit of the L/C Issuer, the Swing Line
Lender and/or the Lenders (as the case may be), as collateral for the L/C
Obligations or Swing Line Loans (as the case may be), cash or deposit account
balances pursuant to documentation in form and substance reasonably satisfactory
to the Administrative Agent, the L/C Issuer and/or Swing Line Lender (as the
case may be) (which documents are hereby consented to by the Lenders to the
extent applicable). Derivatives of such term have corresponding meanings.
          “Cash Equivalents” means any of the following:
     (a) readily marketable obligations issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;
     (b) time deposits (including eurodollar time deposits) with, or insured
certificates of deposit or bankers’ acceptances of, any commercial bank that (i)
(A) is a Lender or (B) is organized under the laws of the United States of
America, any state thereof or the District of Columbia or is the principal
banking subsidiary of a bank holding compa-

-7-



--------------------------------------------------------------------------------



 



ny organized under the laws of the United States of America, any state thereof
or the District of Columbia, and is a member of the Federal Reserve System,
(ii) issues (or the parent of which issues) commercial paper rated at least
“Prime-l” (or the then equivalent grade) by Moody’s or at least “A-1” (or the
then equivalent grade) by S&P, and (iii) has combined capital and surplus of at
least $500,000,000, in each case with maturities of not more than one year from
the date of acquisition thereof;
     (c) commercial paper issued by any Person organized under the laws of any
state of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than one year from the date of
acquisition thereof;
     (d) repurchase obligations of any commercial bank satisfying the
requirements of clause (b) above, having a term of not more than 30 days with
respect to securities issued or unconditionally guaranteed or insured by the
United States of America (or by any agency thereof to the extent such
obligations are backed by the full faith and credit of the United States of
America);
     (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States of America or by any political subdivision or taxing
authority of any such state, commonwealth or territory, the securities of which
state, commonwealth, territory, political subdivision or taxing authority (as
the case may be) are rated at least “A” by S&P or at least “A” by Moody’s;
     (f) securities with maturities of one year or less from the date of
acquisition backed by a standby letter of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) above;
     (g) shares, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b), (c), (d) and
(e) of this definition; and
     (h) in the case of any Foreign Subsidiary, investments denominated in the
currency of the jurisdiction in which such Subsidiary is organized or has its
principal place of business which are similar to the items specified in
subsections (a) through (g) of this definition made in the ordinary course of
business.
          “Cash Management Agreement” means any agreement to provide cash
management services, including treasury, depository, overdraft, credit or debit
card, electronic funds transfer and other cash management arrangements.
          “Cash Management Bank” means any Person that, (a) is a Lender or an
Affiliate of a Lender, (b) was a Lender or an Affiliate of a Lender at the time
it entered into a Cash Man-

-8-



--------------------------------------------------------------------------------



 



agement Agreement, or (c) is a party to a Cash Management Agreement with the
Borrower on the Closing Date as set forth on Schedule 1.01.
          “Casualty Event” means any involuntary loss of title, any involuntary
loss of damage to or any destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, any property of the Borrower or
any Subsidiary.
          “CERCLA” means the Comprehensive Environmental Response, Compensation
and Liability Act of 1980.
          “CERCLIS” means the Comprehensive Environmental Response, Compensation
and Liability Information System maintained by the U.S. Environmental Protection
Agency.
          “CFC” means a Person that is a controlled foreign corporation under
Section 957 of the Code.
          “Change in Law” means the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority.
          “Change of Control” means an event or series of events by which:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a person or group
shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of 35% or more of the equity securities of the Borrower
entitled to vote for members of the Board of Directors of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right); or
     (b) during any period of 12 consecutive months a majority of the members of
the Board of Directors of the Borrower cease to be composed of individuals
(i) who were members of that Board of Directors on the first day of such period,
(ii) whose election or nomination to that Board of Directors was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that Board of Directors or
(iii) whose election or nomination to that Board of Directors was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that Board of Directors;
or
     (c) any Person or two or more Persons acting in concert shall have acquired
by contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Bor-

-9-



--------------------------------------------------------------------------------



 



rower, or control over the equity securities of the Borrower entitled to vote
for members of the Board of Directors of the Borrower on a fully-diluted basis
(and taking into account all such securities that such Person or Persons have
the right to acquire pursuant to any option right) representing 35% or more of
the combined voting power of such securities; or
     (d) a “change of control” or any comparable term under, and as defined in,
the documents governing the Debt Securities or the indenture governing the
McData Notes or other debt with a principal amount in excess of the Threshold
Amount, shall have occurred.
          “Chattel Paper” has the meaning assigned to such term in the Security
Agreement.
          “Closing Date” means the first date all the conditions precedent in
Section 4.01(I) are satisfied or waived in accordance with Section 10.01.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Co-Documentation Agents” means HSBC Bank USA, National Association
and KeyBank, National Association, in their capacities as co-documentation
agents.
          “Collateral” means all of the “Collateral,” “Mortgaged Property” and
“Trust Property” referred to in the Collateral Documents and all of the other
property that is or is intended under the terms of the Collateral Documents to
be subject to Liens in favor of the Administrative Agent for the benefit of the
Secured Parties.
          “Collateral Documents” means, collectively, the Security Agreement,
the Mortgages, each of the other mortgages, collateral assignments, security
agreements, pledge agreements or other similar agreements delivered to the
Administrative Agent pursuant to Section 6.12, and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
the Administrative Agent for the benefit of the Secured Parties.
          “Commitment” means a Term Loan Commitment or a Revolving Credit
Commitment, as the context may require.
          “Commitment Fee” has the meaning specified in Section 2.09.
          “Compliance Certificate” means a certificate substantially in the form
of Exhibit D.
          “Consolidated EBITDA” means, with respect to any Measurement Period,
an amount equal to Consolidated Net Income of the Borrower and its Subsidiaries
on a consolidated basis for such Measurement Period plus (a) without duplication
the following to the extent deducted in calculating such Consolidated Net
Income: (i) Consolidated Interest Charges, (ii) the provision for Federal,
state, local and foreign income taxes payable, (iii) depreciation and
amortization expense, (iv) fees, costs and expenses incurred on or prior to the
Acquisition Closing Date in connection with the Acquisition and the financing
thereof, (v) any cash restructuring

-10-



--------------------------------------------------------------------------------



 



charges and integration costs in connection with the Acquisition, in an
aggregate amount not to exceed $75,000,000, (vi) non-cash restructuring charges
incurred in connection with the Transaction, all as approved by Arrangers,
(vii) other non-recurring expenses reducing such Consolidated Net Income which
do not represent a cash item in such period or any future period (in each case
of or by the Borrower and its Subsidiaries for such Measurement Period),
(viii) any non-cash charges for stock compensation expense in compliance with
FAS 123R and amortization of the fair value of unvested options under the
Acquired Business’ employee stock option plan assumed by the Borrower, and
(ix) legal fees and expenses relating to the Borrower’s indemnification
obligations for the benefit of its former officers and directors in connection
with its historical stock option litigation, and minus (b) the following to the
extent included in calculating such Consolidated Net Income: (i) Federal, state,
local and foreign income tax credits and (ii) all non-cash items increasing
Consolidated Net Income (in each case of or by the Borrower and its Subsidiaries
for such Measurement Period); provided, however, that (other than for purposes
of calculating Excess Cash Flow) Consolidated EBITDA for any Measurement Period
shall be determined on a Pro Forma Basis giving effect to the Acquisition (if
consummated during such Measurement Period) or any Permitted Acquisitions or any
disposition of any business or assets consummated during such Measurement
Period, in each case as if such transaction occurred on the first day of such
Measurement Period and in accordance with Regulation S-X promulgated by the
Securities and Exchange Commission; provided, further, that the Consolidated
EBITDA of the Borrower for the fiscal quarters ended January 26, 2008, April 26,
2008 and July 26, 2008, was $94,287,000, $93,381,000 and $96,230,000,
respectively, and the Consolidated EBITDA of the Acquired Business as adjusted
to the Borrower’s fiscal quarters ended January 26, 2008, April 26, 2008 and
July 26, 2008, was $41,075,000, $32,270,000 and $36,391,000, respectively.
          “Consolidated Fixed Charge Coverage Ratio” means, at any date of
determination, the ratio of (a) (i) Consolidated EBITDA (excluding interest
expense attributable to the Campus Sale-Leaseback), plus (ii) rentals payable
under leases of real property, less (iii) the aggregate amount of all Capital
Expenditures to (b) Consolidated Fixed Charges; provided that, for purposes of
calculating the Consolidated Fixed Charge Coverage Ratio for any period ending
prior to the first anniversary of the Closing Date, Consolidated Interest
Charges shall be an amount equal to actual Consolidated Interest Charges from
the Closing Date through the date of determination multiplied by a fraction the
numerator of which is 365 and the denominator of which is the number of days
from the Closing Date through the date of determination.
          “Consolidated Fixed Charges” means the sum of (a) Consolidated
Interest Charges (excluding interest expense attributable to the Campus
Sale-Leaseback), (b) the aggregate principal amount of all regularly scheduled
principal payments or redemptions or similar acquisitions for value of
outstanding debt for borrowed money, but excluding any such payments to the
extent refinanced through the incurrence of additional Indebtedness otherwise
expressly permitted under Section 7.02, (c) rentals payable under leases of real
property, (d) the aggregate amount of all Restricted Payments and (e) the
aggregate amount of Federal, state, local and foreign income taxes paid in cash,
in each case, of or by the Borrower and its Subsidiaries for the most recently
completed Measurement Period.
          “Consolidated Funded Indebtedness” means, as of any date of
determination, for the Borrower and its Subsidiaries on a consolidated basis,
the sum of (a) the outstanding princip-

-11-



--------------------------------------------------------------------------------



 



al amount of all Indebtedness for borrowed money (including Obligations
hereunder) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (b) all indebtedness (excluding prepaid
interest thereon) of others secured by a non-statutory Lien on property owned or
being purchased by the Borrower or any Subsidiary, whether or not such
indebtedness being secured thereby shall have been assumed by the Borrower or
any Subsidiary or is limited in recourse, (c) all direct obligations arising
under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
Attributable Indebtedness, (e) without duplication, all Guarantees with respect
to outstanding Indebtedness of the types specified in clauses (a) through
(c) above of Persons other than the Borrower or any Subsidiary, and (f) all
Indebtedness of the types referred to in clauses (a) through (e) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer to the extent such Indebtedness is
recourse to the Borrower or such Subsidiary (it being understood that
Consolidated Funded Indebtedness shall exclude, among other things, Indebtedness
in respect of Swap Contracts (unless terminated)). For purposes hereof, the
amount of any direct obligation arising under letters of credit, bankers’
acceptances, bank guaranties, surety bonds and similar instruments shall be the
maximum amount available to be drawn thereunder.
          “Consolidated Interest Charges” means, for any Measurement Period, the
sum of (a) all interest, premium payments, debt discount, fees, charges and
related expenses in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets (to the
extent such deferred purchase price constitutes Indebtedness), in each case to
the extent treated as interest in accordance with GAAP, and (b) the portion of
rent expense under Capitalized Leases that is treated as interest in accordance
with GAAP, in each case, of or by the Borrower and its Subsidiaries on a
consolidated basis for the most recently completed Measurement Period, but
excluding solely for purposes of determining Consolidated EBITDA, any fees,
costs and expenses incurred on or prior to the Acquisition Closing Date in
connection with the Acquisition and the financing thereof.
          “Consolidated Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Funded Indebtedness as of such date to
(b) Consolidated EBITDA for the Measurement Period ending on such date.
          “Consolidated Net Income” means, with respect to any Measurement
Period, the net income (or loss) of the Borrower and its Subsidiaries on a
consolidated basis for such Measurement Period; provided that Consolidated Net
Income shall exclude (a) extraordinary gains and extraordinary losses for such
Measurement Period, (b) the net income of any Subsidiary during such Measurement
Period to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such income is not permitted by operation of
the terms of its organization documents or any agreement, instrument or Law
applicable to such Subsidiary during such Measurement Period, except that the
Borrower’s equity in any net loss of any such Subsidiary for such Measurement
Period shall be included in determining Consolidated Net Income, and (c) any
income (or loss) for such Measurement Period of any Person if such Person is not
a Subsidiary, except that the Borrower’s equity in the net income of any such
Person for such Measurement Period shall be included in Consolidated Net Income
up to the aggregate amount

-12-



--------------------------------------------------------------------------------



 



of cash actually distributed by such Person during such Measurement Period to
the Borrower or a Subsidiary as a dividend or other distribution (and in the
case of a dividend or other distribution to a Subsidiary, such Subsidiary is not
precluded from further distributing such amount to the Borrower as described in
clause (b) of this proviso).
          “Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Funded Indebtedness as of such
date, minus, without duplication, all unsecured senior subordinated or
subordinated Indebtedness of the Borrower or its Subsidiaries on a consolidated
basis as of such date (including the McData Notes), to (b) Consolidated EBITDA
for the Measurement Period ending on such date.
          “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Convertible Note Hedge” means the call option, capped call option,
call spread option or similar option transaction purchased by the Borrower to
hedge its exposure with respect to the issuance and delivery of its Equity
Interests upon conversion of the Convertible Notes.
          “Convertible Notes” means any unsecured convertible senior or senior
subordinated notes of the Borrower issued and sold on or prior to the
Acquisition Closing Date pursuant to the Convertible Notes Documents in
connection with the Acquisition.
          “Convertible Notes Documents” means the indenture, the Convertible
Notes and all other agreements, instruments and other documents pursuant to
which the Convertible Notes have been or will be issued or otherwise setting
forth the terms of the Convertible Notes.
          “Copyright” has the meaning assigned thereto in the Security
Agreement.
          “Credit Extension” means each of the following: (a) a Borrowing and
(b) an L/C Credit Extension.
          “Deadline Date” means December 31, 2008.
          “Debt Securities” means the Convertible Notes and/or the Senior/Senior
Subordinated Notes.
          “Debtor Relief Laws” means the Bankruptcy Code of the United States,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of

-13-



--------------------------------------------------------------------------------



 



the United States or other applicable jurisdictions from time to time in effect
and affecting the rights of creditors generally.
          “Default” means any event or condition that constitutes an Event of
Default or that, with the giving of any notice, the passage of time, or both,
would be an Event of Default.
          “Default Rate” means (a) when used with respect to Obligations other
than Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus
(ii) the Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2%
per annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus 2% per annum.
          “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Term Loans, the Revolving Credit Loans, participations in L/C
Obligations or participations in Swing Line Loans required to be funded by it
hereunder within one Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute,
or (c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.
          “Deteriorating Lender” means (a) a Defaulting Lender or (b) a Lender
as to which (i) the L/C Issuer or Swing Line Lender (as applicable) has a good
faith belief that such Lender has defaulted in fulfilling its obligations under
one or more other syndicated credit facilities or (ii) an entity that Controls
such Lender has been deemed insolvent or become subject to a bankruptcy or other
similar proceeding.
          “Disposition” or “Dispose” means (a) the sale, transfer, license,
lease or other disposition (including any sale and leaseback transaction) of any
property by any Person (or the granting of any option or other right to do any
of the foregoing), including any sale, assignment, transfer or other disposal,
with or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith, and (b) any issuance or sale of any Equity
Interests of any Subsidiary, in each case, to any Person other than (i) the
Borrower, (ii) any Guarantor or (iii) other than for purposes of Section 7.05,
any other Subsidiary.
          “Dollar” and “$” mean lawful money of the United States.
          “Domestic Subsidiary” means any Subsidiary that is organized under the
laws of any political subdivision of the United States of America.
          “Eligible Assignee” means any Person that meets the requirements to be
an assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents,
if any, as may be required under Section 10.06(b)(iii)).

-14-



--------------------------------------------------------------------------------



 



          “Environment” means indoor air, ambient air, surface water,
groundwater, drinking water, land surface and subsurface strata and natural
resources such as wetlands, flora and fauna.
          “Environmental Laws” means any and all Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, common law, permits, franchises and licenses relating to pollution and
the protection of the Environment or human health (to the extent related to
exposure to Hazardous Materials) or the generation, storage, treatment,
handling, transport, use or Release or threat of Release of any Hazardous
Materials.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of remediation, fines, penalties or
indemnities), of the Borrower, any other Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
          “Environmental Permit” means any permit, approval, identification
number, license or other authorization required under any Environmental Law.
          “Equity Interests” means, with respect to any Person, all of the
shares of capital stock of (or other ownership or profit interests in) such
Person, all of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock of (or other ownership
or profit interests in) such Person, all of the securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with the Borrower or any Subsidiary within
the meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of
the Code for purposes of provisions relating to Section 412 of the Code).
          “ERISA Event” means (a) a Reportable Event with respect to a Pension
Plan; (b) a withdrawal by the Borrower, any Subsidiary or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by the Borrower, any
Subsidiary or any ERISA Affiliate from a Multiemployer Plan or notification that
a Multiemployer Plan is, or is expected to be, insolvent or in reorganization;
(d) the filing of a notice of

-15-



--------------------------------------------------------------------------------



 



intent to terminate, the treatment of a Plan amendment as a termination under
Section 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; (e) an event or condition
which constitutes grounds under ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; (f) with
respect to a Pension Plan, the failure to satisfy the minimum funding standard
of Section 412 of the Code and Section 302 of ERISA, whether or not waived,
(g) the failure to make by its due date a required contribution under Section
412(m) of the Code (or Section 430(j) of the Code, as amended by the Pension
Protection Act of 2006) with respect to any Pension Plan or the failure to make
any required contribution to a Multiemployer Plan; (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower, any Subsidiary or any
ERISA Affiliate or (i) the occurrence of a nonexempt prohibited transaction
(within the meaning of Section 4975 of the Code or Section 406 of ERISA) which
could result in liability to the Borrower or any Subsidiary.
          “Eurodollar Rate” means, for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or, if such
service shall not be available, such other commercially available source
providing quotations of BBA LIBOR as reasonably determined by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.
Notwithstanding anything above to the contrary the Eurodollar Rate shall not be
deemed to be less than 3.00% per annum.
          “Eurodollar Rate Loan” means a Revolving Credit Loan or a Term Loan
that bears interest at a rate based on the Eurodollar Rate.
          “Event of Default” has the meaning specified in Section 8.01.
          “Excess Amount” has the meaning specified in Section 2.05(b)(ix).
          “Excess Cash Flow” means, for any Measurement Period, the excess (if
any) of (a) Consolidated EBITDA for such Measurement Period over (b) the sum
(for such Measurement Period) of (i) Consolidated Interest Charges paid in cash
by the Borrower and its Subsidiaries, (ii) scheduled or mandatory principal
repayments of Consolidated Funded Indebtedness (except (A) such repayments of
Revolving Credit Loans, Swingline Loans or any other revolving credit facility,
but including such repayment to the extent there is an equivalent permanent
reduction in the commitments related thereto and (B) to the extent such
repayments are not made with internally generated funds, (iii) all income taxes
actually paid in cash by the Borrower and its Subsid-

-16-



--------------------------------------------------------------------------------



 



iaries with respect to such Measurement Period, (iv) Capital Expenditures
actually made by the Borrower and its Subsidiaries during such Measurement
Period, except to the extent such Capital Expenditures are not made with
internally generated funds, and (v) fees, costs and expenses and cash
restructuring charges added back in the definition of Consolidated EBITDA
pursuant to clauses (iv) and (v) in the definition thereof.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document, (a) Taxes imposed on or measured by its overall net income, however
denominated (including (for the avoidance of doubt) U.S. federal backup
withholding tax imposed pursuant to Section 3406 of the Code), and franchise
taxes imposed on it (in lieu of net income Taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits tax described in Section 884 of the Code or any similar Taxes imposed by
any jurisdiction described in (a), (c) in the case of a Foreign Lender (other
than an assignee pursuant to a request by the Borrower under Section 10.13), any
United States federal withholding tax that is imposed on interest payable to
such Foreign Lender pursuant to Laws that were in effect at the time such
Foreign Lender becomes a party hereto, except to the extent that such Foreign
Lender’s assignor, if any, was entitled immediately prior to the assignment to
such Foreign Lender to receive additional amounts from the Borrower with respect
to such withholding tax pursuant to Section 3.01(a), (d) in the case of a
Foreign Lender that designates a new Lending Office, any United States federal
withholding tax that is imposed on interest payable to such Foreign Lender
pursuant to Laws that were in effect at the time such Foreign Lender designates
a new Lending Office, except to the extent that such Foreign Lender was entitled
immediately prior to the designation of such new Lending Office to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.01(a), or (e) is attributable to such Foreign Lender’s
failure to comply with Section 3.01(e).
          “Extraordinary Receipt” means any proceeds of insurance (other than
proceeds of business interruption insurance to the extent such proceeds
constitute compensation for lost earnings) and condemnation awards (and payments
in lieu thereof) received by a Loan Party in connection with a Casualty Event;
provided, however, that an Extraordinary Receipt shall not include cash receipts
from proceeds of insurance or condemnation awards (or payments in lieu thereof)
to the extent that such proceeds or awards (a) in respect of loss or damage to
equipment, fixed assets or real property are applied (or in respect of which
expenditures were previously incurred) to reimburse such Person for its prior
purchase of or to replace or repair the equipment, fixed assets or real property
in respect of which such proceeds were received in accordance with the terms of
Section 2.05(b)(iv) or (b) are received by any Person in respect of any third
party claim against such Person and applied to pay (or to reimburse such Person
for its prior payment of) such claim and the costs and expenses of such Person
with respect thereto.
          “Facility” means the Term Loan Facility or the Revolving Credit
Facility, as the context may require.

-17-



--------------------------------------------------------------------------------



 



          “Federal Funds Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as reasonably determined by the
Administrative Agent.
          “Fee Letter” means the Fee Letter, dated July 21, 2008, among the
Borrower, the Administrative Agent and the Arrangers.
          “Foreign Government Scheme or Arrangement” has the meaning specified
in Section 5.12(d).
          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than the United States, any state thereof or the District
of Columbia.
          “Foreign Plan” has the meaning specified in Section 5.12(d).
          “Foreign Subsidiary” means a Subsidiary that is not a Domestic
Subsidiary.
          “Foundry Audited Financial Statements” means the audited consolidated
balance sheets of the Acquired Business and its Subsidiaries as of December 31,
2007, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for the fiscal year then ended, including
the notes thereto.
          “Foundry Unaudited Financial Statements” means the unaudited
consolidated balance sheet of the Acquired Business and its Subsidiaries as of
September 30, 2008 and the related consolidated statements of income or
operations and cash flows for the nine-month period ended September 30, 2008.
          “FRB” means the Board of Governors of the Federal Reserve System of
the United States.
          “Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
          “GAAP” means generally accepted accounting principles in the United
States set forth in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

-18-



--------------------------------------------------------------------------------



 



          “Governmental Authority” means the government of the United States or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
          “Governmental Real Property Disclosure Requirements” means any
Requirement of Law of any Governmental Authority requiring notification of the
buyer, lessee, mortgagee, assignee or other transferee of any real property,
facility, establishment or business, or notification, registration or filing to
or with any Governmental Authority, in connection with the sale, lease,
mortgage, assignment or other transfer (including any transfer of control) of
any real property, facility, establishment or business, of the actual or
threatened presence or release in or into the environment, or the use, disposal
or handling of Hazardous Material on, at, under or near the real property,
facility, establishment or business to be sold, leased, mortgaged, assigned or
transferred.
          “Guarantee” means, as to any Person, any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part);
provided that the term “Guarantee” shall not include endorsements for collection
or deposit, in each case, in the ordinary course of business or indemnity
obligations in favor of, or reimbursement obligations from, directors, officers
and employees in the ordinary course of business. The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith, net of reasonably anticipated insurance, setoff and other
recovering relating thereto. The term “Guarantee” as a verb has a corresponding
meaning.
          “Guarantors” means, collectively, the Subsidiaries of the Borrower
listed on Schedule 1(a) of the Perfection Certificate as “Guarantors” and each
other Subsidiary of the Borrower that shall be required to execute and deliver a
guaranty or guaranty supplement pursuant to Section 6.12, but excluding any
Immaterial Subsidiary.

-19-



--------------------------------------------------------------------------------



 



          “Guaranty” means, collectively, the Guaranty made by the Guarantors in
favor of the Secured Parties, substantially in the form of Exhibit F, together
with each other guaranty and guaranty supplement delivered pursuant to
Section 6.12.
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all other materials, chemicals, substances, wastes, pollutants,
contaminants, compounds and constituents in any form and of any nature including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, mold, radon gas, infectious or medical wastes, in
each case which are regulated or which can give rise to liability pursuant to
any Environmental Law.
          “Hedge Bank” means any Person that, (a) is a Lender or an Affiliate of
a Lender, (b) was a Lender or an Affiliate of a Lender at the time it entered
into a Secured Hedge Agreement, or (c) is a party to a Secured Hedge Agreement
with the Borrower on the Closing Date.
          “Honor Date” has the meaning specified in Section 2.03(c)(i).
          “Immaterial Subsidiary” means, at any date of determination, any
Subsidiary of the Borrower designated as such in writing by the Borrower that
had assets representing 2.0% or less of the Borrower’s consolidated total assets
determined in accordance with GAAP, and generated less than 2.0% of the
Borrower’s and its Subsidiaries’ consolidated total revenues determined in
accordance with GAAP for the four quarters ending on, the last day of the most
recent period at the end of which financial statements were required to be
delivered pursuant to Section 6.01(a) or (b) or, if such date of determination
is prior to the first delivery date under such Sections, on (or, in the case of
revenues, for the four quarters ending on) the last day of the period of the
most recent financial statements referred to in the first sentence of
Section 5.05; provided that all Subsidiaries that are individually “Immaterial
Subsidiaries” shall not have aggregate consolidated total assets that would
represent 4.0% or more of the Borrower’s consolidated total assets on such last
day or generated 4.0% or more of the Borrower’s and its Subsidiaries’
consolidated total revenues for such four fiscal quarters, in each case
determined in accordance with GAAP. Notwithstanding the foregoing, the Borrower
may designate any other Subsidiary as an “Immaterial Subsidiary” with the
written approval of the Administrative Agent in its sole discretion.
          “Increase Effective Date” has the meaning specified in
Section 2.14(d).
          “Increase Joinder” has the meaning specified in Section 2.14(e).
          “Incremental Revolving Commitment Increase” has the meaning specified
in Section 2.14(a).
          “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

-20-



--------------------------------------------------------------------------------



 



     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
     (b) the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;
     (c) net obligations of such Person under any Swap Contract;
     (d) all obligations of such Person to pay the deferred purchase price of
property or services (other than time-based licenses, raw material purchase
contracts and trade accounts payable in the ordinary course of business), which
purchase price is due more than nine (9) months from the date of incurrence of
the obligations in respect thereof;
     (e) indebtedness (excluding prepaid interest thereon) of others secured by
a non-statutory Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;
     (f) all Attributable Indebtedness of such Person;
     (g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and
     (h) all Guarantees of such Person in respect of any of the foregoing.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer to the extent such Indebtedness is
recourse to such Person. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date. For purposes hereof, the amount of any direct obligation arising
under letters of credit, bankers’ acceptances, bank guaranties, surety bonds and
similar instruments shall be the maximum amount available to be drawn
thereunder. For purposes hereof, the amount of any contingent obligation arising
under letters of credit, bankers’ acceptances, bank guaranties, surety bonds and
similar instruments shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such contingent obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith, net of reasonably
anticipated insurance, setoff and other recovering relating thereto.
          “Indemnified Taxes” means all Taxes other than Excluded Taxes.

-21-



--------------------------------------------------------------------------------



 



          “Indemnitee” has the meaning specified in Section 10.04(b).
          “Information” has the meaning specified in Section 10.07.
          “Instrument” has the meaning assigned to such term in the Security
Agreement.
          “Insurance Policies” means the insurance policies and coverages
required to be maintained by each Loan Party which is an owner of Mortgaged
Property with respect to the applicable Mortgaged Property pursuant to
Section 6.07 and all renewals and extensions thereof.
          “Insurance Requirements” means, collectively, all provisions of the
Insurance Policies, all requirements of the issuer of any of the Insurance
Policies and all orders, rules, regulations and any other requirements of the
National Board of Fire Underwriters (or any other body exercising similar
functions) binding upon each Loan Party which is an owner of Mortgaged Property
and applicable to the Mortgaged Property or any use or condition thereof.
          “Intellectual Property” has the meaning specified in Section 5.17.
          “Intercompany Note” means a promissory note substantially in the form
of Exhibit M.
          “Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the
last day of each Interest Period applicable to such Loan and the Maturity Date
of the Facility under which such Loan was made; provided, however, that if any
Interest Period for a Eurodollar Rate Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing
Line Loan, the last Business Day of each January, April, July and October and
the Maturity Date of the Facility under which such Loan was made (with Swing
Line Loans being deemed made under the Revolving Credit Facility for purposes of
this definition).
          “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by the Borrower in its Loan Notice, or such
other period that is twelve months or less requested by the Borrower and
consented to by all the Appropriate Lenders; provided that:
     (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

-22-



--------------------------------------------------------------------------------



 



     (c) no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.
          “Investment” means, as to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of (a) the purchase
or other acquisition of Equity Interests of another Person, (b) a loan, advance
or capital contribution to, Guarantee or assumption of debt or other obligations
of, or purchase or other acquisition of any other debt or interest in, another
Person (other than advances on indemnity obligations to officers, directors and
employees arising in the ordinary course of business), or (c) the purchase or
other acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit or all or a substantial part of
the business of, such Person. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested net of any return
representing a return of capital with respect to such Investment, without
adjustment for subsequent increases or decreases in the value of such
Investment.
          “IRS” means the United States Internal Revenue Service.
          “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance).
          “Issuer Documents” means with respect to any Letter of Credit, the
Letter of Credit Application, and any other document, agreement and instrument
entered into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor
of the L/C Issuer and relating to such Letter of Credit.
          “Landlord Access Agreement” means a Landlord Access Agreement,
substantially in the form reasonably be acceptable to the Administrative Agent.
          “Laws” means, collectively, all international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority
applicable to such Person or its properties, in each case whether or not having
the force of law.
          “L/C Advance” means, with respect to each Revolving Credit Lender,
such Lender’s funding of its participation in any L/C Borrowing in accordance
with its Applicable Revolving Credit Percentage.
          “L/C Borrowing” means an extension of credit resulting from a drawing
under any Letter of Credit which has not, on the applicable Honor Date, been
reimbursed or refinanced as a Revolving Credit Borrowing.
          “L/C Credit Extension” means, with respect to any Letter of Credit,
the issuance thereof or extension of the expiry date thereof, or the increase of
the amount thereof.

-23-



--------------------------------------------------------------------------------



 



          “L/C Issuer” means Bank of America in its capacity as issuer of
Letters of Credit hereunder, or any successor issuer(s) of Letters of Credit
hereunder.
          “L/C Obligations” means, as at any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
plus the aggregate of all Unreimbursed Amounts, including all L/C Borrowings.
For purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
          “Lender” has the meaning specified in the introductory paragraph
hereto and, as the context requires, includes the Swing Line Lender.
          “Lending Office” means, as to any Lender, the office or offices of
such Lender described as such in such Lender’s Administrative Questionnaire, or
such other office or offices as a Lender may from time to time notify the
Borrower and the Administrative Agent in writing.
          “Letter of Credit” means any letter of credit issued hereunder. A
Letter of Credit may be a commercial letter of credit or a standby letter of
credit.
          “Letter of Credit Application” means an application and agreement for
the issuance or amendment of a Letter of Credit in the form from time to time in
use by the L/C Issuer.
          “Letter of Credit Expiration Date” means the day that is seven days
prior to the Maturity Date then in effect for the Revolving Credit Facility (or,
if such day is not a Business Day, the next preceding Business Day).
          “Letter of Credit Fee” has the meaning specified in Section 2.03(i).
          “Letter of Credit Sublimit” means an amount equal to $25,000,000. The
Letter of Credit Sublimit is part of, and not in addition to, the Revolving
Credit Facility.
          “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
          “Loan” means an extension of credit by a Lender to the Borrower under
Article II in the form of a Term Loan, a Revolving Credit Loan or a Swing Line
Loan.
          “Loan Documents” means, collectively, (a) this Agreement, (b) the
Notes, (c) the Guaranty, (d) the Collateral Documents, (e) the Pre-Funding
Security Agreement, (f) solely for purposes of Section 8.01(c), the Fee Letter,
(g) each Issuer Document, (h) each Secured Hedge

-24-



--------------------------------------------------------------------------------



 



Agreement and (i) each Secured Cash Management Agreement; provided that for
purposes of the definition of “Material Adverse Effect” and Articles III through
IX, “Loan Documents” shall not include Secured Hedge Agreements or Secured Cash
Management Agreements.
          “Loan Notice” means a notice of (a) a Term Loan Borrowing, (b) a
Revolving Credit Borrowing, (c) a conversion of Loans from one Type to the
other, or (d) a continuation of Eurodollar Rate Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.
          “Loan Parties” means, collectively, the Borrower and each Guarantor.
          “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties or financial
condition of the Borrower or the Borrower and its Subsidiaries taken as a whole;
(b) a material impairment of the rights and remedies of the Administrative Agent
or any Lender under any Loan Document, or of the ability of any Loan Party to
perform its material obligations under any Loan Document to which it is a party;
or (c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.
          “Maturity Date” means October 7, 2013.
          “McData Notes” means the 2.25% convertible subordinated notes of
McData Corporation due February 15, 2010 outstanding on the date hereof.
          “Measurement Period” means, at any date of determination, the most
recently completed four fiscal quarters of the Borrower.
          “Moody’s” means Moody’s Investors Service, Inc. and any successor
thereto.
          “Mortgage Policy” has the meaning specified in
Section 4.01(II)(a)(ix)(C).
          “Mortgages” has the meaning specified in Section 4.01(II)(a)(x).
          “Mortgaged Property” means (a) each real property identified as a
Mortgaged Property on Schedule 7(a) to the Perfection Certificate and (b) each
real property, if any, which shall be subject to a Mortgage delivered after the
Closing Date pursuant to Section 6.12.
          “Multiemployer Plan” means any employee benefit plan of the type
described in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.
          “Net Cash Proceeds” means:
     (a) with respect to any Disposition by the Borrower or any of its
Subsidiaries, or any Extraordinary Receipt received or paid to the account of
the Borrower or any of its Subsidiaries, the excess, if any, of (i) the sum of
cash and Cash Equivalents received in connection with such transaction
(including any cash or Cash Equivalents received by

-25-



--------------------------------------------------------------------------------



 



way of deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) over (ii) the sum of (A) the
principal amount of any Indebtedness that is secured by the applicable asset and
that is required to be repaid in connection with such transaction (other than
Indebtedness under the Loan Documents), (B) the reasonable and customary
out-of-pocket commissions, costs, premiums, fees and other expenses incurred by
the Borrower or such Subsidiary in connection with such transaction and
(C) income taxes reasonably estimated to be actually payable within two years of
the date of the relevant transaction as a result of any gain recognized in
connection therewith; provided that, if the amount of any estimated taxes
pursuant to subclause (C) exceeds the amount of taxes actually required to be
paid in cash in respect of such Disposition, the aggregate amount of such excess
shall constitute Net Cash Proceeds; and
     (b) with respect to the sale or issuance of any Equity Interest by the
Borrower or any of its Subsidiaries, or the incurrence or issuance of any
Indebtedness by the Borrower or any of its Subsidiaries, the excess of (i) the
sum of the cash and Cash Equivalents received in connection with such
transaction over (ii) the underwriting discounts and commissions, and other
reasonable and customary out-of-pocket costs, fees and expenses, incurred by the
Borrower or such Subsidiary in connection therewith.
          “Note” means a Term Note or a Revolving Credit Note, as the context
may require.
          “NPL” means the National Priorities List under CERCLA.
          “Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.
          “OID” means original issue discount.
          “Organization Documents” means, (a) with respect to any corporation,
the certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
          “Other Taxes” means all present or future stamp, documentary,
recording, excise, property, or similar Taxes arising from any payment made
hereunder or under any other Loan

-26-



--------------------------------------------------------------------------------



 



Document or from the execution, delivery, performance, registration or
enforcement of, from the receipt or perfection of security interest under, or
otherwise with respect to, this Agreement or any other Loan Document.
          “Outstanding Amount” means (a) with respect to Term Loans, Revolving
Credit Loans and Swing Line Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date; and (b) with respect to any L/C Obligations
on any date, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts (including by
means of a Revolving Credit Borrowing or Cash Collateralization of a Letter of
Credit).
          “Over-Allotment Amount” has the meaning assigned thereto in
Section 7.02(i).
          “Participant” has the meaning specified in Section 10.06(d).
          “Patent” has the meaning assigned thereto in the Security Agreement.
          “Patriot Act” has the meaning specified in Section 4.01(I)(f).
          “PBGC” means the Pension Benefit Guaranty Corporation.
          “Pension Plan” means any “employee pension benefit plan” (as such term
is defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower, any
Subsidiary or any ERISA Affiliate or to which the Borrower, any Subsidiary or
any ERISA Affiliate contributes or has an obligation to contribute (or in the
case of a multiple employer or other plan described in Section 4064(a) of ERISA,
has made contributions at any time during the immediately preceding five plan
years) or with respect to which the Borrower or any Subsidiary could incur
liability.
          “Perfection Certificate” means a certificate in the form of Exhibit J
or any other form approved by the Administrative Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.
          “Perfection Certificate Supplement” means a certificate supplement in
the form of Exhibit K or any other form approved by the Administrative Agent.
          “Permitted Acquisitions” means any transaction permitted by
Section 7.03(g).
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established, sponsored or maintained by the Borrower or
any Subsidiary or, with

-27-



--------------------------------------------------------------------------------



 



respect to any such plan that is subject to Section 412 of the Code or Title IV
of ERISA, any ERISA Affiliate.
          “Platform” has the meaning specified in Section 6.02.
          “Post-Increase Revolving Credit Lender” has the meaning specified in
Section 2.14(f).
          “Pre-Increase Revolving Credit Lender” has the meaning specified in
Section 2.14(f).
          “Pre-Funding Release” means the release of the Pre-Funding Security to
the Borrower in accordance with Section 2.15.
          “Pre-Funding Repayment Date” has the meaning specified in
Section 2.05(d).
          “Pre-Funding Security” has the meaning specified in the preamble to
this Agreement.
          “Pre-Funding Security Agreement” means the Security Agreement
substantially in the Form of Exhibit H among the Borrower and the Administrative
Agent, as such may be amended and in effect from time to time in accordance with
its terms and this Agreement.
          “Pro Forma Basis” means, with respect to any calculation or
determination for the Borrower for any Measurement Period, that in making such
calculation or determination on the specified date of determination (the
“Determination Date”):
     (a) pro forma effect will be given to any Indebtedness incurred by the
Borrower or any of its Subsidiaries (including by assumption of then outstanding
Indebtedness or by a Person becoming a Subsidiary (“Incurred”) after the
beginning of the Measurement Period and on or before the Determination Date to
the extent the Indebtedness is outstanding or is to be Incurred on the
Determination Date, as if such Indebtedness had been Incurred on the first day
of the Measurement Period;
     (b) pro forma calculations of interest on Indebtedness bearing a floating
interest rate will be made as if the rate in effect on the Determination Date
(taking into account any Swap Contract applicable to the Indebtedness) had been
the applicable rate for the entire reference period;
     (c) Consolidated Fixed Charges related to any Indebtedness no longer
outstanding or to be repaid or redeemed on the Determination Date, except for
Consolidated Interest Charges accrued during the reference period under a
revolving credit to the extent of the commitment thereunder (or under any
successor revolving credit) in effect on the Determination Date, will be
excluded as if such Indebtedness was no longer outstanding or was repaid or
redeemed on the first day of the Measurement Period;

-28-



--------------------------------------------------------------------------------



 



     (d) pro forma effect will be given to: (A) the acquisition or disposition
of companies, divisions or lines of businesses by the Borrower and its
Subsidiaries, including any acquisition or disposition of a company, division or
line of business since the beginning of the reference period by a Person that
became a Subsidiary after the beginning of the Measurement Period; and (B) the
discontinuation of any discontinued operations but, in the case of Consolidated
Fixed Charges, only to the extent that the obligations giving rise to
Consolidated Fixed Charges will not be obligations of the Borrower or any
Subsidiary following the Determination Date; in each case of clauses (A) and
(B), that have occurred since the beginning of the Measurement Period and before
the Determination Date as if such events had occurred, and, in the case of any
disposition, the proceeds thereof applied, on the first day of the Measurement
Period. To the extent that pro forma effect is to be given to an acquisition or
disposition of a company, division or line of business, the pro forma
calculation will be calculated in good faith by a responsible financial or
accounting officer of the Borrower in accordance with Regulation S-X under the
Securities Act of 1933, as amended, based upon the most recent four full fiscal
quarters for which the relevant financial information is available.
          “Public Lender” has the meaning specified in Section 6.02.
          “Register” has the meaning specified in Section 10.06(c).
          “Related Documents” means the Acquisition Agreement and any amendment
or waivers thereof.
          “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.
          “Release” means any spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing, depositing, dispersing or migrating of any Hazardous Material into or
through the Environment or from, into or through any building, structure or
facility.
          “Reportable Event” means any of the events set forth in Section
4043(c) of ERISA, other than events for which the 30-day notice period has been
waived.
          “Repricing Transaction” means the refinancing or repricing by the
Borrower of the Term Loans under this Agreement (x) with the proceeds of any
secured term loans (including, without limitation, any new or additional term
loans under this Agreement) or (y) in connection with any amendment to this
Agreement, in either case, (i) having or resulting in an effective interest rate
or weighted average yield (to be determined by the Administrative Agent, in
consultation with the Borrower, consistent with generally accepted financial
practice, after giving effect to margins, upfront or similar fees or original
issue discount shared with all lenders or holders thereof, but excluding the
effect of any arrangement, structuring, syndication or other fees payable in
connection therewith that are not shared with all lenders or holders thereof) as
of the date of such refinancing that is, or could be by the express terms of
such Indebtedness (and not by virtue of any fluctuation in any “base” rate),
less than the Applicable Rate for, or weighted aver-

-29-



--------------------------------------------------------------------------------



 



age yield (to be determined by the Administrative Agent, in consultation with
Borrower, on the same basis) of the Term Loans as of the date of such repricing
and (ii) in the case of a refinancing of the Term Loans, the proceeds of which
are used to repay, in whole or in part, principal of outstanding Term Loans.
          “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Term Loans or Revolving Credit Loans, a Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.
          “Required Lenders” means, as of any date of determination, Lenders
holding more than 50% of the sum of the (a) Total Outstandings (with the
aggregate amount of each Revolving Credit Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Revolving Credit Lender for purposes of this definition) and (b) aggregate
unused Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.
          “Required Revolving Lenders” means, as of any date of determination,
Revolving Credit Lenders holding more than 50% of the sum of the (a) Total
Revolving Credit Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed “held” by such Revolving Credit Lender for
purposes of this definition) and (b) aggregate unused Revolving Credit
Commitments; provided that the unused Revolving Credit Commitment of, and the
portion of the Total Revolving Credit Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Revolving Lenders.
          “Required Term Loan Lenders” means, as of any date of determination,
Term Loan Lenders holding more than 50% of the Term Loan Facility on such date;
provided that the portion of the Term Loan Facility held by any Defaulting
Lender shall be excluded for purposes of making a determination of Required Term
Loan Lenders.
          “Requirements of Law” means, with respect to any Person, any statute,
law, treaty, rule, regulation, order, decree, writ, injunction or determination
of any arbitrator or court or other Governmental Authority, in each case
applicable to or binding upon such Person or any of its properties or to which
such Person or any of its properties is subject.
          “Responsible Officer” means the chief executive officer, president,
chief financial officer, treasurer, controller, senior or executive vice
president or other similar officer or Person performing similar functions of a
Loan Party and, as to any document delivered on the Closing Date or the
Acquisition Closing Date, any secretary or assistant secretary of a Loan Party.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

-30-



--------------------------------------------------------------------------------



 



          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interest of
any Person or any of its Subsidiaries, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to any Person’s stockholders, partners or members (or the
equivalent of any thereof), or any option, warrant or other right to acquire any
such dividend or other distribution or payment. For the avoidance of doubt,
payments with respect to Indebtedness that is convertible into Equity Interests
shall not be deemed to be Restricted Payments (but shall be subject to Section
7.12).
          “Revolving Credit Borrowing” means a borrowing consisting of Revolving
Credit Loans of the same Type and, in the case of Eurodollar Rate Loans, having
the same Interest Period made by each of the Revolving Credit Lenders pursuant
to Section 2.01(b).
          “Revolving Credit Commitment” means, as to each Revolving Credit
Lender, its obligation to (a) make Revolving Credit Loans to the Borrower
pursuant to Section 2.01(b), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement (including, in
the case of any Lender that increases its Revolving Credit Commitment or becomes
an Incremental Revolving Commitment Increase Lender pursuant to Section 2.14 the
such amount specified in the applicable Increase Joinder).
          “Revolving Credit Facility” means, at any time, the aggregate amount
of the Revolving Credit Lenders’ Revolving Credit Commitments at such time.
          “Revolving Credit Lender” means, at any time, any Lender that has a
Revolving Credit Commitment at such time.
          “Revolving Credit Loan” has the meaning specified in Section 2.01(b).
          “Revolving Credit Note” means a promissory note made by the Borrower
in favor of a Revolving Credit Lender evidencing Revolving Credit Loans or Swing
Line Loans, as the case may be, made by such Revolving Credit Lender,
substantially in the form of Exhibit C-2.
          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor thereto.
          “Sale-Leaseback” means any transaction or series of related
transactions pursuant to which the Borrower or any of the Subsidiaries
(a) sells, transfers or otherwise disposes of any property, real or personal,
whether now owned or hereafter acquired, and (b) as part of such transaction,
thereafter rents or leases such property or other property that it intends to
use for substantially the same purpose or purposes as the property being sold,
transferred or disposed of.

-31-



--------------------------------------------------------------------------------



 



          “SEC” means the Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.
          “Secured Cash Management Agreement” means any Cash Management
Agreement that is entered into by and between the Borrower and any Cash
Management Bank.
          “Secured Hedge Agreement” means any interest rate Swap Contract
required or permitted under Article VI or VII that is entered into by and
between the Borrower and any Hedge Bank.
          “Secured Obligations” means (a) the Obligations, (b) the due and
punctual payment and performance of all obligations of the Borrower and the
other Loan Parties under each Secured Hedging Agreement and (c) the due and
punctual payment and performance of all obligations of the Borrower and the
other Loan Parties (including overdrafts and related liabilities) under each
Secured Cash Management Agreement.
          “Secured Parties” means, collectively, the Administrative Agent, the
Lenders, the L/C Issuer, the Hedge Banks, the Cash Management Banks, each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Section 9.05, and the other Persons the Obligations owing to which
are or are purported to be secured by the Collateral under the terms of the
Collateral Documents.
          “Securities Collateral” has the meaning assigned to such term in the
Security Agreement.
          “Security Agreement” means the Security Agreement between the
Administrative Agent, for the benefit of the Secured Parties, and the Loan
Parties, substantially in the form of Exhibit G.
          “Security Agreement Collateral” means all property pledged or granted
as collateral pursuant to the Security Agreement.
          “Senior/ Senior Subordinated Notes” means any unsecured senior or
senior subordinated notes of the Borrower issued and sold on or prior to the
Acquisition Closing Date pursuant to the Senior/ Senior Subordinated Notes
Documents.
          “Senior/ Senior Subordinated Notes Documents” means the indenture, the
Senior/ Senior Subordinated Notes and all other agreements, instruments and
other documents pursuant to which the Senior/ Senior Subordinated Notes have
been or will be issued or otherwise setting forth the terms of the Senior Notes
in connection with the Acquisition.
          “Shortfall” means an amount in excess of 2.00% of the aggregate
principal amount of the Term Loan Facility which is paid to the Lenders on the
Acquisition Closing Date.
          “Solvent” and “Solvency” mean, with respect to any Person on any date
of determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair sal-

-32-



--------------------------------------------------------------------------------



 



able value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature, (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital giving due consideration to the prevailing practices in the
industry in which such Person is engaged, and (e) such Person is able to pay its
debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
          “Subsidiary” of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower after giving effect to the Transaction (i.e., including the
Acquired Business and its Subsidiaries as of the Acquisition Closing Date).
          “Swap Contract” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any Master Agreement (as defined below), and (b) any
and all transactions of any kind, and the related confirmations, which are
subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.
          “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

-33-



--------------------------------------------------------------------------------



 



          “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant
to Section 2.04.
          “Swing Line Lender” means Bank of America in its capacity as provider
of Swing Line Loans, or any successor swing line lender hereunder.
          “Swing Line Loan” has the meaning specified in Section 2.04(a).
          “Swing Line Loan Notice” means a notice of a Swing Line Borrowing
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit B.
          “Swing Line Sublimit” means an amount equal to the lesser of (a)
$25,000,000 in the aggregate and (b) the Revolving Credit Facility. The Swing
Line Sublimit is part of, and not in addition to, the Revolving Credit Facility.
          “Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
          “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property (including sale and
leaseback transactions), in each case, creating obligations that do not appear
on the balance sheet of such Person but which, upon the application of any
Debtor Relief Laws to such Person, would be characterized as the indebtedness of
such Person (without regard to accounting treatment).
          “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
          “Term Loan” means an advance made by any Term Loan Lender under the
Term Loan Facility.
          “Term Loan Borrowing” means a borrowing consisting of simultaneous
Term Loans of the same Type and, in the case of Eurodollar Rate Loans, having
the same Interest Period made by each of the Term Loan Lenders pursuant to
Section 2.01(a).
          “Term Loan Commitment” means, as to each Term Loan Lender, its
obligation to make Term Loans to the Borrower pursuant to Section 2.01(a) in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Term Loan Lender’s name on Schedule 2.01 under the
caption “Term Loan Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Term Loan Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.

-34-



--------------------------------------------------------------------------------



 



          “Term Loan Facility” means, at any time, (a) on or prior to the
Closing Date, the aggregate amount of the Term Loan Commitments at such time and
(b) thereafter, the aggregate principal amount of the Term Loans of all Term
Loan Lenders outstanding at such time.
          “Term Loan Lender” means (a) at any time on or prior to the Closing
Date, any Lender that has a Term Loan Commitment at such time and (b) at any
time after the Closing Date, any Lender that holds Term Loans at such time.
          “Term Note” means a promissory note made by the Borrower in favor of a
Term Loan Lender evidencing Term Loans made by such Term Loan Lender,
substantially in the form of Exhibit C-1.
          “Threshold Amount” means $25,000,000.
          “Title Company” means any title insurance company as shall be retained
by the Borrower and reasonably acceptable to the Administrative Agent.
          “Total Outstandings” means the aggregate Outstanding Amount of all
Loans and all L/C Obligations.
          “Total Revolving Credit Outstandings” means the aggregate Outstanding
Amount of all Revolving Credit Loans, Swing Line Loans and L/C Obligations.
          “Trademark” has the meaning assigned thereto in the Security
Agreement.
          “Transaction” means, collectively, (a) the consummation of the
Acquisition, (b) the issuance and sale of the Debt Securities, (c) the entering
into by the Loan Parties and their applicable Subsidiaries of the Loan Documents
and the initial borrowings hereunder, and (d) the payment of the fees and
expenses incurred in connection with the consummation of the foregoing.
          “Type” means, with respect to a Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.
          “UCC” means the Uniform Commercial Code as in effect in the State of
New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.
          “Unfunded Pension Liability” means the excess of a Pension Plan’s
benefit liabilities under Section 4001(a)(16) of ERISA, over the current value
of that Pension Plan’s assets, determined in accordance with the assumptions
used for funding the Pension Plan pursuant to Section 412 of the Code for the
applicable plan year.
          “United States” and “U.S.” mean the United States of America.

-35-



--------------------------------------------------------------------------------



 



          “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
          “Voting Stock” means, with respect to any Person, any class or classes
of Equity Interests pursuant to which the holders thereof have the general
voting power under ordinary circumstances to elect at least a majority of the
Board of Directors of such Person.
          “Warrant Transaction” means any warrant issued by the Borrower
substantially concurrently with a call spread option or similar option
transaction of which a Convertible Note Hedge comprised a part.
          “Wholly-Owned Subsidiary” means as to any Person, (a) any corporation
100% of whose Equity Interests (other than directors’ qualifying shares) are at
the time owned by such Person and/or one or more Wholly-Owned Subsidiaries of
such Person and (b) any partnership, association, joint venture, limited
liability company or other entity in which such Person and/or one or more
Wholly-Owned Subsidiaries of such Person have 100% of the Equity Interests at
such time.
          1.02 Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

-36-



--------------------------------------------------------------------------------



 



     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
          1.03 Accounting Terms.
          (a) Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Borrower Audited Financial
Statements, except as otherwise specifically prescribed herein.
          (b) Changes in GAAP. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP immediately prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
          1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
          1.05 Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
          1.06 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

-37-



--------------------------------------------------------------------------------



 



ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
          2.01 The Loans.
          (a) The Term Loan Borrowing. Subject to the terms and conditions set
forth herein, each Term Loan Lender severally agrees to make a single loan to
the Borrower on the Closing Date, which shall be funded into an account
specified by the Borrower and pledged to the Administrative Agent for the
benefit of the Term Loan Lenders in accordance with the terms of the Pre-Funding
Security Agreement, in an amount not to exceed such Term Loan Lender’s Term Loan
Commitment. The Term Loan Borrowing shall consist of Term Loan Loans made
simultaneously by the Term Loan Lenders in accordance with their respective
Applicable Percentage of the Term Loan Facility. Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed. Term Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein.
          (b) The Revolving Credit Borrowings. Subject to the terms and
conditions set forth herein, each Revolving Credit Lender severally agrees to
make loans (each such loan, a “Revolving Credit Loan”) to the Borrower from time
to time, on any Business Day during the Availability Period, in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Revolving Credit Commitment; provided, however, that after giving effect to any
Revolving Credit Borrowing, (i) the Total Revolving Credit Outstandings shall
not exceed the Revolving Credit Facility, (ii) the aggregate Outstanding Amount
of the Revolving Credit Loans of any Lender, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations, plus such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Revolving Credit Lender’s Revolving Credit Commitment, and (iii) on the
Acquisition Closing Date, after giving effect to the Transaction, no more than
$5,000,000 (plus an amount equal to 50% of the Shortfall) of the Revolving
Credit Facility will be drawn. Within the limits of each Revolving Credit
Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01(b), prepay
under Section 2.05, and reborrow under this Section 2.01(b). Revolving Credit
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.
          2.02 Borrowings, Conversions and Continuations of Loans.
          (a) Each Term Loan Borrowing, each Revolving Credit Borrowing, each
conversion of Term Loans or Revolving Credit Loans from one Type to the other,
and each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
12:00 noon (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans; provided, however, that if the Borrower wishes
to request Eurodollar Rate Loans having an Interest Period other than one, two,
three or six months in duration as provided in the definition of “Interest
Period,” the applicable notice must be received by the Administrative Agent not
later than 12:00 noon four Business Days prior to the requested date of such

-38-



--------------------------------------------------------------------------------



 



Borrowing, conversion or continuation, whereupon the Administrative Agent shall
give prompt notice to the Appropriate Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them. Not later
than 12:00 noon, three Business Days before the requested date of such
Borrowing, conversion or continuation, the Administrative Agent shall notify the
Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Lenders. Each telephonic notice
by the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Each Borrowing
of, conversion to or continuation of Eurodollar Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof. Each Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Term Loan Borrowing, a Revolving Credit Borrowing, a conversion of Term Loans or
Revolving Credit Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Term Loans or Revolving Credit
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto. If the Borrower fails to specify a Type of Loan in
a Loan Notice or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Term Loans or Revolving Credit
Loans shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. Notwithstanding anything to the contrary herein, a Swing Line Loan may
not be converted to a Eurodollar Rate Loan.
          (b) Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Appropriate Lender of the amount of its Applicable
Percentage under the applicable Facility of the applicable Term Loans or
Revolving Credit Loans, and if no timely notice of a conversion or continuation
is provided by the Borrower, the Administrative Agent shall notify each
Appropriate Lender of the details of any automatic conversion to Base Rate Loans
described in Section 2.02(a). In the case of a Term Loan Borrowing or a
Revolving Credit Borrowing, each Appropriate Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date a Loan Notice with respect to a Revolving Credit
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Revolving Credit Borrowing, first,

-39-



--------------------------------------------------------------------------------



 



shall be applied to the payment in full of any such L/C Borrowings, and second,
shall be made available to the Borrower as provided above.
          (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of an Event of Default, no Loans may
be requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
          (d) The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.
          (e) After giving effect to all Term Loan Borrowings, all conversions
of Term Loans from one Type to the other, and all continuations of Term Loans as
the same Type, there shall not be more than 8 Interest Periods in effect in
respect of the Term Loan Facility unless otherwise agreed between the Borrower
and the Administrative Agent. After giving effect to all Revolving Credit
Borrowings, all conversions of Revolving Credit Loans from one Type to the
other, and all continuations of Revolving Credit Loans as the same Type, there
shall not be more than 6 Interest Periods in effect in respect of the Revolving
Credit Facility unless otherwise agreed between the Borrower and the
Administrative Agent.
          2.03 Letters of Credit.
          (a) The Letter of Credit Commitment.
          (i) Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Revolving Credit Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the period from the Acquisition Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit for the account of the Borrower or
its Subsidiaries, and to amend or extend Letters of Credit previously issued by
it, in accordance with Section 2.03(b), and (2) to honor drawings under the
Letters of Credit; and (B) the Revolving Credit Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower or its
Subsidiaries and any drawings thereunder; provided that as of the date of any
L/C Credit Extension, immediately after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility, (y) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender,
plus such Lender’s Applicable Revolving Credit Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Credit Commitment, and (z) the Outstanding Amount of the
L/C Obligations shall not exceed the Letter of Credit Sublimit. Each request by
the Borrower for the issuance or amendment of a Letter of Credit shall be deemed
to be a representation by the Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof,

-40-



--------------------------------------------------------------------------------



 



the Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed
          (ii) The L/C Issuer shall not issue any Letter of Credit if:
     (A) subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Revolving Lenders have approved such
expiry date; or
     (B) the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Revolving Credit Lenders
have approved such expiry date.
          (iii) The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
     (B) the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;
     (C) except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $100,000,
in the case of a commercial Letter of Credit, or $500,000, in the case of a
standby Letter of Credit;
     (D) such Letter of Credit is to be denominated in a currency other than
Dollars;
     (E) such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or
     (F) a default of any Lender’s obligations to fund under Section 2.03(c)
exists or any Lender is at such time a Defaulting Lender hereunder, unless the
L/C Issuer has entered into arrangements satisfactory to the L/C Issuer with the
Borrower or such Lender to eliminate the L/C Issuer’s risk with respect to such
Lender.

-41-



--------------------------------------------------------------------------------



 



     (G) any Lender is at such time a Deteriorating Lender, unless the L/C
Issuer has received (as set forth below) Cash Collateral or similar security
satisfactory to such L/C Issuer (in its sole discretion) from either the
Borrower or such Deteriorating Lender in respect of such Deteriorating Lender’s
obligation to fund under Section 2.03(c). The Borrower and/or such Deteriorating
Lender hereby grants to the Administrative Agent, for the benefit of the L/C
Issuer, a security interest in all such Cash Collateral and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked, deposit accounts at
Bank of America and may be invested in Cash Equivalents reasonably acceptable to
the Administrative Agent. If at any time the Administrative Agent determines
that any funds held as Cash Collateral are subject to any right or claim of any
Person other than the Administrative Agent or that the total amount of such
funds is less than the aggregate L/C Obligations in respect of such
Deteriorating Lender, the Borrower will, promptly upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited as Cash Collateral, an amount equal to the excess of (x) such
aggregate L/C Obligations over (y) the total amount of funds, if any, then held
as Cash Collateral that the Administrative Agent determines to be free and clear
of any such right and claim. Upon the drawing of any Letter of Credit for which
funds are on deposit as Cash Collateral, such funds shall be applied, to the
extent permitted under applicable Laws, to reimburse the L/C Issuer.
          (iv) The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
          (v) The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
          (vi) The L/C Issuer shall act on behalf of the Revolving Credit
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by the L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.
          (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
          (i) Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 12:00 noon at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular in-

-42-



--------------------------------------------------------------------------------



 



stance in their sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall (unless otherwise
agreed with the L/C Issuer) specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may reasonably require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application (unless otherwise agreed with the L/C Issuer) shall
specify in form and detail satisfactory to the L/C Issuer (1) the Letter of
Credit to be amended; (2) the proposed date of amendment thereof (which shall be
a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the L/C Issuer may reasonably require. Additionally, the Borrower
shall furnish to the L/C Issuer such other documents and information pertaining
to such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer may require.
          (ii) Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Revolving Credit Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Credit Lender’s Applicable
Revolving Credit Percentage times the amount of such Letter of Credit.
          (iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that

-43-



--------------------------------------------------------------------------------



 



the L/C Issuer shall not be required to permit any such extension if (A) the L/C
Issuer has determined that it would not be permitted, or would have no
obligation at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such extension or (2) from
the Administrative Agent, any Revolving Credit Lender or the Borrower that one
or more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.
          (iv) Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
          (c) Drawings and Reimbursements; Funding of Participations.
          (i) Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 12:00 noon on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Credit Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Revolving Credit Lender’s Applicable Revolving Credit Percentage
thereof. In such event, the Borrower shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
          (ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Applicable Revolving Credit Percentage of the Unreimbursed Amount
not later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the L/C Issuer.
          (iii) With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section

-44-



--------------------------------------------------------------------------------



 



4.02 cannot be satisfied or for any other reason, the Borrower shall be deemed
to have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.
          (iv) Until each Revolving Credit Lender funds its Revolving Credit
Loan or L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Revolving Credit Percentage of such amount shall be solely
for the account of the L/C Issuer.
          (v) Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against the L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Revolving Credit Lender’s obligation to
make Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Loan Notice). No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
          (vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the L/C Issuer in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the L/C Issuer in connection with the foregoing. If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Revolving Credit Loan included in the
relevant Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be. A certificate of the L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.03(c)(vi) shall be conclusive absent manifest error.
          (d) Repayment of Participations.
          (i) At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Credit Lender such Lender’s
L/C Advance in re-

-45-



--------------------------------------------------------------------------------



 



spect of such payment in accordance with Section 2.03(c), if the Administrative
Agent receives for the account of the L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable Revolving Credit Percentage thereof in the same funds as
those received by the Administrative Agent.
          (ii) If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Revolving Credit Lender shall pay to the Administrative Agent for the
account of the L/C Issuer its Applicable Revolving Credit Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.
          (e) Obligations Absolute. The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
     (ii) the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

-46-



--------------------------------------------------------------------------------



 



     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.
          The Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with the Borrower’s instructions or other irregularity,
the Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
          (f) Role of L/C Issuer. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
          (g) Cash Collateral. Upon the request of the Administrative Agent,
(i) if the L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if,
as of the Letter of Credit Expiration Date, any L/C Obligation for any reason
remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations. Sections 2.05

-47-



--------------------------------------------------------------------------------



 



and 8.02(c) set forth certain additional requirements to deliver Cash Collateral
hereunder. The Borrower hereby grants to the Administrative Agent, for the
benefit of the L/C Issuer and the Lenders, a security interest in all such cash,
deposit accounts and all balances therein and all proceeds of the foregoing.
Cash Collateral shall be maintained in blocked, deposit accounts at Bank of
America, may invest in Cash Equivalents reasonably acceptable to the
Administrative Agent. If at any time the Administrative Agent determines that
any funds held as Cash Collateral are subject to any right or claim of any
Person other than the Administrative Agent or that the total amount of such
funds is less than the aggregate Outstanding Amount of all L/C Obligations, the
Borrower will, promptly upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited as Cash Collateral, an
amount equal to the excess of (x) such aggregate Outstanding Amount over (y) the
total amount of funds, if any, then held as Cash Collateral that the
Administrative Agent determines to be free and clear of any such right and
claim. Upon the drawing of any Letter of Credit for which funds are on deposit
as Cash Collateral, such funds shall be applied, to the extent permitted under
applicable Laws, to reimburse the L/C Issuer.
          (h) Applicability of ISP and UCP. Unless otherwise expressly agreed by
the L/C Issuer and the Borrower when a Letter of Credit is issued, (i) the rules
of the ISP shall apply to each standby Letter of Credit, and (ii) the rules of
the Uniform Customs and Practice for Documentary Credits, as most recently
published by the International Chamber of Commerce at the time of issuance,
shall apply to each commercial Letter of Credit.
          (i) Letter of Credit Fees. The Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Applicable Revolving Credit Percentage a Letter of Credit
fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Rate for Revolving Credit Loans that are Eurodollar Rate Loans times
the daily amount available to be drawn under such Letter of Credit. For purposes
of computing the daily amount available to be drawn under any Letter of Credit,
the amount of such Letter of Credit shall be determined in accordance with
Section 1.06. Letter of Credit Fees shall be (i) due and payable on the first
Business Day after the end of each January, April, July and October, commencing
with the first such date to occur after the issuance of such Letter of Credit,
on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, unless
otherwise agreed between the Borrower and the L/C Issuer, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.
          (j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. Except as otherwise agreed between the Borrower and the L/C Issuer, the
Borrower shall pay directly to the L/C Issuer for its own account a fronting fee
(i) with respect to each commercial Letter of Credit, at the rate of 0.125% per
annum, computed on the amount of such Letter of Credit, and payable upon the
issuance thereof, (ii) with respect to any amendment of a commercial Letter of
Credit increasing the amount of such Letter of Credit, at a rate separately
agreed between the Borrower and the L/C Issuer, computed on the amount of such
increase, and payable

-48-



--------------------------------------------------------------------------------



 



upon the effectiveness of such amendment, and (iii) with respect to each standby
Letter of Credit, at the rate of 0.125% per annum, computed on the daily amount
available to be drawn under such Letter of Credit on a quarterly basis in
arrears. Such fronting fee shall be due and payable on the tenth Business Day
after the end of each January, April, July and October in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. In addition, the Borrower shall pay directly to
the L/C Issuer for its own account the reasonable and customary issuance,
presentation, amendment and other processing fees, and other reasonable and
standard costs and charges, of the L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable within five (5) Business Days of demand therefor and are
nonrefundable.
          (k) Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
          (l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.
          2.04 Swing Line Loans.
          (a) The Swing Line. Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees, in reliance upon the agreements of the
other Lenders set forth in this Section 2.04, to make loans (each such loan, a
“Swing Line Loan”) to the Borrower from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Revolving Credit
Percentage of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Revolving Credit Commitment; provided, however, that after giving
effect to any Swing Line Loan, (i) the Total Revolving Credit Outstandings shall
not exceed the Revolving Credit Facility at such time, and (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender
at such time, plus such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all L/C Obligations at such time, plus
such Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans at such time shall not exceed such
Lender’s Revolving Credit Commitment, and provided further that the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan. Notwithstanding the foregoing, the Swing Line Lender may (in
its sole discretion) determine not to provide any Swing Line Loans to the
Borrower. Furthermore, be-

-49-



--------------------------------------------------------------------------------



 



fore making any Swing Line Loans (if at such time any Lender is a Deteriorating
Lender), the Swing Line Lender may condition the provision of such Swing Line
Loans on its receipt of Cash Collateral or similar security satisfactory to the
Swing Line Lender (in its sole discretion) from either the Borrower or such
Deteriorating Lender in respect of such Deteriorating Lender’s risk
participation in such Swing Line Loans as set forth below. The Borrower and/or
such Deteriorating Lender hereby grants to the Administrative Agent, for the
benefit of the Swing Line Lender, a security interest in all such Cash
Collateral and all proceeds of the foregoing. Cash Collateral shall be
maintained in blocked, deposit accounts at Bank of America and may be invested
in Cash Equivalents reasonably acceptable to the Administrative Agent. If at any
time the Administrative Agent determines that any funds held as Cash Collateral
are subject to any right or claim of any Person other than the Administrative
Agent or that the total amount of such funds is less than the aggregate risk
participation of such Deteriorating Lender in the relevant Swing Line Loan, the
Borrower and/or such Deteriorating Lender will, promptly upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited as Cash Collateral, an amount equal to the excess of (x) such
aggregate risk participation over (y) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent determines to be free and
clear of any such right and claim. Within the foregoing limits, and subject to
the other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
Each Swing Line Loan shall bear interest only at a rate based on the Base Rate.
Immediately upon the making of a Swing Line Loan, each Revolving Credit Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Revolving Credit Lender’s Applicable
Revolving Credit Percentage times the amount of such Swing Line Loan.
          (b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon
the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Revolving Credit Lender) prior to 2:00
p.m. on the date of the proposed Swing Line Borrowing (A) directing the Swing
Line Lender not to make such Swing Line Loan as a result of the limitations set
forth in the first proviso to the first sentence of Section 2.04(a), or (B) that
one or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 3:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Borrower at its office by credit-

-50-



--------------------------------------------------------------------------------



 



ing the account of the Borrower on the books of the Swing Line Lender in
immediately available funds.
          (c) Refinancing of Swing Line Loans.
          (i) The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each
Revolving Credit Lender make a Base Rate Loan in an amount equal to such
Lender’s Applicable Revolving Credit Percentage of the amount of Swing Line
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Revolving Credit Facility and the
conditions set forth in Section 4.02. The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Loan Notice promptly after delivering
such notice to the Administrative Agent. Each Revolving Credit Lender shall make
an amount equal to its Applicable Revolving Credit Percentage of the amount
specified in such Loan Notice available to the Administrative Agent in
immediately available funds for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving
Credit Lender that so makes funds available shall be deemed to have made a Base
Rate Loan to the Borrower in such amount. The Administrative Agent shall remit
the funds so received to the Swing Line Lender.
          (ii) If for any reason any Swing Line Loan cannot be refinanced by
such a Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the
request for Base Rate Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Revolving Credit Lenders fund its risk participation in the relevant Swing Line
Loan and each Revolving Credit Lender’s payment to the Administrative Agent for
the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.
          (iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Revolving Credit
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

-51-



--------------------------------------------------------------------------------



 



          (iv) Each Revolving Credit Lender’s obligation to make Revolving
Credit Loans or to purchase and fund risk participations in Swing Line Loans
pursuant to this Section 2.04(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Loans
pursuant to Section 2.04(c)(i) is subject to the conditions set forth in
Section 4.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.
          (d) Repayment of Participations.
          (i) At any time after any Revolving Credit Lender has purchased and
funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage thereof in the same funds as those received by the Swing Line Lender.
          (ii) If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Credit Lender shall pay to the Swing Line Lender
its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate. The Administrative Agent will make such demand upon the request of the
Swing Line Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.
          (e) Interest for Account of Swing Line Lender. Until each Revolving
Credit Lender funds its Base Rate Loan or risk participation pursuant to this
Section 2.04 to refinance such Revolving Credit Lender’s Applicable Revolving
Credit Percentage of any Swing Line Loan, interest in respect of such Applicable
Revolving Credit Percentage shall be solely for the account of the Swing Line
Lender.
          (f) Payments Directly to Swing Line Lender. The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.
          2.05 Prepayments.
          (a) Optional.
          (i) The Borrower may, upon notice to the Administrative Agent, at any
time or from time to time voluntarily prepay Term Loans and Revolving Credit
Loans in whole or in

-52-



--------------------------------------------------------------------------------



 



part without premium (except as set forth in Section 2.05(c)) or penalty;
provided that (A) such notice must be received by the Administrative Agent not
later than 12:00 noon (1) three Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (2) on the date of prepayment of Base Rate Loans;
(B) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$3,000,000 or a whole multiple of $1,000,000 in excess thereof; and (C) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Loans to be prepaid
and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans. The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage in respect of the
relevant Facility). If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein; provided that if such notice is
given in connection with a refinancing of all Obligations (other than contingent
indemnification obligations), such notice may be conditional on the
effectiveness of a replacement credit facility or other similar financing and
may be revoked by the Borrower if such condition is not satisfied, subject to
the provisions of Section 3.05. Any prepayment of a Eurodollar Rate Loan shall
be accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Each prepayment of the
outstanding Term Loans pursuant to this Section 2.05(a) shall be applied ratably
to the principal repayment installments thereof, and each such prepayment shall
be paid to the Lenders in accordance with their respective Applicable
Percentages in respect of each of the relevant Facilities.
          (ii) The Borrower may, upon notice to the Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (A) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(B) any such prepayment shall be in a minimum principal amount of $100,000. Each
such notice shall specify the date and amount of such prepayment. If such notice
is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.
          (b) Mandatory.
          (i) For each fiscal year, beginning with the fiscal year ending
October 27, 2009, within five Business Days after financial statements have been
delivered pursuant to Section 6.01(a) for such fiscal year and the related
Compliance Certificate has been delivered pursuant to Section 6.02(b), the
Borrower shall prepay an aggregate principal amount of Loans equal to the
Applicable ECF Sweep Percentage of Excess Cash Flow for such fiscal year minus
voluntary principal repayments of the Loans under the Loan Documents (excluding
repayment of Revolving Credit Loans or Swingline Loans, except to the extent
there is an equivalent permanent reduction in the commitments related thereto),
except to the extent such repayments are not made with internally generated
funds for such fiscal year.

-53-



--------------------------------------------------------------------------------



 



          (ii) If the Borrower or any of its Subsidiaries Disposes of any
property (other than any Disposition of any property permitted by Section 7.05)
which results in the realization by such Person of Net Cash Proceeds, the
Borrower shall prepay an aggregate principal amount of Loans equal to 100% of
such Net Cash Proceeds on or prior to the date that is five (5) Business Days
after the date of the realization of such Net Cash Proceeds; provided, however,
that, so long as no Default shall have occurred and be continuing, such
prepayment shall not be required on such date to the extent that the Borrower
shall have delivered a certificate of a Responsible Officer to the
Administrative Agent on or prior to such date that such Net Cash Proceeds are
expected to be reinvested in fixed or capital assets within 365 days after the
receipt of such Net Cash Proceeds; and provided further, however, that any Net
Cash Proceeds not so reinvested by the last day of such period shall be
immediately applied to the prepayment of the Loans as set forth in this
Section 2.05(b)(ii).
          (iii) Upon the incurrence or issuance by the Borrower or any of its
Subsidiaries of any Indebtedness (other than Indebtedness expressly permitted to
be incurred or issued pursuant to Section 7.02 (excluding any Over-Allotment
Amount), the Borrower shall prepay an aggregate principal amount of Loans equal
to 100% of all Net Cash Proceeds received therefrom immediately upon receipt
thereof by the Borrower or such Subsidiary.
          (iv) Upon any Extraordinary Receipt received by or paid to or for the
account of the Borrower or any of its Subsidiaries, and not otherwise included
in clause (ii), or (iii) of this Section 2.05(b), the Borrower shall prepay an
aggregate principal amount of Loans equal to 100% of such Net Cash Proceeds
received therefrom on or prior to the date that is five (5) Business Days after
the date of the realization of such Net Cash Proceeds; provided, however, that
so long as no Default shall have occurred and be continuing, such prepayment
shall not be required on such date to the extent that the Borrower shall have
delivered a certificate of a Responsible Officer to the Administrative Agent on
or prior to such date that such Net Cash Proceeds are expected to be reinvested
in fixed or capital assets within 365 days after the receipt of such Net Cash
Proceeds (including to replace or repair the equipment, fixed assets or real
property in respect of which such Net Cash Proceeds were received); and provided
further, however, that any Net Cash Proceeds not so applied by the last day of
such period shall be immediately applied to the prepayment of the Loans as set
forth in this Section 2.05(b)(iv).
          (v) Each prepayment of Loans pursuant to the foregoing provisions of
this Section 2.05(b) shall be applied to the remaining principal repayment
installments of the Term Loans on a pro rata basis.
          (vi) The Borrower shall notify the Administrative Agent in writing of
any mandatory prepayment of Term Loans required to be made pursuant to clauses
(i) through (iv) and (x) of this Section 2.05(b) and Sections 2.05(c) or (d) at
least three Business Days prior to the date of such prepayment. Each such notice
shall specify the date of such prepayment and provide a reasonably detailed
calculation of Net Cash Proceeds or Excess Cash Flow, as the case may be. The
Administrative Agent will promptly notify each Appropriate Lender of the
contents of the Borrower’s prepayment notice and of such Appropriate Lender’s
pro rata share of the prepayment.

-54-



--------------------------------------------------------------------------------



 



          (vii) Notwithstanding any of the other provisions of clause (ii) or
(iv) of this Section 2.05(b) (a) no proceeds realized in a single transaction or
series of related transactions in respect of clauses (ii) or (iv) above shall be
applied in accordance with such clauses until such proceeds exceed $1,000,000,
and (b) so long as no Default shall have occurred and be continuing, if, on any
date on which a prepayment would otherwise be required to be made pursuant to
clause (ii), or (iv) of this Section 2.05(b) the aggregate amount of Net Cash
Proceeds required by such clause to be applied to prepay Loans on such date is
less than or equal to $10,000,000 in the aggregate and ($25,000,000 solely in
the case of any Foreign Subsidiary), the Borrower may defer such prepayment
until the first date on which the aggregate amount of Net Cash Proceeds or other
amounts otherwise required under clause (ii) or (iv) of this Section 2.05(b) to
be applied to prepay Loans exceeds $10,000,000 ($25,000,000 solely in the case
of any Foreign Subsidiary). During such deferral period the Borrower may apply
all or any part of such aggregate amount to prepay Revolving Credit Loans and
may, subject to the fulfillment of the applicable conditions set forth in
Article IV, reborrow such amounts (which amounts, to the extent originally
constituting Net Cash Proceeds, shall be deemed to retain their original
character as Net Cash Proceeds when so reborrowed) for application as required
by this Section 2.05(b). Upon the occurrence of a Default during any such
deferral period, the Borrower shall immediately prepay the Loans in the amount
of all Net Cash Proceeds received by the Borrower and other amounts, as
applicable, that are required to be applied to prepay Loans under this
Section 2.05(b) (without giving effect to the first and second sentences of this
clause (vii)) but which have not previously been so applied.
          (viii) If for any reason the Total Revolving Credit Outstandings at
any time exceed the Revolving Credit Facility at such time, the Borrower shall
immediately, first, prepay ratably the L/C Borrowings and the Swing Line Loans,
second, prepay ratably the outstanding Revolving Credit Loans and, third, Cash
Collateralize remaining L/C Obligations, in an aggregate amount equal to such
excess. Upon the drawing of any Letter of Credit that has been Cash
Collateralized, the funds held as Cash Collateral shall be applied (without any
further action by or notice to or from the Borrower or any other Loan Party) to
reimburse the L/C Issuer or the Revolving Credit Lenders, as applicable.
          (ix) Amounts to be applied pursuant to this Section 2.05(b) to the
prepayment of Term Loans and Revolving Credit Loans shall be applied, as
applicable, first to reduce outstanding Base Rate Loans. Any amounts remaining
after each such application shall be applied to prepay Eurodollar Rate Loans.
Notwithstanding the foregoing, if the amount of any prepayment of Loans required
under this Section 2.05(b) shall be in excess of the amount of the Base Rate
Loans at the time outstanding (an “Excess Amount”), only the portion of the
amount of such prepayment as is equal to the amount of such outstanding Base
Rate Loans shall be immediately prepaid and, at the election of Borrower, the
Excess Amount shall be either (A) deposited in an escrow account on terms
reasonably satisfactory to the Administrative Agent and applied to the
prepayment of Eurodollar Rate Loans on the last day of the then next-expiring
Interest Period for Eurodollar Rate Loans; provided that (i) interest in respect
of such Excess Amount shall continue to accrue thereon at the rate provided
hereunder for the Loans which such Excess Amount is intended to repay until such
Excess Amount shall have been used in full to repay such Loans and (ii) at any
time while an Event of Default has occurred and is continuing, the
Administrative Agent may, and upon written direction from the Required Lenders
shall, apply any or all

-55-



--------------------------------------------------------------------------------



 



proceeds then on deposit to the payment of such Loans in an amount equal to such
Excess Amount or (B) prepaid immediately, together with any breakage costs owing
to the Lenders pursuant to Section 3.05; provided, however, that this
Section 2.05(b)(ix) shall not apply if the Borrower is required to prepay the
Loans pursuant to the second proviso in Section 2.05(b)(ii) or the second
proviso in Section 2.05(b)(iv).
          (x) Upon the incurrence or issuance by Borrower or any of its
Subsidiaries of any Indebtedness constituting an Over-Allotment Amount, the
Borrower shall prepay an aggregate principal amount of Loans equal to 100% of
the gross proceeds therefrom immediately upon receipt thereof by the Borrower or
such Subsidiary.
          (c) Except as is set forth in clause (d) below, if (x) on or prior to
the first anniversary of the Closing Date, (i) the Borrower makes any prepayment
of Term Loans in connection with any Repricing Transaction, or (ii) effects any
amendment of this Agreement resulting in a Repricing Transaction, the Borrower
shall pay to the Administrative Agent, for the ratable account of each Term Loan
Lender, then (A) in the case of clause (i), a prepayment premium of 2.00% of the
amount of such Term Loans being prepaid and (B) in the case of clause (ii), a
payment equal to 2.00% of the aggregate amount of Term Loans outstanding
immediately prior to such amendment; and (y) after the first anniversary of the
Closing Date and on or prior to the second anniversary of the Closing Date,
(i) the Borrower makes any prepayment of Term Loans in connection with any
Repricing Transaction, or (ii) effects any amendment of this Agreement resulting
in a Repricing Transaction, the Borrower shall pay to the Administrative Agent,
for the ratable account of each Term Loan Lender, then (A) in the case of clause
(i), a prepayment premium of 1.00% of the amount of such Term Loans being
prepaid and (B) in the case of clause (ii), a payment equal to 1.00% of the
aggregate amount of Term Loans outstanding immediately prior to such amendment.
          (d) Except to the extent the Acquisition Closing Date occurs in
accordance with Section 2.15, upon the earlier of (i) the Deadline Date and
(ii) the date the Acquisition Agreement is either terminated or abandoned (for
any reason) on or prior to the Deadline Date, without an extension of such
agreement to a date not later than the Deadline Date, in the Administrative
Agent’s reasonable determination or (if earlier) upon the Borrower’s
notification to the Administrative Agent of such termination or abandonment
(such earlier date, the “Termination Date”), the Borrower shall, within one
Business Day thereof, prepay in cash 100% of the aggregate principal amount of
the Term Loans, plus accrued and unpaid interest (without premium or penalty)
from the date of this Agreement to such payment date (the “Pre-Funding Repayment
Date”).
          2.06 Termination or Reduction of Commitments.
          (a) Optional. The Borrower may, upon notice to the Administrative
Agent, terminate the Revolving Credit Facility, the Letter of Credit Sublimit or
the Swing Line Sublimit, or from time to time permanently reduce the Revolving
Credit Facility, the Letter of Credit Sublimit or the Swing Line Sublimit;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 12:00 noon five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 ($1,000,000 for the Letter of Credit Sublimit or the Swing Line
Sublimit) or any whole multiple

-56-



--------------------------------------------------------------------------------



 



of $1,000,000 in excess thereof and (iii) the Borrower shall not terminate or
reduce (A) the Revolving Credit Facility if, after giving effect thereto and to
any concurrent prepayments hereunder, the Total Revolving Credit Outstandings
would exceed the Revolving Credit Facility, (B) the Letter of Credit Sublimit
if, after giving effect thereto, the Outstanding Amount of L/C Obligations not
fully Cash Collateralized hereunder would exceed the Letter of Credit Sublimit,
or (C) the Swing Line Sublimit if, after giving effect thereto and to any
concurrent prepayments hereunder, the Outstanding Amount of Swing Line Loans
would exceed the Swing Line Sublimit; provided that any notice so given to the
Administrative Agent in connection with a refinancing of all Obligations (other
than contingent indemnification obligations) may be conditional on the
effectiveness of the replacement credit agreement or other similar document and
may be revoked by the Borrower if such condition is not satisfied, subject to
the provisions of Section 3.05.
          (b) Mandatory. The aggregate Term Loan Commitments shall be
automatically and permanently reduced to zero on the date of the Term Loan
Borrowing.
          (c) Application of Commitment Reductions; Payment of Fees. The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Letter of Credit Sublimit, Swing Line Sublimit or the Revolving
Credit Commitment under this Section 2.06. Upon any reduction of the Revolving
Credit Commitments, the Revolving Credit Commitment of each Revolving Credit
Lender shall be reduced by such Lender’s Applicable Revolving Credit Percentage
of such reduction amount. All fees in respect of the Revolving Credit Facility
accrued until the effective date of any termination of the Revolving Credit
Facility shall be paid on the effective date of such termination.
          2.07 Repayment of Loans.
          (a) Term Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Term Loan Lenders the aggregate principal amount
of all Term Loans outstanding on the following dates in the respective amounts
set forth opposite such dates (which amounts shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.05(a)(i) or 2.05(b)(v)):

          Date   Amount
January 26, 2009
  $   13,750,000  
April 26, 2009
  $ 13,750,000  
July 28, 2009
  $ 13,750,000  
October 27, 2009
  $ 13,750,000  
January 26, 2010
  $ 13,750,000  
April 26, 2010
  $ 13,750,000  
July 28, 2010
  $ 13,750,000  
October 27, 2010
  $ 13,750,000  
January 26, 2011
  $ 27,500,000  
April 26, 2011
  $ 27,500,000  
July 28, 2011
  $ 27,500,000  
October 27, 2011
  $ 27,500,000  

-57-



--------------------------------------------------------------------------------



 



          Date   Amount
January 26, 2012
  $ 55,000,000  
April 26, 2012
  $ 55,000,000  
July 28, 2012
  $ 55,000,000  
October 27, 2012
  $ 55,000,000  
January 26, 2013
  $ 165,000,000  
April 26, 2013
  $ 165,000,000  
July 28, 2013
  $ 165,000,000  
Maturity Date for Term Loan Facility
  Any Outstanding Amount of Term Loans

provided, however, that the final principal repayment installment of the Term
Loans shall be repaid on the Maturity Date for the Term Loan Facility and in any
event shall be in an amount equal to the aggregate principal amount of all Term
Loans outstanding on such date.
          (b) Revolving Credit Loans. The Borrower shall repay to the Revolving
Credit Lenders on the Maturity Date for the Revolving Credit Facility the
aggregate principal amount of all Revolving Credit Loans outstanding on such
date.
          (c) Swing Line Loans. The Borrower shall repay each Swing Line Loan on
the earlier to occur of (i) the date ten Business Days after such Loan is made
and (ii) the Maturity Date for the Revolving Credit Facility.
          2.08 Interest.
          (a) Subject to the provisions of Section 2.08(b), (i) each Eurodollar
Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus Applicable Rate for such Facility;
(ii) each Base Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for such Facility; and
(iii) each Swing Line Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate for the Revolving Credit Facility.
          (b) (i) If any amount payable by the Borrower is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
          (ii) While any Event of Default exists and is continuing, the Borrower
shall pay interest on the principal amount of all outstanding Obligations
hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
          (iii) Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

-58-



--------------------------------------------------------------------------------



 



          (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
          2.09 Fees. In addition to certain fees described in Sections 2.03(i)
and (j):
     (a) Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee (the “Commitment Fee”) equal to
the Applicable Fee Rate times the actual daily amount by which the Revolving
Credit Facility exceeds the sum of (i) the Outstanding Amount of Revolving
Credit Loans and (ii) the Outstanding Amount of L/C Obligations. The Commitment
Fee shall accrue at all times during the Availability Period, including at any
time during which one or more of the conditions in Article IV is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
January, April, July and October, commencing with the first such date to occur
after the Acquisition Closing Date, and on the last day of the Availability
Period. The Commitment Fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Fee Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Fee Rate
separately for each period during such quarter that such Applicable Fee Rate was
in effect.
          (b) Other Fees.
     (i) The Borrower shall pay to the Arrangers and the Administrative Agent
for their own respective accounts fees in the amounts and at the times specified
in the Fee Letter and as otherwise agreed in writing. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.
     (ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
          2.10 Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.
          (a) All computations of interest for Base Rate Loans when the Base
Rate is determined by Bank of America’s “prime rate” shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

-59-



--------------------------------------------------------------------------------



 



          (b) If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Administrative Agent determine that (i) the Consolidated Senior Secured
Leverage Ratio as calculated by the Borrower as of any applicable date was
inaccurate and (ii) a proper calculation of the Consolidated Senior Secured
Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders, within five
(5) Business Days of demand by the Administrative Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
the Borrower under the Bankruptcy Code of the United States, automatically and
without further action by the Administrative Agent, any Lender or the L/C
Issuer), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period. This paragraph shall not limit the rights of the
Administrative Agent, any Lender or the L/C Issuer, as the case may be, under
Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article VIII. The Borrower’s
obligations under this paragraph shall survive the termination of the Aggregate
Commitments and the repayment of all other Obligations hereunder.
          2.11 Evidence of Debt.
          (a) The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and evidenced by one
or more entries in the Register maintained by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent upon reasonable notice, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
          (b) In addition to the accounts and records referred to in
Section 2.11(a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records and, in the case of the
Administrative Agent, entries in the Register, evidencing the purchases and
sales by such Lender of participations in Letters of Credit and Swing Line
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.
          2.12 Payments Generally; Administrative Agent’s Clawback.
          (a) General. All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff (subject to withhold-

-60-



--------------------------------------------------------------------------------



 



ing and deductions in respect of Taxes pursuant to Section 3.01). Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage in respect of the relevant Facility (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected on computing interest or fees, as
the case may be.
          (b) (i) Funding by Lenders; Presumption by Administrative Agent.
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case
of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or in the case of a Borrowing of Base Rate Loans that such Lender
has made such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent promptly on demand such corresponding amount in immediately
available funds with interest thereon, for each day from and including the date
such amount is made available to the Borrower to but excluding the date of
payment to the Administrative Agent, at (A) in the case of a payment to be made
by such Lender, the greater of the Federal Funds Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
          (ii) Payments by Borrower; Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received notice from the Borrower
prior to the time at which any payment is due to the Administrative Agent for
the account of the Lenders or the L/C Issuer hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the
case

-61-



--------------------------------------------------------------------------------



 



may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Appropriate Lenders or the L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent promptly on demand the
amount so distributed to such Lender or the L/C Issuer, in immediately available
funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
          A notice of the Administrative Agent to any Lender or the Borrower
with respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
          (c) Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.
          (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Term Loans and Revolving Credit Loans, to fund participations
in Letters of Credit and Swing Line Loans and to make payments pursuant to
Section 10.04(c) are several and not joint. The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 10.04(c).
          (e) Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
          (f) Insufficient Funds. If at any time insufficient funds are received
by and available to the Administrative Agent to pay fully all amounts of
principal, L/C Borrowings, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and L/C Borrowings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and L/C
Borrowings then due to such parties.
          2.13 Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of (a) Obligations due and payable to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations due and payable to such
Lender at such time to (ii) the aggregate amount of the Obligations due and
payable to all Lenders) of payments on account of the Obligations due and
payable to all Lenders at such

-62-



--------------------------------------------------------------------------------



 



time obtained by all the Lenders at such time or (b) Obligations owing (but not
due and payable) to such Lender at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations owing (but
not due and payable) to such Lender at such time to (ii) the aggregate amount of
the Obligations owing (but not due and payable) to all Lenders) of payment on
account of the Obligations owing (but not due and payable) to all Lenders at
such time obtained by all of the Lenders at such time then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations then due and payable to the Lenders or owing
(but not due and payable) to the Lenders, as the case may be, provided that:
     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest;
     (ii) the provisions of this Section shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply);
     (iii) the provisions of this section shall not be construed to apply to any
Cash Collateralization or similar security provided solely for the benefit of
the L/C Issuer or Swing Line Lender in accordance with Section 2.03(a)(iii)(G)
or 2.04(a).
          The Borrower consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
          2.14 Increase in Revolving Credit Facility.
          (a) Request for Increase. Upon notice to the Administrative Agent
(which shall promptly notify the Revolving Credit Lenders), the Borrower may
from time to time (on no more than three occasions) after the Acquisition
Closing Date and prior to the Maturity Date for the Revolving Credit Facility,
request an increase in the Revolving Credit Facility (“Incremental Revolving
Commitment Increase”) by an aggregate amount (for all such requests) not
exceeding $200,000,000. Such notice shall specify: (i) the time period within
which each Revolving Credit Lender is requested to respond (which shall in no
event be less than ten Business Days from the date of delivery of such notice to
the Revolving Credit Lenders), (ii) the date on which the Borrower proposes that
the increased or new Commitments shall be effective, which shall be a date not
less than 10 Business Days after the date on which such notice is delivered to
the Adminis-

-63-



--------------------------------------------------------------------------------



 



trative Agent (or sooner, if agreed by the Administrative Agent) and (iii) the
identity of each Eligible Assignee to whom the Borrower proposes any portion of
such increased or new Commitments be allocated and the amounts of such
allocations; provided that any existing Lender approached to provide all or a
portion of the increased or new Commitments may elect or decline, in its sole
discretion, to provide such increased or new Commitment.
          (b) Lender Elections to Increase. Each Revolving Credit Lender shall
notify the Administrative Agent within such time period whether or not it agrees
to increase its Revolving Credit Commitment and, if so, whether by an amount
equal to, greater than, or less than its Applicable Revolving Credit Percentage
of such requested increase. Any Revolving Credit Lender not responding within
such time period shall be deemed to have declined to increase its Revolving
Credit Commitment.
          (c) Notification by Administrative Agent; Additional Revolving Credit
Lenders. The Administrative Agent shall notify the Borrower and each Revolving
Credit Lender of the Revolving Credit Lenders’ responses to each request made
hereunder. To achieve the full amount of a requested increase, and subject to
the approval of the Administrative Agent, the L/C Issuer and the Swing Line
Lender (which approvals shall not be unreasonably withheld), the Borrower may
also invite additional Eligible Assignees to become Revolving Credit Lenders
pursuant to a joinder agreement in form and substance satisfactory to the
Administrative Agent and its counsel.
          (d) Effective Date and Allocations. If the Revolving Credit Facility
is increased in accordance with this Section 2.14, the Administrative Agent and
the Borrower shall determine the effective date (the “Increase Effective Date”)
and the final allocation of such increase. The Administrative Agent shall
promptly notify the Borrower and the Revolving Credit Lenders of the final
allocation of such increase and the Revolving Credit Increase Effective Date.
          (e) Conditions to Effectiveness of Increase. The Incremental Revolving
Commitment Increase shall become effective, as of the Increase Effective Date;
provided that:
     (i) each of the conditions set forth in Section 4.02 shall be satisfied;
     (ii) no Default shall have occurred and be continuing or would result
therefrom;
     (iii) the terms and provisions of Revolving Credit Loans made pursuant to
the Incremental Revolving Commitment Increase referred to above shall be
identical to the terms and provisions of all Revolving Credit Loans; provided,
that for purposes of determining the Applicable Rate for the Revolving Credit
Loans and the Incremental Revolving Commitment Increase, (x) OID, upfront fees,
underwriting fees and/or any other fees (which, in the case of such fees shall
be deemed to constitute like amounts of OID) paid or payable directly or
indirectly by Borrower to the Lenders of the Revolving Credit Loans or the
Incremental Revolving Commitment Increase in the primary syndication thereof
shall be included (with OID being equated to interest based on an assumed
four-year life to maturity or the term of the applicable debt if shorter than
four years);

-64-



--------------------------------------------------------------------------------



 



     (iv) the Borrower shall make any payments required pursuant to Section 3.05
in connection with any adjustment of Revolving Credit Loans pursuant to Section
2.14(d); and
     (v) the Borrower shall deliver or cause to be delivered any documents
reasonably requested by the Administrative Agent in connection with any such
transaction.
The Incremental Revolver Commitment Increase shall be effected by a joinder
agreement (the “Increase Joinder”) executed by the Borrower, the Administrative
Agent and each Lender making such Incremental Revolver Commitment Increase, in
form and substance satisfactory to each of them. The Increase Joinder may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 2.14. In addition, unless otherwise specifically provided herein, all
references in Loan Documents to Revolving Credit Loans shall be deemed, unless
the context otherwise requires, to include references to Revolving Credit Loans
and Incremental Revolving Credit Loans made pursuant to this Section 2.14.
          (f) Adjustment of Revolving Credit Loans. Each of the Revolving Credit
Lenders having a Revolving Credit Commitment prior to the Increase Effective
Date (the “Pre-Increase Revolving Credit Lenders”) shall assign to any Revolving
Credit Lender which is acquiring a new or additional Revolving Credit Commitment
on the Increase Effective Date (the “Post-Increase Revolving Credit Lenders”),
and such Post-Increase Revolving Credit Lenders shall purchase from each
Pre-Increase Revolving Credit Lender, at the principal amount thereof, such
interests in the Revolving Credit Loans and participation interests in the L/C
Obligations and Swing Line Loans outstanding on the Increase Effective Date as
shall be necessary in order that, after giving effect to all such assignments
and purchases, such Revolving Credit Loans and participation interests in the
L/C Obligations and Swing Line Loans will be held by Pre-Increase Revolving
Credit Lenders and Post-Increase Revolving Credit Lenders ratably in accordance
with their Revolving Credit Commitments after giving effect to such increased
Revolving Credit Commitments.
          (g) Equal and Ratable Benefit. The Loan and Commitments established
pursuant to this paragraph shall constitute Loans and Commitments under, and
shall be entitled to all the benefits afforded by, this Agreement and the other
Loan Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Collateral
Documents, except that the new Loans may be subordinated in right of payment or
the Liens securing the new Loans may be subordinated, in each case, as set forth
in the Increase Joinder. The Loan Parties shall take any actions reasonably
required by the Administrative Agent to ensure and/or demonstrate that the Lien
and security interests granted by the Collateral Documents continue to be
perfected under the UCC or otherwise after giving effect to the establishment of
Incremental Term Loans or any such new Commitments.
          2.15 Release of Pre-Funding Security.
          If the Acquisition Closing Date is expected to occur on or prior to
Deadline Date, the Borrower will so notify the Administrative Agent no later
than the first Business Day imme-

-65-



--------------------------------------------------------------------------------



 



diately prior to the Acquisition Closing Date and, upon the satisfaction of the
conditions set forth in Section 4.01(II) (other than the Pre-Funding Release and
the consummation of the Acquisition) in the Administrative Agent’s reasonable
judgment, all Pre-Funding Security will be released on the Acquisition Closing
Date to the Borrower (the “Pre-Funding Release”) for the purpose of consummating
the Acquisition. Notwithstanding the foregoing, if the Administrative Agent is
aware of or receives notice from the Borrower that an Event of Default has
occurred and is continuing, the Administrative Agent will not release any
Pre-Funding Securities to the Borrower unless and until such time as the
Administrative Agent receives evidence reasonably satisfactory to it that such
Event of Default is not continuing.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
          3.01 Taxes.
          (a) Obligation to Withhold Payments on Account of Taxes. Any and all
payments by or on account of any obligation of any Loan Party hereunder or under
any other Loan Document shall, to the extent permitted by applicable Laws, be
made free and clear of and without reduction for or withholding of any Taxes. If
the applicable withholding agent shall be required to withhold or deduct any
Taxes from any payment (as determined in the good faith discretion of the
applicable withholding agent), then (A) the applicable withholding agent shall
withhold or make such deductions as are required (as determined in the good
faith discretion of the applicable withholding agent), (B) the applicable
withholding agent shall timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with applicable Laws and (C) to
the extent that the withholding or deduction is made on account of Indemnified
Taxes or Other Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding and deductions
have been made (including withholding and deductions applicable to additional
sums payable under this Section 3.01), the Administrative Agent or such Lender,
as the case may be, receives an amount equal to the sum it would have received
had no such withholding or deduction been made.
          (b) Payment of Other Taxes by the Borrower. Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws.
          (c) Indemnification. Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall indemnify the Administrative Agent and each
Lender and shall make payment in respect thereof within 10 days after a written
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable by the
Administrative Agent or such Lender, as the case may be, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate setting forth the amount
of any such payment or liability and the reasons for such payment or liability
in reasonable detail delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

-66-



--------------------------------------------------------------------------------



 



          (d) Evidence of Payments. As soon as practicable after any payment of
any Indemnified Taxes or Other Taxes by any Loan Party to a Governmental
Authority as provided in this Section 3.01, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of any return
required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
          (e) Status of Lenders; Tax Documentation.
          (i) Each Lender shall deliver to the Borrower and to the
Administrative Agent, whenever reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws and such other reasonably requested information as
will permit the Borrower or the Administrative Agent, as the case may be, (A) to
determine whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (B) to determine, if applicable, the required
rate of withholding or deduction and (C) to establish such Lender’s entitlement
to any available exemption from, or reduction of, applicable Taxes in respect of
any payments to be made to such Lender by the Borrower pursuant to this
Agreement or other Loan Document or otherwise to establish such Lender’s status
for withholding tax purposes in the applicable jurisdiction.
          (ii) Without limiting the generality of the foregoing,
     (A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of IRS Form W-9 (in such number of
signed originals as shall be requested by the recipient) or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements; and
     (B) to the extent it is legally entitled to do so: each Foreign Lender that
is entitled under the Code or any applicable treaty to an exemption from or
reduction of U.S. federal withholding tax with respect to any payments hereunder
or under any other Loan Document shall deliver to the Borrower and the
Administrative Agent (in such number of signed originals as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter (1) if any
documentation previously delivered has expired or become obsolete or invalid or
(2) upon the request of the Borrower or the Administrative Agent), whichever of
the following is applicable:
     (I) IRS Form W-8BEN (or any successor thereto) claiming eligibility for
benefits of an income tax treaty to which the United States is a party,
     (II) IRS Form W-8ECI (or any successor thereto),

-67-



--------------------------------------------------------------------------------



 



     (III) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Sections 881(c) or 871(h) of the Code
(the “Portfolio Interest Exemption”), (x) a certificate, substantially in the
form of Exhibit O-1, O-2, O-3 or O-4, as applicable (a “Tax Status
Certificate”), to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
and that no interest to be received is effectively connected with a U.S. trade
or business and (y) duly completed and executed original copies of IRS Form
W-8BEN (or any successor thereto),
     (IV) where such Lender is a partnership (for U.S. federal income tax
purposes) or otherwise not a beneficial owner (e.g., where such Lender has sold
a typical participation), IRS Form W-8IMY (or any successor thereto) and all
required supporting documentation (including, where one or more of the
underlying beneficial owner(s) is claiming the benefits of the Portfolio
Interest Exemption, a Tax Status Certificate (which Tax Status Certificate may
be provided by the Foreign Lender on behalf of such beneficial owner(s))), or
     (V) any other form prescribed by applicable Laws as a basis for claiming
exemption from or a reduction in United States federal withholding tax together
with such supplementary documentation as may be prescribed by applicable Laws to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made.
          Each Lender shall promptly notify Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction.
          (f) Treatment of Certain Refunds. If the Administrative Agent or any
Lender determines, in its good faith sole discretion, that it has received a
refund of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by such Loan Party under this Section 3.01
with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses incurred by the Administrative Agent
or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of the Administrative
Agent or such Lender agrees to repay the amount paid over to any Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, or such Lender, in the
event the Administrative Agent or such Lender is required to repay such amount
to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent or any Lender to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the Borrower or any other Person. Notwithstanding

-68-



--------------------------------------------------------------------------------



 



anything to the contrary, in no event will any Lender be required to pay any
amount to the Borrower the payment of which would place such Lender in a less
favorable net after-Tax position than such Lender would have been in if the
Indemnified Taxes or Other Taxes resulting in such indemnification payments or
additional amounts had never been imposed.
          (g) Issuing Banks. For purposes of this Section 3.01, “Lender” shall
include any L/C Issuer.
          3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, any obligation of such Lender
to make or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.
          3.03 Inability To Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.
          3.04 Increased Costs; Reserves on Eurodollar Rate Loans.
          (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for

-69-



--------------------------------------------------------------------------------



 



the account of, or credit extended or participated in by, any Lender (except any
reserve requirement contemplated by Section 3.04(e)) or the L/C Issuer;
     (ii) subject any Lender or the L/C Issuer to any Tax of any kind whatsoever
with respect to this Agreement or any other Loan Document, any Letter of Credit,
any participation in a Letter of Credit or any Loan made by it, or change the
basis of taxation of payments to such Lender or the L/C Issuer in respect
thereof (except for Indemnified Taxes or Other Taxes covered under Section 3.01
and the imposition of, or any change in the rate of, any Excluded Taxes payable
by such Lender or the L/C Issuer); or
     (iii) impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or, in the case of
clause (ii), any Loan, or of maintaining its obligation to make any such Loan,
or to increase the cost to such Lender or the L/C Issuer of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
the L/C Issuer, the Borrower will pay to such Lender or the L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
the L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered.
          (b) Capital Requirements. If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the L/C Issuer’s capital or on the capital of
such Lender’s or the L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.
          (c) Certificates for Reimbursement. A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

-70-



--------------------------------------------------------------------------------



 



          (d) Delay in Requests. Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
          (e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 10 days from receipt of
such notice.
          3.05 Compensation for Losses. Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
     (c) any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

-71-



--------------------------------------------------------------------------------



 



          For purposes of calculating amounts payable by the Borrower to a
Lenders under this Section 3.05, such Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded. A certificate of a Lender setting
forth the amount or amounts such Lender is entitled to receive pursuant to this
Section 3.05 shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.
          3.06 Mitigation Obligations; Replacement of Lenders.
          (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.
          (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.
          3.07 Survival. All of the Borrower’s obligations under this
Article III shall survive termination of the Aggregate Commitments, assignment
of a Lender’s interest in any Loan or Letter of Credit, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
          4.01(I) Conditions of Initial Term Loan Credit Extension. The
obligation of each Term Loan Lender to make its initial Credit Extension
hereunder is subject to satisfaction of the following conditions precedent:
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated on

-72-



--------------------------------------------------------------------------------



 



or prior to the Closing Date and each in form and substance satisfactory to the
Administrative Agent and each of the Lenders:
     (i) executed counterparts of this Agreement, the Guaranty, and the
Pre-Funding Security Agreement;
     (ii) a Note executed by the Borrower in favor of each Lender requesting a
Note not less than two Business Days prior to the Closing Date;
     (iii) a certificate of the secretary or assistant secretary of each Loan
Party dated the Closing Date, in form reasonably satisfactory to the
Administrative Agent, certifying (A) that attached thereto is a true and
complete copy of each Organization Document of such Loan Party certified (to the
extent applicable) as of a recent date by the Secretary of State of the state of
its organization, (B) that attached thereto is a true and complete copy of
resolutions duly adopted by the Board of Directors of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such person is a party and, in the case of the Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect and (C) as to the incumbency and
specimen signature of each officer executing any Loan Document or any other
document delivered in connection herewith on behalf of such Loan Party (together
with a certificate of another officer as to the incumbency and specimen
signature of the secretary or assistant secretary executing the certificate in
this clause (iii));
     (iv) a certificate as to the good standing of each Loan Party (in so-called
“long-form” if available) as of a recent date, from such Secretary of State (or
other applicable Governmental Authority);
     (v) favorable opinions, addressed to the Administrative Agent and each
Lender, of Cooley Godward Kronish LLP, counsel to the Loan Parties, as to the
matters set forth in Exhibit L-1 and otherwise in form and substance reasonably
satisfactory to the Administrative Agent;
     (vi) a certificate signed by a Responsible Officer of the Borrower, in form
and substance reasonably satisfactory to the Administrative Agent, certifying
that the conditions specified in Sections 4.01(I)(c), (d) and (e), are satisfied
     (vii) a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution and delivery by such Loan Party of the Loan Documents
executed and delivered on the date hereof and the execution, delivery and
performance by such Loan Party and the validity against such Loan Party of the
Loan Documents to which it is a party, and such consents, licenses and approvals
shall be in full force and effect, or (B) stating that no such consents,
licenses or approvals are so required;

-73-



--------------------------------------------------------------------------------



 



     (viii) certificates attesting to the Solvency of the Borrower and the
Subsidiaries on a consolidated basis (following the making of the Term Loans on
the Closing Date and the deposit of the Pre-Funding Security with the
Administrative Agent), from the Borrower’s chief financial officer;
     (ix) certified copies of each of the Related Documents, duly executed by
the parties thereto, together with all agreements, instruments and other
documents delivered in connection therewith as the Administrative Agent shall
request; and
     (x) such other customary assurances, certificates, documents, consents or
opinions as the Administrative Agent, the L/C Issuer, the Swing Line Lender or
any Lender reasonably may require.
     (b) All accrued fees and expenses of the Administrative Agent (including
reasonable fees and expenses of counsel for the Administrative Agent and the
Arrangers and local counsel for the Lenders, if any ) required to have been paid
as a condition to the funding of the Term Loans shall have been paid.
     (c) On the Closing Date, the representations and warranties in
Sections 5.01, 5.02, 5.04, 5.13, 5.14, 5.18, 5.20, 5.21, 5.22 and 5.23 shall be
true and correct.
     (d) Prior to and during the syndication of the Facilities, there shall have
been no offering, placement or arrangement of any debt by or on behalf of the
Borrower, Acquired Business or any of their Subsidiaries (other than the
Facilities and the Debt Securities) that, in the reasonable judgment of the
Arrangers, would adversely affect the syndication of the Facilities, it being
understood and agreed that any issuance of securities to an original equipment
manufacturer or other strategic investor shall not be considered to adversely
affect such syndication.
     (e) There shall not have occurred since March 31, 2008 a change, occurrence
or development that has or would reasonably be expected to have a Company
Material Adverse Effect (as defined in the Acquisition Agreement).
     (f) The Lenders shall have received, sufficiently in advance of the Closing
Date, all documentation and other information that may be required by the
Lenders in order to enable compliance with applicable “know your customer” and
anti-money laundering rules and regulations, including the United States PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”) including the information described in Section 10.17.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01(I), each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall

-74-



--------------------------------------------------------------------------------



 



have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
          4.01(II) Conditions to Acquisition Closing Date and Availability of
Revolving Credit Facility. The obligation of the Administrative Agent to release
to the Borrower the Pre-Funding Security and the obligation of the L/C Issuer
and each Revolving Credit Lender to make its initial Credit Extension hereunder
is subject to satisfaction of the following conditions precedent:
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated on or prior to the Closing Date and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:
     (i) executed counterparts of the Joinder Agreement (as defined in the
Guaranty), the Security Agreement and the Perfection Certificate;
     (ii) a certificate of the secretary or assistant secretary of each Loan
Party (constituting the Acquired Business and its subsidiaries and otherwise not
provided on the Closing Date) dated the Acquisition Closing Date, in form
reasonably satisfactory to the Administrative Agent, certifying (A) that
attached thereto is a true and complete copy of each Organization Document of
such Loan Party certified (to the extent applicable) as of a recent date by the
Secretary of State of the state of its organization, (B) that attached thereto
is a true and complete copy of resolutions duly adopted by the Board of
Directors of such Loan Party authorizing the execution, delivery and performance
of the Loan Documents to which such person is a party and, in the case of the
Borrower, the borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect and (C) as to
the incumbency and specimen signature of each officer executing any Loan
Document or any other document delivered in connection herewith on behalf of
such Loan Party (together with a certificate of another officer as to the
incumbency and specimen signature of the secretary or assistant secretary
executing the certificate in this clause (iii));
     (iii) a certificate as to the good standing of each Loan Party (in
so-called “long-form” if available) as of a recent date, from such Secretary of
State (or other applicable Governmental Authority);
     (iv) favorable opinions, addressed to the Administrative Agent and each
Lender, of (A) Cooley Godward Kronish LLP, counsel to the Loan Parties, as to
the matters set forth in Exhibit L-2 and (B) the local real estate counsels to
the Loan Parties, in form and substance reasonably satisfactory to the
Administrative Agent;
     (v) a certificate signed by a Responsible Officer of the Borrower, in form
and substance reasonably satisfactory to the Administrative Agent, certify-

-75-



--------------------------------------------------------------------------------



 



ing that the conditions specified in Sections 4.01(II)(b), (c), (d), (e) and (f)
are satisfied;
     (vi) evidence reasonably satisfactory to the Administrative Agent that all
insurance required to be maintained pursuant to the Loan Documents has been
obtained and is in effect, together with the certificates of insurance, naming
the Administrative Agent, on behalf of the Lenders, as an additional insured or
loss payee, as the case may be, under all insurance policies maintained with
respect to the assets and properties of the Loan Parties that constitutes
Collateral;
     (vii) certified copies of each of the Related Documents, duly executed by
the parties thereto, together with all agreements, instruments and other
documents delivered in connection therewith as the Administrative Agent shall
request;
     (viii) certified copies of a certificate of merger or other confirmation
satisfactory to the Administrative Agent of the consummation of the Acquisition
from the Secretary of State of the State of Delaware;
     (ix) deeds of trust, trust deeds, deeds to secure debt and mortgages, in
substantially a form satisfactory to the Administrative Agent and its counsel to
account for local law matters) and covering the Mortgaged Properties (together
with each other mortgage delivered pursuant to Section 6.12, in each case as
amended, the “Mortgages”), duly executed by the appropriate Loan Party, together
with:
     (A) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem necessary
or desirable in order to create a valid first and subsisting Lien on the
property described therein in favor of the Administrative Agent for the benefit
of the Secured Parties and that all filing, documentary, stamp, intangible and
recording taxes and fees have been paid,
     (B) with respect to each Mortgaged Property, such consents, approvals,
amendments, supplements, estoppels, tenant subordination agreements or other
instruments as necessary to consummate the transactions or as shall reasonably
be deemed necessary by the Administrative Agent in order for the owner or holder
of the fee interest constituting such Mortgaged Property to grant the Lien
contemplated by the Mortgage with respect to such Mortgaged Property,
     (C) with respect to each Mortgaged Property, fully paid American Land Title
Association Lender’s Extended Coverage title insurance commitments or pro formas
(the “Mortgage Policies”) in an amount equal to not less than 115% of the fair
market value of such Mortgaged Property and fixtures, which amount is set forth
on Schedule 4.01(II)(a)(ix)(C),

-76-



--------------------------------------------------------------------------------



 



with endorsements and in amounts reasonably acceptable to the Administrative
Agent, issued, coinsured and reinsured by title insurers acceptable to the
Administrative Agent, insuring the Mortgages to be valid first and subsisting
Liens on the property described therein, free and clear of all defects
(including, but not limited to, mechanics’ and materialmen’s Liens) and
encumbrances, excepting only Liens permitted under the Loan Documents, and
providing for such other affirmative insurance (including endorsements for
future advances under the Loan Documents, for mechanics’ and materialmen’s Liens
and for zoning of the applicable property) and such coinsurance and direct
access reinsurance as the Administrative Agent may deem necessary,
     (D) with respect to each Mortgaged Property, such affidavits, certificates,
information (including financial data) and instruments of indemnification
(including a so-called “gap” indemnification) as shall be required to induce the
Title Company to issue the Mortgage Policy/ies and endorsements contemplated
above,
     (E) evidence reasonably acceptable to the Administrative Agent of payment
by the Borrower of all Mortgage Policy premiums, search and examination charges,
escrow charges and related charges, mortgage recording taxes, fees, charges,
costs and expenses required for the recording of the Mortgages and issuance of
the Mortgage Policies referred to above,
     (F) with respect to each Mortgaged Property, copies of all leases in which
a Loan Party holds the lessor’s interest or other agreements relating to
possessory interests, if any. To the extent any of the foregoing affect any
Mortgaged Property, such agreement shall be subordinate to the Lien of the
Mortgage to be recorded against such Mortgaged Property, either expressly by its
terms or pursuant to a subordination, non-disturbance and attornment agreement,
and shall otherwise be reasonably acceptable to the Administrative Agent,
     (G) with respect to each Mortgaged Property, the applicable Loan Party
shall have made all notifications, registrations and filings, to the extent
required by, and in accordance with, all Governmental Real Property Disclosure
Requirements applicable to such Mortgaged Property,
     (H) with respect to each Mortgaged Property, American Land Title
Association/American Congress on Surveying and Mapping form surveys, for which
all necessary fees (where applicable) have been paid, certified to the
Administrative Agent and the Title Company in a manner satisfactory to the
Administrative Agent by a land surveyor duly registered and licensed in the
States in which the Mortgaged Property is located and acceptable to the
Administrative Agent, showing all buildings and other improvements, any off-site
improvements, the location of any easements,

-77-



--------------------------------------------------------------------------------



 



parking spaces, rights of way, building set-back lines and other dimensional
regulations and the absence of encroachments, either by such improvements or on
to such property, and other defects, other than encroachments and other defects
(x) acceptable to the Administrative Agent or (y) permitted under Section 7.01,
and dated no more than 45 days before the Acquisition Closing Date unless
otherwise consented to by the Administrative Agent; provided, however, that the
foregoing survey shall not be required if the title company is willing to issue
the applicable Mortgage Policies without any standard survey exception with all
survey related endorsements,
     (I) a completed Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property, and
     (J) evidence that all other action that the Administrative Agent may deem
reasonably necessary or desirable in order to create valid first and subsisting
Liens on the property described in the Mortgages has been taken;
provided that to the extent that the requirements of this Section
4.01(II)(a)(ix) are not completed on or prior to the Acquisition Closing Date
after the Borrower’s use of commercially reasonable efforts to do so, the
completion of the requirements of this Section 4.01(II)(a)(ix) shall not
constitute a condition precedent to the availability of the Facilities on the
Acquisition Closing Date but shall be required to be completed within 60 days
(15 days in the case of the requirement in clause (A)) after the Acquisition
Closing Date (it being understood that failure to so complete such requirements
by such date shall, unless otherwise consented to in writing by the
Administrative Agent in its discretion (or, in the case of any of the matters
described in clause (A), the Required Lenders), constitute an Event of Default);
     (x) the following personal property collateral requirements:
     (A) all certificates, agreements or instruments representing or evidencing
the Securities Collateral accompanied by instruments of transfer and stock
powers undated and endorsed in blank;
     (B) the Intercompany Note executed by and among the Borrower and each of
its applicable Subsidiaries, accompanied by instruments of transfer undated and
endorsed in blank;
     (C) all other certificates, agreements, or instruments necessary to perfect
the Administrative Agent’s security interest in all Chattel Paper, all
Instruments and all Investment Property of each Loan Party (as each such term is
defined in the Security Agreement and to the extent required by the Security
Agreement), in each case, in a form reasonably satisfacto-

-78-



--------------------------------------------------------------------------------



 



ry to the Administrative Agent; provided that no control agreements shall be
required;
     (D) UCC financing statements in appropriate form for filing under the UCC,
filings with the United States Patent and Trademark Office and United States
Copyright Office and such other documents under applicable Requirements of Law
in each jurisdiction as may be necessary or appropriate or, in the opinion of
the Administrative Agent, desirable to perfect the Liens created, or purported
to be created, by the Collateral Documents;
     (E) certified copies of UCC, tax and judgment lien searches, bankruptcy and
pending lawsuit searches or equivalent reports or searches, each of a recent
date listing all effective financing statements, lien notices or comparable
documents that name any Loan Party as debtor and that are filed in those state
and county jurisdictions in which any Loan Party is organized or maintains its
principal place of business and such other searches that are required by the
Perfection Certificate or that the Administrative Agent deems necessary or
appropriate, none of which encumber the Collateral covered or intended to be
covered by the Collateral Documents (other than Liens permitted by the Loan
Documents or any other Liens acceptable to the Administrative Agent) and United
States Patent and Trademark Office and United States Copyright Office searches
in form and scope reasonably satisfactory to the Administrative Agent;
     (F) with respect to each location set forth on Schedule 4.01(II)(a)(x)(F),
a Landlord Access Agreement, in a form reasonably satisfactory to the
Administrative Agent; provided that no such Landlord Access Agreement shall be
required with respect to any Real Property that could not be obtained after the
Loan Party that is the lessee of such Real Property, shall have used all
commercially reasonable efforts to do so;
provided that to the extent that the requirements of this Section 4.01(II)(a)(x)
(other than pledge and perfection of the security interests in the Equity
Interests of Subsidiaries (other than any Foreign Subsidiary) held by a Loan
Party and other assets in which a Lien may be perfected by the filing of a
financing statement under the UCC) are not completed on or prior to the
Acquisition Closing Date after the Borrower’s use of commercially reasonable
efforts to do so, the completion of such requirements of this
Section 4.01(II)(a)(x) shall not constitute a condition precedent to the
availability of the Facilities on the Acquisition Closing Date but shall be
required to be completed within 60 days after the Acquisition Closing Date (it
being understood that failure to so complete such requirements by such date
shall constitute, unless otherwise consented to in writing by the Administrative
Agent in its discretion, an Event of Default);
     (xi) evidence acceptable to the Administrative Agent of payment or
arrangements for payment by the Loan Parties of all applicable recording taxes,

-79-



--------------------------------------------------------------------------------



 



fees, charges, costs and expenses required for the recording of the Collateral
Documents;
     (xii) such other customary assurances, certificates, documents, consents or
opinions as the Administrative Agent, the L/C Issuer, the Swing Line Lender or
any Lender reasonably may require;
     (xiii) a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the consummation by such Loan Party of the Transaction and the execution,
delivery and performance by such Loan Party and the validity against such Loan
Party of the Loan Documents to which it is a party, and such consents, licenses
and approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required; other than consents, licenses
and approvals the failure to maintain either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect; and
     (xiv) certificates attesting to the Solvency of the Borrower and the
Subsidiaries on a consolidated basis (immediately following (i) the consummation
of the Transaction and (ii) the Pre-Funding Release and the making of each Loan,
in each case, after giving effect to the application of the proceeds therefrom
and each Revolving Credit Loan on the Acquisition Closing Date), from the
Borrower’s chief financial officer.
     (b) The Acquisition Agreement shall not have been altered, amended or
otherwise changed or supplemented or any condition therein regarding the
Obligation of Borrower or Merger Sub (as defined in the Acquisition Agreement)
waived, in each case, in a manner materially adverse to the Lenders (as
determined by the Arrangers), without the prior written consent of the Arrangers
(such consent not to be unreasonably withheld, conditioned or delayed). The
Acquisition shall have been consummated in accordance with the terms of the
Acquisition Agreement in all material respects and in compliance with applicable
law and regulatory approvals.
     (c) After giving effect to the Transaction, the Borrower and its
Subsidiaries shall have outstanding no indebtedness for borrowed money or
preferred stock other than (i) the Loans and other Credit Extensions, (ii) the
Debt Securities, (iii) the McData Notes, and (iv) other indebtedness for
borrowed money and Capitalized Leases in an aggregate amount not to exceed
$15,000,000.
     (d) On the Acquisition Closing Date, (a) there shall be no breach of any
representation made by the Acquired Business in the Acquisition Agreement
(i) that is material to the interests of the Lenders (it being understood that
the representation in Section 2.5 of the Acquisition Agreement is material to
the interests of the Lenders) and (ii) which would give the Borrower the right
to terminate the Borrower’s obligations thereunder, and (b) the representations
and warranties in Sections 5.01, 5.02, 5.04, 5.13, 5.14, 5.18, 5.20 and 5.22
shall be true and correct as of such date.

-80-



--------------------------------------------------------------------------------



 



     (e) Prior to and during the syndication of the Facilities, there shall have
been no offering, placement or arrangement of any debt by or on behalf of the
Borrower, Acquired Business or any of their Subsidiaries (other than the
Facilities and Debt Securities) that, in the reasonable judgment of the
Arrangers, would adversely affect the syndication of the Facilities, it being
understood and agreed that any issuance of securities to an original equipment
manufacturer or other strategic investor shall not be considered to adversely
affect such syndication.
     (f) The Arrangers shall have received evidence, reasonably satisfactory to
the Administrative Agent, that the Borrower and its subsidiaries have no less
than $250,000,000, less 50% of the Shortfall, (or $200,000,000, less 50% of the
Shortfall, if Borrower has paid all amounts due under its existing federal class
action stock-option litigation prior to the Acquisition Closing Date) in
consolidated unrestricted cash and Cash Equivalents (excluding any auction rate
securities) on the Acquisition Closing Date available for general corporate
purposes in the United States assuming the repatriation of cash and Cash
Equivalents of Foreign Subsidiaries but only after giving effect to any
repatriation tax consequences (net of any applicable tax credits) to the
Borrower or its subsidiaries after the Acquisition has been consummated.
     (g) All accrued fees and expenses of the Administrative Agent, the
Arrangers and the Lenders (including reasonable fees and expenses of counsel for
the Administrative Agent and the Arrangers and local counsel for the Lenders, if
any ) required to have been paid as a condition to the funding of the Facilities
and the Pre-Funding Release shall have been paid.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01(II), each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.
          4.02 Conditions to All Other Credit Extensions. The obligation of the
L/C Issuer and each Lender to honor any Request for Credit Extension (other than
(i) the initial Credit Extension and (ii) a Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) is subject to the following conditions precedent:
     (a) The representations and warranties of the Borrower and each other Loan
Party contained in Article V or any other Loan Document, shall be true and
correct on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date (provided
that any representation and warranty that is not qualified as to “materiality”,
“Material Adverse Effect” or similar language shall be true and correct in all
material respects on such respective dates), and except that for purposes of
this Section 4.02, the representations and warranties contained in
Sections 5.05(a) and

-81-



--------------------------------------------------------------------------------



 



(b) shall be deemed to refer to the most recent statements furnished pursuant to
Sections 6.01(a) and (b), respectively;.
     (b) No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
     (c) The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
          Each Request for Credit Extension (other than (i) the initial Credit
Extension on the Closing Date and the Acquisition Closing Date and (ii) a Loan
Notice requesting only a conversion of Loans to the other Type or a continuation
of Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
          The Borrower represents and warrants to the Administrative Agent and
the Lenders that:
          5.01 Existence, Qualification and Power. Each Loan Party and each of
its Subsidiaries (other than the Immaterial Subsidiaries identified in
Section 5.23 so long as such Subsidiaries are Immaterial Subsidiaries) (a) is
duly organized or formed, validly existing and, as applicable, in good standing,
in each case where such concept exists, or its equivalent, if any, under the
Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party and consummate the Transaction, and (c) is
duly qualified and is licensed and, as applicable, in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license; except in
each case referred to in clause (b)(i) or (c), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.
          5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is or
is to be a party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) result in any breach or
contravention of, or the creation of any Lien upon any of the assets of such
Person or any of its Subsidiaries (other than as permitted by Section 7.01)
under (x) any material Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (y) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any material Law, except with respect to any
breach, contravention or viola-

-82-



--------------------------------------------------------------------------------



 



tion (but not creation of Liens) referred to in clauses (b) and (c), to the
extent that such breach, contravention or violation would not reasonably be
expected to have a Material Adverse Effect.
          5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transaction, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
first priority nature thereof) (other than Liens permitted under Section 7.01)
or (d) the exercise by the Administrative Agent or any Lender of its rights
under the Loan Documents or the remedies in respect of the Collateral pursuant
to the Collateral Documents, except for (i) filings, notices, consents and
registrations necessary to perfect the Liens on the Collateral granted by the
Loan Parties in favor of the Secured Parties, (ii) the approvals, consents,
exemptions, authorizations, actions, notices and filings that have been duly
obtained, taken, given or made and are in full force and effect (or, with
respect to consummation of the Transaction, will be duly obtained, taken, given
or made and will be in full force and effect, in each case within the time
period required to be so obtained, taken, given or made), (iii) the filing of
assignments in the applicable Intellectual Property registries as may be
necessary (after giving effect to Sections 9-406, 9-407 and 9-408 of the UCC to
the extent applicable) to the exercise of certain remedies in respect of
Intellectual Property and the exercise of remedies in respect of non-assignable
contracts, (iv) as may be required, in connection with the disposition of any
“investment property” (as defined in the UCC) or the Equity Interests of any
subsidiary, by laws generally affecting the offering and sale of securities, the
laws of the jurisdiction of organization of any Foreign Subsidiary or the terms
of the Organization Documents of any Foreign Subsidiary or any Subsidiary which
is a limited liability company or a limited partnership and (v) those approvals,
consents, exemptions, authorizations or other actions, notices or filings, the
failure of which to obtain or make would not reasonably be expected to have a
Material Adverse Effect. All applicable waiting periods under the Hart-Scott
Rodino Antitrust Improvements Act of 1976 in connection with the Transaction
have expired without any action having been taken by any Governmental Authority
restraining, preventing or imposing materially adverse conditions upon the
Transaction or the rights of the Loan Parties or their Subsidiaries freely to
transfer or otherwise dispose of, or to create any Lien on, any properties now
owned or hereafter acquired by any of them.
          5.04 Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each such Loan Party that is party thereto. This Agreement constitutes, and
each other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as such enforceability may
be limited by Debtor Relief Laws and by general principles of equity and
principles of good faith and fair dealing (regardless of whether enforcement is
sought in a proceeding at law or in equity).

-83-



--------------------------------------------------------------------------------



 



          5.05 Financial Statements; No Material Adverse Effect.
          (a) The Borrower Audited Financial Statements and, to the best of the
Borrower’s knowledge, the Foundry Audited Financial Statements (i) were prepared
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein; and (ii) fairly present,
in all material respects, the financial condition of the entities to which they
relate as of the respective dates thereof and their results of operations for
the respective periods covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein.
          (b) Borrower Unaudited Financial Statements and, to the best of the
Borrower’s knowledge, the Foundry Unaudited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; and (ii) fairly
present in all material respects, the financial condition of the entities to
which they relate as of the respective dates thereof and their results of
operations for the respective periods covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.
          (c) Since October 27, 2007, there has been no event or circumstance,
either individually or in the aggregate, that has had or would reasonably be
expected to have a Material Adverse Effect.
          (d) The consolidated pro forma balance sheet of the Borrower and its
Subsidiaries as of July 26, 2008 and the related consolidated pro forma
statements of income and cash flows of the Borrower and its Subsidiaries for the
twelve-month period then ended, certified by the chief financial officer or
treasurer of the Borrower, copies of which have been furnished to each Arranger,
fairly present, in all material respects, the consolidated pro forma financial
condition of the Borrower and its Subsidiaries as at such date and the
consolidated pro forma results of operations of the Borrower and its
Subsidiaries for the period ended on such date, in each case on an unaudited Pro
Forma Basis giving effect to the Transaction, all in accordance with GAAP.
          (e) The consolidated forecasted balance sheets, statements of income
and cash flows of the Borrower and its Subsidiaries delivered prior to the date
hereof or pursuant to Section 6.01(c) were prepared in good faith on the basis
of the assumptions stated therein, which assumptions were reasonable in light of
the conditions existing at the time of delivery of such forecasts (it being
understood that projections are subject to uncertainties and that actual results
during the period or periods covered by such forecasts may differ materially
from such forecasts).
          5.06 Litigation. Except as set forth on Schedule 5.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
any Responsible Officer of the Borrower overtly threatened at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any of its Subsidiaries or against any of their properties that, either
individually or in the aggregate, would be likely to have a Material Adverse
Effect.
          5.07 No Default. Neither any Loan Party nor any Subsidiary thereof is
in default under or with respect to, or a party to, any Contractual Obligation
that would, either indivi-

-84-



--------------------------------------------------------------------------------



 



dually or in the aggregate, reasonably be expected to have a Material Adverse
Effect. No Default has occurred and is continuing.
          5.08 Ownership of Property; Liens; Investments.
          (a) Each Loan Party and each of its Subsidiaries has good record and
insurable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except
(i) for such defects in title as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect (ii) otherwise set
forth on Schedule 5.08(b), as of the Closing Date, and Schedule 4A of the
Perfection Certificate, as of the Acquisition Closing Date, or (iii) otherwise
permitted by Section 7.01. No Mortgage encumbers improved real property that is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards within the meaning of
the National Flood Insurance Act of 1968 unless flood insurance available under
such Act has been obtained in accordance with Section 6.07.
          (b) The property of each Loan Party and each of its Subsidiaries is
subject to no Liens, other than Liens set forth on Schedule 5.08(b), as of the
Closing Date, and Schedule 4A of the Perfection Certificate, as of the
Acquisition Closing Date and as otherwise permitted by Section 7.01.
          (c) Schedule 7(a) of the Perfection Certificate sets forth a complete
and accurate list of all real property owned by each Loan Party as of the date
hereof, showing as of the date hereof the street address (if available), county
or other relevant jurisdiction, the purpose/use of each real property, the
record owner thereof and whether the real property is to be encumbered by a
Mortgage. Each Loan Party has good, insurable fee simple title to the real
property owned by such Loan Party, free and clear of all Liens, other than Liens
created or permitted by the Loan Documents.
          (d) (i) Schedule 7(a) of the Perfection Certificate sets forth a
complete and accurate list of all leases of real property under which any Loan
Party or any Subsidiary of a Loan Party is the lessee as of the date hereof,
showing as of the date hereof the street address (if available), county or other
relevant jurisdiction, a description of the lease, lessor, lessee, the
purpose/use of each leased real property and whether a Loan Party or other
Person has an option to purchase/right of first refusal pursuant to the lease.
Each such lease is the legal, valid and binding obligation of the lessee
thereof, enforceable in accordance with its terms.
          (ii) Schedule 7(b)(I) of the Perfection Certificate sets forth a
complete and accurate list of all leases of real property under which the
landlord’s/grantor’s consent to the Transaction is required.
          (iii) Schedule 7(b)(II) of the Perfection Certificate sets forth a
complete and accurate list of all leases of real property under which any Loan
Party or any Subsidiary of a Loan Party is the lessor as of the date hereof,
showing as of the date hereof the street address (if available), county or other
relevant jurisdiction, lessor and lessee. Each such lease is the legal, valid
and binding obligation of the lessor thereof, enforceable in accordance with its
terms.

-85-



--------------------------------------------------------------------------------



 



          5.09 Environmental Matters.
          (a) The Loan Parties and their respective Subsidiaries and their
respective operations, businesses, properties and facilities are in compliance
with all applicable Environmental Laws, and have and comply with all necessary
Environmental Permits except in each case as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
          (b) No Loan Party or any of their respective Subsidiaries has become
subject to any Environmental Liability or received notice of any claims with
respect to any Environmental Liability, or is subject to any order, decree,
judgment or agreement which imposes any obligation under any Environmental Law
or any Environmental Liability, except in each case as could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect.
          (c) None of the properties currently owned by any Loan Party or any of
its Subsidiaries is listed or formally proposed for listing on the NPL or on the
CERCLIS or any analogous foreign, state or local list; there are no and never
have been any underground or above-ground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently
owned by any Loan Party or any of its Subsidiaries; there is no asbestos or
asbestos-containing material on or at any property or facility currently owned,
leased or operated by any Loan Party or any of its Subsidiaries; and Hazardous
Materials have not been Released on, at, under or from any property or facility
currently or to the knowledge of any Loan Party or any of its Subsidiaries
formerly owned, operated or leased by any Loan Party or any of its Subsidiaries,
except, in each case, as would not reasonably be expected to result in a
Material Adverse Effect.
          (d) Neither any Loan Party nor any of its Subsidiaries is undertaking,
and has not completed, either individually or together with other potentially
responsible parties, any investigation, response or other corrective action
relating to any actual or threatened Release or threat of Release of Hazardous
Materials at any site, location or operation, either voluntarily or pursuant to
the order of any Governmental Authority or the requirements of any Environmental
Law.
          5.10 Insurance. All insurance policies maintained by the Borrower and
its Subsidiaries were issued by financially sound and reputable insurance
companies that are not affiliates of the Borrower and are in full force and
effect; all premiums thereunder have been duly paid; neither the Borrower nor
any of its Subsidiaries has received notice of violation or cancellation
thereof; the premises, and the use, occupancy and operation of the properties of
the Borrower and its Subsidiaries comply in all material respects with all
Insurance Requirements; and there exists no default under any Insurance
Requirement. The Borrower and its Subsidiaries have insurance in such amounts
and covering such risks and liabilities as are customary for companies of a
similar size engaged in similar businesses in similar locations.
          5.11 Taxes. Except as would not reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect, each of the
Borrower and each of its Subsidiaries has timely filed all Tax returns and
reports required to be filed, and has timely paid all Taxes

-86-



--------------------------------------------------------------------------------



 



levied or imposed upon it or its properties, income or assets or otherwise due
and payable (whether or not shown on any Tax return) including in its capacity
as withholding agent, except those Taxes which are being contested in good faith
by appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP, if such contest suspends any
enforcement or collection of the Tax in question. Except as disclosed in
Schedule 5.11, there is no current, proposed or pending audit, assessment or
deficiency or other claim relating to Taxes against the Borrower or any of its
Subsidiaries that would reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect. Each of the Borrower and each of
its Subsidiaries has made adequate provisions in accordance with GAAP for all
material Taxes not yet due and payable. Neither the Borrower nor any of its
Subsidiaries has “participated” in a “listed transaction” within the meaning of
Treasury Regulation Section 1.6011-4, except as would not be reasonably expected
to, individually or in the aggregate, result in a Material Adverse Effect.
          5.12 ERISA Compliance.
          (a) Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws. Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter or is subject to a favorable opinion letter, in
each case, from the IRS, or an application for such a letter is currently being
processed by the IRS with respect thereto and, to the best knowledge of the
Borrower, nothing has occurred which would prevent, or cause the loss of, such
qualification.
          (b) There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no violation of the fiduciary responsibility
rules with respect to any Plan that has resulted or could reasonably be expected
to result in a Material Adverse Effect.
          (c) (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither
the Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Section 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (iv) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA.
          (d) With respect to each scheme or arrangement mandated by a
government other than the United States (a “Foreign Government Scheme or
Arrangement”) and with respect to each employee benefit plan, program, policy or
arrangement maintained or contributed to by any Loan Party or any Subsidiary of
any Loan Party or any Subsidiary that is not subject to United States law (a
“Foreign Plan”):
     (i) any employer and employee contributions required by law or by the terms
of any Foreign Government Scheme or Arrangement or any Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices;

-87-



--------------------------------------------------------------------------------



 



     (ii) the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and
     (iii) each Foreign Plan required to be registered has been registered and
has been maintained in substantial compliance with its terms and with the
requirements of any and all applicable laws, statutes, rules, regulations and
orders and has been maintained, where required, in good standing with applicable
regulatory authorities.
          5.13 Subsidiaries; Equity Interests; Loan Parties. As of the Closing
Date, the Borrower has no Subsidiaries other than those specifically disclosed
in Schedule 5.13. As of the Acquisition Closing Date, the Borrower has no
Subsidiaries other than those specifically disclosed in Schedule 1(a) of the
Perfection Certificate, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by a Loan Party in the amounts specified in Schedule 9(a) to the
Perfection Certificate free and clear of all Liens except those created under
the Collateral Documents and such other Liens as are permitted under
Section 7.01. As of the Acquisition Closing Date, the Borrower has no equity
investments in any other Person other than those specifically disclosed in
Schedules 9(a) and 9(b) to the Perfection Certificate. All of the outstanding
Equity Interests in the Borrower have been validly issued, are fully paid and
non-assessable. Set forth in Schedule 1(a) to the Perfection Certificate is a
complete and accurate list of all Loan Parties, showing as of the Acquisition
Closing Date (as to each Loan Party) the jurisdiction of its organization, the
address of its principal place of business and its U.S. taxpayer identification
number or, in the case of any non-U.S. Loan Party that does not have a U.S.
taxpayer identification number, its unique identification number issued to it by
the jurisdiction of its organization.
          5.14 Margin Regulations; Investment Company Act.
          (a) The proceeds of Loans have been and will be used in compliance
with all applicable provisions of Regulation T, U and X issued by the FRB.
          (b) None of the Borrower or any Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.
          5.15 Disclosure. As of the Closing Date and as of the Acquisition
Closing Date, the Borrower has disclosed, and will have disclosed, to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which it or any of its Subsidiaries is subject, and all
other matters known to it, that, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect. No report,
financial statement, certificate or other written information furnished by or on
behalf of any Loan Party to the Administrative Agent or any Lender in connection
with the transactions contemplated hereby (other than financial projections or
forecasts or information of a general economic nature) and the negotiation of
this Agreement or delivered hereunder or under any other Loan Document (in

-88-



--------------------------------------------------------------------------------



 



each case as modified or supplemented by other information so furnished), taken
as a whole, contains any material misstatement of material fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading. All financial
projections or forecasts prepared by the Borrower or its representatives
concerning the Borrower and its Subsidiaries (including, for the avoidance of
doubt, the Acquired Business) and all written information of a general economic
nature furnished by or on behalf of any Loan Party to the Administrative Agent
or any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case as modified or supplemented by other information so
furnished), was prepared in good faith based upon assumptions believed to be
reasonable at the time delivered, it being understood that such projections are
subject to significant uncertainties and contingencies, and that actual results
may differ materially from such projections.
          5.16 Compliance with Laws. Each Loan Party and each Subsidiary thereof
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees of Governmental Authorities
applicable to it or to its properties, except in such instances in which
(a) such Requirement of Law is being contested in good faith by appropriate
proceedings diligently conducted or (b) the failure to comply therewith, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.
          5.17 Intellectual Property; Licenses, Etc. The Borrower and each of
its Subsidiaries own, or possess the right to use in accordance with industry
practice, all of the trademarks, service marks, trade names, copyrights,
patents, franchises and other intellectual property rights (collectively,
“Intellectual Property”) that are reasonably necessary for the operation of
their respective businesses as conducted, and Schedules 11(a) and 11(b) to the
Perfection Certificate set forth a complete and accurate list of all registered
Intellectual Property owned by the Borrower and each of its Subsidiaries to the
Borrower’s reasonable knowledge. To the best knowledge of the Borrower, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by the Borrower
or any of its Subsidiaries infringes upon any Intellectual Property rights held
by any other Person, except to the extent that any such infringement,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. Except as disclosed in Schedule 5.17, no claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Borrower, threatened in writing, which, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.
          5.18 Solvency. Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.
          5.19 Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Borrower or any of its
Domestic Subsidiaries as of the Acquisition Closing Date and neither the
Borrower nor any Domestic Subsidiary has suffered any strikes, walkouts, work
stoppages or other material labor difficulty within the last five years prior to
the Acquisition Closing Date.

-89-



--------------------------------------------------------------------------------



 



          5.20 Collateral Documents.
          (a) The Security Agreement is effective to create in favor of the
Administrative Agent for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, the Security Agreement
Collateral. Except for filings, notices, consents and registrations contemplated
hereby and by the Collateral Documents, no filing or other action will be
necessary to perfect such Liens to the extent that perfection is required under
such Collateral Documents. The Liens of the Administrative Agent in the
Collateral shall have the priority as required by the applicable Collateral
Documents.
          (b) Each Mortgage is effective to create, in favor of the
Administrative Agent, for its benefit and the benefit of the Secured Parties,
legal, valid and enforceable first priority Liens on, and security interests in,
all of the Loan Parties’ right, title and interest in and to the Mortgaged
Properties thereunder and the proceeds thereof, subject only to Liens permitted
under the Loan Documents, and when the Mortgages are filed in the offices
specified on Schedule 7(a) to the Perfection Certificate dated the Acquisition
Closing Date (or, in the case of any Mortgage executed and delivered after the
date thereof in accordance with the provisions of Sections 6.12 and 6.16, when
such Mortgage is filed in the offices specified in the local counsel opinion
delivered with respect thereto in accordance with the provisions of
Sections 6.12 and 6.16), the Mortgages shall constitute fully perfected Liens
on, and security interests in, all right, title and interest of the Loan Parties
in the Mortgaged Properties and the proceeds thereof, in each case prior and
superior in right to any other Person, other than Liens permitted by such
Mortgage.
          (c) Each Collateral Document delivered pursuant to Sections 6.12 and
6.16 will, upon execution and delivery thereof, be effective to create in favor
of the Administrative Agent, for the benefit of the Secured Parties, legal,
valid and enforceable Liens on, and security interests in, all of the Loan
Parties’ right, title and interest in and to the Collateral thereunder, and
(i) when all appropriate filings or recordings are made in the appropriate
offices as may be required under applicable law and (ii) upon the taking of
possession or control by the Administrative Agent of such Collateral with
respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Administrative Agent
to the extent required by any Collateral Document), such Collateral Document
will constitute fully perfected Liens on, and security interests in, all right,
title and interest of the Loan Parties in such Collateral, in each case subject
to no Liens other than the Liens permitted under the Loan Documents.
          5.21 Use of Proceeds. Except as otherwise required herein, the
Borrower will use the proceeds of (a) the Term Loans made on the Closing Date
and which are subject to the Pre-Funding Release on the Acquisition Closing Date
(i) to finance the Acquisition, (ii) to pay fees and expenses incurred in
connection with the Transaction (iii) for ongoing working capital and other
general corporate purposes of the Borrower and the Subsidiaries, including
Permitted Acquisitions, (b) any Incremental Revolving Credit Loans for the
purposes specified in the Increase Joinder and (c) the Revolving Credit Loans
and Swingline Loans on and after the Acquisition Closing Date, for ongoing
working capital and other general corporate purposes, in an amount not to exceed
$5,000,000 on the Acquisition Closing Date, plus the Shortfall.

-90-



--------------------------------------------------------------------------------



 



          5.22 Designation as Senior Debt. The Obligations will constitute
“Designated Senior Indebtedness” of McData Corporation under, and defined in,
the indenture relating to the McData Notes and all supplemental indentures
thereto.
          5.23 Immaterial Subsidiaries. As of the Closing Date, the only
Immaterial Subsidiaries are Nishan Systems, Inc., Sanera Systems, Inc., CNT
Telecom Services, Inc. and Inrange Financial Corporation.
ARTICLE VI
AFFIRMATIVE COVENANTS
          So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding (other than contingent indemnification
obligations), the Borrower shall, and shall (except in the case of the covenants
set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each Subsidiary to:
          6.01 Financial Statements. Deliver to the Administrative Agent for
further distribution to the Lenders:
     (a) as soon as available, but in any event within 60 days after the end of
each fiscal year of the Borrower (commencing with the fiscal year ending
October 27, 2008), a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by a report and
opinion of KPMG LLP or any other independent certified public accountants of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit and such consolidated statements to
be certified by the chief executive officer, chief financial officer, treasurer
or controller of the Borrower to the effect that such statements are fairly
stated in all material respects when considered in relation to the consolidated
financial statements of the Borrower and its Subsidiaries;
     (b) as soon as available, but in any event within 40 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ending January 26, 2009), a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, and the related consolidated statement of income or operations and the
related consolidated statement of cash flows for such fiscal quarter and for the
portion of the Borrower’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, such consolidated statements to be certified by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower as fairly presenting the financial condition, results of operations and
cash flows of the Borrower and its Subsidiaries in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes; and

-91-



--------------------------------------------------------------------------------



 



     (c) as soon as available, but in any event not later than 45 days after the
end of each fiscal year of the Borrower, an annual budget of the Borrower and
its Subsidiaries on a consolidated basis, including forecasts prepared by
management of the Borrower of consolidated balance sheets and statements of
income and cash flows of the Borrower and its Subsidiaries on a quarterly basis
for the immediately following fiscal year (including the fiscal year in which
the Maturity Date for the Term Loan Facility occurs).
          6.02 Certificates; Other Information. Deliver to the Administrative
Agent for further distribution to the Lenders:
     (a) concurrently with the delivery of the financial statements referred to
in Section 6.01(a), a certificate of its independent certified public
accountants stating that in making the examination necessary for the audit no
knowledge was obtained of any Default under Section 7.10 or, if any such Default
shall exist, stating the nature and status of such event;
     (b) concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by
the chief executive officer, chief financial officer, treasurer or controller of
the Borrower, and in the event of any change in generally accepted accounting
principles used in the preparation of such financial statements, the Borrower
shall also provide, if necessary for the determination of compliance with
Section 7.11, a statement of reconciliation conforming such financial statements
to GAAP, all of which shall be in form and detail reasonably satisfactory to the
Administrative Agent;
     (c) promptly after the same are publicly available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower files with
the SEC under Section 13 or 15(d) of the Exchange Act, or with any national
securities exchange, and in any case not otherwise required to be delivered to
the Administrative Agent pursuant hereto;
     (d) promptly after the furnishing thereof, copies of any notice of any
default that has occurred furnished to any holder of debt securities of any Loan
Party or of any of its Subsidiaries pursuant to the terms of any indenture, loan
or credit or similar agreement in a principal amount greater than the Threshold
Amount and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02; and
     (e) promptly following any request therefor, such additional information
regarding the business, financial, legal or corporate affairs of any Loan Party
or any Subsidiary thereof, or compliance with the terms of the Loan Documents,
as the Administrative Agent may from time to time reasonably request, in form
and detail reasonably satisfactory to the Administrative Agent.
          Documents required to be delivered pursuant to Section 6.01(a) or (b)
or Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the

-92-



--------------------------------------------------------------------------------



 



SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 10.02; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent for further distribution to the Lenders
that requests the Borrower to deliver such paper copies until a written request
to cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies)) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Compliance Certificates required by Section 6.02(b) to the Administrative
Agent. Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.
          The Borrower hereby acknowledges that (a) the Administrative Agent
and/or the Arrangers will make available to the Lenders and the L/C Issuer
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that so long as the Borrower is
the issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that is intended by the Administrative Agent
or the Arranger and the Borrower to be distributed to the Public Lenders and
that (w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor”; and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.”

-93-



--------------------------------------------------------------------------------



 



          6.03 Notices. Promptly after a Responsible Officer or any Loan Party
obtains knowledge thereof, notify the Administrative Agent:
     (a) of the occurrence of any Default;
     (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect; and
     (c) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof, including any
determination by the Borrower referred to in Section 2.10(b).
          Each notice pursuant to Section 6.03 shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth details of the
occurrence referred to therein and stating what action the Borrower has taken
and proposes to take with respect thereto. Each notice pursuant to
Section 6.03(a) shall describe the applicable Default in reasonable detail.
          6.04 Payment of Obligations. Pay and discharge as the same shall
become due and payable, all of its material obligations and material
liabilities, including (a) all material Taxes upon it or its income or profits
or upon any of its properties or assets, unless the same are being contested in
good faith by appropriate proceedings diligently conducted, adequate reserves in
accordance with GAAP are being maintained by the Borrower or such Subsidiary and
such contest suspends enforcement or collection of the claim in question;
(b) all lawful claims which, if unpaid, would by law become a Lien upon a
material portion of its property (other than a Lien permitted by Section 7.01);
and (c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness, except, in the case of this clause (c), to the extent that
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.
          6.05 Preservation of Existence, Etc. (a) Preserve and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all material
rights, privileges, permits, licenses and franchises reasonably necessary in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
and maintain all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.
          6.06 Maintenance of Properties, Etc.
          (a) Maintain, preserve and protect all of its material properties and
equipment reasonably necessary in the operation of its business in good working
order and condition, ordinary wear and tear excepted;
          (b) Make all reasonably necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect;

-94-



--------------------------------------------------------------------------------



 



          (c) except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect:
     (A) use each Trademark on each and every trademark class of goods
applicable to its current line as reflected in its current catalogs, brochures
and price lists in order to maintain such Trademark in full force free from any
claim of abandonment for non-use;
     (B) use such Trademark owned by Borrower or any Guarantor that is material
to the operation of the business as conducted with the appropriate notice of
registration and all other notices and legends required by applicable
Requirements of Law;
     (C) not knowingly adopt or use any mark which is confusingly similar or a
colorable imitation of such Trademark unless the Administrative Agent shall
obtain a perfected security interest in such mark pursuant to Sections 6.12 and
6.13;
     (D) not (and not permit any licensee or sublicensee thereof to) do any act
or omit to do any act whereby such Trademark may become invalidated or impaired
in any way;
     (E) do any act, or omit to do any act, whereby any Patent owned by Borrower
that is material to the operation of the business of Borrower as conducted may
become forfeited, abandoned or dedicated to the public except in the ordinary
course of claim construction and prosecution;
     (F) not (either the Borrower or any Subsidiary) do any act whereby any
Copyright owned by Borrower that is material to the operation of the business of
Borrower as conducted may fall into the public domain;
     (G) not use any Intellectual Property owned or licensed by Borrower and
material to the operation of the business of Borrower as conducted to infringe
the intellectual property rights of any other Person;
     (I) notify the Administrative Agent promptly if the Borrower or any
Subsidiary knows, or has reason to know, that any application or registration
relating to any Trademark, Copyright, or Patent owned by Borrower and material
to the operation of the business of Borrower as conducted is likely to become
forfeited, abandoned or dedicated to the public, or of any adverse determination
or development (including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office or any other governmental authority in any
country) regarding the Borrower’s or such Subsidiary’s ownership of, or the
validity of, any Trademark, Copyright, or Patent or the Borrower’s or such
Subsidiary’s right to register the same or to own and maintain the same.
Whenever the Borrower or any Guarantor, either by itself or through any agent,
employee, licensee or designee, shall file an application for the registration
of any Intellectual Property with the United States Patent and Trademark Office,
the United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such

-95-



--------------------------------------------------------------------------------



 



Borrower or such Subsidiary shall report such filing to the Administrative Agent
within 30 days after the last day of the fiscal quarter in which such filing
occurs. Upon request of the Administrative Agent, such Borrower or such
Subsidiary shall execute and deliver, and have recorded, any and all agreements,
instruments, documents, and papers as the Administrative Agent may request to
evidence the Administrative Agent’s security interest in any Copyright, Patent
or Trademark and the goodwill and general intangibles of the Borrower or such
Subsidiary relating thereto or represented thereby;
     (J) take reasonable and necessary steps, consistent with Borrower’s
practice including in any proceeding before the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency in any other country or any political subdivision thereof, to maintain
each application (and to obtain the relevant registration) and to maintain each
registration of the material Trademarks, Copyrights, and Patents owned by
Borrower and material to the operation of the business of Borrower as conducted,
including filing of applications for renewal, affidavits of use and affidavits
of incontestability; and
     (K) In the event that any Intellectual Property owned by Borrower and
material to the operation of the business of Borrower as conducted is infringed,
misappropriated or diluted by a third party, the affected Borrower or Subsidiary
shall (x) take such actions as the Borrower or such Subsidiary shall reasonably
deem appropriate under the circumstances to protect such Intellectual Property,
which may, in Borrower’s or its Subsidiary’s discretion, include suing for
infringement, misappropriation or dilution, seeking injunctive relief where
appropriate and recovery of any and all damages for such infringement,
misappropriation or dilution and (y) promptly notify the Administrative Agent
after it learns thereof.
          (d) Use commercially reasonable efforts to cause the Loans and the
Borrower’s corporate credit to continue to be rated by Standard & Poor’s Ratings
Group and Moody’s Investors Service Inc. (but not to maintain a specific
rating).
          6.07 Maintenance of Insurance.
          (a) Maintain with financially sound and reputable insurance companies,
insurance with respect to its material properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business and owning similar properties, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons; provided that the Borrower and its Subsidiaries may self-insure in
accordance with good business practice and consistent with past practice..
          (b) All such insurance shall (i) provide that no cancellation,
material reduction in amount or material change in coverage thereof shall be
effective until at least 30 days after receipt by the Administrative Agent of
written notice thereof and (ii) name the Administrative Agent as mortgagee (in
the case of property insurance) or additional insured on behalf of the Secured
Parties (in the case of liability insurance) or loss payee (in the case of
property insurance), as applicable.

-96-



--------------------------------------------------------------------------------



 



          (c) With respect to each Mortgaged Property, obtain flood insurance in
such total amount as the Administrative Agent may from time to time require, if
at any time the area in which any improvements located on any Mortgaged Property
is designated a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency), and otherwise
comply with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973, as amended from time to time.
          (d) No Loan Party that is an owner of Mortgaged Property shall take
any action that is reasonably likely to be the basis for termination, revocation
or denial of any insurance coverage required to be maintained under such Loan
Party’s respective Mortgage or that could be the basis for a valid defense to
any claim under any Insurance Policy maintained in respect of the Mortgaged
Property, and each Loan Party shall otherwise comply in all material respects
with all Insurance Requirements in respect of the Mortgaged Property; provided,
however, that each Loan Party may, at its own expense and after written notice
to the Administrative Agent, (i) contest the applicability or enforceability of
any such Insurance Requirements by appropriate legal proceedings, the
prosecution of which does not constitute a basis for cancellation or revocation
of any insurance coverage required under this Section 6.07 or (ii) cause the
Insurance Policy containing any such Insurance Requirement to be replaced by a
new policy complying with the provisions of this Section 6.07.
          6.08 Compliance with Laws. Comply in all material respects with all
Requirements of Laws applicable to it or to its business or property, except in
such instances in which (a) such Requirement of Law is being contested in good
faith by appropriate proceedings diligently conducted; or (b) the failure to
comply therewith could not reasonably be expected to have a Material Adverse
Effect.
          6.09 Books and Records. (a) Maintain proper books of record and
account, in which complete and correct entries shall be made of all financial
transactions and matters involving the assets and business of the Borrower or
such Subsidiary, as the case may be, sufficient to allow for the preparation of
financial statements in accordance with GAAP (or, in the case of Foreign
Subsidiaries, generally accepted accounting principles in effect from time to
time in their respective jurisdictions of organization); and (b) maintain such
books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
the Borrower or such Subsidiary, as the case may be.
          6.10 Inspection Rights. Permit authorized representatives and
independent contractors of the Administrative Agent and one or more authorized
representatives of the Lenders (such authorized representative(s) to be
appointed by the Lenders in consultation with the Administrative Agent) to visit
and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, senior officers,
and independent public accountants (provided that the Borrower may be present
and participate in any such discussion with such public accountants), all at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that unless an Event of Default is continuing, no such representatives
or independent contractors) shall so visit, inspect and examine more than twice
in any calendar year.

-97-



--------------------------------------------------------------------------------



 



          6.11 Use of Proceeds.
          Except as set forth in this Agreement, use the proceeds of the Credit
Extensions, in compliance with all applicable Laws, (i) to finance the
Acquisition and the refinancing, (ii) to pay fees and expenses incurred in
connection with the Transaction and (iii) for ongoing working capital and other
general corporate purposes of the Borrower and the Subsidiaries, including
Permitted Acquisitions.
          6.12 Covenant To Guarantee Obligations and Give Security.
          (a) Subject to this Section 6.12, with respect to any property
acquired after the Closing Date by any Loan Party that is intended to be subject
to the Lien created by any of the Collateral Documents but is not so subject,
promptly (and in any event within 30 days after the acquisition thereof)
(i) execute and deliver to the Administrative Agent such amendments or
supplements to the relevant Collateral Documents or such other documents as the
Administrative Agent shall deem necessary or advisable to grant to the
Administrative Agent, for its benefit and for the benefit of the other Secured
Parties, a Lien on such property subject to no Liens other than Liens permitted
under the Loan Documents, and (ii) take all actions necessary to cause such Lien
to be duly perfected to the extent required by such Collateral Document in
accordance with all applicable Requirements of Law, including the filing of
financing statements in such jurisdictions as may be reasonably requested by the
Administrative Agent. The Borrower shall otherwise take such actions and execute
and/or deliver to the Administrative Agent such documents as the Administrative
Agent shall reasonably require to confirm the validity, perfection and priority
of the Lien of the Collateral Documents on such after-acquired properties.
          (b) With respect to any Person that is or becomes a Subsidiary after
the Closing Date, promptly (and in any event within 30 days after such Person
becomes a Subsidiary) (i) deliver to the Administrative Agent the certificates,
if any, representing all of the Equity Interests of such Subsidiary, together
with undated stock powers or other appropriate instruments of transfer executed
and delivered in blank by a duly authorized officer of the holder(s) of such
Equity Interests, and all intercompany notes owing from such Subsidiary to any
Loan Party together with instruments of transfer executed and delivered in blank
by a duly authorized officer of such Loan Party and (ii) cause such new
Subsidiary (other than a CFC) (A) to execute a joinder agreement or such
comparable documentation to become a Guarantor and a joinder agreement to the
applicable Security Agreement, substantially in the form annexed thereto and
(B) to take all actions necessary or advisable in the opinion of the
Administrative Agent to cause the Lien created by the applicable Security
Agreement to be duly perfected to the extent required by such agreement in
accordance with all applicable Requirements of Law, including the filing of
financing statements in such jurisdictions as may be reasonably requested by the
Administrative Agent. Notwithstanding the foregoing, the Equity Interests
required to be delivered to the Administrative Agent pursuant to clause (i) of
this Section 6.12(b) shall not include any Equity Interests of a CFC created or
acquired after the Closing Date other than (A) Voting Stock of any Subsidiary
which is a first-tier CFC representing 65% of the total voting power of all
outstanding Voting Stock of such Subsidiary and (B) 100% of the Equity Interests
not constituting Voting Stock of any such Subsidiary, except that any such
Equity Interests constituting “stock entitled to vote”

-98-



--------------------------------------------------------------------------------



 



within the meaning of Treasury Regulation Section 1.956-2(c)(2) shall be treated
as Voting Stock for purposes of this Section 6.12(b).
          (c) Promptly grant to the Administrative Agent, within 30 days of the
acquisition thereof, a security interest in and Mortgage on each real property
owned in fee by such Loan Party as is acquired by such Loan Party after the
Closing Date and that, together with any improvements thereon, individually has
a fair market value of at least $5,000,000, as additional security for the
Secured Obligations (unless the subject property is already mortgaged to a third
party to the extent permitted by Section 7.01). Such Mortgages shall be granted
pursuant to documentation reasonably satisfactory in form and substance to the
Administrative Agent and shall constitute valid and enforceable perfected Liens
subject only to Liens permitted under the Loan Documents. The Mortgages or
instruments related thereto shall be duly recorded or filed in such manner and
in such places as are required by law to establish, perfect, preserve and
protect the Liens in favor of the Administrative Agent required to be granted
pursuant to the Mortgages and all taxes, fees and other charges payable in
connection therewith shall be paid in full. Such Loan Party shall otherwise take
such actions and execute and/or deliver to the Administrative Agent such
documents as the Administrative Agent shall reasonably require to confirm the
validity, perfection and priority of the Lien of any existing Mortgage or new
Mortgage against such after-acquired real property (including, but not limited
to, a Mortgage Policy, a survey, a flood certificate and local counsel opinion
(in form and substance reasonably satisfactory to the Administrative Agent) in
respect of such Mortgage).
          (d) Notwithstanding anything to the contrary in this Section 6.12,
assets will be excluded from the Collateral in circumstances where the
Administrative Agent reasonably determines that the cost of obtaining a security
interest in such assets is excessive in relation to the value afforded thereby,
or if the granting of a security interest in such asset would be prohibited by
enforceable anti-assignment provisions of any contract or by applicable Law.
          6.13 Further Assurances. Promptly, upon the reasonable request of the
Administrative Agent or the Required Lenders, at the Borrower’s expense,
execute, acknowledge and deliver, or cause the execution, acknowledgment and
delivery of, and thereafter register, file or record, or cause to be registered,
filed or recorded, in an appropriate governmental office, any document or
instrument supplemental to or confirmatory of the Collateral Documents or
otherwise deemed by the Administrative Agent reasonably necessary for the
continued validity, perfection and priority of the Liens on the Collateral
covered thereby subject to no other Liens except as permitted by the applicable
Collateral Document or this Agreement, or obtain any consents or waivers as may
be necessary in connection therewith. Promptly upon request by the
Administrative Agent, or any Lender through the Administrative Agent,
(i) correct any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation thereof,
(ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent, or the Required
Lenders through the Administrative Agent, may reasonably require from time to
time in order to carry out more effectively the purposes of the Loan Documents
and (iii) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other in-

-99-



--------------------------------------------------------------------------------



 



strument executed in connection with any Loan Document to which any Loan Party
or any of its Subsidiaries is or is to be a party, and cause each of its
Subsidiaries to do so. Deliver or cause to be delivered to the Administrative
Agent from time to time such other documentation, consents, authorizations,
approvals and orders in form and substance reasonably satisfactory to the
Administrative Agent as the Administrative Agent shall reasonably deem necessary
to perfect or maintain the Liens on the Collateral pursuant to the Collateral
Documents. Upon the exercise by the Administrative Agent or any Lender of any
power, right, privilege or remedy pursuant to any Loan Document which requires
any consent, approval, registration, qualification or authorization of any
Governmental Authority execute and deliver all applications, certifications,
instruments and other documents and papers that the Administrative Agent or such
Lender may require. If the Administrative Agent or the Required Lenders
determine that they are required by a Requirement of Law to have appraisals
prepared in respect of the real property of any Loan Party constituting
Collateral, the Borrower shall provide to the Administrative Agent appraisals
that satisfy the applicable requirements of the Real Estate Appraisal Reform
Amendments of FIRREA and are otherwise in form and substance satisfactory to the
Administrative Agent.
          6.14 Employee Benefits. (a) Comply in all material respects with the
applicable provisions of ERISA and the Code and (b) furnish to the
Administrative Agent (x) promptly, upon the occurrence of any ERISA Event (or
termination, withdrawal or noncompliance with applicable law or plan terms with
respect to Foreign Plans) that, alone or together with any other ERISA Events
(and similar events with respect to Foreign Plans) that have occurred, could
reasonably be expected to result in liability of the Borrower or any of its
ERISA Affiliates or the imposition of a Lien, a written notice specifying the
nature thereof, what action the Borrower or its ERISA Affiliates have taken, are
taking or propose to take with respect thereto, and, when known, any action
taken or threatened by the Internal Revenue Service, Department of Labor, PBGC
or Multiemployer Plan sponsor with respect thereto; (y) upon request by the
Administrative Agent, copies of (i) each Schedule B (Actuarial Information) to
the annual report (Form 5500 Series) filed by the Borrower or any ERISA
Affiliate with the Internal Revenue Service with respect to each Pension Plan;
(ii) the most recent actuarial valuation report for each Pension Plan; (iii) all
notices received by the Borrower or any ERISA Affiliate from a Multiemployer
Plan sponsor or any governmental agency concerning such Multiemployer Plan; and
(iv) such other documents or governmental reports or filings relating to any
Plan (or employee benefit plan sponsored or contributed to by the Borrower) as
the Administrative Agent shall reasonably request and (z) promptly following any
request therefor, copies of (i) any documents described in Section 101(k) of
ERISA that the Borrower or any ERISA Affiliate may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l) of ERISA
that the Borrower or any ERISA Affiliate may request with respect to any
Multiemployer Plan; provided that if the Borrower or any ERISA Affiliate has not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, they shall promptly make a request for such
documents or notices from such administrator or sponsor and shall provide copies
of such documents and notices promptly after receipt thereof.
          6.15 Compliance with Environmental Laws. (i) Comply, and cause all
lessees and other Persons operating or occupying its properties to comply, in
all material respects, with all applicable Environmental Laws and Environmental
Permits; (ii) obtain and renew all Environmental Permits necessary for its
operations and properties; and (iii) conduct any investigation,

-100-



--------------------------------------------------------------------------------



 



study, sampling and testing, and undertake any cleanup, removal, remedial or
other action necessary to address all Hazardous Materials at, on, under or
emanating from any of its properties, in accordance with the requirements of all
Environmental Laws; provided, however, that neither the Borrower nor any of its
Subsidiaries shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP.
          6.16 Information Regarding Collateral and Loan Documents. Not effect
any change (i) in any Loan Party’s legal name, (ii) in the location of any Loan
Party’s chief executive office, (iii) in any Loan Party’s identity or
organizational structure, (iv) in any Loan Party’s Federal Taxpayer
Identification Number or organizational identification number, if any, or (v) in
any Loan Party’s jurisdiction of organization (in each case, including by
merging with or into any other entity, reorganizing, dissolving, liquidating,
reorganizing or organizing in any other jurisdiction), until (A) it shall have
given the Administrative Agent not less than 30 days’ prior written notice (in
the form of a certificate by a Responsible Officer), or such lesser notice
period agreed to by the Administrative Agent, of its intention so to do, clearly
describing such change and providing such other information in connection
therewith as the Administrative Agent may reasonably request and (B) it shall
have taken all action reasonably satisfactory to the Administrative Agent to
maintain the perfection and priority of the security interest of the
Administrative Agent for the benefit of the Secured Parties in the Collateral,
if applicable. Each Loan Party agrees to promptly provide the Administrative
Agent with certified Organization Documents reflecting any of the changes
described in the preceding sentence. Each Loan Party also agrees to promptly
notify the Administrative Agent of any change in the location of any office in
which it maintains books or records relating to Collateral owned by it or any
office or facility at which Collateral is located (including the establishment
of any such new office or facility), other than changes in location to a
Mortgaged Property or a leased property subject to a Landlord Access Agreement.
ARTICLE VII
NEGATIVE COVENANTS
          So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:
          7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired, or
sign or file or suffer to exist under the Uniform Commercial Code of any
jurisdiction a financing statement that names the Borrower or any of its
Subsidiaries as debtor, or assign any accounts or other right to receive income,
other than the following:
     (a) Liens pursuant to any Loan Document;
     (b) Liens existing on the date hereof and listed on Schedule 5.08(b) (as
amended and restated as listed on Schedule 4A of the Perfection Certificate on
the Acquisition Closing Date) and any modifications, replacements, renewals or
extensions thereof;

-101-



--------------------------------------------------------------------------------



 



provided that (i) such Lien shall not apply to any other property or asset of
the Borrower or any subsidiary, (ii) the direct or any contingent obligor with
respect thereto is not changed, and (iii) such Lien shall secure only those
obligations, and in the same principal amount, that it secures on the date
hereof and any modification, replacement, renewal or extension of the
obligations secured or benefited thereby is permitted by Section 7.02(d);
     (c) Liens for taxes, assessments or governmental charges or levies not yet
overdue by more than 30 days or in the case of real property taxes not yet
delinquent or Liens for Taxes which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP and such contest suspends any enforcement or collection of the Tax in
question (or, in the case of a Foreign Subsidiary, generally accepted accounting
principles in effect from time to time in the applicable jurisdiction of
organization);
     (d) landlords’ carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, workmen’s, suppliers’, processors, storage or other similar Liens
arising in the ordinary course of business which are securing amounts not
overdue for a period of more than 60 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;
     (e) Liens (other than any Lien imposed by ERISA) (w) imposed by
Requirements of Law or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security or similar laws and regulations, (x) incurred in the ordinary
course of business to secure the performance of tenders, statutory obligations
(other than excise taxes), surety, stay, customs and appeal bonds, statutory
bonds, bids, leases, government contracts, trade contracts, performance and
return of money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money) or (y) arising by virtue of deposits made in
the ordinary course of business to secure liability for reimbursement or
indemnification obligations of insurance carriers or (z) of a collection bank
arising under Section 4-208 or 4-210 of the UCC on items in the course of
collection; provided that (i) such Liens are for amounts not yet due and payable
or delinquent or, to the extent such amounts are so due and payable, such
amounts are being contested in good faith by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP, which
proceedings for orders entered in connection with such proceedings have the
effect of preventing or suspending the forfeiture or sale of the property
subject to any such Lien;
     (f) bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash, Cash Equivalents, securities, commodities and other
funds on deposit in one or more accounts maintained by the Borrower or its
Subsidiaries, in each case arising in the ordinary course of business in favor
of banks, other depositary institutions, securities or commodities
intermediaries or brokerages with which such accounts are maintained securing
amounts owing to such banks or financial institutions with respect to cash

-102-



--------------------------------------------------------------------------------



 



management and operating account management or are arising under Section 4-208
or 4-210 of the UCC on items in the course of collection;
     (g) easements, rights-of-way, restrictions, minor encroachments,
protrusions and other similar encumbrances and minor title defects affecting
real property which, in the aggregate, do not in any case materially detract
from the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the Borrower or any material Subsidiary;
     (h) Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);
     (i) Liens securing Indebtedness permitted under Section 7.02(e); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and the proceeds and the products thereof
(it being understood, however, that individual financings of equipment provided
by one lender may be cross collateralized to other financings of equipment
provided by such lender) and (ii) such Indebtedness is incurred within one year
after such acquisition of such property by such Person;
     (j) Liens on property of a Person existing at the time such Person is
acquired by, merged into or consolidated with the Borrower or any Subsidiary of
the Borrower or becomes a Subsidiary of the Borrower or acquired by the Borrower
or such Subsidiary; provided that such Liens were not created in contemplation
of such acquisition, merger, consolidation or Investment and do not extend to
any assets other than those of the Person merged into or consolidated with the
Borrower or such Subsidiary or acquired by the Borrower or such Subsidiary, and
the applicable Indebtedness secured by such Lien is permitted under
Section 7.02;
     (k) the replacement, extension or renewal of any Lien permitted by clauses
(i) and (j) above upon or in the same property theretofore subject thereto or
the replacement, extension or renewal (without increase in the amount or change
in any direct or contingent obligor) of the Indebtedness secured thereby;
     (l) leases, licenses, subleases or sublicenses to third parties, in each
case entered into in the ordinary course of the Borrower or the Subsidiary’s
business, so long as such leases do not, individually or in the aggregate,
(i) interfere in any material respect with the ordinary conduct of the business
of the Borrower or any Subsidiary or (ii) materially impair the use (for its
intended purposes) or the value of the property subject thereto;
     (m) the filing of UCC financing statements solely as a precautionary
measure in connection with operating leases or consignment of goods;
     (n) Liens securing Indebtedness incurred pursuant to Section 7.02(f);
provided that (i) such Liens do not extend to, or encumber, property which
constitutes Collateral

-103-



--------------------------------------------------------------------------------



 



and (ii) such Liens extend only to the property (or Equity Interests) of the
Foreign Subsidiary incurring such Indebtedness;
     (o) Liens that are contractual rights of setoff relating to purchase orders
and other agreements entered into with customers of such Person in the ordinary
course of business;
     (p) Liens on assets of (i) any Subsidiary in favor of any Loan Party;
provided that such Liens are subordinated to Liens securing the Obligations, on
terms acceptable to the Administrative Agent and (ii) any subsidiary that is not
a Loan Party in favor of any other Subsidiary that is not a Loan Party;
     (q) Liens consisting of (y) an agreement to sell, transfer or dispose of
any asset to the extent such sale, transfer or disposition is not prohibited by
the Loan Documents; provided that such Liens only encumber the applicable assets
pending the completion of the applicable sale, transfer or disposition or
(z) cash advances in favor of the seller of any property to be acquired in any
Investment permitted by Section 7.03;
     (r) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
     (s) Liens on insurance policies and the proceeds thereof securing
Indebtedness permitted by Section 7.02(p);
     (t) Liens on the property that is subject to the Sale-Leaseback securing
Indebtedness permitted by Section 7.02(j);
     (u) Liens deemed to exist in connection with repurchase agreements
permitted under Section 7.02(t) and (u); provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreement;
     (v) other Liens so long as the aggregate principal amount of the
indebtedness and other obligations secured thereby do not exceed $50,000,000;
     (w) licenses of Intellectual Property granted by the Borrower or any of its
Subsidiaries in the ordinary course of business or as determined in its
reasonable business judgment and not interfering in any material respect with
the ordinary conduct of the business of the Borrower and its Subsidiaries; and
     (x) Liens on property that is secured by Indebtedness permitted by Section
7.02(u); provided that the value of such property being secured does not exceed
the amount of such Indebtedness.
          7.02 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

-104-



--------------------------------------------------------------------------------



 



     (a) obligations (contingent or otherwise) existing or arising under (i) any
Swap Contract entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with fluctuations in
interest rates or foreign exchange rates; provided that if such Swap Contract
relates to interest rates, (A) such Swap Contract relates to payment obligations
on Indebtedness otherwise permitted to be incurred by the Loan Documents and
(B) the notional principal amount of such obligations at the time incurred does
not exceed the principal amount of the Indebtedness to which such obligations
relate or (ii) in respect of the Warrant Transactions;
     (b) Indebtedness permitted by Section 7.03(b);
     (c) Indebtedness under the Loan Documents;
     (d) Indebtedness outstanding on the date hereof and listed on Schedule 7.02
and any refinancings, refundings, renewals or extensions thereof; provided that
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and the direct or any
contingent obligor with respect thereto is not changed, as a result of or in
connection with such refinancing, refunding, renewal or extension; provided
further that the terms relating to principal amount, amortization, interest,
maturity and subordination (if any), and other material terms taken as a whole,
of any such refinancing, refunding, renewing or extending Indebtedness are no
less favorable in any material respect to the Loan Parties or the Lenders than
the terms of the Indebtedness being refinanced, refunded, renewed or extended;
     (e) Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(i); provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding shall not
exceed $25,000,000, plus an additional $25,000,000 for each fiscal year ending
after the Closing Date (commencing with the fiscal year ending October 27,
2009);
     (f) Indebtedness incurred by Foreign Subsidiaries in an aggregate amount
not to exceed an amount equal to $25,000,000 plus an additional $5,000,000 for
each fiscal year ending after the Closing Date (commencing with the fiscal year
ending October 27, 2009) at any time outstanding;
     (g) Indebtedness in an aggregate principal amount not to exceed
$100,000,000 at any time outstanding;
     (h) Indebtedness of the Borrower or any Guarantor or Acquired Indebtedness
of the Borrower or any Subsidiary; provided that, both immediately prior to and
after giving effect thereto, (i) no Default or Event of Default shall exist or
result therefrom, (ii) on a Pro Forma Basis, the Consolidated Leverage Ratio
shall be at least 0.25 to 1:00 lower than the Consolidated Leverage Ratio tested
in the most recent Measurement Period as set forth under Section 7.10(b) and
(iii) such Indebtedness shall have no amortization,

-105-



--------------------------------------------------------------------------------



 



sinking fund, provision requiring any mandatory principal prepayment or
repurchase or scheduled maturity, in each case, prior to the date that is
180 days following the Maturity Date;
     (i) Unsecured Indebtedness of the Borrower or any Guarantor evidenced by
the Debt Securities in an aggregate amount not to exceed $400,000,000 (and
solely in respect of the Convertible Notes, an additional amount not to exceed
$60,000,000 in connection with the exercise by the underwriter of any
over-allotment option related thereto (such amount, the “Over-Allotment
Amount”); provided that such Indebtedness shall have no amortization, sinking
fund, provision requiring any mandatory principal prepayment or repurchase or
scheduled maturity, in each case, prior to the date that is 180 days following
the Maturity Date and any refinancings, refundings, renewals or extensions
thereof; provided however that (x) the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and the direct or any contingent obligor with respect thereto is not
changed, as a result of or in connection with such refinancing, refunding,
renewal or extension and (y) the terms relating to principal amount, interest,
amortization, maturity and subordination (if any), and other material terms
taken as a whole, of any such refinancing, refunding, renewing or extending
Indebtedness, are no less favorable in any material respect to the Loan Parties
or the Lenders than the terms of the Indebtedness being refinanced, refunded,
renewed or extended;
     (j) Attributable Indebtedness with respect to the Campus Sale-Leaseback and
other Sale-Leaseback permitted by Section 7.05(j);
     (k) Indebtedness of (i) a Loan Party to any other Loan Party; (ii) any
Subsidiary that is not a Loan Party to any other Subsidiary that is not a Loan
Party; (iii) of any subsidiary that is not a Loan Party to any Loan Party; and
(iv) any Loan Party to Subsidiaries that are not Loan Parties to the extent
constituting an Investment permitted by 7.03; provided that any such
Indebtedness owed by a Loan Party to a non-Loan Party is unsecured and
subordinated to the Obligations and evidenced by an Intercompany Note;
     (l) Guarantees by any Loan Party of Indebtedness of any other Loan Party;
provided that if the Indebtedness being guaranteed is subordinated to the
Obligations, such Guarantee shall be subordinated to the Obligations on terms at
least as favorable to the Lenders as those contained in the subordination of
such Indebtedness;
     (m) Indebtedness (other than for borrowed money) which may be deemed to
exist pursuant to any guarantees, warranty or contractual service obligations,
performance, surety, statutory, appeal, bid, prepayment guarantee, payment
(other than payment of Indebtedness) or completion of performance guarantees or
similar obligations incurred in the ordinary course of business;
     (n) Indebtedness in respect of netting services, overdraft protections and
other cash management, intercompany cash pooling and similar arrangements in
connection with deposit accounts, in each case in the ordinary course of
business;

-106-



--------------------------------------------------------------------------------



 



     (o) Indebtedness in respect of workers’ compensation claims, payment
obligations in connection with health or other types of social security
benefits, unemployment or other insurance obligations, reclamation and statutory
obligations, in each case in the ordinary course of business;
     (p) Indebtedness consisting of (i) the financing of insurance premiums or
self-insurance obligations or (ii) take-or-pay obligations contained in supply
agreements in each case in the ordinary course of business;
     (q) client advances or deposits received in the ordinary course of
business;
     (r) any earn-out or similar obligations incurred in connection with
Investments permitted under Section 7.03;
     (s) Indebtedness representing deferred compensation to employees of any
Loan Party incurred in the ordinary course of business;
     (t) reimbursement obligations issued on behalf of a Loan Party in the
ordinary course of business, provided that the amount of such Indebtedness shall
not exceed the fair market value of the property constituting the security
thereof;
     (u) reimbursement obligations and other Indebtedness in favor of the
Redevelopment Agency of the City of San Jose of any other Government Authority
entity whereby such entities finance development and/or encourage employment in
their respective jurisdictions; provided that such reimbursement obligations and
other Indebtedness shall not exceed in the aggregate $10,000,000;
     (v) [Reserved];
     (w) all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (a) through (u) above.
          To the extent the creation, incurrence or assumption of any
Indebtedness could be attributable to more than one subsection of this
Section 7.02, the Borrower may allocate such Indebtedness to any one or more of
such subsections and in no event shall the same portion of Indebtedness be
deemed to utilize or be attributable to more than one item; provided that
(x) all Indebtedness created pursuant to the Loan Documents shall be deemed to
have been incurred in reliance on Section 7.02(c) and (y) all Indebtedness
outstanding in respect of the (the Debt Securities) shall be deemed to have been
incurred in reliance on Section 7.02(i).
          7.03 Investments. Make or hold any Investments, except:
     (a) Investments held by the Borrower and its Subsidiaries in the form of
Cash Equivalents;

-107-



--------------------------------------------------------------------------------



 



     (b) (i) loans, advances and guarantees to officers, directors and employees
of the Borrower and Subsidiaries in an aggregate amount not to exceed $5,000,000
at any time outstanding, for travel, entertainment, relocation and analogous
ordinary business purposes (to the extent not prohibited by applicable law), and
(ii) other loans, advances and guarantees to employees for the purchase of
Equity Interests of the Borrower in an aggregate amount not exceeding $5,000,000
at any time outstanding;
     (c) (i) Investments by the Borrower and its Subsidiaries in their
respective Subsidiaries outstanding on the date hereof, (ii) additional
Investments by the Borrower and its Subsidiaries in Loan Parties,
(iii) additional Investments by Subsidiaries of the Borrower that are not Loan
Parties in other Subsidiaries that are not Loan Parties and (iv) so long as no
Default has occurred and is continuing or would result from such Investment,
additional Investments by the Loan Parties in Subsidiaries that are not Loan
Parties in an aggregate amount invested from the date hereof not to exceed
$100,000,000; provided that any Investment in the form of a loan or advance
shall be evidenced by the Intercompany Note and, in the case of a loan or
advance by a Loan Party, pledged by such Loan Party as Collateral pursuant to
the Collateral Documents;
     (d) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, Investments in securities of trade creditors
or customers received pursuant to any plan of reorganization or similar
arrangement upon the bankruptcy or insolvency of such trade creditors or
customers, Investments received in satisfaction or partial satisfaction thereof
from financially troubled account debtors to the extent reasonably necessary in
order to prevent or limit loss and Investments received in compromise or
resolution of litigation, arbitration or other disputes;
     (e) Investments existing on the date hereof or made pursuant to legally
binding written commitments in existence on the date hereof (other than those
referred to in Section 7.03(c)(i)) and set forth on Schedule 7.03(e) and any
modification, refinancing, renewal, refunding, replacement or extension thereof;
provided that the amount of any Investment permitted pursuant to this
Section 7.03(e) is not increased from the amount of such Investment on the
Closing Date;
     (f) Investments by the Borrower or its Subsidiaries to the extent
constituting Obligations permitted under Section 7.02;
     (g) the purchase or other acquisition of at least 51% of the Equity
Interests in a Person that, upon the consummation thereof, will be a Subsidiary
(including as a result of a merger or consolidation) or all or substantially all
of the assets of, or assets constituting one or more business units of, any
Person; provided that, with respect to each purchase or other acquisition made
pursuant to this Section 7.03(g):
     (i) any such newly-created or acquired Subsidiary shall comply with the
requirements of Section 6.12;

-108-



--------------------------------------------------------------------------------



 



     (ii) the lines of business of the Person to be (or the property of which is
to be) so purchased or otherwise acquired shall be related, or incidental or
complementary to the lines of Business of the Borrower and its Subsidiaries
immediately prior to such purchase or acquisition;
     (iii) the total cash and noncash consideration (including the fair market
value of (i) Equity Interests issued or transferred to the sellers thereof
(excluding rollover equity), all indemnities, earnouts and other contingent
payment obligations to, and the aggregate amounts paid or to be paid under
noncompete, consulting and other affiliated agreements with, the sellers
thereof, all write-downs of property and reserves for liabilities with respect
thereto and all assumptions of debt, liabilities and other obligations in
connection therewith) paid by or on behalf of the Borrower and its Subsidiaries
for any such purchase or other acquisition, when aggregated with the total cash
and noncash consideration paid by or on behalf of the Borrower and its
Subsidiaries for all other purchases and other acquisitions made by the Borrower
and its Subsidiaries of Equity Interests) made pursuant to this Section 7.03(g)
shall not exceed $300,000,000 in the aggregate (of which no more than
$100,000,000 may be used on or prior to the first anniversary of the Closing
Date);
     (iv) (A) immediately before and immediately after giving effect to any such
purchase or other acquisition, no Default shall have occurred and be continuing
and (B) immediately after giving effect to such purchase or other acquisition,
on a Pro Forma Basis, the Borrower and its Subsidiaries shall be in compliance
with each of the covenants set forth in Section 7.10; and
     (v) the Borrower shall have delivered to the Administrative Agent and each
Lender, at least five Business Days prior to the date on which any such purchase
or other acquisition is to be consummated (or such later date as is agreed by
the Administrative Agent in its sole discretion), a certificate of a Responsible
Officer, in form and substance reasonably satisfactory to the Administrative
Agent, certifying that all of the requirements set forth in this Section 7.03
have been satisfied or will be satisfied on or prior to the consummation of such
purchase or other acquisition;
     (h) Investments resulting from or received in connection with any
transaction permitted by Section 7.04, 7.05 or 7.06;
     (i) deposits made to secure the performance of leases, licenses or
contracts in the ordinary course of business, and other deposits made in
connection with the incurrence of Liens permitted under Section 7.01;
     (j) Investments consisting of UCC Article 3 endorsements of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business;

-109-



--------------------------------------------------------------------------------



 



     (k) Investments by any Foreign Subsidiary in any other Person that becomes
a Subsidiary as a result thereof;
     (l) Investments of any Person existing at the time such Person becomes a
Subsidiary or consolidates or merges with the Borrower or any Subsidiary
(including in connection with a Permitted Acquisition) so long as such
Investments were not made in contemplation of such Person becoming a Subsidiary
or of such consolidation or merger;
     (m) promissory notes and other non-cash consideration received in
connection with Dispositions permitted by Section 7.05;
     (n) asset purchases (including purchases of inventory, supplies and
materials) and the licensing or contribution of Intellectual Property pursuant
to joint marketing arrangements with other Persons in the ordinary course of
business;
     (o) other Investments not exceeding $50,000,000 in the aggregate in any
fiscal year of the Borrower; and
     (p) the Transaction.
          To the extent that the making of any Investment could be deemed a use
of more than one subsection of this Section 7.03, the Borrower may select the
subsection at the time of the Investment to which such Investment will be deemed
a use and in no event shall the same portion of any Investment be deemed a use
of or be attributable to more than one subsection. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested
without adjustment for subsequent increases in the value of such Investment.
          7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:
     (a) any Subsidiary may merge with (i) the Borrower; provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries; provided that when any Loan Party is merging with another
Subsidiary, a Loan Party shall be the continuing or surviving Person;
     (b) any Loan Party may Dispose of all or substantially all of its assets
(including any Disposition that is in the nature of a liquidation) to (i) the
Borrower, (ii) to another Loan Party or (iii) so long as no Default has occurred
or is continuing or would result therefrom to a Subsidiary that is not a Loan
Party; provided that in the case of clause (iii) only to the extent such
Disposal constitutes an Investment permitted under Section 7.03;
     (c) any Subsidiary that is not a Loan Party may dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) to a
Loan Party;

-110-



--------------------------------------------------------------------------------



 



     (d) the Borrower and its Subsidiaries may consummate the Acquisition in
accordance with the Acquisition Agreement;
     (e) so long as no Default has occurred and is continuing or would result
therefrom, each of the Borrower and any of its Subsidiaries may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided, however, that in each case, immediately after
giving effect thereto (i) in the case of any such merger to which the Borrower
is a party, the Borrower is the surviving corporation and (ii) in the case of
any such merger to which any Loan Party (other than the Borrower) is a party,
such Loan Party is the surviving entity or the surviving entity becomes a Loan
Party in accordance with Section 6.12;
     (f) any Loan Party (other than the Borrower) or any of its Subsidiaries may
liquidate, sell, transfer, lease or otherwise Dispose of all or substantially
all of its assets if (i) such transaction is not prohibited by Section 7.05 and
(ii) so long as no Default has occurred or is continuing or would result
therefrom, the Borrower has determined in good faith that such action is not
materially disadvantageous to the interests of the Lenders;
     (g) in connection with any acquisition or other Investment permitted under
Section 7.03, any Subsidiary of the Borrower may merge into or consolidate with
any other Person or permit any other Person to merge into or consolidate with
it; provided that (i) the Person surviving such merger shall be a wholly-owned
Subsidiary of the Borrower and (ii) in the case of any such merger to which any
Loan Party (other than the Borrower) is a party, the surviving Person shall be a
Loan Party; and
     (h) (i) any Subsidiary that is not a Loan Party may merge or consolidate
with or into any other Subsidiary that is not a Loan Party and (ii) so long as
no Default has occurred, is continuing or would result therefrom, any Subsidiary
may liquidate, dissolve or change legal form if the Borrower has determined in
good faith that such action is not materially disadvantageous to the interests
of the Lenders.
          7.05 Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:
     (a) Dispositions of obsolete, worn out, retired or surplus property,
whether now owned or hereafter acquired, in the ordinary course of business and
Dispositions of property no longer used or useful in the conduct of the business
of the Borrower and its Subsidiaries;
     (b) Dispositions of inventory, immaterial assets and Cash Equivalents in
the ordinary course of business;
     (c) Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of such replacement property;

-111-



--------------------------------------------------------------------------------



 



     (d) Dispositions of property by the Borrower or any Subsidiary to the
Borrower or to a wholly owned Subsidiary; provided that if the transferor of
such property is a Loan Party, the transferee thereof must be a Loan Party;
     (e) transactions expressly permitted by Section 7.01, 7.03, 7.04 or 7.06;
     (f) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and that do not materially interfere with the business of the Borrower
and its Subsidiaries;
     (g) [Reserved];
     (h) Dispositions by the Borrower and its Subsidiaries not otherwise
permitted under this Section 7.05; provided that (i) at the time of such
Disposition, no Default shall exist or would result from such Disposition,
(ii) the aggregate fair market value of all property Disposed of in reliance on
this clause (h) in any fiscal year shall not exceed $100,000,000 and (iii) not
more than $25,000,000 of the purchase price for all property Disposed of in any
fiscal year pursuant to this Section 7.05(h) shall be paid to the Borrower or
such Subsidiary in any form other than cash and Cash Equivalents;
     (i) Dispositions consisting of the sale, transfer, assignment or other
disposition of accounts receivable in connection with the collection, compromise
or settlement thereof in the ordinary course of business and not as part of a
financing transaction;
     (j) (i) the Campus Sale-Leaseback and (ii) Dispositions of property
pursuant to Sale-Leasebacks (other than the Campus Sale-Leaseback); provided
that the fair market value of all property so Disposed of pursuant to clause
(ii) shall not exceed $50,000,000 in the aggregate from and after the Closing
Date;
     (k) each Loan Party and each of its Subsidiaries may surrender or waive
contractual rights and settle or waive contractual or litigation claims in the
ordinary course of business;
     (l) the sale or discount without recourse of accounts receivable arising in
the ordinary course of business in connection with the compromise or collection
thereof;
     (m) the abandonment, cancellation, non-renewal or discontinuance of use or
maintenance of Intellectual Property (or rights relating thereto) that the
Borrower determines in its good faith is desirable in the conduct of its
business and not materially disadvantageous to the interests of the Lenders;
     (n) Dispositions resulting from Casualty Events; and
     (o) Dispositions of intangible property to Foreign Subsidiaries in exchange
for cash substantially contemporaneously therewith made as part of the tax
planning strategy of the Borrower and its Subsidiaries; provided that the fair
market value of such property

-112-



--------------------------------------------------------------------------------



 



exchange under this clause (o) shall not exceed in the aggregate 15.00% of the
Borrower’s consolidated total assets, determined in accordance with GAAP.
provided, however, that any Disposition pursuant to Section 7.05(a), (b), (c),
(f), (g), (h), (i), (j), (k), (l), (m) or (o) shall be for fair market value.
          7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so:
     (a) (A) each Subsidiary may make Restricted Payments to the Borrower, or
any other Loan Party, (B) any subsidiary of the Borrower that is not a Guarantor
may make Restricted Payments to any other Subsidiary of the Borrower that is not
a Guarantor and (C) any non-wholly-owned subsidiary of the Borrower may make
Restricted Payments to any other Person that owns a direct Equity Interest in
such Subsidiary, ratably according to their respective holdings of the type of
Equity Interest in respect of which such Restricted Payment is being made;
     (b) the Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests (including options and warrants) of such Person;
     (c) the Borrower and each Subsidiary may purchase, redeem or otherwise
acquire its common Equity Interests with the proceeds received from the
substantially concurrent issue of new common Equity Interests;
     (d) so long as no Default has occurred and is continuing, the Borrower may
make repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants;
     (e) so long as no Default has occurred and is continuing, the Borrower may
purchase, redeem or otherwise acquire for cash Equity Interests of the Borrower
from current or former officers, directors, employees or consultants of the
Borrower and its Subsidiaries in an aggregate amount not exceeding $1,000,000
during any fiscal year;
     (f) so long as no Default has occurred and is continuing, the Borrower may
make any delivery or payment in connection with, or as part of, the termination
or settlement of a Warrant Transaction;
     (g) Restricted Payments made in accordance with the Acquisition Agreement
as in effect on the Closing Date;
     (h) the Borrower may make Restricted Payments not exceeding $10,000,000
during any fiscal year pursuant to and in accordance with stock option plans,
employment agreements or other benefit plans approved by the Borrower’s board of
directors for management, directors, former directors, employees and former
employees of the Borrower and its Subsidiaries;

-113-



--------------------------------------------------------------------------------



 



     (i) the Borrower may deliver its common stock upon conversion of the
Convertible Notes, in each case, inc accordance with the terms of the indenture
relating thereto as in effect on the date hereof; and
     (j) the Borrower and its Subsidiaries may make Restricted Payments not
otherwise permitted by one of the foregoing clauses of this Section 7.06 to the
extent that the aggregate amount of all such Restricted Payments permitted by
this clause (i) does not exceed $20,000,000 in the aggregate.
          7.07 Change in Nature of Business. Engage in any material line of
business other than those lines of businesses conducted by the Borrower and its
Subsidiaries (including, for the avoidance of doubt, the Acquired Business and
its Subsidiaries) on the Closing Date or any business substantially related or
incidentally complementary thereto.
          7.08 Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than on fair and reasonable terms substantially as favorable
to the Borrower or such Subsidiary (or, in the case of a transaction involving a
Loan Party and a Subsidiary that is not a Loan Party, to such Loan Party) as
would be obtainable by the Borrower or such Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate;
provided that the foregoing restriction shall not apply to (a) transactions
between or among the Loan Parties; (b) transactions permitted under
Sections 7.01(p), 7.03 and 7.06; (c) the payment of customary directors’ fees
and indemnification and reimbursement of expenses to directors, officers or
employees; (d) the issuance of stock and stock options pursuant to the
Borrower’s stock option plans and stock purchase plans; (e) reasonable
compensation paid to officers and employees in their capacity as such; (f) any
issuance of securities or other payments, awards or grants in cash, securities
or otherwise pursuant to, or the funding of, employment agreements, stock
options and stock ownership plans approved by the Borrower’s board of directors;
(g) employment and severance arrangements entered into in the ordinary course of
business between the Borrower or any Subsidiary and any employee thereof and
approved by the Borrower’s board of directors and (h) any substitution of
obligations and liabilities of the Borrower to any subsidiary under, or the
issuance of common stock of the Borrower to any holder of Convertible Notes upon
conversion of such holder’s Convertible Notes in accordance with the terms of
the indenture relating to the Convertible Notes as in effect on the date hereof.
          7.09 Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability (i) of any Subsidiary to make Restricted Payments to the
Borrower or any Guarantor or to otherwise transfer property to or invest in the
Borrower or any Guarantor, (ii) of any Subsidiary to Guarantee the Indebtedness
of the Borrower or (iii) of the Borrower or any of the Borrower or any
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person for the benefit of the Secured Parties to secure the Obligations; except,
in each case, for (i) any agreement in effect at the time any Subsidiary becomes
a Subsidiary of the Borrower, so long as such agreement was not entered into
solely in contemplation of such Person becoming a Subsidiary of the Borrower or
in each case that are set forth in any agreement evidencing any amendments,
restatements, supplements, modifications, extensions, renewals and replacements
of the foregoing,

-114-



--------------------------------------------------------------------------------



 



so long as such amendment, restatement, supplement, modification, extension,
renewal or replacement does not expand in any material respect the scope of any
restriction or condition contained therein, (ii) any negative pledge incurred or
provided in favor of any holder of Indebtedness permitted under Section 7.02(e)
solely to the extent any such negative pledge relates to the property financed
by or the subject of such Indebtedness; (iii) restrictions by reason of
customary provisions restricting assignments, subletting, sublicensing, pledging
or other transfers contained in leases, subleases or licenses, (provided that
such restrictions are limited to the agreement itself or the property or assets
secured by such Liens or the property or assets subject to such leases,
subleases or licenses, as the case may be); (iv) any restriction pursuant to any
document, agreement or instrument governing or relating to any Lien permitted
under Section 7.01(e), (i), (j), (k) and (t) (other than Section 7.01(a))
(provided that any such restriction relates only to the assets or property
subject to such Lien); and (v) customary provisions in joint venture agreements
and other similar agreements applicable to joint ventures permitted under
Section 7.03 and applicable solely to equity interests in such joint venture.
          7.10 Financial Covenants.
          (a) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated
Fixed Charge Coverage Ratio as of the end of any fiscal quarter during any
period set forth below to be less than the ratio set forth below opposite such
period:

          Four Fiscal Quarters Ending   Minimum Consolidated Fixed During any
Period Below:   Charge Coverage Ratio
Closing Date through October 27, 2009
    1.25:1.00  
October 28, 2009 through October 27, 2010
    1.50:1.00  
October 28, 2010 through October 27, 2011
    1.75:1.00  
October 28, 2011 and thereafter
    2.00:1.00  

          (b) Consolidated Leverage Ratio. Permit the Consolidated Leverage
Ratio at any time during any period set forth below to be greater than the ratio
set forth below opposite such period:

          Four Fiscal Quarters Ending   Maximum During any Period Below  
Consolidated Leverage Ratio
Closing Date through October 27, 2009
    4.25:1.00  
October 28, 2009 through October 27, 2010
    3.75:1.00  
October 28, 2010 through October 27, 2011
    3.00:1.00  
October 28, 2011 through October 27, 2012
    2.75:1.00  
October 28, 2012 and thereafter
    2.50:1.00  

          (c) Consolidated Senior Secured Leverage Ratio. Permit the
Consolidated Senior Secured Leverage Ratio at any time during any period set
forth below to be greater than the ratio set forth below opposite such period:

-115-



--------------------------------------------------------------------------------



 



      Four Fiscal Quarters Ending   Maximum During any Period Below   Senior
Secured Leverage Ratio
Closing Date through October 27, 2009
  2.30:1.00
October 28, 2009 through October 27, 2010
  2.00:1.00
October 28, 2010 through October 27, 2012
  1.75:1.00
October 28, 2012 and thereafter
  1.50:1.00

          7.11 Capital Expenditures. Make or become legally obligated to make
any Capital Expenditure, except for Capital Expenditures not exceeding, in the
aggregate for the Borrower and its Subsidiaries during each fiscal year set
forth below, the amount set forth opposite such fiscal year in respect of the
property subject to the Campus Sale-Leaseback, in Column A, and otherwise, in
Column B:

                      Column A   Column B Fiscal Year   Amount   Amount
2009
  $ 100,000,000     $ 100,000,000  
2010
  $ 100,000,000     $ 125,000,000  
2011
  $ 0     $ 125,000,000  
2012
  $ 0     $ 150,000,000  
2013
  $ 0     $ 150,000,000  

; provided, however, that so long as no Default has occurred and is continuing
or would result from such expenditure, any portion of any amount set forth
above, if not expended in the fiscal year for which it is permitted above, may
be carried over for expenditure in the immediately following fiscal year only;
and provided, further, if any such amount is so carried over, it will be deemed
used in subsequent fiscal year before the amount set forth opposite such fiscal
year above.
          7.12 Prepayments of Other Indebtedness; Modifications of Organization
Documents and Other Documents, Etc. Directly or indirectly:
     (a) make (or give any notice in respect thereof) any voluntary or optional
payment or prepayment on or redemption or acquisition for value of, or any
prepayment or redemption as a result of any asset sale, change of control or
similar event of the Debt Securities, the McData Notes, any Indebtedness
permitted under Sections 7.02(g), (h) or (i) or any other subordinated
Indebtedness; provided that the foregoing shall not prohibit (i) any such
payment, prepayment, redemption or acquisition with the proceeds of any
refinancing permitted by Section 7.02(d), or 7.02(i) or (ii) conversion of any
Indebtedness into common stock of the Borrower;
     (b) amend or modify, or permit the amendment or modification of, any
provision of any Related Document or any document governing the Debt Securities,
the McData Notes in any manner that is materially adverse in any material
respect to the interests of the Lenders; or

-116-



--------------------------------------------------------------------------------



 



     (c) terminate, amend or modify any of its Organization Documents (including
(x) by the filing or modification of any certificate of designation and (y) any
election to treat any Pledged Securities (as defined in the Security Agreement)
as a “security” under Section 8-103 of the UCC other than concurrently with the
delivery of certificates representing such Pledged Securities to the
Administrative Agent) or any agreement to which it is a party with respect to
its Equity Interests (including any stockholders’ agreement), or enter into any
new agreement with respect to its Equity Interests, other than any such
amendments or modifications or such new agreements which are not materially
adverse in any material respect to the interests of the Lenders.
          7.13 Accounting Changes. Make any change in (a) accounting policies or
reporting practices, except as required by GAAP, or (b) fiscal year.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
          8.01 Events of Default. Any of the following shall constitute an Event
of Default:
     (a) Non-Payment. The Borrower or any other Loan Party fails to (i) pay when
and as required to be paid herein, any amount of principal or premium of any
Loan or any L/C Obligation or deposit any funds as Cash Collateral in respect of
L/C Obligations, or (ii) pay within three Business Days after the same becomes
due, any interest on any Loan or on any L/C Obligation, or any fee due
hereunder, or (iii) pay within five Business Days after the same becomes due,
any other amount payable hereunder or under any other Loan Document; or
     (b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in Section 6.03(a), 6.05 (with respect to the
legal existence of the Borrower), 6.11 or Article VII; or
     (c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the date on which the Administrative Agent gives the
Borrower written notice thereof; or
     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall, if qualified by
materiality, prove to have been incorrect or, if not so qualified, prove to have
been incorrect in any material respect, in each case when made or deemed made;
or
     (e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails
to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than

-117-



--------------------------------------------------------------------------------



 



Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, in each case beyond the
expiration of the grace or cure period, if any, provided therefor, or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which a Loan
Party or any Subsidiary thereof is an Affected Party (determined in such Swap
Contracts) and, in either event, the Swap Termination Value owed by such Loan
Party or such Subsidiary as a result thereof is greater than the Threshold
Amount; or
     (f) Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or
     (g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or
     (h) Judgments. There is entered against any Loan Party or any Subsidiary
thereof (i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and

-118-



--------------------------------------------------------------------------------



 



does not dispute coverage), or (ii) any one or more non-monetary final judgments
that have, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of 10 consecutive days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;
or
     (i) ERISA. (i) An ERISA Event, or termination, withdrawal or non-compliance
with applicable law or plan terms with respect to Foreign Plans, occurs with
respect to a Pension Plan, Multiemployer Plan or Foreign Plan which has resulted
or could reasonably be expected to result in liability of the Borrower in an
aggregate amount in excess of the Threshold Amount, or (ii) the Borrower or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount; or
     (j) Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in any manner the validity or enforceability of any provision of any
Loan Document; or any Loan Party denies that it has any or further liability or
obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or
     (k) Change of Control. There occurs any Change of Control; or
     (l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.12 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien
(subject to Liens permitted by Section 7.01) on any portion of the Collateral
purported to be covered thereby with a value in excess of $15,000,000, except
(i) as a result of the sale or other disposition of the applicable Collateral in
a transaction permitted by the Loan Documents, or (ii) to the extent any
Collateral Document provides that such Lien is not required to be a perfected
Lien.
          8.02 Remedies upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any or all of the following
actions:
     (a) declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, de-

-119-



--------------------------------------------------------------------------------



 



mand, protest or other notice of any kind, all of which are hereby expressly
waived by the Borrower;
     (c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
     (d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
          8.03 Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order;
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III, ratably among them in proportion to the
respective amounts described in this clause Second payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and
other Obligations and any premiums, ratably among the Lenders and the L/C Issuer
in proportion to the respective amounts described in this clause Third payable
to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations owing under Secured Hedge
Agreements and Secured Cash Management Agreements, ratably among the Lenders,
the L/C Issuer, the Hedge Banks and the Cash Management Banks in proportion to
the respective amounts described in this clause Fourth held by them;

-120-



--------------------------------------------------------------------------------



 



     Fifth, to the Administrative Agent for the account of the L/C Issuer, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
ARTICLE IX
ADMINISTRATIVE AGENT
          9.01 Appointment and Authority.
          (a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and the Borrower shall not have rights as a third party beneficiary of
any of such provisions.
          (b) The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (in its capacities as a
Lender, Swing Line Lender (if applicable), potential Hedge Bank and potential
Cash Management Bank) and the L/C Issuer hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender and the
L/C Issuer for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Secured
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX and Article X (including Section 10.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.
          9.02 Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advi-

-121-



--------------------------------------------------------------------------------



 



sor or in any other advisory capacity for and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.
          9.03 Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
          The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 10.01 and 8.02 or (ii) in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.
          The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

-122-



--------------------------------------------------------------------------------



 



          9.04 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) reasonably believed by it to be genuine and to
have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and reasonably believed by it to have been made by the proper Person,
and shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
          9.05 Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
          9.06 Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders, the L/C Issuer and
the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor reasonably acceptable to the Borrower (unless an Event of Default has
occurred and is continuing), which shall be a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United States. If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided

-123-



--------------------------------------------------------------------------------



 



above in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the Loan Documents (if
not already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring Administrative Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.
          Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.
          9.07 Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
          9.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers or the Co-Documentation Agents listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents.
          9.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

-124-



--------------------------------------------------------------------------------



 



     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.
          Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or the L/C Issuer any plan of reorganization, arrangement, adjustment
or composition affecting the Obligations or the rights of any Lender or the L/C
Issuer to authorize the Administrative Agent to vote in respect of the claim of
any Lender or the L/C Issuer or in any such proceeding.
          9.10 Collateral and Guaranty Matters. The Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion,
     (a) to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Secured Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (ii) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document, or (iii) if
approved, authorized or ratified in writing in accordance with Section 10.01;
     (b) to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and
     (c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).
          Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in

-125-



--------------------------------------------------------------------------------



 



particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.10. In each case as
specified in this Section 9.10, the Administrative Agent will, at the Borrower’s
expense and upon receipt of any certifications reasonably requested by the
Administrative Agent in connection therewith, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.10.
          9.11 Withholding Tax. To the extent required by any applicable law (as
determined in good faith by the Administrative Agent), the Administrative Agent
may withhold from any payment to any Lender an amount equivalent to any
applicable withholding tax. If the IRS or any Governmental Authority asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender for any reason (including, without
limitation, because the appropriate form was not delivered or was not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstances that rendered the exemption from, or reduction of,
withholding tax ineffective), such Lender shall indemnify the Administrative
Agent (to the extent that the Administrative Agent has not already been
reimbursed by the Borrower and without limiting or expanding the obligation of
the Borrower to do so) fully for all amounts paid, directly or indirectly, by
the Administrative Agent as Taxes or otherwise, including any interest,
additions to tax, or penalties thereto, together with all expenses incurred,
including legal expenses and any other out-of-pocket expenses, whether or not
such tax was correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.
          Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under this Agreement
or any other Loan Document against any amount due to the Administrative Agent
under this Section 9.11. The agreements in this Section 9.11 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all Obligations.
Unless required by applicable Laws, at no time shall the Administrative Agent
have any obligation to file for or otherwise pursue on behalf of a Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender.
          For purposes of this Section 9.11, “Lender” shall include any L/C
Issuer.
ARTICLE X
MISCELLANEOUS
          10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Borrower or the applicable Loan Party, as the case may be, and the
Administrative Agent and consented to by the Required Lenders, and each such
waiver or consent shall be effective only in the specific in-

-126-



--------------------------------------------------------------------------------



 



stance and for the specific purpose for which given; provided, however, that no
such amendment, waiver or consent shall:
     (a) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
     (b) postpone any date fixed by this Agreement or any other Loan Document
for (i) any payment (excluding mandatory prepayments other than Section 2.05(d))
of principal, premium, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under such other Loan Document without the written
consent of each Lender entitled to such payment or (ii) any scheduled reduction
of any Facility hereunder or under any other Loan Document without the written
consent of each Appropriate Lender;
     (c) reduce the principal or premium of, or the rate of interest specified
herein on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
entitled to such amount; provided, however, that only the consent of the
Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest or Letter of
Credit Fees at the Default Rate or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;
     (d) change (i) Section 2.13 or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender or (ii) the order of application of any reduction in the Commitments
or any prepayment of Loans among the Facilities from the application thereof set
forth in the applicable provisions of Section 2.05(b) in any manner that
materially and adversely affects the Lenders under a Facility without the
written consent of (i) if such Facility is the Term Loan Facility, the Required
Term Loan Lenders and (ii) if such Facility is the Revolving Credit Facility,
the Required Revolving Lenders;
     (e) change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.01(e)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders,” or “Required Term Loan Lenders,” without the written consent of each
Lender under the applicable Facility;
     (f) release all or substantially all of the Collateral in any transaction
or series of related transactions, without the written consent of each Lender;
     (g) release all or substantially all of the value of the Guaranty, without
the written consent of each Lender, except to the extent the release of any
Subsidiary from

-127-



--------------------------------------------------------------------------------



 



the Guaranty is permitted pursuant to Section 9.10 (in which case such release
may be made by the Administrative Agent acting alone); or
     (h) impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder without the
written consent of (i) if such Facility is the Term Loan Facility, the Required
Term Loan Lenders, and (ii) if such Facility is the Revolving Credit Facility,
the Required Revolving Lenders;
and provided, further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.
          Notwithstanding the foregoing, if any Lender does not consent to a
proposed amendment, waiver, consent or release with respect to any Loan Document
that requires the consent of each Lender, as applicable, and that has been
approved by the Required Lenders, the Borrower may replace such non-consenting
Lender in accordance with Section 10.13; provided that such amendment, waiver,
consent or release can be effected as a result of the assignment contemplated by
such Section (together with all other such assignments required by the Borrower
to be made pursuant to this paragraph). Notwithstanding the foregoing, this
Agreement may be amended to adjust the borrowing mechanics related to Swing Line
Loans with only the written consent of the Administrative Agent, the Swing Line
Lender and the Borrower so long as the obligations of the Revolving Credit
Lenders are not adversely affected thereby.
          10.02 Notices; Effectiveness; Electronic Communications.
          (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     (i) if to the Borrower, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

-128-



--------------------------------------------------------------------------------



 



     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
          (b) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures reasonably approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
          Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
          (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative

-129-



--------------------------------------------------------------------------------



 



Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender, the L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).
          (d) Change of Address, Etc. Each of the Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address, e-mail
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent, the L/C Issuer
and the Swing Line Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.
          (e) Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to the Administrative Agent may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.
          10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, the L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

-130-



--------------------------------------------------------------------------------



 



          Notwithstanding anything to the contrary contained herein or in any
other Loan Document, the authority to enforce rights and remedies hereunder and
under the other Loan Documents against the Loan Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
          10.04 Expenses; Indemnity; Damage Waiver.
          (a) Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable and documented legal fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and, with respect to the Administrative Agent,
administration of this Agreement and the other Loan Documents or any amendments,
amendment and restatements, modifications or waivers of the provisions hereof or
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by the L/C Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the reasonable and
documented legal fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with Loans made or Letters of Credit issued hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
          (b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities

-131-



--------------------------------------------------------------------------------



 



and reasonable expenses (including the fees, charges and disbursements of any
counsel for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release or threat of Release of Hazardous Materials at,
on, under or from any property or facility owned, leased or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party or any of
the Borrower’s or such Loan Party’s directors, shareholders or creditors, and
regardless of whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by the Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower or such Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.
          (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer or any Related Party of any of the foregoing
but without affecting Borrower’s continuing reimbursement obligations with
respect thereto, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer or such Related Party, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.12(d).
          (d) Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as op

-132-



--------------------------------------------------------------------------------



 



posed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.
          (e) Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.
          (f) Survival. The agreements in this Section shall survive the
resignation of the Administrative Agent, the L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
          10.05 Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
          10.06 Successors and Assigns.
          (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
Section 10.06(b), (ii) by way of participation in accordance with the provisions
of Section 10.06(d), or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing

-133-



--------------------------------------------------------------------------------



 



in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
          (b) Assignments by Lenders. Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
     (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
     (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Commitments or Revolving Credit Loans, or
$1,000,000, in the case of any assignment in respect of Term Loan Commitments or
Term Loans, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis.
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

-134-



--------------------------------------------------------------------------------



 



     (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) a Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Term Loan Commitment or Revolving Credit Commitment if such
assignment is to a Person that is not a Lender with a Commitment in respect of
the applicable Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (2) any Term Loan to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund;
     (C) the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
     (D) the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility.
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $2,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment, provided, further, that in the event of two or more concurrent
assignments to members of the same Assignee Group (which may be effected by a
suballocation of an assigned amount among members of such Assignee Group) or two
or more concurrent assignments by members of the same Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of the Assignee
Group), the fee will be $2,500 plus $0 for the first four concurrent assignments
or suballocations to members of an Assignee Group (or from members of an
Assignee Group, as applicable) and then $500 for each additional concurrent
assignment or suballocation to members of an Assignee Group (or from members of
an Assignee Group, as applicable). The assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.
     (v) No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.
     (vii) Primary Syndication. Prior to the Acquisition Closing Date, no such
assignment shall be accepted, other than assignments by Bank of America, N.A.
and Mor-

-135-



--------------------------------------------------------------------------------



 



gan Stanley Senior Funding, Inc. or their respective Affiliates, in connection
with the primary syndication of the Term Loans.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).
          (c) Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain at the Administrative Agent’s Office
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal and interest amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”).
Subject to the limitations set forth in Section 10.06(b)(vii), upon its receipt
of, and consent to, a duly completed Assignment and Assumption executed by
members of an Assignee Group and an Eligible Assignee, an Administrative
Questionnaire completed in respect of the Eligible Assignee (unless the Eligible
Assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in clause (b) (iv) above, if applicable tax forms required by
Section 3.01(e), as applicable, the Administrative Agent shall (i) accept such
Assignment and Assumption and (ii) promptly record the information contained
there in the Register (as defined below). No assignment shall be effective
unless it has been recorded in the Register as provided in this paragraph (c).
The entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
          (d) Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the

-136-



--------------------------------------------------------------------------------



 



Borrower, the Administrative Agent, the Lenders and the L/C Issuer shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 10.01
that affects such Participant. Subject to subsection (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 (subject to the requirements and limitations
contained therein) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to Section 10.06(b). To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register for the recordation of the names and addresses of each Participant and
the principal and interest amounts of each Participant’s interest in the Loans
or other obligations under this Agreement (the “Participant Register”). The
entries in the Participant Register shall be conclusive, absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.
          (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent such consent
not to be unreasonably withheld or delayed.
          (f) Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
          (g) Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
          (h) Resignation as L/C Issuer or Swing Line Lender After Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to Section

-137-



--------------------------------------------------------------------------------



 



10.06(b), Bank of America may, (i) upon 30 days’ notice to the Borrower and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower,
resign as Swing Line Lender. In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer or Swing Line Lender, as
the case may be. If Bank of America resigns as L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.
          10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.14 or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) with the consent
of the Borrower or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, any Lender, the L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower.
          For purposes of this Section, “Information” means all information
received from any Loan Party or any Subsidiary thereof or any of their
respective partners, directors, officers,

-138-



--------------------------------------------------------------------------------



 



employees, agents, trustees, advisors or representatives relating to any Loan
Party or any Subsidiary thereof or their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
the L/C Issuer on a nonconfidential basis prior to disclosure by any Loan Party
or any Subsidiary thereof, or any of their respective partners, directors,
officers, employees, agents, trustees, advisors or representatives other than as
a result of a breach of this Section 10.07; provided that, in the case of
information received from a Loan Party or any such Subsidiary or any of their
respective partners, directors, officers, employees, agents, trustees, advisors
or representatives after the date hereof, such information is clearly identified
at the time of delivery as confidential, or (ii) is delivered pursuant to
Section 6.01, 6.02 or 6.03. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
          Each of the Administrative Agent, the Lenders and the L/C Issuer
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.
          10.08 Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, the L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, after
obtaining the prior written consent of the Administrative Agent, to the fullest
extent permitted by applicable law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, the L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or the L/C Issuer, irrespective of whether or not such Lender or the
L/C Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
          10.09 Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender

-139-



--------------------------------------------------------------------------------



 



exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
          10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
          10.11 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
          10.12 Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
          10.13 Replacement of Lenders. If any Lender requests compensation
under Section 3.04, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if any Lender is a Defaulting Lender or under the
circumstance set forth in the last paragraph of Section 10.01, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an

-140-



--------------------------------------------------------------------------------



 



assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:
     (a) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts, including the premiums specified in
Section 2.05(c) in the case of any assignment pursuant to the last paragraph of
Section 10.01 and/or this Section 10.13 (excluding any Defaulting Lender) prior
to the first anniversary or the second anniversary of the Closing Date, as the
case may be, as if such assignment were a Repricing Transaction);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.
          A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.
          10.14 Governing Law; Jurisdiction; Etc.
          (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          (b) SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY AND
OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF SUCH STATE, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY

-141-



--------------------------------------------------------------------------------



 



LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT ANY LOAN PARTY, THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C
ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY OTHER PARTY HERETO OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
          (c) WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
          (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN ANY PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENT IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
          10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
          10.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arrangers
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Arrangers, on
the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appro-

-142-



--------------------------------------------------------------------------------



 



priate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent and each
Arranger each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (B) neither the Administrative Agent nor
any Arranger has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent and the Arrangers and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and neither the Administrative Agent
nor any Arranger has any obligation to disclose any of such interests to the
Borrower or its Affiliates. To the fullest extent permitted by law, the Borrower
hereby waives and releases any claims that it may have against the
Administrative Agent and the Arrangers with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
          10.17 USA PATRIOT Act Notice. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Patriot Act.
          10.18 Time of the Essence. Time is of the essence of the Loan
Documents.
          10.19 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

-143-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the date first above written.

            BROCADE COMMUNICATIONS SYSTEMS,
     INC., as Borrower
      By:   /s/ Richard Deranleau         Name:   Richard Deranleau       
Title:   Chief Financial Officer and Vice President, Finance   

S-1



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as Administrative Agent
      By:   /s/ Robert Rittelmeyer         Name:   Robert Rittelmeyer       
Title:   Vice President   

S-2



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as a Lender, L/C Issuer and
     Swing Line Lender
      By:   /s/ Kevin McMahon         Name:   Kevin McMahon        Title:  
Senior Vice President   

S-3



--------------------------------------------------------------------------------



 



         

            MORGAN STANLEY SENIOR FUNDING,
INC., as Lender
      By:   /s/ Andrew Earls         Name:   Andrew Earls        Title:   Vice
President   

S-4



--------------------------------------------------------------------------------



 



         

            HSBC BANK USA, NATIONAL
ASSOCIATION, as Co-Documentation Agent and
as Lender
      By:   /s/ David C. Hants         Name:   David C. Hants        Title:  
Senior Vice-President   

S-5



--------------------------------------------------------------------------------



 



         

            KEYBANK NATIONAL ASSOCIATION, as a
Lender and Co-Documentation Agent
      By:   /s/ Raed Y. Alfayoumi         Name:   Raed Y. Alfayoumi       
Title:   Vice President   

S-6



--------------------------------------------------------------------------------



 



         

            COMERICA BANK, as Lender
      By:   /s/ Guy Simpson         Name:   Guy Simpson        Title:   Vice
President   

S-7



--------------------------------------------------------------------------------



 



         

            THE BANK OF NOVA SCOTIA, as Lender
      By:   /s/ Michael Kus         Name:   Michael Kus        Title:  
Director   

S-8



--------------------------------------------------------------------------------



 



         

            SUMITOMO MITSUI BANKING
CORPORATION, as Lender
      By:   /s/ Leo E. Pagamgan         Name:   Leo E. Pagamgan        Title:  
General Manager   

S-9



--------------------------------------------------------------------------------



 



         

            WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Lender
      By:   /s/ Phil Schpairo         Name:   Phil Schpairo        Title:  
Credit Relationship Manager   

S-10



--------------------------------------------------------------------------------



 



         

            UNION BANK OF CALIFORNIA, N.A., as
Lender
      By:   /s/ Allan B. Miner         Name:   Allan B. Miner        Title:  
Vice President     

S-11



--------------------------------------------------------------------------------



 



SCHEDULE 1.01
EXISTING CASH MANAGEMENT BANKS
Borrower
Bank of America
Credit Suisse
Bank Zachodni WBK S.A.
Forstaedernes Bank A/S
Banca di Roma
ING Bank
Fortis Banque Luxembourg
Handelsbank
BANCO ITAU, S.A.
Santander Bank
Bank of Tokyo (MUFJ)
Koram Bank (Citibank)
Bank of China-Beijing Branch
Guangzhou Commercial Bank
Bank of China-Guangzhou Branch
Bank of China-Shanghai Branch
China Agriculture Bank
Mashreq Bank UAE
Bank Leumi
Bear Stearns
Comerica Bank
JP Morgan Chase
Morgan Stanley
US Bank
Smith Barney
Wells Fargo Bank
ANZ Bank
Bank of China, Dongsanhuan Zhonglu Office,
Standard Chartered Bank
Unicredit Banca D’ImpresaSpA
Korea Exchange Bank
Hong Kong and Shanghai Banking Corporation Ltd
Commerzbank AG
Intesa Sanpaolo Spa
KBC Bank
Royal Bank of Scotland
BNP Paribas
Banco Bradesco S.A.

 



--------------------------------------------------------------------------------



 



Acquired Business
Silicon Valley Bank
Barclays Bank

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS AND APPLICABLE PERCENTAGES

                      Revolving Credit         Lender   Loans     Term Loan  
Bank of America, N.A.
  $ 23,000,000     $ 550,000,000  
Morgan Stanley & Company Inc.
  $ 23,000,000     $ 550,000,000  
Comerica Bank
  $ 30,000,000     $ 0  
Bank of Nova Scotia
  $ 8,000,000     $ 0  
HSBC Bank USA, National Association
  $ 8,000,000     $ 0  
KeyBank National Association
  $ 25,000,000     $ 0  
Wells Fargo Bank
  $ 8,000,000     $ 0  
Sumitomo Mitsui Banking Corporation
  $ 0     $ 0  
Union Bank of California
  $ 0     $ 0  
Totals
  $ 125,000,000     $ 1,100,000,000  

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.01(II)(a)(ix)(C)
MORTGAGED PROPERTIES
Borrower

      Company   Property Location
Brocade Communications Systems Skyport LLC
  1600 Technology Drive, San Jose, CA 95110
McData Corporation
  4 Brocade Parkway, Broomfield, CO
McData Corporation
  Land, Broomfield, CO
Brocade Communications Systems, Inc.
  Land, San Jose, CA

Acquired Business
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.01(II)(a)(x)(F)
LEASED PROPERTY
Borrower
1745 Technology Drive, San Jose, CA — Landlord: CA-The Concourse Limited
Partnership
Acquired Business
4980 Great America Parkway, Santa Clara, CA 95054

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.06
DISCLOSED MATTERS
Borrower

1.   See Part II, Item 1 of the Brocade Communications Systems Inc. Quarterly
Report on Form 10-Q for the quarterly period ended July 26, 2008 filed with the
Securities Exchange Commission on August 22, 2008.   2.   In Re Brocade
Communications Systems, Inc. Initial Public Offering Securities Litigation, No.
01 Civ. 6613 was filed on April 19, 2002. Also part of these coordinated
proceedings are actions against McDATA Corporation, certain of its officers and
directors and the underwriters for McDATA’s initial public offering of
securities, No. 01 Civ. 6627, and Inrange Technologies Corporation (which was
first acquired by CNT and subsequently acquired by McDATA as part of the CNT
acquisition), certain of its officers and directors and the underwriters for
Inrange’s initial public offering of securities, No. 01 Civ. 10800.   3.  
Beginning on or about May 19, 2005, several securities class action complaints
were filed against Brocade and certain of its then current and former officers.
These actions were filed in the United States District Court for the Northern
District of California on behalf of purchasers of Borrower’s stock from
February 21, 2001 to May 15, 2005. On May 30, 2008, Borrower reached an
agreement in principle with the lead plaintiffs to settle the federal securities
class action that would result in a payment by Borrower of $160.0 million to the
plaintiff class in exchange for the dismissal with prejudice of all claims
against all defendants in the litigation. The settlement is subject to final
documentation and approval by the Federal District Court. Based on the
preliminary settlement, Borrower recorded an estimated settlement expense of
$160.0 million in connection with the federal securities class action in the
three months ended April 26, 2008.   4.   Beginning on or about May 24, 2005,
several derivative actions were also filed against certain of Borrower’s current
and former officers and directors. These actions were filed in the United States
District Court for the Northern District of California and in the California
Superior Court in Santa Clara County. The complaints allege, among other things,
that those current and former officers and directors breached their fiduciary
duties to Borrower by engaging in alleged wrongful conduct, including conduct
complained of in the securities litigation described above. Borrower is named
solely as a nominal defendant against whom the plaintiffs seek no monetary
recovery (other than the award of attorneys’ fees). The derivative actions
pending in the District Court for the Northern District of California were
consolidated, and the Court created a Lead Counsel structure.   5.   On
April 15, 2008, another related, but not consolidated, derivative action was
filed in the United States District Court for the Northern District of
California. The complaint alleges, among other things, that certain of
Borrower’s officers and directors breached their fiduciary duties to Borrower
and violated federal law by engaging in allegedly wrongful conduct

 



--------------------------------------------------------------------------------



 



    including conduct complained of in the securities litigation and the other
derivative litigation described above. Borrower is named solely as a nominal
defendant against whom the plaintiff seeks no monetary recovery (other than the
award of attorneys’ fees).

6.   On August 1, 2008, Borrower, acting through the SLC, filed a Second Amended
Complaint in the consolidated federal derivative action against ten former
officers or directors of the Borrower, asserting claims for breach of fiduciary
duty and violations of federal and state laws in connection with the matters at
issue in the derivative actions and the securities litigation.   7.   On
October 23, 2007, a class action complaint was filed against Borrower and
certain of its former officers and current and former directors. This action was
filed in the California Superior Court in Santa Clara County on behalf of
individuals who owned Borrower stock between October 13, 1999 and May 16, 2005.
The complaint generally alleges that Borrower and the individual defendants
breached the duty of disclosure by failing to disclose alleged wrongful conduct
including conduct complained of in the securities litigation described above and
seeks unspecified monetary damages and other relief against the defendants.

Acquired Business
Litigation

1.   See Part II, Item 1 of the Foundry Networks, Inc. Quarterly Report on Form
10-Q filed with the Securities Exchange Commission on August 5, 2008.   2.   In
re Foundry Networks, Inc. Initial Public Offering Securities Litigation,
No. 01-CV-10640 (SAS) (S.D.N.Y.), related to In re Initial Public Offering
Securities Litigation, No. 21 MC 92 (SAS) (S.D.N.Y.).   3.   In re Foundry
Networks, Inc. Derivative Litigation, Superior Court of the State of California,
Santa Clara County, Lead Case. No. 1 06 CV 071651 (the “Santa Clara Derivative
Litigation”).   4.   In re Foundry Networks, Inc. Derivative Litigation,
U.S.D.C. No. Dist. Cal. (San Jose Division), Case No. 5:06-CV-05598-RMW (the
“San Jose Derivative Litigation”).   5.   Kaushik B. Patel, derivatively on
behalf of Foundry Networks, Inc., v. Lawrence L. Akin, Alfred J. Amoroso, Lee
Chen, Ken K. Cheng, Alan L. Earhart, Timothy D. Heffner, Bobby R. Johnson, Jr.,
C. Nicholas Keating, Jr., William S. Kallaos, Robert W. Shackleton, Karl D.
Triebes, Paul L. Twombly, J. Steven Young, Richard W. Bridges, Chandra
Kopparapu, Benjamin O. Taft, Ivy Pei Shan Hsu, John P. Burger and Andrew K.
Ludwick and Foundry Networks, Inc., a Delaware corporation (Court of Chancery of
the State of Delaware in and for New Castle County, Case No. 3036-VCL) (the
“Delaware Derivative Litigation” and,

 



--------------------------------------------------------------------------------



 



    together with the Santa Clara Derivative Litigation and the San Jose
Derivative Litigation, the “Derivative Litigation”).

6.   Vanessa Simmonds v. Deutsche Bank AG, Merrill Lynch & Co and JPMorgan Chase
& Co. Defendants, and Foundry Networks, Inc., Nominal Defendant (Case
No. 2:07-CV-01566-JCC).   7.   Fenner Investments, Ltd. v. 3Com Corporation,
Foundry Networks, Inc., Extreme Networks, Inc., Netgear Inc., Zyxel
Communications, Inc., D-Link Systems, Inc., SMC Networks, Inc., Tellabs, Inc.,
Tellabs North America, Inc., and Enterasys Networks, Inc. (USDC, Eastern
District of Texas Tyler Division, Case No. 08-CV-00061) (the “Fenner Matter”).  
8.   Chrimar Systems, Inc. d/b/a CMS Technologies, Inc., a Michigan Corporation
v. Foundry Networks, Inc. a California Corporation (USDC, Eastern District of
Michigan, Case No. 2:06-cv-13936) (the “Chrimar Matter”).   9.   Networks-1
Security Solutions, Inc., a Delaware corporation v. Cisco Systems, Inc., a
California corporation; Cisco-Linksys, L.L.C., a California Limited Liability
Company; Adtran, Inc., a Delaware corporation; Enterasys Networks, Inc., a
Delaware corporation; Extreme Networks, Inc., a Delaware corporation; Foundry
Networks, Inc., a Delaware corporation; Netgear, Inc., a Delaware corporation;
3Com Corporation, a Delaware corporation (USDC, Eastern District of Texas, Tyler
Division, Case No. 6:08cv030).   10.   Enterasys Networks, Inc., v. Foundry
Networks, Inc.; and Extreme Networks, Inc. (USDC, District of Massachusetts
Eastern District, Case No. 05 11298 DPW).   11.   On July 23, 2008, an action,
Doug Edrington v. Bobby R. Johnson, Jr., et al., was filed in the Superior Court
of the State of California for the County of Santa Clara. In this action, the
plaintiff named as defendants the members of the board of directors of Foundry.
The complaint asserts claims on behalf of Foundry’s stockholders who are
similarly situated with the plaintiff. Among other things, the complaint alleges
that the members of Foundry’s board of directors have breached their fiduciary
duties to Foundry’s stockholders in connection with the merger and engaged in
self-dealing in connection with the Foundry board of directors’ approval of the
merger, allegedly resulting in an unfair process and unfair price to Foundry’s
stockholders. The complaint seeks class certification and certain forms of
equitable relief, including enjoining the completion of the merger. Foundry
believes that the allegations of the complaint are without merit and intends to
vigorously contest the action. However, there can be no assurances that the
defendants will be successful in such defense

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.08(b)
EXISTING LIENS
Borrower
Brocade Communications Systems, Inc.

                  Juris.   Secured Party   File No.   Date of Filing   Type of
Filing/Comments
CA
  McGrath RentCorp &            
 
  Technology Rentals and Services   0417160975   6/14/04   Equipment lease
CA
  US Bancorp   06-7091811497   11/13/06   Equipment lease
DE
  IBM Credit LLC   32832858   10/24/03   Equipment
DE
  IBM Credit LLC   32909417   10/31/03   Equipment
DE
  IBM Credit LLC   32989864   11/05/03   Equipment
DE
  IBM Credit LLC   33179069   11/25/03   Equipment
DE
  De Lage Landen Financial, Inc.   41399007   5/20/04   Equipment
DE
  IBM Credit LLC   41419060   5/21/04   Equipment
DE
  McGrath RentCorp &            
 
  Technology Rentals and Services   41769134   6/15/04   Equipment lease
DE
  Banc of America Leasing &            
 
  Capital, LLC   52067107   7/06/05   Equipment
DE
  Banc of America Leasing &            
 
  Capital, LLC   52067180   7/06/05   Equipment
DE
  IBM Credit LLC   52931039   9/22/05   Equipment
DE
  IBM Credit LLC   60009753   1/03/06   Equipment
DE
  IBM Credit LLC   63813730   11/1/06   Equipment
DE
  Banc of America Leasing &            
 
  Capital, LLC   20071171007   3/29/07   Equipment
DE
  Banc of America Leasing &               Capital, LLC   20071171031   3/29/07  
Equipment
DE
  Banc of America Leasing &            
 
  Capital, LLC   20071171049   3/29/07   Equipment
DE
  IBM Credit LLC   20072496189   7/2/07   Equipment
DE
  US Bancorp   20073662532   9/27/07   Equipment
DE
  US Bancorp   20074826532   12/20/07   Equipment
DE
  IBM Credit LLC   20080676054   2/25/08   Equipment
DE
  IBM Credit LLC   20081878352   6/2/08   Equipment

 



--------------------------------------------------------------------------------



 



McData Corporation

                  Juris.   Secured Party   File No.   Date of Filing   Type of
Filing/Comments
DE
  IBM Credit LLC   32714023   10/06/03   Equipment lease
DE
  IBM Credit LLC   32718511   10/06/03   Equipment lease
DE
  Computer Sales International, Inc.   32726001   10/07/03   Equipment lease
DE
  IBM Credit LLC   32820887   10/23/03   Equipment lease
DE
  IBM Credit LLC   33020081   11/10/03   Equipment lease
DE
  IBM Credit LLC   33048868   11/13/03   Equipment lease
DE
  IBM Credit LLC   33140137   11/21/03   Equipment lease
DE
  IBM Credit LLC   33203216   12/01/03   Equipment lease
DE
  Computer Sales International, Inc.   33219634   12/02/03   Equipment lease
DE
  IBM Credit LLC   33346528   12/11/03   Equipment lease
DE
  De Lage Landen Financial Services   40015745   1/05/04   Equipment
DE
  EMC Corporation &            
 
  De Lage Landen Financial Services   40015745   1/05/04   Equipment
DE
  De Lage Landen Financial Services   40015984   1/05/04   Equipment
DE
  De Lage Landen Financial Services   40016057   1/05/04   Equipment
DE
  IBM Credit LLC   40027377   12/19/03   Equipment lease
DE
  Computer Sales International, Inc.   40086498   12/23/03   Equipment lease
DE
  IBM Credit LLC   40167256   12/30/03   Equipment lease
DE
  IBM Credit LLC   40194920   1/02/04   Equipment lease
DE
  IBM Credit LLC   40355562   1/02/04   Equipment lease
DE
  IBM Credit LLC   40356644   1/02/04   Equipment lease
DE
  IBM Credit LLC   40390304   1/22/04   Equipment lease
DE
  IBM Credit LLC   40443061   1/28/04   Equipment lease
DE
  IBM Credit LLC   40449548   1/29/04   Equipment lease
DE
  IBM Credit LLC   40450678   1/30/04   Equipment lease
DE
  IBM Credit LLC   40464398   2/03/04   Equipment lease
DE
  TCF Leasing, Inc.   40610990   2/27/04   Equipment lease
DE
  IBM Credit LLC   40661951   3/04/04   Equipment lease
DE
  IBM Credit LLC   40782435   3/12/04   Equipment lease
DE
  IBM Credit LLC   40943763   3/26/04   Equipment lease
DE
  Information Leasing Corporation   41031923   3/31/04   Equipment lease

 



--------------------------------------------------------------------------------



 



                  Juris.   Secured Party   File No.   Date of Filing   Type of
Filing/Comments
DE
  IBM Credit LLC   41038910   3/31/04   Equipment lease
DE
  IBM Credit LLC   41155342   4/26/04   Equipment
DE
  Computer Sales International, Inc.   41177643   4/12/04   Equipment lease
DE
  IBM Credit LLC   41518994   6/02/04   Equipment
DE
  Computer Sales International, Inc.   41626607   5/25/04   Equipment lease
DE
  Computer Sales International, Inc.   41697673   6/04/04   Equipment lease
DE
  Fleet Business Credit, LLC   41949207   7/12/04   Equipment
DE
  Fleet Business Credit, LLC   41954116   7/13/04   Equipment
DE
  IBM Credit LLC   42440677   8/30/04   Equipment
DE
  Computer Sales International, Inc.   42469932   9/1/04   Equipment
DE
  IBM Credit LLC   42678961   9/23/04   Equipment
DE
  IBM Credit LLC   42700096   9/27/04   Equipment
DE
  IBM Credit LLC   42740506   9/30/04   Equipment
DE
  IBM Credit LLC   43109578   11/04/04   Equipment
DE
  IBM Credit LLC   43413178   12/06/04   Equipment
DE
  IBM Credit LLC   43476217   12/09/04   Equipment
DE
  IBM Credit LLC   50046715   1/05/05   Equipment
DE
  CSI Leasing, Inc.   50880667   3/21/05   Equipment lease
DE
  IBM Credit LLC   50885773   3/21/05   Equipment
DE
  Computer Sales International, Inc.   51070722   3/30/05   Equipment
DE
  IBM Credit LLC   51096750   4/11/05   Equipment
DE
  Dell Financial Services, L.P.   51429316   5/10/05   Equipment lease
DE
  De Lage Landen Financial Services   51450049   5/11/05   Equipment
DE
  General Electric Capital Corporation   51953158   6/24/05   Equipment lease
DE
  IBM Credit LLC   52066448   7/06/05   Equipment
DE
  CSI Leasing, Inc.   52531730   8/15/05   Equipment lease
DE
  Key Government Finance, Inc.   52717248   9/01/05   Accounts and Equipment
DE
  IBM Credit LLC   53052173   10/03/05   Equipment
DE
  De Lage Landen Financial Services   61307354   4/19/06   Equipment
DE
  De Lage Landen Financial Services   61313568   4/19/06   Equipment
DE
  CCA Financial, LLC   62140697   6/22/06   Equipment lease
DE
  IBM Credit LLC   62246445   6/29/06   Equipment
DE
  IBM Credit LLC   70415371   2/01/07   Equipment

 



--------------------------------------------------------------------------------



 



Acquired Business

                  Juris.   Secured Party   File No.   Date of Filing   Type of
Filing/Comments
CA
  US Bancorp   08-7153673595   4/11/08   Equipment
CA
  US Bancorp   08-7169831548   8/26/08   Equipment
DE
  US Bancorp   42581181   9/14/04   Equipment
DE
  De Lage Landen Financial Services   42929653   10/12/04   Equipment Lease
DE
  US Bancorp   52401140   8/03/05   Equipment Lease
DE
  De Lage Landen Financial Services   60639831   2/23/06   Equipment Lease
DE
  US Bancorp   60989137   3/23/06   Equipment Lease
DE
  US Bancorp   61602036   5/11/06   Equipment Lease
DE
  US Bancorp   62366953   7/10/06   Equipment Lease
DE
  US Bancorp   63233558   9/19/06   Equipment Lease
DE
  US Bancorp   70027655   1/03/07   Equipment Lease
DE
  US Bancorp   70036441   1/04/07   Equipment
DE
  US Bancorp   70067040   1/08/07   Equipment
DE
  US Bancorp   70087469   1/09/07   Equipment
DE
  US Bancorp   70692557   2/23/07   Equipment
DE
  US Bancorp   71324630   4/10/07   Equipment
DE
  De Lage Landen Financial Services   82699062   7/31/08   Equipment

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.11
TAXES
Borrower
Income Taxes
In May 2008, the Internal Revenue Service (“IRS”) completed its field
examination of Brocade’s federal income tax return and issued a Revenue Agent’s
Report (“RAR”). The IRS is contesting the Company’s transfer pricing for the
cost sharing and buy-in arrangements with its foreign subsidiaries. The IRS’
proposed adjustment would offset approximately $306.0 million of the Company’s
net operating loss carryforwards. The IRS’ proposed adjustment resulted in a tax
assessment of approximately $6.4 million, excluding penalties and interest. The
IRS may make similar claims against the Company’s transfer pricing arrangements
in future examinations. In June 2008, the Company filed a protest with the
Appeals Office of the IRS to challenge the IRS’ proposed adjustment and
assessment. In addition, the IRS notified the Company that its federal income
tax returns for the three years ended October 28, 2006 will also be audited. Due
to the net operating loss and credit carryforwards, the Company’s U.S. federal,
state, and local income tax returns remain open for examination. The Company is
generally not subject to non-U.S. income tax examinations for years before 2000.
Brocade believes it has adequate reserves for all open tax years.
Acquired Business

1.   Foundry is under audit by the California Franchise Tax Board for the years
ended December 31, 2002 and 2003.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.13
SUBSIDIARIES
Articulent Inc.
Brocade Communications Systems Skyport LLC
CNT Telecom Services, Inc.
Data Switch Subsidiary Stock Corporation
Inrange Development Corporation
Inrange Financial Corporation
Inrange Global Consulting, Inc.
Inrange Technologies Corporation
McDATA Corporation
McDATA Managed Services Corporation
McDATA Services Corporation
Nishan Systems, Inc.
Nuview, Inc.
Sanavigator, Inc.
Sanera Systems, Inc.
Silverback Systems, Inc.
Strategic Business Systems, Inc.
Foundry Networks, Inc.*
Foundry Networks Holding Co.*
Foundry Networks Japan-USA, LLC*

  •   Subsidiaries as of the Acquisition Closing Date.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.17
INTELLECTUAL PROPERTY; LICENSES, ETC.
Borrower
None.
Acquired Business

1.   See Part II, Item 1 of the Foundry Networks, Inc. Quarterly Report on Form
10-Q filed with the Securities Exchange Commission on August 5, 2008.

2.   Fenner Investments, Ltd. v. 3Com Corporation, Foundry Networks, Inc.,
Extreme Networks, Inc., Netgear Inc., Zyxel Communications, Inc., D-Link
Systems, Inc., SMC Networks, Inc., Tellabs, Inc., Tellabs North America, Inc.,
and Enterasys Networks, Inc. (USDC, Eastern District of Texas Tyler Division,
Case No. 08-CV-00061) (the “Fenner Matter”).

3.   Chrimar Systems, Inc. d/b/a CMS Technologies, Inc., a Michigan Corporation
v. Foundry Networks, Inc. a California Corporation (USDC, Eastern District of
Michigan, Case No. 2:06-cv-13936) (the “Chrimar Matter”).

4.   Networks-1 Security Solutions, Inc., a Delaware corporation v. Cisco
Systems, Inc., a California corporation; Cisco-Linksys, L.L.C., a California
Limited Liability Company; Adtran, Inc., a Delaware corporation; Enterasys
Networks, Inc., a Delaware corporation; Extreme Networks, Inc., a Delaware
corporation; Foundry Networks, Inc., a Delaware corporation; Netgear, Inc., a
Delaware corporation; 3Com Corporation, a Delaware corporation (USDC, Eastern
District of Texas, Tyler Division, Case No. 6:08cv030).

5.   Enterasys Networks, Inc., v. Foundry Networks, Inc.; and Extreme Networks,
Inc. (USDC, District of Massachusetts Eastern District, Case No. 05 11298 DPW).

6.   Foundry’s license with Nortel Networks expires on October 25, 2008 pursuant
to the terms of that certain License Agreement by and between Foundry and Nortel
Networks Limited, dated October 25, 2004.

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.02
EXISTING INDEBTEDNESS
Borrower
     Corporate Debt
$172.5 million aggregate principal amount of McData Corporation 2.25%
Convertible Subordinated Notes, due February 15, 2010.
     Bank Guarantees and L/Cs
     Domestic
     Comerica Bank
     Letter of Credit for $813,486
     Letter of Credit for $1,335,271
     Letter of Credit for $6,193,904
     International
     Bank of America
     Guarantee for INR 500,000 or $11,100
     Guarantee for INR 4,500,000 or $100,000
     Other Banks
     Guarantee in Spain for $114,000
     Guarantee in Switzerland for $70,580
      Foreign Exchange lines
Bank of America: Line of credit: $40 million total nominal value of outstanding
contracts at any time. $0.4 million of contracts outstanding as of the Closing
Date, representing a net obligation to the Borrower of ($30,000) as of the
Closing Date.
JP Morgan: Line of credit: $10 million per maturity date with one year maximum
maturity. $21.1 million total nominal value of contracts outstanding as of the
Closing Date, representing a net obligation to the Borrower of ($1.6 million) as
of the Closing Date.

 



--------------------------------------------------------------------------------



 



Acquired Business

1.   Guarantee Letter for Account No. 26.54.38.823 dated June 18, 2008, issued
by Deutsche Bank in favor of Pronam Aurora for the account of Foundry in the
amount of EUR 23,016.09.

2.   Irrevocable Standby Letter of Credit No. SVB01IS3411, dated January 19,
2001, issued by Silicon Valley Bank in favor of WGP Associates, LLC for the
account of Foundry in the amount of $228,310.

3.   Transfer Letter for credit line # SVB01IS3411, dated November 13, 2003,
from WGP Associates, LLC to River Ridge Limited Partnership as beneficiary of
the letter of credit (SVB01IS3411).

4.   Transfer Letter for credit line # SVB01IS3411, dated November 17, 2004,
from River Ridge Limited Partnership to Worldgate Plaza LLC as beneficiary of
the letter of credit (SVB01IS3411).

5.   Irrevocable Standby Letter of Credit No. SVBSF003561, dated June 23, 2005,
issued by Silicon Valley Bank in favor of Hyperion Solutions Corporation for the
account of Foundry in the amount of $250,000.

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.03(e)
EXISTING INVESTMENTS
Borrower

                      Current Legal                   Entities Owned   Record
Owner   Certificate No.   No. Shares/Interest   Percent Pledged  
[*]
  [*]   [*]   [*]        
 
                   
[*]
  [*]   [*]   [*]        
 
                   
Foundry Networks,
  Brocade   Various   14,000,000 shares of   —
Inc.
  Communications       Common Stock1        
 
  Systems, Inc.                

 

1   Shares of Foundry Networks, Inc. will be cancelled without further
consideration upon closing of the acquisition.

Acquired Business
None.
[*] = Certain confidential information contained in this document, marked by
brackets, has been filed separately with the Securities and Exchange Commission,
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.02
ADMINISTRATIVE AGENT’S OFFICE; CERTAIN ADDRESSES FOR NOTICES
If to the Borrower:
Brocade Communications Systems, Inc.
1745 Technology Drive
San Jose, CA 95110
Fax: 408-333-5955
Attn: Chief Financial Officer
with copies, which shall not constitute notice, to:
Brocade Communications Systems, Inc.
1745 Technology Drive
San Jose, CA 95110
Fax: 408-333-5630
Attn: General Counsel
and
Cooley Godward Kronish LLP
101 California Street, 5th Floor
San Francisco, CA 95110
Fax: 650-849-7400
Attn: Nancy Wojtas
ADMINISTRATIVE AGENT:
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
2001 Clayton Road
Mail Code: CA4-702-02-25
Concord, CA 94520-2405
Attention: Marti Egner
Telephone: (925) 675-8144
Telecopier: (888) 969-9145
Electronic Mail: marti.j.egner@bankofamerica.com
Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
1455 Market Street, 5th Floor
Mail Code: CA5-701-05-19
San Francisco, CA 94103
Attention: Robert Rittelmeyer
Telephone: (415) 436-2616
Telecopier: (415) 503-5099
Electronic Mail: robert.j.rittelmeyer@bankofamerica.com
L/C Issuers:
L/C Issuer:
Bank of America, N.A.
Trade Finance
1000 West Temple Street
Mail Code: CA9-705-07-05
Los Angeles, CA 90012
Attention: Bolivar Carrillo
Telephone: (213) 481-7842
Telecopier: (213) 457-8841
Electronic Mail: bolivar.carrillo@bankofamerica.com
Swingline Lender:
Bank of America, N.A.
2001 Clayton Road
Mail Code: CA4-702-02-25
Concord, CA 94520-2405
Attention: Marti Egner
Telephone: (925) 675-8144
Telecopier: (888) 969-9145
Electronic Mail: marti.j.egner@bankofamerica.com

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF LOAN NOTICE
Date:                     ,      
     To: Bank of America, N.A., as Administrative Agent
     Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement, dated as of
[                    ], 2008 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among BROCADE
COMMUNICATIONS SYSTEMS, INC., a Delaware corporation (the “Borrower”), the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.
          The undersigned hereby requests (select one):
          o     A Borrowing of [Revolving Credit][Term] Loans
          o     A conversion or continuation of [Revolving Credit][Term] Loans

  1.   On                                                              (a
Business Day).     2.   In the amount of
$                                             3.   Comprised of
                                                            
                               [Type of Loan requested]     4.   For Eurodollar
Rate Loans: with an Interest Period of            months.

     [The Revolving Credit Borrowing requested herein complies with the proviso
to the first sentence of Section 2.01(b) of the Agreement.]1
 

1   Include this sentence in the case of a Revolving Credit Borrowing.

A-1



--------------------------------------------------------------------------------



 



     The Borrower hereby represents and warrants that the conditions specified
in Sections 4.02(a) and (b) shall be satisfied on and as of the date of the
applicable Credit Extension.

            BROCADE COMMUNICATIONS
SYSTEMS, INC.
      By:           Name:           Title:      

A-2



--------------------------------------------------------------------------------



 



         

EXHIBIT B
FORM OF SWING LINE LOAN NOTICE
Date:                     ,      
To: Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement, dated as of
[                    ], 2008 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among BROCADE
COMMUNICATIONS SYSTEMS, INC., a Delaware (the “Borrower”), the Lenders from time
to time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender.
          The undersigned hereby requests a Swing Line Loan:

  1.   On                                                              (a
Business Day).     2.   In the amount of
$                                        .

     The Swing Line Borrowing requested herein complies with the requirements of
the provisos to the first sentence of Section 2.04(a) of the Agreement.
     The Borrower hereby represents and warrants that the conditions specified
in Sections 4.02(a) and (b) shall be satisfied on and as of the date of the
applicable Credit Extension.

            BROCADE COMMUNICATIONS
SYSTEMS, INC.
      By:           Name:           Title:      

B-1



--------------------------------------------------------------------------------



 



         

EXHIBIT C-1
FORM OF TERM NOTE
                    ,      
     FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to
pay to                                          or registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of the Term Loan from time to time made by the
Lender to the Borrower under that certain Credit Agreement, dated as of
[                    ], 2008 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among the Borrower, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.
     The Borrower promises to pay interest on the unpaid principal amount of the
Term Loan made by the Lender from the date of such Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.
     This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term Note is also entitled to
the benefits of the Guaranty and is secured by the Collateral. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Term Note shall become,
or may be declared to be, immediately due and payable all as provided in the
Agreement. The Term Loan made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Term Note and endorse
thereon the date, amount and maturity of its Loans and payments with respect
thereto.
     The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Term Note.

C-1-1



--------------------------------------------------------------------------------



 



     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

            BROCADE COMMUNICATIONS
SYSTEMS, INC.
      By:           Name:           Title:      

C-1-2



--------------------------------------------------------------------------------



 



         

LOANS AND PAYMENTS WITH RESPECT THERETO

                                                                             
Amount of     Outstanding                             End of     Principal or  
  Principal             Type of       Amount of     Interest     Interest Paid  
  Balance This     Notation   Date   Loan Made     Loan Made     Period     This
Date     Date     Made By  

                                                                               
                                                                               
                                                 

                                                                               
     
 
                                                                               
     
 
                                                                               
     
 
                                                                               
     
 
                                                                               
     
 
                                                                               
     
 
                                                                               
     
 
                                                                               
     
 
                                                                               
     
 
                                                                               
     
 
                                                                               
     
 
                                                                               
     
 
                                                                               
     
 
                                                                               
     
 
                                                                               
     

C-1-3



--------------------------------------------------------------------------------



 



EXHIBIT C-2
FORM OF REVOLVING CREDIT NOTE
                    ,      
     FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to
pay to                      or registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Revolving Credit Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of
[                    ], 2008 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among the Borrower, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.
     The Borrower promises to pay interest on the unpaid principal amount of
each Revolving Credit Loan from the date of such Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. Except as otherwise provided in Section 2.04(f) of the Agreement
with respect to Swing Line Loans, all payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.
     This Revolving Credit Note is one of the Revolving Credit Notes referred to
in the Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein. This
Revolving Credit Note is also entitled to the benefits of the Guaranty and is
secured by the Collateral. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Revolving Credit Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Revolving Credit
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Revolving Credit Note and endorse thereon the
date, amount and maturity of its Revolving Credit Loans and payments with
respect thereto.
     The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Revolving Credit Note.

C-2-1



--------------------------------------------------------------------------------



 



     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

            BROCADE COMMUNICATIONS
SYSTEMS, INC.
      By:           Name:           Title:      

C-2-2



--------------------------------------------------------------------------------



 



         

LOANS AND PAYMENTS WITH RESPECT THERETO

                                                                             
Amount of     Outstanding                             End of     Principal or  
  Principal             Type of     Amount of     Interest     Interest Paid    
Balance This     Notation   Date   Loan Made     Loan Made     Period     This
Date     Date     Made By  
________
                                   
 
                                   
________
                                               
 
                                   
________
                                               
 
                                   
________
                                               
 
                                   
________
                                               
 
                                   
________
                                               
 
                                   
________
                                               
 
                                   
________
                                               
 
                                   
________
                                               
 
                                   
________
                                               
 
                                   
________
                                               
 
                                   
________
                                               
 
                                   
________
                                               
 
                                   
________
                                               
 
                                   
________
                                               
 
                                   
________
                                               
 
                                   
________
                                               
 
                                   
________
                                               
 
                                   

C-2-3



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: ________, ____

  To:  Bank of America, N.A., as Administrative Agent

          Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement, dated as of
[__________], 2008 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among BROCADE COMMUNICATIONS
SYSTEMS, INC., a Delaware corporation (the “Borrower”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender.
     The undersigned Responsible Officer2 hereby certifies as of the date hereof
that he/she is the                                                of the
Borrower, and that, as such, he/she is authorized to execute and deliver this
Certificate to the Administrative Agent on the behalf of the Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial
statements]
     1. Attached hereto as Schedule 1 are (i) the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section and (ii) the
consolidating balance sheet of Borrower and its Subsidiaries as at the end of
such fiscal year and the related consolidating statements of income or
operations, shareholders’ equity and cash flows for such fiscal year. Such
consolidating statements are fairly stated in all material respects when
considered in relation to the consolidated financial statements of the Borrower
and its Subsidiaries.
[Use following paragraph 1 for fiscal quarter-end financial
statements]
     1. Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date. Such consolidated financial statements
fairly present the financial condition, results of operations and cash flows of
the Borrower and its Subsidiaries in accordance with GAAP as at such date and
for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.
     2. The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the
 

2   This certificates should be from the chief executive officer, chief
financial officer, treasurer or controller of the Borrower.

D-1



--------------------------------------------------------------------------------



 



transactions and condition (financial or otherwise) of the Borrower during the
accounting period covered by such financial statements.
     3. A review of the activities of the Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and
[select one:]
     [to the best knowledge of the undersigned, during such fiscal period the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]
—or—
     [to the best knowledge of the undersigned, the following covenants or
conditions have not been performed or observed and the following is a list of
each such Default and its nature and status:]
     4. The representations and warranties of the Borrower contained in
Section 5.05(a) and (b) of the Agreement are true and correct on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date (provided that any representation and warranty that is
not qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct in all material respects on such respective dates),
and except that for purposes of this Compliance Certificate, the representations
and warranties contained in subsections (a) and (b) of Section 5.05 of the
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01 of the Agreement,
including the statements in connection with which this Compliance Certificate is
delivered.
     5. The financial covenant analyses and information set forth on Schedules 1
and 2 attached hereto are true and accurate on and as of the date of this
Certificate.
     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                                        ,
                                        .

            BROCADE COMMUNICATIONS SYSTEMS, INC.
      By:           Name:           Title:      

D-2



--------------------------------------------------------------------------------



 



For the Quarter/Year ended ________________, _____
(“Statement Date”)
SCHEDULE 13
to the Compliance Certificate
($ in 000’s)

                      I.   Section 7.10(a) — Consolidated Fixed Charge Coverage
Ratio.        
 
                        A.   Consolidated EBITDA for Measurement Period ending
on above date (“Subject Period”):        
 
                   
 
      1.   Consolidated Net Income for Subject Period:     $_____  
 
                        (a)   The following to the extent deducted in
calculating such Consolidated Net Income:        
 
                   
 
      2.   Consolidated Interest Charges for Subject Period:     $_____  
 
                   
 
      3.   Provision for Federal, state, local and foreign income taxes payable
for        
 
          Subject Period:     $_____  
 
                   
 
      4.   Depreciation expenses for Subject Period:     $_____  
 
                   
 
      5.   Amortization expenses for Subject Period:     $_____  
 
                   
 
      6.   Fees, costs and expenses incurred on or prior to the Closing Date in
connection with the Acquisition and the financing thereof for Subject Period:  
  $_____  
 
                   
 
      7.   Cash restructuring charges and integration costs in connection with
the Acquisition, in an aggregate amount not to exceed $75,000,000 for the
Subject Period:     $_____  
 
                   
 
      8.   Non-cash restructuring charges incurred in connection with the
Transaction, all as approved by Arrangers, for the Subject Period:     $_____  
 
                   
 
      9.   Other non-recurring expenses reducing such Consolidated Net Income
which do not represent a cash item in such period or any future period, for the
Subject Period:     $_____  
 
                   
 
      10.   Non-cash charges for stock compensation expense in     $_____  

 

3   Revise as appropriate to confirm to financial covenants and related
definitions in the Credit Agreement.

D-3



--------------------------------------------------------------------------------



 



                     
 
          compliance with FAS 123R and amortization of the fair value of
unvested options under the Acquired Business‘ employee stock option plan assumed
by the Borrower for the Subject Period:        
 
                   
 
      11.   Legal fees and expenses relating to the Borrower’s indemnification
obligations for the benefit of its former officers and directors in connection
with its historic stock option litigation for the Subject Period:     $_____  
 
                        (b)   The following to the extent included in
calculating such Consolidated Net Income for the Subject Period:        
 
                   
 
      12.   Federal, state, local and foreign income tax credits for the Subject
Period:     $_____  
 
                   
 
      13.   All non-cash items increasing Consolidated Net Income for the
Subject Period:     $_____  
 
                   
 
      14.   Consolidated EBITDA (Lines II.A.1 + 2 + 3 + 4 + 5 + 6+7+8+9+10+11+12
- 13-14):     $_____  
 
                        B.   Rentals payable under leases of real property for
the Subject Period:        
 
                        C.   Capital Expenditures for Subject Period:     $_____
 
 
                        D.   Consolidated Interest Charges (excluding interest
expense attributable to the Campus Sale-Leaseback) for Subject Period:    
$_____  
 
                        E.   Aggregate principal amount of all regularly
scheduled principal payments or redemptions or similar acquisitions for value of
outstanding debt for borrowed money, but excluding any such payments to the
extent refinanced through the incurrence of additional Indebtedness otherwise
expressly permitted under Section 7.02 for Subject Period:     $_____  
 
                        F.   Rentals payable under leases of real property for
Subject Period:     $_____  
 
                        G.   Aggregate amount of all Restricted Payments for
Subject Period:     $_____  
 
                        H.   Aggregate amount of Federal, state, local and
foreign income taxes paid in cash, in each case, of or by the Borrower and its
Subsidiaries, for Subject Period:     $_____  
 
                        I.   Consolidated Fixed Charge Coverage Ratio ([Line
I.A(b)(14) + Line I.B — Line I.C] ¸ [Line I.D + Line I.E + Line I.F + Line I.G +
Line I.H]):     _______  

D-4



--------------------------------------------------------------------------------



 



          Minimum required:

          Minimum Consolidated     Fixed Charge Coverage Four Fiscal Quarters
Ending   Ratio
Closing Date through October 27, 2009
  1.25:1.00
October 28, 2009 through October 27, 2010
  1.50:1.00
October 28, 2010 through October 27, 2011
  1.75:1.00
October 28, 2011 and thereafter
  2.00:1.00

                      II.   Section 7.10(b) — Consolidated Leverage Ratio.      
 
 
                        A.   Consolidated Funded Indebtedness at Statement Date
    $_____  
 
                        B.   Consolidated EBITDA for the Subject Period (Line
I.A(b)(14) above):     $_____  
 
                   
 
  C.   Consolidated Leverage Ratio (Line II.A ¸ Line II.B):   ____ to 1

          Maximum permitted:

          Maximum Consolidated Four Fiscal Quarters Ending   Leverage Ratio
Closing Date through October 27, 2009
  4.25:1.00
October 28, 2009 through October 27, 2010
  3.75:1.00
October 28, 2010 through October 27, 2011
  3.00:1.00
October 28, 2011 through October 27, 2012
  2.75:1.00
October 28, 2012 and each fiscal quarter thereafter
  2.50:1.00

                      III.   Section 7.10(c) — Consolidated Senior Secured
Leverage Ratio        
 
                        A.   Consolidated Funded Indebtedness at Statement Date
(Line II.A above):     $_____  
 
                        B.   All unsecured senior subordinated or subordinated
Indebtedness of the Borrower or its Subsidiaries on a consolidated basis for
Subject Period (including without limitation the McData Notes):     $_____  

D-5



--------------------------------------------------------------------------------



 



                          C.   Consolidated EBITDA for Subject Period (Line
I.A(b)(14) above):        
 
                        D.   Consolidated Senior Secured Leverage Ratio ([Line
III.A — Line III.B] ¸ [Line I.A(b)(14)]):     _______  

                 Minimum required:

          Minimum Consolidated     Senior Secured Leverage Four Fiscal Quarters
Ending   Ratio
Closing Date through October 27, 2009
  2.30:1.00
October 28, 2009 through October 27, 2010
  2.00:1.00
October 28, 2010 through October 27, 2012
  1.75:1.00
October 28, 2012 and each fiscal quarter thereafter
  1.50:1.00

                      IV.   Section 7.11 — Capital Expenditures.        
 
                        A.   Capital Expenditures made during fiscal year to
date:     $_____  
 
                        B.   Maximum permitted Capital Expenditures
($_____________ ):     $_____  

                      Campus Sale-     Four Fiscal   Leaseback   Capital
Quarters Ending   Expenditures   Expenditures
Closing Date through October 27, 2009
  $ 100,000,000     $ 100,000,000  
October 28 2009 through October 27, 2010
  $ 100,000,000     $ 125,000,000  
October 28 2010 through October 27, 2011
  $ 0     $ 125,000,000  
October 28 2011 through October 27, 2012
  $ 0     $ 150,000,000  
October 28 2012 through October 27, 2013
  $ 0     $ 150,000,000  

                          C.   Excess (deficient) for covenant compliance (Line
IV.B — IV.A):     $_____  

D-6



--------------------------------------------------------------------------------



 



For the Quarter/Year ended ________________(“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

D-7



--------------------------------------------------------------------------------



 



EXHIBIT E
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.
     For an agreed consideration, [the][each] Assignor hereby irrevocably sells
and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

         
1.
  Assignor[s]:    
 
       
2.
  Assignee[s]:    
 
       

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

         
3.
  Borrower(s):   Brocade Communications Systems, Inc.

E-1



--------------------------------------------------------------------------------



 



     
4.
  Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement
 
   
5.
  Credit Agreement: Credit Agreement, dated as of [________], 2008 among BROCADE
COMMUNICATIONS SYSTEMS, INC., the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, L/C Issuer, and Swing Line
Lender
 
   
6.
  Assigned Interest:

                                                                      Aggregate
            Percentage                             Amount of     Amount of    
Assigned of                     Facility     Commitment/Loans    
Commitment/Loans     Commitment/     CUSIP   Assignor[s]4   Assignee[s]5    
Assigned     for all Lenders6     Assigned     Loans7     Number  
 
          Term Facility   $ _____________     $ _____________      
_____________ %        
 
          Revolving Credit Facility   $ _____________     $ _____________      
_____________ %        

     
[7.
  Trade Date: __________________]8

Effective Date: _______, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
     The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR

[NAME OF ASSIGNOR]
      By:           Title:             

 

4   List each Assignor, as appropriate.   5   List each Assignee, as
appropriate.   6   Amounts in this column and in the column immediately to the
right to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.   7   Set forth,
to at least 9 decimals, as a percentage of the Commitment/Loans of all Lenders
thereunder.   8   To be completed if the Assignor and the Assignee intend that
the minimum assignment amount is to be determined as of the Trade Date.

E-2



--------------------------------------------------------------------------------



 



            ASSIGNEE

[NAME OF ASSIGNEE]
      By:           Title:             

          [Consented to and]9 Accepted:

BANK OF AMERICA, N.A., as
Administrative Agent
      By:           Title:       

          [Consented to:]10
      By:           Title:             

 

9   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.   10   To be added only if the consent of the
Borrower and/or other parties (e.g. Swing Line Lender, L/C Issuer) is required
by the terms of the Credit Agreement.

E-3



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
          1. Representations and Warranties.
          1.1. Assignor. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
          1.2. Assignee. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
10.06(b)(iii), (v) and (vi) of the Credit Agreement (subject to such consents,
if any, as may be required under Section 10.06(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
and without limitation of the foregoing adopts and agrees to the provisions of
Sections 9.01(a) and 9.01(b) of the Credit Agreement, (iv) it is sophisticated
with respect to decisions to acquire assets of the type represented by
[the][such] Assigned Interest and either it, or the Person exercising discretion
in making its decision to acquire [the][such] Assigned Interest, is experienced
in acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue

E-4



--------------------------------------------------------------------------------



 



to make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.
          3. General Provisions. For the avoidance of doubt, each Assignor and
Assignee party hereto acknowledge and agree that this Assignment and Assumption
shall be subject to Section 10.06(b)(iv) of the Credit Agreement. This
Assignment and Assumption shall be binding upon, and inure to the benefit of,
the parties hereto and their respective successors and assigns. This Assignment
and Assumption may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by telecopy shall be effective
as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.

E-5



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF
GUARANTY
          GUARANTY AGREEMENT (this “Agreement”) dated as of October 7, 2008
among the Persons listed on the signature pages hereof under the caption
“Guarantors”, any Additional Guarantors that may become Guarantors hereunder
pursuant to a duly executed joinder agreement in the form attached as Exhibit A
hereto (each a “Additional Guarantor”, collectively, the “Additional Guarantors”
and together with the Guarantors, the “Guarantors” and each, a “Guarantor”) and
Bank of America, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the Secured Parties (as defined in the Credit
Agreement referred to below).
          Reference is made to that certain Credit Agreement dated as of
October 7, 2008 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Brocade Communications Systems, Inc., a
Delaware corporation (the “Borrower”), each lender from time to time party
thereto (collectively, the “Lenders” and individually, a “Lender”), and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.
Capitalized terms used and not defined herein (including, without limitation,
the term “Secured Obligations,” as used in Section 1 and elsewhere herein) are
used with the meanings assigned to such terms in the Credit Agreement.
          The Lenders have agreed to make Loans to the Borrower, and the L/C
Issuer has agreed to issue Letters of Credit for the account of the Borrower, in
each case pursuant to, and upon the terms and subject to the conditions
specified in, the Credit Agreement. Each Guarantor is a Subsidiary of the
Borrower and acknowledges that it has derived and will derive substantial
benefit from the making of the Loans by the Lenders to the Borrower and the
issuance of the Letters of Credit by the L/C Issuer for the account of the
Borrower. As consideration therefor and in order to induce the Lenders to make
Loans and the L/C Issuer to issue Letters of Credit, each Guarantor is willing
to execute this Agreement.
          Accordingly, the parties hereto agree as follows:
          1. Guarantee. Each Guarantor unconditionally guarantees, jointly with
any other Guarantors of the Secured Obligations under the Credit Agreement and
other Loan Documents and severally, as a primary obligor and not merely as a
surety, the due and punctual payment of the Secured Obligations. To the fullest
extent permitted by applicable law, each Guarantor waives notice of, or any
requirement for further assent to, any agreements or arrangements whatsoever by
the Secured Parties with any other person pertaining to the Secured Obligations,
including agreements and arrangements for payment, extension, renewal,
subordination, composition, arrangement, discharge or release of the whole or
any part of the Secured Obligations, or for the discharge or surrender of any or
all security, or for the compromise, whether by way of acceptance of part
payment or otherwise, and, to the fullest extent permitted by applicable law,
the same shall in no way impair each Guarantor’s liability hereunder.
          2. Obligations Not Waived. To the fullest extent permitted by
applicable law, each Guarantor waives presentment to, demand of payment from and
protest to the Borrower or any other person of any of the Secured Obligations,
and also waives notice of acceptance of its guarantee, notice of protest for
nonpayment and all other formalities. To the fullest extent permitted by
applicable law, the

F-1



--------------------------------------------------------------------------------



 



Guaranty of each Guarantor hereunder shall not be affected by (a) the failure of
any Loan Party to assert any claim or demand or to enforce or exercise any right
or remedy against the Borrower or any Guarantor under the provisions of the
Credit Agreement, any other Loan Document or otherwise; (b) any extension,
renewal or increase of or in any of the Secured Obligations; (c) any rescission,
waiver, amendment or modification of, or any release from, any of the terms or
provisions of this Agreement, the Credit Agreement, any other Loan Document, any
guarantee or any other agreement or instrument, including with respect to any
Guarantor under the Loan Documents; (d) the release of (or the failure to
perfect a security interest in) any of the security held by or on behalf of the
Administrative Agent or any other Secured Party; or (e) the failure or delay of
any Secured Party to exercise any right or remedy against the Borrower or any
Guarantor of the Secured Obligations.
          3. Security. Each Guarantor authorizes the Administrative Agent to
(a) take and hold security for the payment of this Guaranty and the Secured
Obligations and exchange, enforce, waive and release any such security pursuant
to the terms of any other Loan Documents; (b) apply such security and direct the
order or manner of sale thereof as it in its sole discretion may determine
subject to the terms of any other Loan Documents; and (c) release or substitute
any one or more endorsees, other Guarantors or other obligors pursuant to the
terms of any other Loan Documents. In no event shall this Section 3 require any
Guarantor to grant security, except as required by the terms of the Loan
Documents.
          4. Guarantee of Payment. Each Guarantor further agrees that its
guarantee constitutes a guarantee of payment when due and not of collection,
and, to the fullest extent permitted by applicable law, waives any right to
require that any resort be had by the Administrative Agent or any other Secured
Party to any of the security held for payment of the Secured Obligations or to
any balance of any deposit account or credit on the books of the Administrative
Agent or any other Secured Party in favor of the Borrower or any other person.
          5. No Discharge or Diminishment of Guaranty. To the fullest extent
permitted by applicable law and except as otherwise expressly provided in this
Agreement, the Secured Obligations of each Guarantor hereunder shall not be
subject to any reduction, limitation, impairment or termination for any reason
(other than the payment in full in cash of the Secured Obligations), including
any claim of waiver, release, surrender, alteration or compromise of any of the
Secured Obligations, and shall not be subject to any defense (other than a
defense of payment) or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
Secured Obligations or otherwise. Without limiting the generality of the
foregoing, the obligations of each Guarantor hereunder shall, to the fullest
extent permitted by applicable law, not be discharged or impaired or otherwise
affected by the failure of the Administrative Agent or any other Secured Party
to assert any claim or demand or to enforce any remedy under the Credit
Agreement, any other Loan Document, any guarantee or any other agreement or
instrument, by any amendment, waiver or modification of any provision of the
Credit Agreement or any other Loan Document or other agreement or instrument, by
any default, failure or delay, willful or otherwise, in the performance of the
Secured Obligations, or by any other act, omission or delay to do any other act
that may or might in any manner or to any extent vary the risk of any Guarantor
or that would otherwise operate as a discharge of any Guarantor as a matter of
law or equity (other than the payment in full in cash of the Secured
Obligations) or which would impair or eliminate any right of any Guarantor to
subrogation.
          6. Defenses Waived. To the fullest extent permitted by applicable law,
each Guarantor waives any defense based on or arising out of the
unenforceability of the Secured Obligations or any part thereof from any cause
or the cessation from any cause of the liability (other than the payment in full
in cash of the Secured Obligations) of the Borrower or any other person. Subject
to the terms of the

F-2



--------------------------------------------------------------------------------



 



other Loan Documents, the Administrative Agent and the other Secured Parties
may, at their election, foreclose on any security held by one or more of them by
one or more judicial or nonjudicial sales, accept an assignment of any such
security in lieu of foreclosure, compromise or adjust any part of the Secured
Obligations, make any other accommodation with the Borrower or any other
Guarantor or exercise any other right or remedy available to them against the
Borrower or any other Guarantor, without affecting or impairing in any way the
liability of each Guarantor hereunder except to the extent the Secured
Obligations have been paid in full in cash. Pursuant to and to the fullest
extent permitted by applicable law, each Guarantor waives any defense arising
out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of each Guarantor against the Borrower or
any other Guarantor or any security.
          7. Agreement to Pay; Subordination. In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
other Secured Party has at law or in equity against each Guarantor by virtue
hereof, upon the failure of the Borrower or any other Loan Party to pay any
Secured Obligation when and as the same shall become due, whether at maturity,
by acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent or such other Secured Party as designated thereby in cash an amount equal
to the unpaid principal amount of such Secured Obligations then due, together
with accrued and unpaid interest and fees on such Secured Obligations as
required by the terms of the Loan Documents. Upon payment by each Guarantor of
any sums to the Administrative Agent or any Secured Party as provided above, all
rights of each Guarantor against the Borrower arising as a result thereof by way
of right of subrogation, contribution, reimbursement, indemnity or otherwise
shall in all respects be subordinate and junior in right of payment to the prior
payment in full in cash of all the Secured Obligations. In addition, any
indebtedness of the Borrower or any Subsidiary now or hereafter held by each
Guarantor that is required by the Credit Agreement to be subordinated to the
Secured Obligations is hereby subordinated in right of payment to the prior
payment in full of the Secured Obligations. If any amount shall be paid to any
Guarantor on account of (i) such subrogation, contribution, reimbursement,
indemnity or similar right or (ii) any such indebtedness at any time when any
Secured Obligation then due and owing has not been paid, such amount shall be
held in trust for the benefit of the Secured Parties and shall forthwith be paid
to the Administrative Agent to be credited against the payment of the Secured
Obligations, whether matured or unmatured, in accordance with the terms of the
Loan Documents.
          8. General Limitation on Guaranty Obligations; Right of Contribution.
In any action or proceeding involving any state corporate law, or any state,
Federal or foreign bankruptcy, insolvency, reorganization, fraudulent transfer,
fraudulent conveyance or other law affecting the rights of creditors generally,
if the obligations of any Guarantor under this Agreement would otherwise be held
or determined to be void, voidable, invalid or unenforceable, or subordinated to
the claims of any other creditors, on account of the amount of its liability
under this Agreement, then, notwithstanding any other provision herein or in any
other Loan Document to the contrary, the amount of such liability shall, without
any further action by any Guarantor, any creditor or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding. Each Guarantor hereby agrees to the extent that a
Guarantor shall have paid more than its proportionate share of any payment made
hereunder (including by way of set-off rights being exercised against it), such
Guarantor shall be entitled to seek and receive contribution from and against
any other Guarantor hereunder who has not paid its proportionate share of such
payment. Each Guarantor’s right of contribution shall be subject to the terms
and conditions of Section 7 hereof. The provisions of this Section 8 shall in no
respect limit the obligations and liabilities of any Guarantor to the
Administrative Agent and the other Secured Parties, and each Guarantor shall
remain liable

F-3



--------------------------------------------------------------------------------



 



to the Administrative Agent and the other Secured Parties for the full amount
guaranteed by such Guarantor hereunder.
          9. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s financial condition and assets,
all other circumstances bearing upon the risk of nonpayment of the Secured
Obligations and the nature, scope and extent of the risks that each Guarantor
assumes and incurs hereunder and agrees that none of the Administrative Agent or
the other Secured Parties will have any duty to advise such Guarantor of
information known to it or any of them regarding such circumstances or risks.
          10. Covenant; Representations and Warranties. Each Guarantor agrees
and covenants to, and to cause each of its Subsidiaries to take, or refrain from
taking, each action that is necessary to be taken or not taken, so that no
breach of the agreements and covenants contained in the Credit Agreement
pertaining to actions to be taken, or not taken, by such Guarantor or any of its
Subsidiaries will result. Each Guarantor represents and warrants as to itself
that all representations and warranties relating to it and its Subsidiaries
contained in the Credit Agreement are true and correct in all material respects
(except to the extent that such representations and warranties specifically
refer to an earlier date, in which case such representations and warranties are
true and correct in all material respects as of such earlier date), provided
that any representation or warranty that is qualified as to materiality or
“Material Adverse Effect” shall be true and correct in all respects; and
provided further that each reference in any such representation and warranty to
the knowledge of the Borrower shall, for the purposes of this Section 10, be
deemed to be a reference to Guarantor’s knowledge.
          11. Termination. The Guaranties made hereunder shall terminate when
(i) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on all Loans; (ii) each payment required to be made under the Credit
Agreement in respect of any Letter of Credit; and (iii) all other Secured
Obligations then due and owing, have in each case been paid in full and the
Lenders have no further commitment to lend under the Credit Agreement, the L/C
Obligations have been reduced to zero and the L/C Issuer has no further
obligation to issue Letters of Credit under the Credit Agreement; provided that
any such Guaranty shall continue to be effective or be reinstated, as the case
may be, if at any time any payment, or any part thereof, on any Secured
Obligation is rescinded or must otherwise be restored by any Secured Party upon
the bankruptcy or reorganization of the Borrower, the Guarantors or otherwise.
          12. Binding Effect; Several Agreement; Assignments; Releases. Whenever
in this Agreement any of the parties hereto is referred to, such reference shall
be deemed to include the successors and assigns of such party; and all
covenants, promises and agreements by or on behalf of each Guarantor that are
contained in this Agreement shall bind and inure to the benefit of each party
hereto and their respective successors and assigns. This Agreement shall become
effective as to each Guarantor when a counterpart hereof executed on behalf of
each Guarantor shall have been delivered to the Administrative Agent and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon each Guarantor and the
Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of each Guarantor, the Administrative Agent and the other
Secured Parties, and their respective successors and assigns, except that the
Guarantors shall not have the right to assign their rights or obligations
hereunder or any interest herein (and any such attempted assignment shall be
void) without the prior written consent of the Required Lenders. The
Administrative Agent is hereby expressly authorized to, and agrees upon request
of the Borrower it will,

F-4



--------------------------------------------------------------------------------



 



release any Guarantor from its obligations hereunder (including its Guaranty) in
accordance with Section 9.10 of the Credit Agreement.
          13. Waivers; Amendment. 1.01 No failure or delay of the Administrative
Agent in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent hereunder
and of the other Secured Parties under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by any
Guarantor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on any Guarantor in any case shall entitle such Guarantor to
any other or further notice or demand in similar or other circumstances.
          2. Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to a written agreement entered into between
the Guarantors and the Administrative Agent (with the consent of the Lenders or
the Required Lenders if required under the Credit Agreement).
          14. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          15. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 10.02 of the Credit Agreement. All
communications and notices hereunder to each Guarantor shall be given to it in
care of the Borrower at its address set forth in Schedule 10.02 to the Credit
Agreement.
          16. Survival of Agreement; Severability. 1.02 All covenants,
agreements, representations and warranties made by the Guarantors herein and in
the certificates or other instruments prepared or delivered in connection with
or pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Administrative Agent and the other Secured Parties
and shall survive the making by the Lenders of the Loans and the issuance of the
Letters of Credit by the L/C Issuer regardless of any investigation made by the
Secured Parties or on their behalf, and shall continue in full force and effect
as long as the principal of or any accrued interest on any Loan or any other fee
or amount payable under this Agreement or any other Loan Document is outstanding
and unpaid or the Commitments have not been terminated.
          2. In the event any one or more of the provisions contained in this
Agreement or in any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
          17. Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract, and

F-5



--------------------------------------------------------------------------------



 



shall become effective as provided in Section 12. Delivery of an executed
signature page to this Agreement by facsimile transmission shall be as effective
as delivery of a manually executed counterpart of this Agreement.
          18. Rules of Interpretation. The rules of interpretation specified in
Section 1.02 of the Credit Agreement shall be applicable to this Agreement.
          19. Jurisdiction; Consent to Service of Process. 1.03 Each party
hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent or any other Secured Party may otherwise
have to bring any action or proceeding relating to this Agreement or the other
Loan Documents against each Guarantor or its properties in the courts of any
jurisdiction.
          2. Each party hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or Federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
          3. Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 15. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
          20. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 20.
          21. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Secured Party is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other Indebtedness at any time owing by such Secured Party to or for
the credit or the account of each Guarantor against any or all the obligations
of such Guarantor now or hereafter existing

F-6



--------------------------------------------------------------------------------



 



under this Agreement and the other Loan Documents held by such Secured Party,
irrespective of whether or not the Administrative Agent or any Secured Party
shall have made any demand under this Agreement or any other Loan Document and
although such obligations may be unmatured. The rights of each Secured Party
under this Section 21 are in addition to other rights and remedies (including
other rights of setoff) which such Secured Party may have.

F-7



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the day and year first above written.

            [EACH OF THE GUARANTORS],
as Guarantor
      By:           Name:           Title:           BANK OF AMERICA, N.A., as
Administrative Agent
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT A
to the Guaranty
[Form of]
JOINDER AGREEMENT
          Reference is made to that certain Credit Agreement dated as of
October 7, 2008 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Brocade Communications Systems, Inc., a
Delaware corporation (the “Borrower”), each lender from time to time party
thereto (collectively, the “Lenders” and individually, a “Lender”), and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.
Capitalized terms used and not defined herein are used with the meanings
assigned to such terms in the Credit Agreement.
WITNESSETH:
          WHEREAS, the Borrower, the Guarantors and Bank of America, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
Secured Parties (as defined in the Credit Agreement) are parties to the Guaranty
Agreement (the “Guaranty”) dated as of October 7, 2008.
          WHEREAS, the Lenders have agreed to make Loans to the Borrower, and
the L/C Issuer has agreed to issue Letters of Credit for the account of the
Borrower, in each case pursuant to, and upon the terms and subject to the
conditions specified in, the Credit Agreement.
          WHEREAS, each Guarantor is a Subsidiary of the Borrower and
acknowledges that it has derived and will derive substantial benefit from the
making of the Loans by the Lenders to the Borrower and the issuance of the
Letters of Credit by the L/C Issuer for the account of the Borrower.
          WHEREAS, pursuant to Section 6.12(b) of the Credit Agreement, each
Subsidiary (other than a CFC or a Subsidiary held directly or indirectly by a
CFC that is a disregarded entity for purposes of the Code) that was not in
existence on the date of the Credit Agreement is required to become a Guarantor
under the Agreement by executing a joinder agreement.
          WHEREAS, the undersigned Subsidiary (the “New Guarantor”) is executing
this joinder agreement (“Joinder Agreement”) to the Guaranty in order to induce
the Lenders to make additional Revolving Credit Loans and as consideration for
the Loans previously made and to issue Letters of Credit.
          NOW, THEREFORE, the Administrative Agent and the New Guarantor hereby
agree as follows:
     (a) Guarantee. In accordance with Section 6.12(b) of the Credit Agreement,
the New Guarantor by its signature below becomes a Guarantor under the Guaranty
with the same force and effect as if originally named therein as a Guarantor.
     (b) Representations and Warranties. The New Guarantor hereby (a) agrees to
all the terms and provisions of the Guaranty applicable to it and its
subsidiaries as a Guarantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Guarantor thereunder are true and
correct in all material respects (except to the extent that such representations
and warranties specifically refer to an earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date, and except

 



--------------------------------------------------------------------------------



 



that any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) on and as
of the date hereof. Each reference to a Guarantor in the Guaranty shall be
deemed to include the New Guarantor.
     (c) Severability. Any provision of this Joinder Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     (d) Counterparts. This Joinder Agreement may be executed in counterparts,
each of which shall constitute an original. Delivery of an executed signature
page to this Joinder Agreement by facsimile transmission shall be as effective
as delivery of a manually executed counterpart of this Joinder Agreement.
     (e) No Waiver. Except as expressly supplemented hereby, the Guaranty shall
remain in full force and effect.
     (f) Notices. All notices, requests and demands to or upon the New
Guarantor, any Agent or any Lender shall be governed by the terms of
Section 10.02 of the Credit Agreement.
     (g) Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
[Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement
to be duly executed and delivered by their duly authorized officers as of the
day and year first above written.

            [NEW GUARANTOR]
      By:           Name:           Title:           Address for Notices:

BANK OF AMERICA, N.A. , as Administrative Agent
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF SECURITY AGREEMENT
 
 
SECURITY AGREEMENT
By
BROCADE COMMUNICATION SYSTEMS, INC.,
as Borrower
and
THE GUARANTORS PARTY HERETO
and
BANK OF AMERICA, N.A.,
as Administrative Agent
 
Dated as of [          ], 2008
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page    
 
        PREAMBLE  
 
    1      
 
        RECITALS  
 
    1      
 
        AGREEMENT  
 
    2      
 
        ARTICLE I
   
 
        DEFINITIONS AND INTERPRETATION
   
 
        SECTION 1.1.  
DEFINITIONS
    2   SECTION 1.2.  
INTERPRETATION
    9   SECTION 1.3.  
RESOLUTION OF DRAFTING AMBIGUITIES
    9   SECTION 1.4.  
PERFECTION CERTIFICATE
    9      
 
        ARTICLE II
   
 
        GRANT OF SECURITY AND SECURED OBLIGATIONS
   
 
        SECTION 2.1.  
GRANT OF SECURITY INTEREST
    9   SECTION 2.2.  
FILINGS
    10      
 
        ARTICLE III
   
 
        PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
USE OF PLEDGED COLLATERAL
   
 
        SECTION 3.1.  
DELIVERY OF CERTIFICATED SECURITIES COLLATERAL
    11   SECTION 3.2.  
PERFECTION OF UNCERTIFICATED SECURITIES COLLATERAL
    11   SECTION 3.3.  
FINANCING STATEMENTS AND OTHER FILINGS; MAINTENANCE OF PERFECTED SECURITY
INTEREST
    12   SECTION 3.4.  
OTHER ACTIONS
    12   SECTION 3.5.  
JOINDER OF ADDITIONAL GUARANTORS
    14   SECTION 3.6.  
SUPPLEMENTS; FURTHER ASSURANCES
    15      
 
        ARTICLE IV
   
 
        REPRESENTATIONS, WARRANTIES AND COVENANTS
   
 
        SECTION 4.1.  
TITLE
    16  

-i-



--------------------------------------------------------------------------------



 



                      Page    
 
        SECTION 4.2.  
VALIDITY OF SECURITY INTEREST
    16   SECTION 4.3.  
DEFENSE OF CLAIMS; TRANSFERABILITY OF PLEDGED COLLATERAL
    16   SECTION 4.4.  
OTHER FINANCING STATEMENTS
    16   SECTION 4.5.  
LOCATION OF INVENTORY AND EQUIPMENT
    17   SECTION 4.6.  
DUE AUTHORIZATION AND ISSUANCE
    17   SECTION 4.7.  
CONSENTS, ETC.
    17   SECTION 4.8.  
PLEDGED COLLATERAL
    17   SECTION 4.9.  
INSURANCE
    18   SECTION 4.10.  
CHIEF EXECUTIVE OFFICE; CHANGE OF NAME; JURISDICTION OF ORGANIZATION
    18      
 
        ARTICLE V
   
 
        CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL
   
 
        SECTION 5.1.  
PLEDGE OF ADDITIONAL SECURITIES COLLATERAL
    18   SECTION 5.2.  
VOTING RIGHTS; DISTRIBUTIONS; ETC.
    19   SECTION 5.3.  
DEFAULTS, ETC.
    20   SECTION 5.4.  
CERTAIN AGREEMENTS OF PLEDGORS AS ISSUERS AND HOLDERS OF EQUITY INTERESTS
    20      
 
        ARTICLE VI
   
 
        CERTAIN PROVISIONS CONCERNING INTELLECTUAL
PROPERTY COLLATERAL
   
 
        SECTION 6.1.  
GRANT OF INTELLECTUAL PROPERTY LICENSE
    21   SECTION 6.2.  
PROTECTION OF ADMINISTRATIVE AGENT’S SECURITY
    21   SECTION 6.3.  
AFTER-ACQUIRED PROPERTY
    22   SECTION 6.4.  
LITIGATION
    22      
 
        ARTICLE VII
   
 
        CERTAIN PROVISIONS CONCERNING RECEIVABLES
   
 
        SECTION 7.1.  
MAINTENANCE OF RECORDS
    23   SECTION 7.2.  
LEGEND
    23   SECTION 7.3.  
MODIFICATION OF TERMS, ETC.
    23   SECTION 7.4.  
COLLECTION
    23  

-ii-



--------------------------------------------------------------------------------



 



                      Page    
 
        ARTICLE VIII
   
 
        TRANSFERS
   
 
        SECTION 8.1.  
TRANSFERS OF PLEDGED COLLATERAL
    24      
 
        ARTICLE IX
   
 
        REMEDIES
   
 
        SECTION 9.1.  
REMEDIES
    24   SECTION 9.2.  
NOTICE OF SALE
    26   SECTION 9.3.  
WAIVER OF NOTICE AND CLAIMS
    26   SECTION 9.4.  
CERTAIN SALES OF PLEDGED COLLATERAL
    27   SECTION 9.5.  
NO WAIVER; CUMULATIVE REMEDIES
    28   SECTION 9.6.  
CERTAIN ADDITIONAL ACTIONS REGARDING INTELLECTUAL PROPERTY
    29      
 
        ARTICLE X
   
 
        APPLICATION OF PROCEEDS
   
 
        SECTION 10.1.  
APPLICATION OF PROCEEDS
    29      
 
        ARTICLE XI
   
 
        MISCELLANEOUS
   
 
        SECTION 11.1.  
CONCERNING ADMINISTRATIVE AGENT
    29   SECTION 11.2.  
ADMINISTRATIVE AGENT MAY PERFORM; ADMINISTRATIVE AGENT APPOINTED
ATTORNEY-IN-FACT
    30   SECTION 11.3.  
CONTINUING SECURITY INTEREST; ASSIGNMENT
    31   SECTION 11.4.  
TERMINATION; RELEASE
    32   SECTION 11.5.  
MODIFICATION IN WRITING
    32   SECTION 11.6.  
NOTICES
    32   SECTION 11.7.  
GOVERNING LAW, CONSENT TO JURISDICTION AND SERVICE OF PROCESS; WAIVER OF JURY
TRIAL
    32   SECTION 11.8.  
SEVERABILITY OF PROVISIONS
    32   SECTION 11.9.  
EXECUTION IN COUNTERPARTS
    33   SECTION 11.10.  
BUSINESS DAYS
    33   SECTION 11.11.  
NO CREDIT FOR PAYMENT OF TAXES OR IMPOSITION
    33   SECTION 11.12.  
NO CLAIMS AGAINST ADMINISTRATIVE AGENT
    33   SECTION 11.13.  
NO RELEASE
    33  

-iii-



--------------------------------------------------------------------------------



 



                      Page    
 
        SECTION 11.14.  
OBLIGATIONS ABSOLUTE
    34      
 
        SIGNATURES  
 
    S-1      
 
        EXHIBIT 1  
Form of Issuer’s Acknowledgment
        EXHIBIT 2  
Form of Securities Pledge Amendment
        EXHIBIT 3  
Form of Joinder Agreement
        EXHIBIT 4  
Form of Copyright Security Agreement
        EXHIBIT 5  
Form of Patent Security Agreement
        EXHIBIT 6  
Form of Trademark Security Agreement
        EXHIBIT 7  
Form of Bailee’s Letter
       

-iv-



--------------------------------------------------------------------------------



 



SECURITY AGREEMENT
          This SECURITY AGREEMENT dated as of [          ], 2008 (as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with the provisions hereof, this “Agreement”) made by BROCADE
COMMUNICATION SYSTEMS, INC., a Delaware corporation (the “Borrower”), and the
Guarantors from to time to time party hereto (the “Guarantors”), as pledgors,
assignors and debtors (the Borrower, together with the Guarantors, in such
capacities and together with any successors in such capacities, the “Pledgors,”
and each, a “Pledgor”), in favor of BANK OF AMERICA, N.A., in its capacity as
administrative agent pursuant to the Credit Agreement (as hereinafter defined),
as pledgee, assignee and secured party (in such capacities and together with any
successors in such capacities, the “Administrative Agent”).
RECITALS:
          A. The Borrower, the Guarantors, the Administrative Agent and the
lending institutions listed therein have, in connection with the execution and
delivery of this Agreement, entered into that certain credit agreement, dated as
of October 7, 2008 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; which term shall also
include and refer to any increase in the amount of indebtedness under the Credit
Agreement and any refinancing or replacement of the Credit Agreement (whether
under a bank facility, securities offering or otherwise) or one or more
successor or replacement facilities whether or not with a different group of
agents or lenders (whether under a bank facility, securities offering or
otherwise) and whether or not with different obligors upon the Administrative
Agent’s acknowledgment of the termination of the predecessor Credit Agreement).
          B. Each Guarantor has, pursuant to the Guaranty, unconditionally
guaranteed the Secured Obligations.
          C. The Borrower and each Guarantor will receive substantial benefits
from the execution, delivery and performance of the obligations under the Credit
Agreement and the other Loan Documents and each is, therefore, willing to enter
into this Agreement.
          D. This Agreement is given by each Pledgor in favor of the
Administrative Agent for the benefit of the Secured Parties to secure the
payment and performance of all of the Secured Obligations.
          F. It is a condition to (i) the obligations of the Lenders to make the
Loans under the Credit Agreement, (ii) the obligations of the L/C Issuer to
issue Letters of Credit and (iii) the performance of the obligations of the
Secured Parties under Secured Hedge Agreements and Secured Cash Management
Agreements that constitute Secured Obligations that each Pledgor execute and
deliver the applicable Loan Documents, including this Agreement.

G-1



--------------------------------------------------------------------------------



 



AGREEMENT:
          NOW THEREFORE, in consideration of the foregoing premises and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and the Administrative Agent hereby agree as follows:
ARTICLE I
DEFINITIONS AND INTERPRETATION
          SECTION 1.1. Definitions.
          (a) Unless otherwise defined herein or in the Credit Agreement,
capitalized terms used herein that are defined in the UCC shall have the
meanings assigned to them in the UCC; provided that in any event, the following
terms shall have the meanings assigned to them in the UCC:
          “Accounts”; “Bank”; “Chattel Paper”; “Commercial Tort Claim”;
“Commodity Account”; “Commodity Contract”; “Commodity Intermediary”;
“Documents”; “Electronic Chattel Paper”; “Entitlement Order”; “Equipment”;
“Financial Asset”; “Fixtures”; “Goods”, “Inventory”; “Letter-of-Credit Rights”;
“Letters of Credit”; “Money”; “Payment Intangibles”; “Proceeds”; “ Records”;
“Securities Account”; “Securities Intermediary”; “Security Entitlement”;
“Supporting Obligations”; and “Tangible Chattel Paper.”
          (b) Terms used but not otherwise defined herein that are defined in
the Credit Agreement shall have the meanings given to them in the Credit
Agreement. Section 1.02 of the Credit Agreement shall apply herein mutatis
mutandis.
          (c) The following terms shall have the following meanings:
          “Account Debtor” shall mean each person who is obligated on a
Receivable or Supporting Obligation related thereto.
          “Administrative Agent” shall have the meaning assigned to such term in
the Preamble hereof.
          “Agreement” shall have the meaning assigned to such term in the
Preamble hereof.
          “Bailee Letter” shall be an agreement in form substantially similar to
Exhibit 7 hereto.
          “Borrower” shall have the meaning assigned to such term in the
Preamble hereof.

G-2



--------------------------------------------------------------------------------



 



          “Collateral Support” shall mean all property (real or personal)
assigned, hypothecated or otherwise securing any Pledged Collateral and shall
include any security agreement or other agreement granting a lien or security
interest in such real or personal property.
          “Commodity Account Control Agreement” shall mean a control agreement
in a form that is reasonably satisfactory to the Administrative Agent
establishing the Administrative Agent’s Control with respect to any Commodity
Account.
          “Contracts” shall mean, collectively, with respect to each Pledgor,
the Acquisition Agreement, all sale, service, performance, equipment or property
lease contracts, agreements and grants and all other contracts, agreements or
grants (in each case, whether written or oral, or third party or intercompany),
between such Pledgor and any third party, and all assignments, amendments,
restatements, supplements, extensions, renewals, replacements or modifications
thereof.
          “Control” shall mean (i) in the case of each Deposit Account,
“control,” as such term is defined in Section 9-104 of the UCC, (ii) in the case
of any Security Entitlement, “control,” as such term is defined in Section 8-106
of the UCC, and (iii) in the case of any Commodity Contract, “control,” as such
term is defined in Section 9-106 of the UCC.
          “Copyrights” shall mean, collectively, with respect to each Pledgor,
all copyrights (whether statutory or common law, whether established or
registered in the United States or any other country or any political
subdivision thereof, whether registered or unregistered and whether published or
unpublished) and all copyright registrations and applications made by such
Pledgor, in each case, whether now owned or hereafter created or acquired by or
assigned to such Pledgor, together with any and all (i) rights and privileges
arising under applicable law with respect to such Pledgor’s use of such
copyrights, (ii) reissues, renewals, continuations and extensions thereof and
amendments thereto, (iii) income, fees, royalties, damages, claims and payments
now or hereafter due and/or payable with respect thereto, including damages and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future infringements thereof.
          “Copyright Security Agreement” shall mean an agreement substantially
in the form of Exhibit 4 hereto.
          “Credit Agreement” shall have the meaning assigned to such term in
Recital A hereof.
          “Deposit Accounts” shall mean, collectively, with respect to each
Pledgor, (i) all “deposit accounts” as such term is defined in the UCC and in
any event shall include the LC Account and all accounts and sub-accounts
relating to any of the foregoing accounts and (ii) all cash, funds, checks,
notes and instruments from time to time on deposit in any of the accounts or
sub-accounts described in clause (i) of this definition.
          “Distributions” shall mean, collectively, with respect to each
Pledgor, all dividends, cash, options, warrants, rights, instruments,
distributions, returns of capital or principal, income, interest, profits and
other property, interests (debt or equity) or proceeds, including as a

G-3



--------------------------------------------------------------------------------



 



result of a split, revision, reclassification or other like change of the
Pledged Securities, from time to time received, receivable or otherwise
distributed to such Pledgor in respect of or in exchange for any or all of the
Pledged Securities or Intercompany Notes.
          “Excluded Property” shall mean
     (a) any permit or license issued by a Governmental Authority to any Pledgor
or any agreement (including, without limitation, Intellectual Property Licenses)
to which any Pledgor is a party, in each case, only to the extent and for so
long as the terms of such permit, license or agreement or any Requirement of Law
applicable thereto, validly prohibit the creation by such Pledgor of a security
interest in such permit, license or agreement in favor of the Administrative
Agent (after giving effect to Sections 9-406(d), 9-407(a), 9-408(a) or 9-409 of
the UCC (or any successor provision or provisions) or any other applicable law
(including the Bankruptcy Code) or principles of equity);
     (b) Equipment owned by any Pledgor on the date hereof or hereafter acquired
and any proceeds thereof that is subject to a Lien securing a purchase money
obligation or Capitalized Lease permitted to be incurred pursuant to
Section 7.02(e) of the Credit Agreement if the contract or other agreement in
which such Lien is granted (or the documentation providing for such purchase
money obligation or Capitalized Lease) validly prohibits the creation of any
other Lien on such Equipment and proceeds;
     (c) any intent-to-use trademark application to the extent and for so long
as creation by a Pledgor of a security interest therein would result in the loss
by such Pledgor of any material rights therein;
     (d) any assets with respect to which the Administrative Agent shall
reasonably determine in consultation with the Borrower and confirm in writing by
notice from the Administrative Agent to the Borrower that the cost of obtaining
a security interest in such assets is excessive in relation to the benefits
provided to the Secured Parties of the security interest afforded thereby;
     (e) Any property of a person existing at the time such person is merged
into or consolidated with any Pledgor that is subject to a Lien permitted by
Section 7.01(j) of the Credit Agreement to the extent the contract or other
agreement in which such Lien is granted validly prohibits the creation of any
other Lien on such property;
     (f) any asset only to the extent and for so long as the terms of any
Requirement of Law applicable thereto, validly prohibit the creation by such
Pledgor of a security interest in such asset in favor of the Administrative
Agent (after giving effect to the Uniform Commercial Code of any applicable
jurisdiction or any other applicable law (including the Bankruptcy Code) or
principles of equity);
     (g) margin stock (within the meaning of Regulation U issued by the Federal
Reserve Board (“FRB”)) to the extent the creation of a security interest therein
in favor

G-4



--------------------------------------------------------------------------------



 



of the Administrative Agent will result in a violation of Regulation U issued by
the FRB; and
     (h) motor vehicles and other equipment covered by certificates of title;
provided, however, that Excluded Property shall not include any Proceeds,
substitutions or replacements of any Excluded Property referred to in clause
(a), (b), (c), (d), (e), (f), (g) or (h) (unless such Proceeds, substitutions or
replacements would constitute Excluded Property referred to in clause (a), (b),
(c), (d), (e), (f), (g) or (h)).
          “General Intangibles” shall mean, collectively, with respect to each
Pledgor, all “general intangibles,” as such term is defined in the UCC, of such
Pledgor and, in any event, shall include (i) all of such Pledgor’s rights, title
and interest in, to and under all Contracts and insurance policies (including
all rights and remedies relating to monetary damages, including indemnification
rights and remedies, and claims for damages or other relief pursuant to or in
respect of any Contract), (ii) all know-how and warranties relating to any of
the Pledged Collateral or the Mortgaged Property, (iii) any and all other
rights, claims, choses-in-action and causes of action of such Pledgor against
any other person and the benefits of any and all collateral or other security
given by any other person in connection therewith, (iv) all guarantees,
endorsements and indemnifications on, or of, any of the Pledged Collateral or
any of the Mortgaged Property, (v) all lists, books, records, correspondence,
ledgers, printouts, files (whether in printed form or stored electronically),
tapes and other papers or materials containing information relating to any of
the Pledged Collateral or any of the Mortgaged Property, including all customer
or tenant lists, identification of suppliers, data, plans, blueprints,
specifications, designs, drawings, appraisals, recorded knowledge, surveys,
studies, engineering reports, test reports, manuals, standards, processing
standards, performance standards, catalogs, research data, computer and
automatic machinery software and programs and the like, field repair data,
accounting information pertaining to such Pledgor’s operations or any of the
Pledged Collateral or any of the Mortgaged Property and all media in which or on
which any of the information or knowledge or data or records may be recorded or
stored and all computer programs used for the compilation or printout of such
information, knowledge, records or data, (vi) all licenses, consents, permits,
variances, certifications, authorizations and approvals, however characterized,
now or hereafter acquired or held by such Pledgor, including building permits,
certificates of occupancy, environmental certificates, industrial permits or
licenses and certificates of operation and (vii) all rights to reserves,
deferred payments, deposits, refunds, indemnification of claims and claims for
tax or other refunds against any Governmental Authority.
          “Goodwill” shall mean, collectively, with respect to each Pledgor, the
goodwill connected with such Pledgor’s business including all goodwill connected
with (i) the use of and symbolized by any Trademark or Intellectual Property
License with respect to any Trademark in which such Pledgor has any interest,
(ii) all know-how, trade secrets, customer and supplier lists, proprietary
information, inventions, methods, procedures, formulae, descriptions,
compositions, technical data, drawings, specifications, name plates, catalogs,
confidential information and the right to limit the use or disclosure thereof by
any person, pricing and cost information, business

G-5



--------------------------------------------------------------------------------



 



and marketing plans and proposals, consulting agreements, engineering contracts
and such other assets which relate to such goodwill and (iii) all product lines
of such Pledgor’s business.
          “Guarantors” shall have the meaning assigned to such term in the
Preamble hereof.
          “Instruments” shall mean, collectively, with respect to each Pledgor,
all “instruments,” as such term is defined in Article 9, rather than Article 3,
of the UCC, and shall include all promissory notes, drafts, bills of exchange or
acceptances.
          “Intellectual Property Collateral” shall mean, collectively, the
Patents, Trademarks, Copyrights, Intellectual Property Licenses and Goodwill.
          “Intellectual Property Licenses” shall mean, collectively, with
respect to each Pledgor, all license and distribution agreements with, and
covenants not to sue, any other party with respect to any Patent, Trademark or
Copyright or any other patent, trademark or copyright, whether such Pledgor is a
licensor or licensee, distributor or distributee under any such license or
distribution agreement, together with any and all (i) renewals, extensions,
supplements and continuations thereof, (ii) income, fees, royalties, damages,
claims and payments now and hereafter due and/or payable thereunder and with
respect thereto including damages and payments for past, present or future
infringements or violations thereof, (iii) rights to sue for past, present and
future infringements or violations thereof and (iv) other rights to use, exploit
or practice any or all of the Patents, Trademarks or Copyrights or any other
patent, trademark or copyright.
          “Intercompany Notes” shall mean, with respect to each Pledgor, all
intercompany notes described in Schedule 10 to the Perfection Certificate and
intercompany notes hereafter acquired by such Pledgor and all certificates,
instruments or agreements evidencing such intercompany notes, and all
assignments, amendments, restatements, supplements, extensions, renewals,
replacements or modifications thereof to the extent permitted pursuant to the
terms hereof.
          “Investment Property” shall mean a security, whether certificated or
uncertificated, Security Entitlement, Securities Account, Commodity Contract or
Commodity Account, excluding, however, the Securities Collateral.
          “Joinder Agreement” shall mean an agreement substantially in the form
of Exhibit 3 hereto.
          “LC Account” shall mean any account established and maintained in
accordance with the provisions of Section 2.03(g) of the Credit Agreement and
all property from time to time on deposit in such LC Account.
          “Material Intellectual Property Collateral” shall mean any
Intellectual Property Collateral that is material (i) to the use and operation
of the Pledged Collateral or Mortgaged Property or (ii) to the business, results
of operations, prospects or condition, financial or otherwise, of any Pledgor.

G-6



--------------------------------------------------------------------------------



 



     “Mortgaged Property” shall have the meaning assigned to such term in the
Mortgages.
     “Patents” shall mean, collectively, with respect to each Pledgor, all
patents issued or assigned to, and all patent applications and registrations
made by, such Pledgor (whether established or registered or recorded in the
United States or any other country or any political subdivision thereof),
together with any and all (i) rights and privileges arising under applicable law
with respect to such Pledgor’s use of any patents, (ii) inventions and
improvements described and claimed therein, (iii) reissues, divisions,
continuations, renewals, extensions and continuations-in-part thereof and
amendments thereto, (iv) income, fees, royalties, damages, claims and payments
now or hereafter due and/or payable thereunder and with respect thereto
including damages and payments for past, present or future infringements
thereof, (v) rights corresponding thereto throughout the world and (vi) rights
to sue for past, present or future infringements thereof.
     “Patent Security Agreement” shall mean an agreement substantially in the
form of Exhibit 5 hereto.
     “Perfection Certificate” shall mean that certain perfection certificate
dated [     ], executed and delivered by each Pledgor in favor of the
Administrative Agent for the benefit of the Secured Parties, and each other
Perfection Certificate (which shall be in form and substance reasonably
acceptable to the Administrative Agent) executed and delivered by the applicable
Guarantor in favor of the Administrative Agent for the benefit of the Secured
Parties contemporaneously with the execution and delivery of each Joinder
Agreement executed in accordance with Section 3.5 hereof, in each case, as the
same may be amended, amended and restated, supplemented or otherwise modified
from time to time in accordance with the Credit Agreement or upon the request of
the Administrative Agent.
     “Pledge Amendment” shall have the meaning assigned to such term in
Section 5.1 hereof.
     “Pledged Collateral” shall have the meaning assigned to such term in
Section 2.1 hereof.
     “Pledged Securities” shall mean, collectively, with respect to each
Pledgor, (i) all issued and outstanding Equity Interests of each issuer set
forth on Schedules 9(a) and 9(b) to the Perfection Certificate as being owned by
such Pledgor and all options, warrants, rights, agreements and additional Equity
Interests of whatever class of any such issuer acquired by such Pledgor
(including by issuance), together with all rights, privileges, authority and
powers of such Pledgor relating to such Equity Interests in each such issuer or
under any Organization Document of each such issuer, and the certificates,
instruments and agreements representing such Equity Interests and any and all
interest of such Pledgor in the entries on the books of any financial
intermediary pertaining to such Equity Interests, (ii) all Equity Interests of
any issuer, which Equity Interests are hereafter acquired by such Pledgor
(including by issuance) and all options, warrants, rights, agreements and
additional Equity Interests of whatever class of any such issuer ac-

G-7



--------------------------------------------------------------------------------



 



quired by such Pledgor (including by issuance), together with all rights,
privileges, authority and powers of such Pledgor relating to such Equity
Interests or under any Organization Document of any such issuer, and the
certificates, instruments and agreements representing such Equity Interests and
any and all interest of such Pledgor in the entries on the books of any
financial intermediary pertaining to such Equity Interests, from time to time
acquired by such Pledgor in any manner, and (iii) all Equity Interests issued in
respect of the Equity Interests referred to in clause (i) or (ii) upon any
consolidation or merger of any issuer of such Equity Interests; provided,
however, that Pledged Securities shall not include (i) any Equity Interests
which are not required to be pledged pursuant to Section 6.12(b) of the Credit
Agreement and (ii) any margin stock (within the meaning of Regulation U issued
by the FRB) to the extent the creation of a security interest therein in favor
of the Administrative Agent will result in a violation of Regulation U issued by
the FRB.
          “Pledgor” shall have the meaning assigned to such term in the Preamble
hereof.
          “Receivables” shall mean all (i) Accounts, (ii) Chattel Paper,
(iii) Payment Intangibles, (iv) General Intangibles, (v) Instruments and
(vi) all other rights to payment, whether or not earned by performance, for
goods or other property sold, leased, licensed, assigned or otherwise disposed
of, or services rendered or to be rendered, regardless of how classified under
the UCC together with all of Pledgors’ rights, if any, in any goods or other
property giving rise to such right to payment and all Collateral Support and
Supporting Obligations related thereto and all Records relating thereto.
          “Securities Collateral” shall mean, collectively, the Pledged
Securities, the Intercompany Notes and the Distributions.
          “Trademarks” shall mean, collectively, with respect to each Pledgor,
all trademarks (including service marks), slogans, logos, certification marks,
trade dress, uniform resource locations (URL’s), domain names, corporate names
and trade names, whether registered or unregistered, owned by or assigned to
such Pledgor and all registrations and applications for the foregoing (whether
statutory or common law and whether established or registered in the United
States or any other country or any political subdivision thereof), together with
any and all (i) rights and privileges arising under applicable law with respect
to such Pledgor’s use of any trademarks, (ii) reissues, continuations,
extensions and renewals thereof and amendments thereto, (iii) income, fees,
royalties, damages and payments now and hereafter due and/or payable thereunder
and with respect thereto, including damages, claims and payments for past,
present or future infringements thereof, (iv) rights corresponding thereto
throughout the world and (v) rights to sue for past, present and future
infringements thereof.
          “Trademark Security Agreement” shall mean an agreement substantially
in the form of Exhibit 6 hereto.
          “UCC” shall mean the Uniform Commercial Code as in effect from time to
time in the State of New York; provided, however, that, at any time, if by
reason of mandatory provisions of law, any or all of the perfection or priority
of the Administrative Agent’s and the Se-

G-8



--------------------------------------------------------------------------------



 



cured Parties’ security interest in any item or portion of the Pledged
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect, at such time, in such other jurisdiction
for purposes of the provisions hereof relating to such perfection or priority
and for purposes of definitions relating to such provisions.
          SECTION 1.2. Interpretation. The rules of interpretation specified in
the Credit Agreement (including Section 1.02 thereof) shall be applicable to
this Agreement.
          SECTION 1.3. Resolution of Drafting Ambiguities. Each Pledgor
acknowledges and agrees that it was represented by counsel in connection with
the execution and delivery hereof, that it and its counsel reviewed and
participated in the preparation and negotiation hereof and that any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party (i.e., the Administrative Agent) shall not be employed in the
interpretation hereof.
          SECTION 1.4. Perfection Certificate. The Administrative Agent and each
Secured Party agree that the Perfection Certificate and all descriptions of
Pledged Collateral, schedules, amendments and supplements thereto are and shall
at all times remain a part of this Agreement.
ARTICLE II
GRANT OF SECURITY AND SECURED OBLIGATIONS
          SECTION 2.1. Grant of Security Interest. As collateral security for
the payment and performance in full of all the Secured Obligations, each Pledgor
hereby pledges and grants to the Administrative Agent for the benefit of the
Secured Parties, a lien on and security interest in all of the right, title and
interest of such Pledgor in, to and under the following property, wherever
located, and whether now existing or hereafter arising or acquired from time to
time (collectively, the “Pledged Collateral”):

  (i)   all Accounts;     (ii)   all Equipment, Goods, Inventory and Fixtures;  
  (iii)   all Documents, Instruments and Chattel Paper;     (iv)   all Letters
of Credit and Letter-of-Credit Rights;     (v)   all Securities Collateral;    
(vi)   all Investment Property;

G-9



--------------------------------------------------------------------------------



 



  (vii)   all Intellectual Property Collateral;     (viii)   the Commercial Tort
Claims described on Schedule 12 to the Perfection Certificate;     (ix)   all
General Intangibles;     (x)   all Money and all Deposit Accounts;     (xi)  
all Supporting Obligations;     (xii)   all books and records relating to the
Pledged Collateral; and     (xiii)   to the extent not covered by clauses
(i) through (xii) of this sentence, all other personal property of such Pledgor,
whether tangible or intangible, and all Proceeds and products of each of the
foregoing and all accessions to, substitutions and replacements for, and rents,
profits and products of, each of the foregoing, any and all Proceeds of any
insurance, indemnity, warranty or guaranty payable to such Pledgor from time to
time with respect to any of the foregoing.

          Notwithstanding anything to the contrary contained in clauses
(i) through (xiii) above, the security interest created by this Agreement shall
not extend to, and the term “Pledged Collateral” shall not include, any Excluded
Property and (i) the Pledgors shall from time to time at the request of the
Administrative Agent give written notice to the Administrative Agent identifying
in reasonable detail the Excluded Property and shall provide to the
Administrative Agent such other information regarding the Excluded Property as
the Administrative Agent may reasonably request and (ii) from and after the
Closing Date, no Pledgor shall permit to become effective in any document
creating, governing or providing for any permit, license or agreement a
provision that would prohibit the creation of a Lien on such permit, license or
agreement in favor of the Administrative Agent unless such Pledgor believes, in
its reasonable judgment, that such prohibition is usual and customary in
transactions of such type.
          SECTION 2.2. Filings. (a) Each Pledgor hereby irrevocably authorizes
the Administrative Agent at any time and from time to time to file in any
relevant jurisdiction any financing statements (including fixture filings) and
amendments thereto that contain the information required by Article 9 of the
Uniform Commercial Code of each applicable jurisdiction for the filing of any
financing statement or amendment relating to the Pledged Collateral, including
(i) whether such Pledgor is an organization, the type of organization and any
organizational identification number issued to such Pledgor, (ii) any financing
or continuation statements or other documents without the signature of such
Pledgor where permitted by law, including the filing of a financing statement
describing the Pledged Collateral as “all assets now owned or hereafter acquired
by the Pledgor or in which Pledgor otherwise has rights” other than Excluded
Property and (iii) in the case of a financing statement filed as a fixture
filing or covering Pledged Collateral constituting minerals or the like to be
extracted or timber to be cut, a sufficient description of the real property to
which such Pledged Collateral relates. Each Pledgor agrees to provide all

G-10



--------------------------------------------------------------------------------



 



information described in the immediately preceding sentence to the
Administrative Agent promptly upon request by the Administrative Agent.
          (b) Each Pledgor hereby ratifies its authorization for the
Administrative Agent to file in any relevant jurisdiction any financing
statements relating to the Pledged Collateral if filed prior to the date hereof.
          (c) Each Pledgor hereby further authorizes the Administrative Agent to
file filings with the United States Patent and Trademark Office or United States
Copyright Office (or any successor office or any similar office in any other
country), including this Agreement, the Copyright Security Agreement, the Patent
Security Agreement and the Trademark Security Agreement, or other documents for
the purpose of perfecting, confirming, continuing, enforcing or protecting the
security interest granted by such Pledgor hereunder, without the signature of
such Pledgor, and naming such Pledgor, as debtor, and the Administrative Agent,
as secured party.
ARTICLE III
PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
USE OF PLEDGED COLLATERAL
          SECTION 3.1. Delivery of Certificated Securities Collateral. Each
Pledgor represents and warrants that all certificates, agreements or instruments
representing or evidencing the Securities Collateral in existence on the date
hereof have been delivered to the Administrative Agent in suitable form for
transfer by delivery or accompanied by duly executed instruments of transfer or
assignment in blank and that the Administrative Agent has a perfected first
priority security interest therein. Each Pledgor hereby agrees that all
certificates, agreements or instruments representing or evidencing Securities
Collateral acquired by such Pledgor after the date hereof shall promptly (but in
any event within five days after receipt thereof by such Pledgor) be delivered
to and held by or on behalf of the Administrative Agent pursuant hereto. All
certificated Securities Collateral shall be in suitable form for transfer by
delivery or shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to the
Administrative Agent. The Administrative Agent shall have the right, at any time
upon the occurrence and during the continuance of any Event of Default, to
endorse, assign or otherwise transfer to or to register in the name of the
Administrative Agent or any of its nominees or endorse for negotiation any or
all of the Securities Collateral, without any indication that such Securities
Collateral is subject to the security interest hereunder. In addition, upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent shall have the right at any time to exchange certificates representing or
evidencing Securities Collateral for certificates of smaller or larger
denominations.
          SECTION 3.2. Perfection of Uncertificated Securities Collateral. Each
Pledgor represents and warrants that the Administrative Agent has a perfected
first priority security interest in all uncertificated Pledged Securities
pledged by it hereunder that are in existence on the

G-11



--------------------------------------------------------------------------------



 



date hereof. Each Pledgor hereby agrees that if any of the Pledged Securities
are at any time not evidenced by certificates of ownership, then each applicable
Pledgor shall, to the extent permitted by applicable law, (i) cause the issuer
to execute and deliver to the Administrative Agent an acknowledgment of the
pledge of such Pledged Securities substantially in the form of Exhibit 1 hereto
or such other form that is reasonably satisfactory to the Administrative Agent,
(ii) if necessary or desirable to perfect a security interest in such Pledged
Securities, cause such pledge to be recorded on the equityholder register or the
books of the issuer, execute any customary pledge forms or other documents
necessary or appropriate to complete the pledge and give the Administrative
Agent the right to transfer such Pledged Securities under the terms hereof,
(iii) upon request by the Administrative Agent, provide to the Administrative
Agent an opinion of counsel, in form and substance reasonably satisfactory to
the Administrative Agent, confirming such pledge and perfection thereof, and
(iv) after the occurrence and during the continuance of any Event of Default,
upon request by the Administrative Agent, (A) cause the Organization Documents
of each such issuer that is a Wholly-Owned Subsidiary of the Borrower to be
amended to provide that such Pledged Securities shall be treated as “securities”
for purposes of the UCC and (B) cause such Pledged Securities to become
certificated and delivered to the Administrative Agent in accordance with the
provisions of Section 3.1.
          SECTION 3.3. Financing Statements and Other Filings; Maintenance of
Perfected Security Interest. Each Pledgor represents and warrants that all
financing statements, agreements, instruments and other documents necessary to
perfect the security interest granted by it to the Administrative Agent in
respect of the Pledged Collateral have been delivered to the Administrative
Agent in completed and, to the extent necessary or appropriate, duly executed
form for filing in each governmental, municipal or other office specified in
Schedule 6 to the Perfection Certificate. Each Pledgor agrees that at the sole
cost and expense of the Pledgors, such Pledgor will maintain the security
interest created by this Agreement in the Pledged Collateral as a perfected
first priority security interest subject only to Liens permitted under Section
7.01 of the Credit Agreement.
          SECTION 3.4. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce, the Administrative Agent’s security interest in the Pledged Collateral,
each Pledgor represents and warrants (as to itself) as follows and agrees, in
each case at such Pledgor’s own expense, to take the following actions with
respect to the following Pledged Collateral:
     (a) Instruments and Tangible Chattel Paper. As of the date hereof, no
amounts payable under or in connection with any of the Pledged Collateral are
evidenced by any Instrument or Tangible Chattel Paper other than such
Instruments and Tangible Chattel Paper listed in Schedule 10 to the Perfection
Certificate. Each Instrument and each item of Tangible Chattel Paper listed in
Schedule 10 to the Perfection Certificate has been properly endorsed, assigned
and delivered to the Administrative Agent, accompanied by instruments of
transfer or assignment duly executed in blank. If any amount then payable under
or in connection with any of the Pledged Collateral shall be evidenced by any
Instrument or Tangible Chattel Paper, and such amount, together with all amounts
payable evidenced by any Instrument or Tangible Chattel Paper not previously
delivered

G-12



--------------------------------------------------------------------------------



 



to the Administrative Agent exceeds $500,000 in the aggregate for all Pledgors,
the Pledgor acquiring such Instrument or Tangible Chattel Paper shall promptly
(but in any event within five days after receipt thereof) endorse, assign and
deliver the same to the Administrative Agent, accompanied by such instruments of
transfer or assignment duly executed in blank as the Administrative Agent may
from time to time specify.
     (b) Deposit Accounts. No Pledgor shall grant Control of any Deposit Account
to any person other than the Administrative Agent.
     (c) Securities Accounts and Commodity Accounts. No Pledgor shall grant
Control over any Investment Property to any person other than the Administrative
Agent.
     (d) Electronic Chattel Paper and Transferable Records. As of the date
hereof, no amount under or in connection with any of the Pledged Collateral is
evidenced by any Electronic Chattel Paper or any “transferable record” (as that
term is defined in Section 201 of the Federal Electronic Signatures in Global
and National Commerce Act, or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction) other than such
Electronic Chattel Paper and transferable records listed in Schedule 10 to the
Perfection Certificate. If any amount payable under or in connection with any of
the Pledged Collateral shall be evidenced by any Electronic Chattel Paper or any
transferable record, the Pledgor acquiring such Electronic Chattel Paper or
transferable record shall promptly notify the Administrative Agent thereof and
shall take such action as the Administrative Agent may reasonably request to
vest in the Administrative Agent control of such Electronic Chattel Paper under
Section 9-105 of the UCC or control under Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act or, as the case may be,
Section 16 of the Uniform Electronic Transactions Act, as so in effect in such
jurisdiction, of such transferable record. The requirement in the preceding
sentence shall not apply to the extent that such amount, together with all
amounts payable evidenced by Electronic Chattel Paper or any transferable record
in which the Administrative Agent has not been vested control within the meaning
of the statutes described in the immediately preceding sentence, does not exceed
$500,000 in the aggregate for all Pledgors. The Administrative Agent agrees with
such Pledgor that the Administrative Agent will arrange, pursuant to procedures
satisfactory to the Administrative Agent and so long as such procedures will not
result in the Administrative Agent’s loss of control, for the Pledgor to make
alterations to the Electronic Chattel Paper or transferable record permitted
under Section 9-105 of the UCC or, as the case may be, Section 201 of the
Federal Electronic Signatures in Global and National Commerce Act or Section 16
of the Uniform Electronic Transactions Act for a party in control to allow
without loss of control, unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by such Pledgor
with respect to such Electronic Chattel Paper or transferable record.

G-13



--------------------------------------------------------------------------------



 



     (e) Letter-of-Credit Rights. If any Pledgor is at any time a beneficiary
under a Letter of Credit now or hereafter issued, such Pledgor shall promptly
notify the Administrative Agent thereof and such Pledgor shall, at the request
of the Administrative Agent, pursuant to an agreement in form and substance
reasonably satisfactory to the Administrative Agent, either (i) arrange for the
issuer and any confirmer of such Letter of Credit to consent to an assignment to
the Administrative Agent of the proceeds of any drawing under the Letter of
Credit or (ii) arrange for the Administrative Agent to become the transferee
beneficiary of such Letter of Credit, with the Administrative Agent agreeing, in
each case, that the proceeds of any drawing under the Letter of Credit are to be
applied as provided in the Credit Agreement. The actions in the preceding
sentence shall not be required to the extent that the amount of any such Letter
of Credit, together with the aggregate amount of all other Letters of Credit for
which the actions described above in clause (i) and (ii) have not been taken,
does not exceed $500,000 in the aggregate for all Pledgors.
     (f) Commercial Tort Claims. As of the date hereof, each Pledgor hereby
represents and warrants that it holds no Commercial Tort Claims other than those
listed in Schedule 12 to the Perfection Certificate. If any Pledgor shall at any
time hold or acquire a Commercial Tort Claim, such Pledgor shall immediately
notify the Administrative Agent in writing signed by such Pledgor of the brief
details thereof and grant to the Administrative Agent in such writing a security
interest therein and in the Proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance reasonably satisfactory
to the Administrative Agent. The requirement in the preceding sentence shall not
apply to the extent that the amount of such Commercial Tort Claim, together with
the amount of all other Commercial Tort Claims held by any Pledgor in which the
Administrative Agent does not have a security interest, does not exceed $500,000
in the aggregate for all Pledgors.
     (g) Landlord’s Access Agreements/Bailee Letters. Each Pledgor shall use its
commercially reasonable efforts to obtain as soon as practicable after the date
hereof with respect to each location set forth in Schedule 7(a)(I) of the
Perfection Certificate, where such Pledgor maintains Pledged Collateral, a
Bailee Letter and/or Landlord Access Agreement, as applicable, and use
commercially reasonable efforts to obtain a Bailee Letter, Landlord Access
Agreement and/or landlord’s lien waiver, as applicable, from all such bailees
and landlords, as applicable, who from time to time have possession of any
Pledged Collateral if reasonably requested by the Administrative Agent. A waiver
of bailee’s lien shall not be required if the value of the Pledged Collateral
held by such bailee is less then $10,000, provided that the aggregate value of
the Pledged Collateral held by all bailees who have not delivered a Bailee
Letter is less than $200,000 in the aggregate.
          SECTION 3.5. Joinder of Additional Guarantors. The Pledgors shall
cause each Subsidiary of the Borrower which, from time to time, after the date
hereof shall be required to pledge any assets to the Administrative Agent for
the benefit of the Secured Parties pursuant to the provisions of the Credit
Agreement, (a) to execute and deliver to the Administrative Agent (i) a Joinder
Agreement substantially in the form of Exhibit 3 hereto and (ii) a Perfection
Certifi-

G-14



--------------------------------------------------------------------------------



 



cate, in each case, within thirty (30) days of the date on which it was acquired
or created or (b) in the case of a Subsidiary organized outside of the United
States required to pledge any assets to the Administrative Agent, to execute and
deliver to the Administrative Agent such documentation as the Administrative
Agent shall reasonably request and, in each case with respect to clauses (a) and
(b) above, upon such execution and delivery, such Subsidiary shall constitute a
“Guarantor” and a “Pledgor” for all purposes hereunder with the same force and
effect as if originally named as a Guarantor and Pledgor herein. The execution
and delivery of such Joinder Agreement shall not require the consent of any
Pledgor hereunder. The rights and obligations of each Pledgor hereunder shall
remain in full force and effect notwithstanding the addition of any new
Guarantor and Pledgor as a party to this Agreement.
          SECTION 3.6. Supplements; Further Assurances. Each Pledgor shall take
such further actions, and execute and/or deliver to the Administrative Agent
such additional financing statements, amendments, assignments, agreements,
supplements, powers and instruments, as the Administrative Agent may in its
reasonable judgment deem necessary or appropriate in order to create, perfect,
preserve and protect the security interest in the Pledged Collateral as provided
herein and the rights and interests granted to the Administrative Agent
hereunder, to carry into effect the purposes hereof or better to assure and
confirm the validity, enforceability and priority of the Administrative Agent’s
security interest in the Pledged Collateral or permit the Administrative Agent
to exercise and enforce its rights, powers and remedies hereunder with respect
to any Pledged Collateral, including the filing of financing statements,
continuation statements and other documents (including this Agreement) under the
Uniform Commercial Code (or other similar laws) in effect in any jurisdiction
with respect to the security interest created hereby, all in form reasonably
satisfactory to the Administrative Agent and in such offices (including the
United States Patent and Trademark Office and the United States Copyright
Office) wherever required by law to perfect, continue and maintain the validity,
enforceability and priority of the security interest in the Pledged Collateral
as provided herein and to preserve the other rights and interests granted to the
Administrative Agent hereunder, as against third parties, with respect to the
Pledged Collateral. Without limiting the generality of the foregoing, each
Pledgor shall make, execute, endorse, acknowledge, file or refile and/or deliver
to the Administrative Agent from time to time upon reasonable request by the
Administrative Agent such lists, schedules, descriptions and designations of the
Pledged Collateral, copies of warehouse receipts, receipts in the nature of
warehouse receipts, bills of lading, documents of title, vouchers, invoices,
schedules, confirmatory assignments, supplements, additional security
agreements, conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, reports and other assurances or instruments as the
Administrative Agent shall reasonably request. If an Event of Default has
occurred and is continuing, the Administrative Agent may institute and maintain,
in its own name or in the name of any Pledgor, such suits and proceedings as the
Administrative Agent may be advised by counsel shall be necessary or expedient
to prevent any impairment of the security interest in or the perfection thereof
in the Pledged Collateral. All of the foregoing shall be at the sole cost and
expense of the Pledgors. Notwithstanding anything to the contrary, the
Administrative Agent shall not require (i) perfection of any security interest
in motor vehicles or other equipment covered by certificates of title, (ii) any
perfection of a security interest in Deposit Accounts or Securities Accounts by
way of control agreements or (iii) that security interests

G-15



--------------------------------------------------------------------------------



 



in the Pledged Collateral be perfected in any jurisdiction outside of the United
States prior to the occurrence of an Event of Default.
ARTICLE IV
REPRESENTATIONS, WARRANTIES AND COVENANTS
          Each Pledgor represents, warrants and covenants as follows:
          SECTION 4.1. Title. Except for the security interest granted to the
Administrative Agent for the benefit of the Secured Parties pursuant to this
Agreement and Liens permitted under Section 7.01 of the Credit Agreement, such
Pledgor owns and has rights and, as to Pledged Collateral acquired by it from
time to time after the date hereof, will own and have rights in each item of
Pledged Collateral pledged by it hereunder, free and clear of any and all Liens
or claims of others. In addition, no Liens or claims exist on the Securities
Collateral, other than as permitted by Section 7.01 of the Credit Agreement.
          SECTION 4.2. Validity of Security Interest. The security interest in
and Lien on the Pledged Collateral granted to the Administrative Agent for the
benefit of the Secured Parties hereunder constitutes (a) a legal and valid
security interest in all the Pledged Collateral securing the payment and
performance of the Secured Obligations, and (b) subject to the filings and other
actions described in Schedule 6 to the Perfection Certificate (to the extent
required to be listed on the schedules to the Perfection Certificate as of the
date this representation is made or deemed made), a perfected security interest
in all the Pledged Collateral. The security interest and Lien granted to the
Administrative Agent for the benefit of the Secured Parties pursuant to this
Agreement in and on the Pledged Collateral will at all times constitute a
perfected, continuing security interest therein, prior to all other Liens on the
Pledged Collateral except for Liens permitted under Section 7.01 of the Credit
Agreement.
          SECTION 4.3. Defense of Claims; Transferability of Pledged Collateral.
Subject to Section 6.04 of the Credit Agreement, each Pledgor shall, at its own
cost and expense, defend title to the Pledged Collateral pledged by it hereunder
and the security interest therein and Lien thereon granted to the Administrative
Agent and the priority thereof against all claims and demands of all persons, at
its own cost and expense, at any time claiming any interest therein adverse to
the Administrative Agent or any other Secured Party other than Liens permitted
under Section 7.01 of the Credit Agreement. There is no agreement, order,
judgment or decree, and no Pledgor shall enter into any agreement or take any
other action, that would restrict the transferability of any of the Pledged
Collateral or otherwise impair or conflict with such Pledgor’s obligations or
the rights of the Administrative Agent hereunder.
          SECTION 4.4. Other Financing Statements. It has not filed, nor
authorized any third party to file (nor will there be), any valid or effective
financing statement (or similar statement, instrument of registration or public
notice under the law of any jurisdiction) covering or purporting to cover any
interest of any kind in the Pledged Collateral, except such as have been

G-16



--------------------------------------------------------------------------------



 



filed in favor of the Administrative Agent pursuant to this Agreement or in
favor of any holder of a Permitted Lien with respect to such Permitted Lien or
financing statements or public notices relating to the termination statements
listed on Schedule 8 to the Perfection Certificate. No Pledgor shall execute,
authorize or permit to be filed in any public office any financing statement (or
similar statement, instrument of registration or public notice under the law of
any jurisdiction) relating to any Pledged Collateral, except financing
statements and other statements and instruments filed or to be filed in respect
of and covering the security interests granted by such Pledgor to the holder of
the Liens permitted under Section 7.01 of the Credit Agreement.
          SECTION 4.5. Location of Inventory and Equipment. Except in the
ordinary course of business consistent with prudent business practice, it shall
not move any Equipment or Inventory to any location, other than any location
that is listed in the relevant Schedules to the Perfection Certificate, unless
(i) it shall have given the Administrative Agent not less than 30 days’ prior
written notice (in the form of a certificate of a Responsible Officer) of its
intention so to do, clearly describing such new location and providing such
other information in connection therewith as the Administrative Agent may
request and (ii) to the extent applicable with respect to such new location,
such Pledgor shall have complied with Section 3.4(g); provided that in no event
shall any Equipment or Inventory of any Pledgor be moved to any location outside
of the continental United States, except in the ordinary course of business
consistent with prudent business practice.
          SECTION 4.6. Due Authorization and Issuance. All of the Pledged
Securities existing on the date hereof have been, and to the extent any Pledged
Securities are hereafter issued, such Pledged Securities will be, upon such
issuance, duly authorized, validly issued and fully paid and non-assessable to
the extent applicable. There is no amount or other obligation owing by any
Pledgor to any issuer of the Pledged Securities in exchange for or in connection
with the issuance of the Pledged Securities or any Pledgor’s status as a partner
or a member of any issuer of the Pledged Securities.
          SECTION 4.7. Consents, etc. In the event that the Administrative Agent
desires to exercise any remedies, voting or consensual rights or
attorney-in-fact powers set forth in this Agreement and determines it necessary
to obtain any approvals or consents of any Governmental Authority or any other
person therefor, then, upon the reasonable request of the Administrative Agent,
such Pledgor agrees to use its best efforts to assist and aid the Administrative
Agent to obtain as soon as practicable any necessary approvals or consents for
the exercise of any such remedies, rights and powers.
          SECTION 4.8. Pledged Collateral. All information set forth herein,
including the schedules hereto, and all information contained in any documents,
schedules and lists heretofore delivered to any Secured Party, including the
Perfection Certificate and the schedules thereto, in connection with this
Agreement, in each case, relating to the Pledged Collateral, is accurate and
complete in all material respects. The Pledged Collateral described on the
schedules to the Perfection Certificate constitutes all of the property of such
type of Pledged Collateral owned or held by the Pledgors.

G-17



--------------------------------------------------------------------------------



 



          SECTION 4.9. Insurance. In the event that the proceeds of any
insurance claim are paid to any Pledgor after the Administrative Agent has
exercised its right to foreclose after an Event of Default, such Net Cash
Proceeds shall be held in trust for the benefit of the Administrative Agent and
immediately after receipt thereof shall be paid to the Administrative Agent for
application in accordance with the Credit Agreement.
          SECTION 4.10. Chief Executive Office; Change of Name; Jurisdiction of
Organization. No Pledgor will effect any change (i) to its legal name, (ii) in
the location of any Pledgor’s chief executive office, (iii) in its identity or
organizational structure, (iv) in its organizational identification number, if
any, or (iv) in its jurisdiction of organization (in each case, including by
merging with or into any other entity, reorganizing, dissolving, liquidating,
reorganizing or organizing in any other jurisdiction), unless (A) it shall have
given the Administrative Agent promptly but in any event within 10 days after
such change, written notice clearly describing such change and providing such
other information in connection therewith as the Administrative Agent may
reasonably request and (B) it shall take all action necessary to maintain the
perfection and priority of the security interest of the Administrative Agent for
the benefit of the Secured Parties in the Collateral. Each Pledgor agrees to
promptly provide the Administrative Agent with certified Organization Documents
reflecting any of the changes described in the preceding sentence. Each Pledgor
also agrees to promptly notify the Administrative Agent of any change in the
location of any office in which it maintains books or records relating to
Collateral owned by it or any office or facility at which Collateral is located
(including the establishment of any such new office or facility) other than
changes in location to a Mortgaged Property or a leased property subject to a
Landlord Access Agreement.
ARTICLE V
CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL
          SECTION 5.1. Pledge of Additional Securities Collateral. Each Pledgor
shall, upon obtaining any Pledged Securities or Intercompany Notes of any
person, accept the same in trust for the benefit of the Administrative Agent and
promptly (but in any event within five days after receipt thereof) deliver to
the Administrative Agent a pledge amendment, duly executed by such Pledgor, in
substantially the form of Exhibit 2 hereto (each, a “Pledge Amendment”), and the
certificates and other documents required under Section 3.1 and Section 3.2
hereof in respect of the additional Pledged Securities or Intercompany Notes
which are to be pledged pursuant to this Agreement, and confirming the
attachment of the Lien hereby created on and in respect of such additional
Pledged Securities or Intercompany Notes. Each Pledgor hereby authorizes the
Administrative Agent to attach each Pledge Amendment to this Agreement and
agrees that all Pledged Securities or Intercompany Notes listed on any Pledge
Amendment delivered to the Administrative Agent shall for all purposes hereunder
be considered Pledged Collateral.

G-18



--------------------------------------------------------------------------------



 



          SECTION 5.2. Voting Rights; Distributions; etc.
          (a) So long as no Event of Default shall have occurred and be
continuing:
     (i) Each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Securities Collateral or any part thereof
for any purpose not inconsistent with the terms or purposes hereof, the Credit
Agreement or any other document evidencing the Secured Obligations; provided,
however, that no Pledgor shall in any event exercise such rights in any manner
which could reasonably be expected to have a Material Adverse Effect.
     (ii) Each Pledgor shall be entitled to receive and retain, and to utilize
free and clear of the Lien hereof, any and all Distributions, but only if and to
the extent made in accordance with the provisions of the Credit Agreement;
provided, however, that any and all such Distributions consisting of rights or
interests in the form of securities shall be forthwith delivered to the
Administrative Agent to hold as Pledged Collateral and shall, if received by any
Pledgor, be received in trust for the benefit of the Administrative Agent, be
segregated from the other property or funds of such Pledgor and be promptly (but
in any event within five days after receipt thereof) delivered to the
Administrative Agent as Pledged Collateral in the same form as so received (with
any necessary endorsement).
          (b) So long as no Event of Default shall have occurred and be
continuing, the Administrative Agent shall be deemed without further action or
formality to have granted to each Pledgor all necessary consents relating to
voting rights and shall, if necessary, upon written request of any Pledgor and
at the sole cost and expense of the Pledgors, from time to time execute and
deliver (or cause to be executed and delivered) to such Pledgor all such
instruments as such Pledgor may reasonably request in order to permit such
Pledgor to exercise the voting and other rights which it is entitled to exercise
pursuant to Section 5.2(a)(i) hereof and to receive the Distributions which it
is authorized to receive and retain pursuant to Section 5.2(a)(ii) hereof.
          (c) Upon the occurrence and during the continuance of any Event of
Default:
     (i) All rights of each Pledgor to exercise the voting and other consensual
rights it would otherwise be entitled to exercise pursuant to Section 5.2(a)(i)
hereof shall immediately cease, and all such rights shall thereupon become
vested in the Administrative Agent, which shall thereupon have the sole right to
exercise such voting and other consensual rights.
     (ii) All rights of each Pledgor to receive Distributions which it would
otherwise be authorized to receive and retain pursuant to Section 5.2(a)(ii)
hereof shall immediately cease and all such rights shall thereupon become vested
in the Administrative Agent, which shall thereupon have the sole right to
receive and hold as Pledged Collateral such Distributions.
          (d) Each Pledgor shall, at its sole cost and expense, from time to
time execute and deliver to the Administrative Agent appropriate instruments as
the Administrative Agent

G-19



--------------------------------------------------------------------------------



 



may request in order to permit the Administrative Agent to exercise the voting
and other rights which it may be entitled to exercise pursuant to
Section 5.2(c)(i) hereof and to receive all Distributions which it may be
entitled to receive under Section 5.2(c)(ii) hereof.
          (e) All Distributions which are received by any Pledgor contrary to
the provisions of Section 5.2(a)(ii) hereof shall be received in trust for the
benefit of the Administrative Agent, shall be segregated from other funds of
such Pledgor and shall immediately be paid over to the Administrative Agent as
Pledged Collateral in the same form as so received (with any necessary
endorsement).
          SECTION 5.3. Defaults, etc. Each Pledgor hereby represents and
warrants that (i) such Pledgor is not in default in the payment of any portion
of any mandatory capital contribution, if any, required to be made under any
agreement to which such Pledgor is a party relating to the Pledged Securities
pledged by it, and such Pledgor is not in violation of any other provisions of
any such agreement to which such Pledgor is a party, or otherwise in default or
violation thereunder, (ii) no Securities Collateral pledged by such Pledgor is
subject to any defense, offset or counterclaim, nor have any of the foregoing
been asserted or alleged against such Pledgor by any person with respect
thereto, and (iii) as of the date hereof, there are no certificates,
instruments, documents or other writings (other than the Organization Documents
and certificates representing such Pledged Securities that have been delivered
to the Administrative Agent) which evidence any Pledged Securities of such
Pledgor.
          SECTION 5.4. Certain Agreements of Pledgors As Issuers and Holders of
Equity Interests.
          (a) In the case of each Pledgor which is an issuer of Securities
Collateral, such Pledgor agrees to be bound by the terms of this Agreement
relating to the Securities Collateral issued by it and will comply with such
terms insofar as such terms are applicable to it.
          (b) In the case of each Pledgor which is a partner, shareholder or
member, as the case may be, in a partnership, limited liability company or other
entity, such Pledgor hereby consents to the extent required by the applicable
Organization Document to the pledge by each other Pledgor, pursuant to the terms
hereof, of the Pledged Securities in such partnership, limited liability company
or other entity and, upon the occurrence and during the continuance of an Event
of Default, to the transfer of such Pledged Securities to the Administrative
Agent or its nominee and to the substitution of the Administrative Agent or its
nominee as a substituted partner, shareholder or member in such partnership,
limited liability company or other entity with all the rights, powers and duties
of a general partner, limited partner, shareholder or member, as the case may
be.

G-20



--------------------------------------------------------------------------------



 



ARTICLE VI
CERTAIN PROVISIONS CONCERNING INTELLECTUAL
PROPERTY COLLATERAL
          SECTION 6.1. Grant of Intellectual Property License. For the purpose
of enabling the Administrative Agent, during the continuance of an Event of
Default, to exercise rights and remedies under Article IX hereof at such time as
the Administrative Agent shall be lawfully entitled to exercise such rights and
remedies, and for no other purpose, each Pledgor hereby grants to the
Administrative Agent, to the extent assignable, an irrevocable, non-exclusive
license to use, assign, license or sublicense any of the Intellectual Property
Collateral now owned or hereafter acquired by such Pledgor, wherever the same
may be located and to the extent the same is not Excluded Property. Such license
shall include access to all media in which any of the licensed items may be
recorded or stored and to all computer programs used for the compilation or
printout hereof.
          SECTION 6.2. Protection of Administrative Agent’s Security. On a
continuing basis, each Pledgor shall, at its sole cost and expense, (i) promptly
following its becoming aware thereof, notify the Administrative Agent of any
adverse determination in any proceeding or the institution of any proceeding in
any federal, state or local court or administrative body or in the United States
Patent and Trademark Office or the United States Copyright Office regarding any
Material Intellectual Property Collateral, such Pledgor’s right to register such
Material Intellectual Property Collateral or its right to keep and maintain such
registration in full force and effect, (ii) to the extent required under the
Credit Agreement, maintain all Material Intellectual Property Collateral as
presently used and operated, (iii) to the extent required under the Credit
Agreement, not permit to lapse or become abandoned any Material Intellectual
Property Collateral, and not settle or compromise any pending or future
litigation or administrative proceeding with respect to any such Material
Intellectual Property Collateral, in either case except as shall be consistent
with commercially reasonable business judgment, (iv) upon such Pledgor obtaining
knowledge thereof, promptly notify the Administrative Agent in writing of any
event which may be reasonably expected to materially and adversely affect the
value or utility of any Material Intellectual Property Collateral or the rights
and remedies of the Administrative Agent in relation thereto including a levy or
threat of levy or any legal process against any Material Intellectual Property
Collateral, (v) to the extent prohibited under the Credit Agreement, not license
any Intellectual Property Collateral other than licenses entered into by such
Pledgor in, or incidental to, the ordinary course of business, or amend or
permit the amendment of any of the licenses in a manner that materially and
adversely affects the right to receive payments thereunder, or in any manner
that would materially impair the value of any Intellectual Property Collateral
or the Lien on and security interest in the Intellectual Property Collateral
created therein hereby, without the consent of the Administrative Agent,
(vi) diligently keep adequate records respecting all Intellectual Property
Collateral and (vii) furnish to the Administrative Agent from time to time upon
the Administrative Agent’s request therefor reasonably detailed statements and
amended schedules further identifying and describing the Intellectual Property
Collateral and such other materials

G-21



--------------------------------------------------------------------------------



 



evidencing or reports pertaining to any Intellectual Property Collateral as the
Administrative Agent may from time to time request.
          SECTION 6.3. After-Acquired Property. If any Pledgor shall at any time
after the date hereof (i) obtain any rights to any additional Intellectual
Property Collateral or (ii) become entitled to the benefit of any additional
Intellectual Property Collateral or any renewal or extension thereof, including
any reissue, division, continuation, or continuation-in-part of any Intellectual
Property Collateral, or any improvement on any Intellectual Property Collateral,
or if any intent-to use trademark application is no longer subject to clause
(c) of the definition of Excluded Property, the provisions hereof shall
automatically apply thereto and any such item enumerated in the preceding clause
(i) or (ii) shall automatically constitute Intellectual Property Collateral as
if such would have constituted Intellectual Property Collateral at the time of
execution hereof and be subject to the Lien and security interest created by
this Agreement without further action by any party to the extent the same is not
Excluded Property. Each Pledgor shall promptly provide to the Administrative
Agent written notice of any of the foregoing and confirm the attachment of the
Lien and security interest created by this Agreement to any rights described in
clauses (i) and (ii) above by execution of an instrument in form reasonably
acceptable to the Administrative Agent and the filing of any instruments or
statements as shall be reasonably necessary to create, preserve, protect or
perfect the Administrative Agent’s security interest in such Intellectual
Property Collateral. Further, each Pledgor authorizes the Administrative Agent
to modify this Agreement by amending Schedules 11(a) and 11(b) to the Perfection
Certificate to include any Intellectual Property Collateral of such Pledgor
acquired or arising after the date hereof.
          SECTION 6.4. Litigation. Unless there shall occur and be continuing
any Event of Default, each Pledgor shall have the right to commence and
prosecute in its own name, as the party in interest, for its own benefit and at
the sole cost and expense of the Pledgors, such applications for protection of
the Intellectual Property Collateral and suits, proceedings or other actions to
prevent the infringement, counterfeiting, unfair competition, dilution,
diminution in value or other damage as are necessary to protect the Intellectual
Property Collateral. Upon the occurrence and during the continuance of any Event
of Default, the Administrative Agent shall have the right but shall in no way be
obligated to file applications for protection of the Intellectual Property
Collateral and/or bring suit in the name of any Pledgor, the Administrative
Agent or the Secured Parties to enforce the Intellectual Property Collateral and
any license thereunder. In the event of such suit, each Pledgor shall, at the
reasonable request of the Administrative Agent, do any and all lawful acts and
execute any and all documents requested by the Administrative Agent in aid of
such enforcement and the Pledgors shall promptly reimburse and indemnify the
Administrative Agent for all costs and expenses incurred by the Administrative
Agent in the exercise of its rights under this Section 6.4 in accordance with
Section 10.04 of the Credit Agreement. In the event that the Administrative
Agent shall elect not to bring suit to enforce the Intellectual Property
Collateral, each Pledgor agrees, at the reasonable request of the Administrative
Agent, to take all commercially reasonable actions necessary, whether by suit,
proceeding or other action, to prevent the infringement, counterfeiting, unfair
competition, dilution, diminution in value of or other damage to any of the
Intellectual Property Collateral by any person.

G-22



--------------------------------------------------------------------------------



 



ARTICLE VII
CERTAIN PROVISIONS CONCERNING RECEIVABLES
          SECTION 7.1. Maintenance of Records. Each Pledgor shall keep and
maintain at its own cost and expense complete records of each Receivable, in a
manner consistent with prudent business practice, including records of all
payments received, all credits granted thereon, all merchandise returned and all
other documentation relating thereto. Each Pledgor shall, at such Pledgor’s sole
cost and expense, upon the Administrative Agent’s demand made at any time after
the occurrence and during the continuance of any Event of Default, deliver all
tangible evidence of Receivables, including all documents evidencing Receivables
and any books and records relating thereto to the Administrative Agent or to its
representatives (copies of which evidence and books and records may be retained
by such Pledgor). Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent may transfer a full and complete copy of any
Pledgor’s books, records, credit information, reports, memoranda and all other
writings relating to the Receivables to and for the use by any person that has
acquired or is contemplating acquisition of an interest in the Receivables or
the Administrative Agent’s security interest therein without the consent of any
Pledgor.
          SECTION 7.2. Legend. Upon the occurrence and during the continuance of
any Event of Default, each Pledgor shall legend, at the request of the
Administrative Agent and in form and manner satisfactory to the Administrative
Agent, the Receivables and the other books, records and documents of such
Pledgor evidencing or pertaining to the Receivables with an appropriate
reference to the fact that the Receivables have been assigned to the
Administrative Agent for the benefit of the Secured Parties and that the
Administrative Agent has a security interest therein.
          SECTION 7.3. Modification of Terms, etc. No Pledgor shall rescind or
cancel any obligations evidenced by any Receivable or modify any term thereof or
make any adjustment with respect thereto except in the ordinary course of
business consistent with prudent business practice, or extend or renew any such
obligations except in the ordinary course of business consistent with prudent
business practice or compromise or settle any dispute, claim, suit or legal
proceeding relating thereto or sell any Receivable or interest therein except in
the ordinary course of business consistent with prudent business practice
without the prior written consent of the Administrative Agent. Each Pledgor
shall timely fulfill all obligations on its part to be fulfilled under or in
connection with the Receivables.
          SECTION 7.4. Collection. Each Pledgor shall cause to be collected from
the Account Debtor of each of the Receivables, as and when due in the ordinary
course of business and consistent with prudent business practice (including
Receivables that are delinquent, such Receivables to be collected in accordance
with generally accepted commercial collection procedures), any and all amounts
owing under or on account of such Receivable, and apply forthwith upon receipt
thereof all such amounts as are so collected to the outstanding balance of such
Receivable, except that any Pledgor may, with respect to a Receivable, allow in
the ordinary course

G-23



--------------------------------------------------------------------------------



 



of business (i) a refund or credit due as a result of returned or damaged or
defective merchandise and (ii) such extensions of time to pay amounts due in
respect of Receivables and such other modifications of payment terms or
settlements in respect of Receivables as shall be commercially reasonable in the
circumstances, all in accordance with such Pledgor’s ordinary course of business
consistent with its collection practices as in effect from time to time. The
costs and expenses (including attorneys’ fees) of collection, in any case,
whether incurred by any Pledgor, the Administrative Agent or any Secured Party,
shall be paid by the Pledgors.
ARTICLE VIII
TRANSFERS
          SECTION 8.1. Transfers of Pledged Collateral. No Pledgor shall sell,
convey, assign or otherwise dispose of, or grant any option with respect to, any
of the Pledged Collateral pledged by it hereunder except as expressly permitted
by the Credit Agreement.
ARTICLE IX
REMEDIES
          SECTION 9.1. Remedies. Upon the occurrence and during the continuance
of any Event of Default, the Administrative Agent may from time to time exercise
in respect of the Pledged Collateral, in addition to the other rights and
remedies provided for herein or otherwise available to it, the following
remedies:
          (i) Personally, or by agents or attorneys, immediately take possession
of the Pledged Collateral or any part thereof, from any Pledgor or any other
person who then has possession of any part thereof with or without notice or
process of law, and for that purpose may enter upon any Pledgor’s premises where
any of the Pledged Collateral is located, remove such Pledged Collateral, remain
present at such premises to receive copies of all communications and remittances
relating to the Pledged Collateral and use in connection with such removal and
possession any and all services, supplies, aids and other facilities of any
Pledgor;
          (ii) Demand, sue for, collect or receive any money or property at any
time payable or receivable in respect of the Pledged Collateral including
instructing the obligor or obligors on any agreement, instrument or other
obligation constituting part of the Pledged Collateral to make any payment
required by the terms of such agreement, instrument or other obligation directly
to the Administrative Agent, and in connection with any of the foregoing,
compromise, settle, extend the time for payment and make other modifications
with respect thereto; provided, however, that in the event that any such
payments are made directly to any Pledgor, prior to receipt by any such obligor
of such instruction, such Pledgor shall segregate all amounts received pursuant
thereto in trust for the benefit of the Administrative Agent and shall promptly
(but in no

G-24



--------------------------------------------------------------------------------



 



event later than one (1) Business Day after receipt thereof) pay such amounts to
the Administrative Agent;
          (iii) Sell, assign, grant a license to use or otherwise liquidate, or
direct any Pledgor to sell, assign, grant a license to use or otherwise
liquidate, any and all investments made in whole or in part with the Pledged
Collateral or any part thereof, and take possession of the proceeds of any such
sale, assignment, license or liquidation;
          (iv) Take possession of the Pledged Collateral or any part thereof, by
directing any Pledgor in writing to deliver the same to the Administrative Agent
at any place or places so designated by the Administrative Agent, in which event
such Pledgor shall at its own expense: (A) forthwith cause the same to be moved
to the place or places designated by the Administrative Agent and therewith
delivered to the Administrative Agent, (B) store and keep any Pledged Collateral
so delivered to the Administrative Agent at such place or places pending further
action by the Administrative Agent and (C) while the Pledged Collateral shall be
so stored and kept, provide such security and maintenance services as shall be
necessary to protect the same and to preserve and maintain them in good
condition. Each Pledgor’s obligation to deliver the Pledged Collateral as
contemplated in this Section 9.1(iv) is of the essence hereof. Upon application
to a court of equity having jurisdiction, the Administrative Agent shall be
entitled to a decree requiring specific performance by any Pledgor of such
obligation;
          (v) Withdraw all moneys, instruments, securities and other property in
any bank, financial securities, deposit or other account of any Pledgor
constituting Pledged Collateral for application to the Secured Obligations as
provided in Article X hereof;
          (vi) Retain and apply the Distributions to the Secured Obligations as
provided in Article X hereof;
          (vii) Exercise any and all rights as beneficial and legal owner of the
Pledged Collateral, including perfecting assignment of and exercising any and
all voting, consensual and other rights and powers with respect to any Pledged
Collateral; and
          (viii) Exercise all the rights and remedies of a secured party on
default under the UCC, and the Administrative Agent may also in its sole
discretion, without notice except as specified in Section 9.2 hereof, sell,
assign or grant a license to use the Pledged Collateral or any part thereof in
one or more parcels at public or private sale, at any exchange, broker’s board
or at any of the Administrative Agent’s offices or elsewhere, for cash, on
credit or for future delivery, and at such price or prices and upon such other
terms as the Administrative Agent may deem commercially reasonable. The
Administrative Agent or any other Secured Party or any of their respective
Affiliates may be the purchaser, licensee, assignee or recipient of the Pledged
Collateral or any part thereof at any such sale and shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Pledged Collateral sold, assigned or licensed at such
sale, to use and apply any of the Secured Obligations owed to such person as a
credit on account of the purchase price of the Pledged Collateral or any part
thereof payable by such person at such sale. Each purchaser, assignee, licensee
or recipient

G-25



--------------------------------------------------------------------------------



 



at any such sale shall acquire the property sold, assigned or licensed
absolutely free from any claim or right on the part of any Pledgor, and each
Pledgor hereby waives, to the fullest extent permitted by law, all rights of
redemption, stay and/or appraisal which it now has or may at any time in the
future have under any rule of law or statute now existing or hereafter enacted.
The Administrative Agent shall not be obligated to make any sale of the Pledged
Collateral or any part thereof regardless of notice of sale having been given.
The Administrative Agent may adjourn any public or private sale from time to
time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned. Each Pledgor hereby waives, to the fullest extent permitted by law,
any claims against the Administrative Agent arising by reason of the fact that
the price at which the Pledged Collateral or any part thereof may have been
sold, assigned or licensed at such a private sale was less than the price which
might have been obtained at a public sale, even if the Administrative Agent
accepts the first offer received and does not offer such Pledged Collateral to
more than one offeree.
          SECTION 9.2. Notice of Sale. Each Pledgor acknowledges and agrees
that, to the extent notice of sale or other disposition of the Pledged
Collateral or any part thereof shall be required by law, ten (10) days’ prior
notice to such Pledgor of the time and place of any public sale or of the time
after which any private sale or other intended disposition is to take place
shall be commercially reasonable notification of such matters. No notification
need be given to any Pledgor if it has signed, after the occurrence of an Event
of Default, a statement renouncing or modifying any right to notification of
sale or other intended disposition.
          SECTION 9.3. Waiver of Notice and Claims. Each Pledgor hereby waives,
to the fullest extent permitted by applicable law, notice or judicial hearing in
connection with the Administrative Agent’s taking possession or the
Administrative Agent’s disposition of the Pledged Collateral or any part
thereof, including any and all prior notice and hearing for any prejudgment
remedy or remedies and any such right which such Pledgor would otherwise have
under law, and each Pledgor hereby further waives, to the fullest extent
permitted by applicable law: (i) all damages occasioned by such taking of
possession, (ii) all other requirements as to the time, place and terms of sale
or other requirements with respect to the enforcement of the Administrative
Agent’s rights hereunder and (iii) all rights of redemption, appraisal,
valuation, stay, extension or moratorium now or hereafter in force under any
applicable law. The Administrative Agent shall not be liable for any incorrect
or improper payment made pursuant to this Article IX in the absence of gross
negligence or willful misconduct on the part of the Administrative Agent. Any
sale of, or the grant of options to purchase, or any other realization upon, any
Pledged Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the applicable Pledgor therein and
thereto, and shall be a perpetual bar both at law and in equity against such
Pledgor and against any and all persons claiming or attempting to claim the
Pledged Collateral so sold, optioned or realized upon, or any part thereof,
from, through or under such Pledgor.

G-26



--------------------------------------------------------------------------------



 



          SECTION 9.4. Certain Sales of Pledged Collateral.
          (a) Each Pledgor recognizes that, by reason of certain prohibitions
contained in law, rules, regulations or orders of any Governmental Authority,
the Administrative Agent may be compelled, with respect to any sale of all or
any part of the Pledged Collateral, to limit purchasers to those who meet the
requirements of such Governmental Authority. Each Pledgor acknowledges that any
such sales may be at prices and on terms less favorable to the Administrative
Agent than those obtainable through a public sale without such restrictions,
and, notwithstanding such circumstances, agrees that any such restricted sale
shall be deemed to have been made in a commercially reasonable manner and that,
except as may be required by applicable law, the Administrative Agent shall have
no obligation to engage in public sales.
          (b) Each Pledgor recognizes that, by reason of certain prohibitions
contained in the Securities Act, and applicable state securities laws, the
Administrative Agent may be compelled, with respect to any sale of all or any
part of the Securities Collateral and Investment Property, to limit purchasers
to persons who will agree, among other things, to acquire such Securities
Collateral or Investment Property for their own account, for investment and not
with a view to the distribution or resale thereof. Each Pledgor acknowledges
that any such private sales may be at prices and on terms less favorable to the
Administrative Agent than those obtainable through a public sale without such
restrictions (including a public offering made pursuant to a registration
statement under the Securities Act), and, notwithstanding such circumstances,
agrees that any such private sale shall be deemed to have been made in a
commercially reasonable manner and that the Administrative Agent shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Securities Collateral or Investment Property for the period of time necessary to
permit the issuer thereof to register it for a form of public sale requiring
registration under the Securities Act or under applicable state securities laws,
even if such issuer would agree to do so.
          (c) Notwithstanding the foregoing, each Pledgor shall, upon the
occurrence and during the continuance of any Event of Default, at the reasonable
request of the Administrative Agent, for the benefit of the Administrative
Agent, cause any registration, qualification under or compliance with any
Federal or state securities law or laws to be effected with respect to all or
any part of the Securities Collateral as soon as practicable and at the sole
cost and expense of the Pledgors. Each Pledgor will use its commercially
reasonable efforts to cause such registration to be effected (and be kept
effective) and will use its commercially reasonable efforts to cause such
qualification and compliance to be effected (and be kept effective) as may be so
requested and as would permit or facilitate the sale and distribution of such
Securities Collateral including registration under the Securities Act (or any
similar statute then in effect), appropriate qualifications under applicable
blue sky or other state securities laws and appropriate compliance with all
other requirements of any Governmental Authority. Each Pledgor shall use its
commercially reasonable efforts to cause the Administrative Agent to be kept
advised in writing as to the progress of each such registration, qualification
or compliance and as to the completion thereof, shall furnish to the
Administrative Agent such number of prospectuses, offering circulars or other
documents incident thereto as the Administrative Agent from time to time may
request, and shall indemnify and shall cause the issuer of the Securities
Collateral to indemnify the Adminis-

G-27



--------------------------------------------------------------------------------



 



trative Agent and all others participating in the distribution of such
Securities Collateral against all claims, losses, damages and liabilities caused
by any untrue statement (or alleged untrue statement) of a material fact
contained therein (or in any related registration statement, notification or the
like) or by any omission (or alleged omission) to state therein (or in any
related registration statement, notification or the like) a material fact
required to be stated therein or necessary to make the statements therein not
misleading.
          (d) If the Administrative Agent determines to exercise its right to
sell any or all of the Securities Collateral or Investment Property, upon
written request, the applicable Pledgor shall from time to time furnish to the
Administrative Agent all such information as the Administrative Agent may
request in order to determine the number of securities included in the
Securities Collateral or Investment Property which may be sold by the
Administrative Agent as exempt transactions under the Securities Act and the
rules of the Securities and Exchange Commission thereunder, as the same are from
time to time in effect.
          (e) Each Pledgor further agrees that a breach of any of the covenants
contained in this Section 9.4 will cause irreparable injury to the
Administrative Agent and the other Secured Parties, that the Administrative
Agent and the other Secured Parties have no adequate remedy at law in respect of
such breach and, as a consequence, that each and every covenant contained in
this Section 9.4 shall be specifically enforceable against such Pledgor, and
such Pledgor hereby waives and agrees not to assert any defenses against an
action for specific performance of such covenants except for a defense that no
Event of Default has occurred and is continuing.
          SECTION 9.5. No Waiver; Cumulative Remedies.
          (a) No failure on the part of the Administrative Agent to exercise, no
course of dealing with respect to, and no delay on the part of the
Administrative Agent in exercising, any right, power or remedy hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right, power, privilege or remedy hereunder preclude any other or further
exercise thereof or the exercise of any other right, power, privilege or remedy;
nor shall the Administrative Agent be required to look first to, enforce or
exhaust any other security, collateral or guaranties. All rights and remedies
herein provided are cumulative and are not exclusive of any rights or remedies
provided by law or otherwise available.
          (b) In the event that the Administrative Agent shall have instituted
any proceeding to enforce any right, power, privilege or remedy under this
Agreement or any other Loan Document by foreclosure, sale, entry or otherwise,
and such proceeding shall have been discontinued or abandoned for any reason or
shall have been determined adversely to the Administrative Agent, then and in
every such case, the Pledgors, the Administrative Agent and each other Secured
Party shall be restored to their respective former positions and rights
hereunder with respect to the Pledged Collateral, and all rights, remedies,
privileges and powers of the Administrative Agent and the other Secured Parties
shall continue as if no such proceeding had been instituted.

G-28



--------------------------------------------------------------------------------



 



          SECTION 9.6. Certain Additional Actions Regarding Intellectual
Property. If any Event of Default shall have occurred and be continuing, upon
the written demand of the Administrative Agent, each Pledgor shall execute and
deliver to the Administrative Agent an assignment or assignments of the
registered Patents, Trademarks and/or Copyrights and Goodwill and such other
documents as are necessary or appropriate to carry out the intent and purposes
hereof. Within five (5) Business Days of written notice thereafter from the
Administrative Agent, each Pledgor shall make available to the Administrative
Agent, to the extent within such Pledgor’s power and authority, such personnel
in such Pledgor’s employ on the date of the Event of Default as the
Administrative Agent may reasonably designate to permit such Pledgor to
continue, directly or indirectly, to produce, advertise and sell the products
and services sold by such Pledgor under the registered Patents, Trademarks
and/or Copyrights, and such persons shall be available to perform their prior
functions on the Administrative Agent’s behalf.
ARTICLE X
APPLICATION OF PROCEEDS
          SECTION 10.1. Application of Proceeds. The proceeds received by the
Administrative Agent in respect of any sale of, collection from or other
realization upon all or any part of the Pledged Collateral pursuant to the
exercise by the Administrative Agent of its remedies shall be applied, together
with any other sums then held by the Administrative Agent pursuant to this
Agreement, in accordance with the Credit Agreement.
ARTICLE XI
MISCELLANEOUS
          SECTION 11.1. Concerning Administrative Agent.
          (a) The Administrative Agent has been appointed as administrative
agent pursuant to the Credit Agreement. The actions of the Administrative Agent
hereunder are subject to the provisions of the Credit Agreement. The
Administrative Agent shall have the right hereunder to make demands, to give
notices, to exercise or refrain from exercising any rights, and to take or
refrain from taking action (including the release or substitution of the Pledged
Collateral), in accordance with this Agreement and the Credit Agreement. The
Administrative Agent may employ agents and attorneys-in-fact in connection
herewith and shall not be liable for the negligence or misconduct of any such
agents or attorneys-in-fact selected by it in good faith. The Administrative
Agent may resign and a successor Administrative Agent may be appointed in the
manner provided in the Credit Agreement. Upon the acceptance of any appointment
as the Administrative Agent by a successor Administrative Agent, that successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent under
this Agreement, and the retiring Administrative Agent

G-29



--------------------------------------------------------------------------------



 



shall thereupon be discharged from its duties and obligations under this
Agreement. After any retiring Administrative Agent’s resignation, the provisions
hereof shall inure to its benefit as to any actions taken or omitted to be taken
by it under this Agreement while it was the Administrative Agent.
          (b) The Administrative Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Pledged Collateral in its
possession if such Pledged Collateral is accorded treatment substantially
equivalent to that which the Administrative Agent, in its individual capacity,
accords its own property consisting of similar instruments or interests, it
being understood that neither the Administrative Agent nor any of the Secured
Parties shall have responsibility for (i) ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relating to any Securities Collateral, whether or not the Administrative Agent
or any other Secured Party has or is deemed to have knowledge of such matters or
(ii) taking any necessary steps to preserve rights against any person with
respect to any Pledged Collateral.
          (c) The Administrative Agent shall be entitled to rely upon any
written notice, statement, certificate, order or other document or any telephone
message believed by it to be genuine and correct and to have been signed, sent
or made by the proper person, and, with respect to all matters pertaining to
this Agreement and its duties hereunder, upon advice of counsel selected by it.
          (d) If any item of Pledged Collateral also constitutes collateral
granted to the Administrative Agent under any other deed of trust, mortgage,
security agreement, pledge or instrument of any type, in the event of any
conflict between the provisions hereof and the provisions of such other deed of
trust, mortgage, security agreement, pledge or instrument of any type in respect
of such collateral, the Administrative Agent, in its sole discretion, shall
select which provision or provisions shall control.
          (e) The Administrative Agent may rely on advice of counsel as to
whether any or all UCC financing statements of the Pledgors need to be amended
as a result of any of the changes described in Section 4.10 hereof. If any
Pledgor fails to provide information to the Administrative Agent about such
changes on a timely basis, the Administrative Agent shall not be liable or
responsible to any party for any failure to maintain a perfected security
interest in such Pledgor’s property constituting Pledged Collateral, for which
the Administrative Agent needed to have information relating to such changes.
The Administrative Agent shall have no duty to inquire about such changes if any
Pledgor does not inform the Administrative Agent of such changes, the parties
acknowledging and agreeing that it would not be feasible or practical for the
Administrative Agent to search for information on such changes if such
information is not provided by any Pledgor.
          SECTION 11.2. Administrative Agent May Perform; Administrative Agent
Appointed Attorney-in-Fact. If any Pledgor shall fail to perform any covenants
contained in this Agreement (including such Pledgor’s covenants to (i) pay the
premiums in respect of all required insurance policies hereunder, (ii) pay and
discharge any taxes, assessments and special

G-30



--------------------------------------------------------------------------------



 



assessments, levies, fees and governmental charges imposed upon or assessed
against, and landlords’, carriers’, mechanics’, workmen’s, repairmen’s,
laborers’, materialmen’s, suppliers’ and warehousemen’s Liens and other claims
arising by operation of law against, all or any portion of the Pledged
Collateral, (iii) make repairs, (iv) discharge Liens or (v) pay or perform any
obligations of such Pledgor under any Pledged Collateral) or if any
representation or warranty on the part of any Pledgor contained herein shall be
breached, the Administrative Agent may (but shall not be obligated to) do the
same or cause it to be done or remedy any such breach (but only after any
applicable grace periods provided for in the Credit Agreement, including,
without limitation, pursuant to Section 7.01 hereof), and may expend funds for
such purpose; provided, however, that the Administrative Agent shall in no event
be bound to inquire into the validity of any tax, Lien, imposition or other
obligation which such Pledgor fails to pay or perform as and when required
hereby and which such Pledgor does not contest in accordance with the provisions
of the Credit Agreement. Any and all amounts so expended by the Administrative
Agent shall be paid by the Pledgors in accordance with the provisions of
Section 10.04 of the Credit Agreement. Neither the provisions of this
Section 11.2 nor any action taken by the Administrative Agent pursuant to the
provisions of this Section 11.2 shall prevent any such failure to observe any
covenant contained in this Agreement nor any breach of representation or
warranty from constituting an Event of Default. Each Pledgor hereby appoints the
Administrative Agent its attorney-in-fact, with full power and authority in the
place and stead of such Pledgor and in the name of such Pledgor, or otherwise,
from time to time in the Administrative Agent’s discretion to take any action
and to execute any instrument consistent with the terms of the Credit Agreement,
this Agreement and the other Security Documents which the Administrative Agent
may deem necessary or advisable to accomplish the purposes hereof (but the
Administrative Agent shall not be obligated to and shall have no liability to
such Pledgor or any third party for failure to so do or take action). The
foregoing grant of authority is a power of attorney coupled with an interest and
such appointment shall be irrevocable for the term hereof. Each Pledgor hereby
ratifies all that such attorney shall lawfully do or cause to be done by virtue
hereof.
          SECTION 11.3. Continuing Security Interest; Assignment. This Agreement
shall create a continuing security interest in the Pledged Collateral and shall
(i) be binding upon the Pledgors, their respective successors and assigns and
(ii) inure, together with the rights and remedies of the Administrative Agent
hereunder, to the benefit of the Administrative Agent and the other Secured
Parties and each of their respective successors, transferees and assigns. No
other persons (including any other creditor of any Pledgor) shall have any
interest herein or any right or benefit with respect hereto. Without limiting
the generality of the foregoing clause (ii), any Secured Party may assign or
otherwise transfer any indebtedness held by it secured by this Agreement to any
other person, and such other person shall thereupon become vested with all the
benefits in respect thereof granted to such Secured Party, herein or otherwise,
subject however, to the provisions of the Credit Agreement and, in the case of a
Secured Party that is a party to a Secured Hedge Agreement or a Secured Cash
Management Agreements, such Secured Hedge Agreement or Secured Cash Management
Agreement, as applicable. Each of the Pledgors agrees that its obligations
hereunder and the security interest created hereunder shall continue to be
effective or be reinstated, as applicable, if at any time payment, or any part
thereof, of all or any part of the Secured Obligations is rescinded or must
otherwise be restored by the Secured Party upon the bankruptcy or reorganization
of any Pledgor or otherwise.

G-31



--------------------------------------------------------------------------------



 



          SECTION 11.4. Termination; Release. When all the Secured Obligations
(other than contingent indemnification obligations not yet due and payable) have
been paid in full and the Commitments of the Lenders to make any Loan or to
issue any Letter of Credit under the Credit Agreement shall have expired or been
sooner terminated and all Letters of Credit have been terminated or cash
collateralized in accordance with the provisions of the Credit Agreement, this
Agreement shall terminate. Upon termination of this Agreement the Pledged
Collateral shall be released from the Lien of this Agreement. Upon such release
or any release of Pledged Collateral or any part thereof in accordance with the
provisions of the Credit Agreement, the Administrative Agent shall, upon the
request and at the sole cost and expense of the Pledgors, assign, transfer and
deliver to Pledgor, against receipt and without recourse to or warranty by the
Administrative Agent except as to the fact that the Administrative Agent has not
encumbered the released assets, such of the Pledged Collateral or any part
thereof to be released (in the case of a release) as may be in possession of the
Administrative Agent and as shall not have been sold or otherwise applied
pursuant to the terms hereof, and, with respect to any other Pledged Collateral,
proper documents and instruments (including UCC-3 termination financing
statements or releases) acknowledging the termination hereof or the release of
such Pledged Collateral, as the case may be.
          SECTION 11.5. Modification in Writing. No amendment, modification,
supplement, termination or waiver of or to any provision hereof, nor consent to
any departure by any Pledgor therefrom, shall be effective unless the same shall
be made in accordance with the terms of the Credit Agreement and unless in
writing and signed by the applicable Pledgor and the Administrative Agent. Any
amendment, modification or supplement of or to any provision hereof, any waiver
of any provision hereof and any consent to any departure by any Pledgor from the
terms of any provision hereof in each case shall be effective only in the
specific instance and for the specific purpose for which made or given. Except
where notice is specifically required by this Agreement or any other document
evidencing the Secured Obligations, no notice to or demand on any Pledgor in any
case shall entitle any Pledgor to any other or further notice or demand in
similar or other circumstances.
          SECTION 11.6. Notices. Unless otherwise provided herein or in the
Credit Agreement, any notice or other communication herein required or permitted
to be given shall be given in the manner and become effective as set forth in
the Credit Agreement, as to any Pledgor, addressed to it at the address of the
Borrower set forth in the Credit Agreement and as to the Administrative Agent,
addressed to it at the address set forth in the Credit Agreement, or in each
case at such other address as shall be designated by such party in a written
notice to the other party complying as to delivery with the terms of this
Section 11.6.
          SECTION 11.7. Governing Law, Consent to Jurisdiction and Service of
Process; Waiver of Jury Trial. Sections 10.14 and 10.15 of the Credit Agreement
are incorporated herein, mutatis mutandis, as if a part hereof.
          SECTION 11.8. Severability of Provisions. Any provision hereof which
is invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without invalidating the remaining

G-32



--------------------------------------------------------------------------------



 



provisions hereof or affecting the validity, legality or enforceability of such
provision in any other jurisdiction.
          SECTION 11.9. Execution in Counterparts. This Agreement and any
amendments, waivers, consents or supplements hereto may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original,
but all such counterparts together shall constitute one and the same agreement.
          SECTION 11.10. Business Days. In the event any time period or any date
provided in this Agreement ends or falls on a day other than a Business Day,
then such time period shall be deemed to end and such date shall be deemed to
fall on the next succeeding Business Day, and performance herein may be made on
such Business Day, with the same force and effect as if made on such other day.
          SECTION 11.11. No Credit for Payment of Taxes or Imposition. Such
Pledgor shall not be entitled to any credit against the principal, premium, if
any, or interest payable under the Credit Agreement, and such Pledgor shall not
be entitled to any credit against any other sums which may become payable under
the terms thereof or hereof, by reason of the payment of any Tax on the Pledged
Collateral or any part thereof.
          SECTION 11.12. No Claims Against Administrative Agent. Nothing
contained in this Agreement shall constitute any consent or request by the
Administrative Agent, express or implied, for the performance of any labor or
services or the furnishing of any materials or other property in respect of the
Pledged Collateral or any part thereof, nor as giving any Pledgor any right,
power or authority to contract for or permit the performance of any labor or
services or the furnishing of any materials or other property in such fashion as
would permit the making of any claim against the Administrative Agent in respect
thereof or any claim that any Lien based on the performance of such labor or
services or the furnishing of any such materials or other property is prior to
the Lien hereof.
          SECTION 11.13. No Release. Nothing set forth in this Agreement or any
other Loan Document, nor the exercise by the Administrative Agent of any of the
rights or remedies hereunder, shall relieve any Pledgor from the performance of
any term, covenant, condition or agreement on such Pledgor’s part to be
performed or observed under or in respect of any of the Pledged Collateral or
from any liability to any person under or in respect of any of the Pledged
Collateral or shall impose any obligation on the Administrative Agent or any
other Secured Party to perform or observe any such term, covenant, condition or
agreement on such Pledgor’s part to be so performed or observed or shall impose
any liability on the Administrative Agent or any other Secured Party for any act
or omission on the part of such Pledgor relating thereto or for any breach of
any representation or warranty on the part of such Pledgor contained in this
Agreement, the Credit Agreement or the other Loan Documents, or under or in
respect of the Pledged Collateral or made in connection herewith or therewith.
Anything herein to the contrary notwithstanding, neither the Administrative
Agent nor any other Secured Party shall have any obligation or liability under
any contracts, agreements and other documents included in the Pledged

G-33



--------------------------------------------------------------------------------



 



Collateral by reason of this Agreement, nor shall the Administrative Agent or
any other Secured Party be obligated to perform any of the obligations or duties
of any Pledgor thereunder or to take any action to collect or enforce any such
contract, agreement or other document included in the Pledged Collateral
hereunder. The obligations of each Pledgor contained in this Section 11.13 shall
survive the termination hereof and the discharge of such Pledgor’s other
obligations under this Agreement, the Credit Agreement and the other Loan
Documents.
          SECTION 11.14. Obligations Absolute. All obligations of each Pledgor
hereunder shall be absolute and unconditional irrespective of:
     (i) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any other Pledgor;
     (ii) any lack of validity or enforceability of the Credit Agreement, any
Secured Hedge Agreement, any Secured Cash Management Agreement or any other Loan
Document, or any other agreement or instrument relating thereto;
     (iii) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from the Credit Agreement, any Secured
Hedge Agreement, Secured Cash Management Agreement or any other Loan Document or
any other agreement or instrument relating thereto;
     (iv) any pledge, exchange, release or non-perfection of any other
collateral, or any release or amendment or waiver of or consent to any departure
from any guarantee, for all or any of the Secured Obligations;
     (v) any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the Credit Agreement, any Secured Hedge
Agreement, any Secured Cash Management Agreement or any other Loan Document
except as specifically set forth in a waiver granted pursuant to the provisions
of Section 11.5 hereof; or
     (vi) any other circumstances which might otherwise constitute a defense
available to, or a discharge of, any Pledgor.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

G-34



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each Pledgor and the Administrative Agent have
caused this Agreement to be duly executed and delivered by their duly authorized
officers as of the date first above written.

            BROCADE COMMUNICATION SYSTEMS, INC.,
as Pledgor
      By:           Name:           Title:           [LIST SUBSIDIARY
GUARANTORS]


[                                                                      ],
as Pledgors
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A.,
as Administrative Agent
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT 1
[Form of]
ISSUER’S ACKNOWLEDGMENT
          The undersigned hereby (i) acknowledges receipt of the Security
Agreement (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Security Agreement;” capitalized terms used but not
otherwise defined herein shall have the meanings assigned to such terms in the
Security Agreement), dated as of [          ], 2008, made by BROCADE
COMMUNICATION SYSTEMS, INC., a Delaware corporation (the “Borrower”), the
Guarantors party thereto and BANK OF AMERICA, N.A., as administrative agent (in
such capacity and together with any successors in such capacity, the
“Administrative Agent”), (ii) agrees promptly to note on its books the security
interests granted to the Administrative Agent and confirmed under the Security
Agreement, (iii) agrees that it will comply with instructions of the
Administrative Agent with respect to the applicable Securities Collateral
(including all Equity Interests of the undersigned) without further consent by
the applicable Pledgor, (iv) agrees to notify the Administrative Agent upon
obtaining knowledge of any interest in favor of any person in the applicable
Securities Collateral that is adverse to the interest of the Administrative
Agent therein and (v) waives any right or requirement at any time hereafter to
receive a copy of the Security Agreement in connection with the registration of
any Securities Collateral thereunder in the name of the Administrative Agent or
its nominee or the exercise of voting rights by the Administrative Agent or its
nominee.

            [                                                   ]
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT 2
[Form of]
SECURITIES PLEDGE AMENDMENT
          This Securities Pledge Amendment, dated as of [                ],
2008, is delivered pursuant to Section 5.1 of the Security Agreement (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement;” capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Security
Agreement), dated as of [                ], 2008, made by BROCADE COMMUNICATION
SYSTEMS, INC., a Delaware corporation (the “Borrower”), the Guarantors party
thereto and BANK OF AMERICA, N.A., as administrative agent (in such capacity and
together with any successors in such capacity, the “Administrative Agent”). The
undersigned hereby agrees that this Securities Pledge Amendment may be attached
to the Security Agreement and that the Pledged Securities and/or Intercompany
Notes listed on this Securities Pledge Amendment shall be deemed to be and shall
become part of the Pledged Collateral and shall secure all Secured Obligations.
PLEDGED SECURITIES

                                              CLASS                     NUMBER
OF     PERCENTAGE OF       OF STOCK                     SHARES     ALL ISSUED
CAPITAL       OR     PAR     CERTIFICATE     OR     OR OTHER EQUITY   ISSUER  
INTERESTS     VALUE     NO(S).     INTERESTS     INTERESTS OF ISSUER  
 
                                       

 



--------------------------------------------------------------------------------



 



INTERCOMPANY NOTES

                                      PRINCIPAL     DATE OF     INTEREST    
MATURITY   ISSUER   AMOUNT     ISSUANCE     RATE     DATE  
 
                               

            BROCADE COMMUNICATION SYSTEMS, INC.,
as Pledgor
      By:           Name:           Title:        

          AGREED TO AND ACCEPTED:

BANK OF AMERICA, N.A.,
as Administrative Agent
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



         

EXHIBIT 3
[Form of]
JOINDER AGREEMENT
[Name of New Pledgor]
[Address of New Pledgor]
[Date]
                                                            
                                                            
                                                            
                                                            
Ladies and Gentlemen:
          Reference is made to the Security Agreement (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement;” capitalized terms used but not otherwise defined herein shall have
the meanings assigned to such terms in the Security Agreement), dated as of
[                 ], 2008, made by BROCADE COMMUNICATION SYSTEMS, INC., a
Delaware corporation (the “Borrower”), the Guarantors party thereto and BANK OF
AMERICA, N.A., as administrative agent (in such capacity and together with any
successors in such capacity, the “Administrative Agent”).
          This Joinder Agreement supplements the Security Agreement and is
delivered by the undersigned, [                 ] (the “New Pledgor”), pursuant
to Section 3.5 of the Security Agreement. The New Pledgor hereby agrees to be
bound as a Guarantor and as a Pledgor party to the Security Agreement by all of
the terms, covenants and conditions set forth in the Security Agreement to the
same extent that it would have been bound if it had been a signatory to the
Security Agreement on the date of the Security Agreement. The New Pledgor also
hereby agrees to be bound as a party by all of the terms, covenants and
conditions applicable to it set forth in Articles VI, and VII of the Credit
Agreement to the same extent that it would have been bound if it had been a
signatory to the Credit Agreement on the execution date of the Credit Agreement.
Without limiting the generality of the foregoing, the New Pledgor hereby grants
and pledges to the Administrative Agent, as collateral security for the full,
prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of the Secured Obligations, a Lien on
and security interest in, all of its right, title and interest in, to and under

 



--------------------------------------------------------------------------------



 



the Pledged Collateral and expressly assumes all obligations and liabilities of
a Guarantor and Pledgor thereunder. The New Pledgor hereby makes each of the
representations and warranties and agrees to each of the covenants applicable to
the Pledgors contained in the Security Agreement and the Credit Agreement.
          Annexed hereto are supplements to each of the schedules to the
Security Agreement and the Credit Agreement, as applicable, with respect to the
New Pledgor. Such supplements shall be deemed to be part of the Security
Agreement or the Credit Agreement, as applicable.
          This Joinder Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, but all such
counterparts together shall constitute one and the same agreement.
          THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the New Pledgor has caused this Joinder Agreement
to be executed and delivered by its duly authorized officer as of the date first
above written.

            [NEW PLEDGOR]
      By:           Name:           Title:        

          AGREED TO AND ACCEPTED:

BANK OF AMERICA, N.A.,
as Administrative Agent
      By:           Name:           Title:          

[Schedules to be attached]

 



--------------------------------------------------------------------------------



 



EXHIBIT 4
[Form of]
Copyright Security Agreement
          Copyright Security Agreement, dated as of [             ], 2008, by
BROCADE COMMUNICATION SYSTEMS, INC. and [                    ] (individually, a
“Pledgor”, and, collectively, the “Pledgors”), in favor of BANK OF AMERICA,
N.A., in its capacity as administrative agent pursuant to the Credit Agreement
(in such capacity, the “Administrative Agent”).
Witnesseth:
          Whereas, the Pledgors are party to a Security Agreement of even date
herewith (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Security Agreement”) in favor of the Administrative
Agent pursuant to which the Pledgors are required to execute and deliver this
Copyright Security Agreement;
          Now, Therefore, in consideration of the premises and to induce the
Administrative Agent, for the benefit of the Secured Parties, to enter into the
Credit Agreement, the Pledgors hereby agree with the Administrative Agent as
follows:
          SECTION 1. Defined Terms. Unless otherwise defined herein, terms
defined in the Security Agreement and used herein have the meaning given to them
in the Security Agreement.
          SECTION 2. Grant of Security Interest in Copyright Collateral. Each
Pledgor hereby pledges and grants to the Administrative Agent for the benefit of
the Secured Parties a lien on and security interest in and to all of its right,
title and interest in, to and under all the following Pledged Collateral of such
Pledgor:
          (a) Copyrights of such Pledgor listed on Schedule I attached hereto;
and
          (b) all Proceeds of any and all of the foregoing (other than Excluded
Property).
          SECTION 3. Security Agreement. The security interest granted pursuant
to this Copyright Security Agreement is granted in conjunction with the security
interest granted to the Administrative Agent pursuant to the Security Agreement
and Pledgors hereby acknowledge and affirm that the rights and remedies of the
Administrative Agent with respect to the security interest in the Copyrights
made and granted hereby are more fully set forth in the Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth

 



--------------------------------------------------------------------------------



 



herein. In the event that any provision of this Copyright Security Agreement is
deemed to conflict with the Security Agreement, the provisions of the Security
Agreement shall control unless the Administrative Agent shall otherwise
determine.
          SECTION 4. Termination. Upon the payment in full of the Secured
Obligations (other than contingent indemnification obligations not yet due and
payable) and termination of the Security Agreement, the Administrative Agent
shall execute, acknowledge, and deliver to the Pledgors an instrument in writing
in recordable form releasing the collateral pledge, grant, assignment, lien and
security interest in the Copyrights under this Copyright Security Agreement.
          SECTION 5. Counterparts. This Copyright Security Agreement may be
executed in any number of counterparts, all of which shall constitute one and
the same instrument, and any party hereto may execute this Copyright Security
Agreement by signing and delivering one or more counterparts.
[signature page follows]

 



--------------------------------------------------------------------------------



 



          In Witness Whereof, each Pledgor has caused this Copyright Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.

            Very truly yours,

[PLEDGORS]
     
By:           Name:           Title:        

          Accepted and Agreed:

BANK OF AMERICA, N.A.,
as Administrative Agent
     
By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



         

SCHEDULE I
to
COPYRIGHT SECURITY AGREEMENT
COPYRIGHT REGISTRATIONS AND COPYRIGHT APPLICATIONS
Copyright Registrations:

                      REGISTRATION         OWNER   NUMBER     TITLE  
 
       
Copyright Applications:
       

          OWNER   TITLE  
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT 5
[Form of]
Patent Security Agreement
          Patent Security Agreement, dated as of [               ], 2008, by
BROCADE COMMUNICATION SYSTEMS, INC. and [                    ] (individually, a
“Pledgor”, and, collectively, the “Pledgors”), in favor of BANK OF AMERICA,
N.A., in its capacity as administrative agent pursuant to the Credit Agreement
(in such capacity, the “Administrative Agent”).
Witnesseth:
          Whereas, the Pledgors are party to a Security Agreement of even date
herewith (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Security Agreement”) in favor of the Administrative
Agent pursuant to which the Pledgors are required to execute and deliver this
Patent Security Agreement;
          Now, Therefore, in consideration of the premises and to induce the
Administrative Agent, for the benefit of the Secured Parties, to enter into the
Credit Agreement, the Pledgors hereby agree with the Administrative Agent as
follows:
          SECTION 1. Defined Terms. Unless otherwise defined herein, terms
defined in the Security Agreement and used herein have the meaning given to them
in the Security Agreement.
          SECTION 2. Grant of Security Interest in Patent Collateral. Each
Pledgor hereby pledges and grants to the Administrative Agent for the benefit of
the Secured Parties a lien on and security interest in and to all of its right,
title and interest in, to and under all the following Pledged Collateral of such
Pledgor:
          (a) Patents of such Pledgor listed on Schedule I attached hereto; and
          (b) all Proceeds of any and all of the foregoing (other than Excluded
Property).
          SECTION 3. Security Agreement. The security interest granted pursuant
to this Patent Security Agreement is granted in conjunction with the security
interest granted to the Administrative Agent pursuant to the Security Agreement
and Pledgors hereby acknowledge and affirm that the rights and remedies of the
Administrative Agent with respect to the security interest in the Patents made
and granted hereby are more fully set forth in the Security Agreement, the terms
and provisions of which are incorporated by reference herein as if fully set
forth herein.

 



--------------------------------------------------------------------------------



 



In the event that any provision of this Patent Security Agreement is deemed to
conflict with the Security Agreement, the provisions of the Security Agreement
shall control unless the Administrative Agent shall otherwise determine.
          SECTION 4. Termination. Upon the payment in full of the Secured
Obligations (other than contingent indemnification obligations not yet due and
payable) and termination of the Security Agreement, the Administrative Agent
shall execute, acknowledge, and deliver to the Pledgors an instrument in writing
in recordable form releasing the collateral pledge, grant, assignment, lien and
security interest in the Patents under this Patent Security Agreement.
          SECTION 5. Counterparts. This Patent Security Agreement may be
executed in any number of counterparts, all of which shall constitute one and
the same instrument, and any party hereto may execute this Patent Security
Agreement by signing and delivering one or more counterparts.
[signature page follows]

 



--------------------------------------------------------------------------------



 



          In Witness Whereof, each Pledgor has caused this Patent Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.

            Very truly yours,

[PLEDGORS]
     
By:           Name:           Title:        

          Accepted and Agreed:

BANK OF AMERICA, N.A.,
as Administrative Agent
     
By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



SCHEDULE I
to
PATENT SECURITY AGREEMENT
PATENT REGISTRATIONS AND PATENT APPLICATIONS
Patent Registrations:

                      REGISTRATION         OWNER   NUMBER     NAME  
 
               

Patent Applications:

                      APPLICATION         OWNER   NUMBER     NAME  
 
               

 



--------------------------------------------------------------------------------



 



EXHIBIT 6
[Form of]
Trademark Security Agreement
          Trademark Security Agreement, dated as of [          ], 2008, by
BROCADE COMMUNICATION SYSTEMS, INC. and [                    ] (individually, a
“Pledgor”, and, collectively, the “Pledgors”), in favor of BANK OF AMERICA,
N.A., in its capacity as administrative agent pursuant to the Credit Agreement
(in such capacity, the “Administrative Agent”).
Witnesseth:
          Whereas, the Pledgors are party to a Security Agreement of even date
herewith (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Security Agreement”) in favor of the Administrative
Agent pursuant to which the Pledgors are required to execute and deliver this
Trademark Security Agreement;
          Now, Therefore, in consideration of the premises and to induce the
Administrative Agent, for the benefit of the Secured Parties, to enter into the
Credit Agreement, the Pledgors hereby agree with the Administrative Agent as
follows:
          SECTION 1. Defined Terms. Unless otherwise defined herein, terms
defined in the Security Agreement and used herein have the meaning given to them
in the Security Agreement.
          SECTION 2. Grant of Security Interest in Trademark Collateral. Each
Pledgor hereby pledges and grants to the Administrative Agent for the benefit of
the Secured Parties a lien on and security interest in and to all of its right,
title and interest in, to and under all the following Pledged Collateral of such
Pledgor:
          (a) Trademarks of such Pledgor listed on Schedule I attached hereto;
          (b) all Goodwill associated with such Trademarks; and
          (c) all Proceeds of any and all of the foregoing (other than Excluded
Property).
          SECTION 3. Security Agreement. The security interest granted pursuant
to this Trademark Security Agreement is granted in conjunction with the security
interest granted to the Administrative Agent pursuant to the Security Agreement
and Pledgors hereby acknowledge and affirm that the rights and remedies of the
Administrative Agent with respect to the security inter-

 



--------------------------------------------------------------------------------



 



est in the Trademarks made and granted hereby are more fully set forth in the
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein. In the event that any provision
of this Trademark Security Agreement is deemed to conflict with the Security
Agreement, the provisions of the Security Agreement shall control unless the
Administrative Agent shall otherwise determine.
          SECTION 4. Termination. Upon the payment in full of the Secured
Obligations (other than contingent indemnification obligations not yet due and
payable) and termination of the Security Agreement, the Administrative Agent
shall execute, acknowledge, and deliver to the Pledgors an instrument in writing
in recordable form releasing the collateral pledge, grant, assignment, lien and
security interest in the Trademarks under this Trademark Security Agreement.
          SECTION 5. Counterparts. This Trademark Security Agreement may be
executed in any number of counterparts, all of which shall constitute one and
the same instrument, and any party hereto may execute this Trademark Security
Agreement by signing and delivering one or more counterparts.
[signature page follows]

 



--------------------------------------------------------------------------------



 



          In Witness Whereof, each Pledgor has caused this Trademark Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.

            Very truly yours,

[PLEDGORS]
     
By:           Name:           Title:        

          Accepted and Agreed:

BANK OF AMERICA, N.A.,
as Administrative Agent
     
By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



         

SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT
TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS
Trademark Registrations:

                      REGISTRATION         OWNER   NUMBER     TRADEMARK  
 
               

Trademark Applications:

                      APPLICATION         OWNER   NUMBER     TRADEMARK  
 
               

 



--------------------------------------------------------------------------------



 



EXHIBIT 7
FORM OF NOTICE TO BAILEE OF SECURITY INTEREST IN INVENTORY
CERTIFIED MAIL — RETURN RECEIPT REQUESTED
[               ]
TO: [Bailee’s Name]
       [Bailee’s Address]
Re:   Brocade Communication Systems, Inc.
Ladies and Gentlemen:
          In connection with that certain Security Agreement, dated as of
[           ] [   ], 2008 (the “Security Agreement”), made by Brocade
Communication Systems, Inc., the Guarantors party thereto and BANK OF AMERICA,
N.A., as Administrative Agent (“Bank of America”), we have granted to Bank of
America a security interest in substantially all of our personal property,
including our inventory.
          This letter constitutes notice to you, and your signature below will
constitute your acknowledgment, of Bank of America’s continuing first priority
security interest in all goods with respect to which you are acting as bailee.
Until you are notified in writing to the contrary by Bank of America, however,
you may continue to accept instructions from us regarding the delivery of goods
stored by you.
          Your acknowledgment also constitutes a waiver and release, for Bank of
America’s benefit, of any and all claims, liens, including bailee’s liens, and
demands of every kind which you have or may later have against such goods
(including any right to include such goods in any secured financing to which you
may become party).
          In order to complete our records, kindly have a duplicate of this
letter signed by an officer of your company and return same to us at your
earliest convenience.

 



--------------------------------------------------------------------------------



 



                      Receipt acknowledged, confirmed and approved:       Very
truly yours,    
 
                    [BAILEE]       [APPLICABLE PLEDGOR]    
 
                   
 
                   
By:
          By:                              
 
  Name:           Name:    
 
  Title:           Title:    

cc: BANK OF AMERICA, N.A.

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF PRE-FUNDING SECURITY AGREEMENT
SECURITY AGREEMENT
(Securities)
     1. Grant of Security Interest. As security for any and all Indebtedness (as
defined below), the undersigned Brocade Communications Systems, Inc., a Delaware
corporation (“Pledgor”) hereby irrevocably and unconditionally grants a security
interest in and assigns and transfers to Bank of America, N.A. (the “Bank”), in
its capacity as Administrative Agent under the Credit Agreement dated October 7,
2008, between Pledgor, the Bank and the Lenders party thereto (the “Credit
Agreement”), all property referred to in Exhibit A attached hereto and
incorporated herein, as hereafter amended or supplemented from time to time (the
“Collateral”). Capitalized terms used but not defined herein shall have the
meaning ascribed to them in the Credit Agreement.
     2. Indebtedness. “Indebtedness” means the aggregate principal amount of the
Term Loans, plus accrued and unpaid interest thereunder from the Closing Date
through the Pre-Funding Repayment Date, and including all fees and expenses
relating to the Term Loan and the enforcement of the Credit Agreement and this
Agreement in respect thereof and interest and fees that accrue after the
commencement by or against Pledgor and any other Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.
     3. Trading or Substitution of Collateral. Bank shall be under no obligation
to permit any trading, redemption, exchange, distribution or substitution of the
Collateral, except as set forth in Exhibit B attached hereto and incorporated
herein, or to permit the release of any Collateral or the proceeds thereof until
the Indebtedness has been paid in full. For the avoidance of doubt, in the event
that Pledgor has paid, from the Collateral or otherwise, the amount required
under Section 2.05(d) or Section 2.15 of the Credit Agreement, Bank shall
release all remaining Collateral to Pledgor.
     4. Collateral Maintenance. The terms for maintaining Collateral relating to
the Indebtedness are set forth in Exhibit B attached hereto and incorporated
herein, and include requirements to maintain collateral with an adequate loan
value, and grant to Bank the right to issue a margin call with respect to the
Indebtedness. Pledgor represents that the address, telephone number and any
facsimile number listed on the signature page for Pledgor are correct. In the
event of any change in such contact information, Pledgor shall promptly notify
Bank in writing in accordance with the provisions of the paragraph titled
“Notices” below. Any notice to Pledgor shall be given in writing in accordance
with the notice provisions of this Agreement and shall be deemed received by
Pledgor as provided herein.
     5. Pledgor’s Covenants, Warranties and Representations. Pledgor covenants,
represents and warrants that unless compliance is waived by Bank in writing:

H-1



--------------------------------------------------------------------------------



 



     (a) Except as otherwise agreed by Bank in writing, Pledgor owns all of the
Collateral free and clear of any and all liens, encumbrances, or interests of
any third parties other than the security interest of Bank, and will keep all of
the Collateral free of all liens, claims, security interests and encumbrances of
any kind or nature, whether voluntary or involuntary, except the security
interest of Bank.
     (b) Pledgor has the corporate power and authority to pledge, assign,
transfer, deliver, deposit, set over and confirm unto Bank the Collateral as
provided herein and will warrant and defend the title thereto and the security
interest therein conveyed to Bank by this Agreement against all claims of all
persons and will maintain and preserve such security interest.
     (c) The execution, delivery and performance of this Agreement and the
pledge and/or delivery of the Collateral to Bank do not contravene any
agreement, commitment, indenture, contract or other obligation or restriction
affecting Pledgor.
     (d) This Agreement is the valid legal and binding obligation of Pledgor,
enforceable in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity and principles
of good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).
     (e) This Agreement will not violate any provision of law applicable to
Pledgor.
     (f) No authorization, approval or other action by and no notice to or
filing with, any governmental authority is required for the pledge by Pledgor of
the Collateral pursuant to this Agreement, or for the execution, delivery, or
performance of this Agreement and by Pledgor.
     (g) Pledgor shall, at Pledgor’s expense, take all actions necessary from
time to time to maintain the first priority and perfection of such security
interest and shall not take any actions that would alter, impair or eliminate
such priority or perfection.
     (h) Pledgor agrees to pay prior to delinquency all taxes, charges, liens
and assessments against the Collateral, and upon the failure of Pledgor to do
so, Bank in its reasonable discretion may pay any of them.
     (i) Pledgor’s exact legal name is correctly set forth on the signature page
hereof. Pledgor will provide Bank with at least 30 days’ prior written notice or
such lesser notice period agreed by Bank of any change in Pledgor’s name or
identity.
     (j) Pledgor’s chief executive office is, and has been for the four-month
period preceding the date hereof (or, if less, the entire period of the
existence of Pledgor), located in the state of California. In addition, Pledgor
is an organization of the type and (if not an unregistered entity) is
incorporated in or organized under the laws of the state of Delaware. Pledgor
shall give Bank at least thirty (30) days notice or such lesser notice

H-2



--------------------------------------------------------------------------------



 



period agreed by Bank before changing the location of its chief executive
office, type of organization, business structure or state of incorporation or
organization.
     (k) Pledgor’s organizational identification number, if any, assigned by the
state of incorporation or organization is correctly set forth on the signature
page hereof. Pledgor shall promptly notify Bank (i) of any change of its
organizational identification number, or (ii) if Pledgor does not have an
organizational identification number and later obtains one, of such
organizational identification number.
     6. Powers of Bank. At any time, upon reasonable prior written notice to
Pledgor, at the expense of Pledgor, Bank in its name or in the name of Pledgor
may, in its reasonable discretion, but shall not be obligated to:
     (a) Collect by legal proceedings or otherwise, endorse, receive and receipt
for all dividends, interest, principal payments and other sums now or hereafter
payable upon or on account of the Collateral.
     (b) Insure, process and preserve the Collateral.
     (c) Participate in any recapitalization, reclassification, reorganization,
consolidation, redemption, stock split, merger or liquidation of any issuer of
securities which constitute Collateral, and in connection therewith may deposit
or surrender control of the Collateral, accept money or other property in
exchange for the Collateral, and take such action as it deems proper in
connection therewith, and any money or property received on account of or in
exchange for the Collateral shall be applied to the Indebtedness or held by Bank
thereafter as Collateral pursuant to the provisions hereof.
     (d) After an Event of Default under this Agreement has occurred and is
continuing under this Agreement, cause Collateral to be transferred to its name
or to the name of its nominee or the name of a depository or its nominee.
     (e) Obtain from any custodian or securities intermediary holding the
Collateral any and all information with respect to the Collateral, without any
further consent of or notice to Pledgor.
     (f) Exercise as to the Collateral all the rights, powers and remedies of an
owner necessary to exercise its rights under this Agreement, including without
limitation, the right to sell or otherwise dispose of all or any part of the
Collateral following the occurrence and continuance of an Event of Default under
this Agreement. Bank shall not vote any securities constituting Collateral
except as instructed by Pledgor, unless an Event of Default has occurred under
this Agreement and Bank has delivered to Pledgor a written notice of Bank’s
intent to exercise such voting rights.
     Pledgor hereby appoints Bank its attorney-in-fact to carry out any of the
powers granted by this paragraph. Without limiting the generality of the
foregoing, Pledgor hereby appoints Bank its attorney-in-fact to execute and
deliver any necessary stock powers, endorsements, assignments or other documents
and agreements necessary to carry out any of the foregoing powers. The foregoing
appointments shall be deemed coupled with an interest of Bank and shall not

H-3



--------------------------------------------------------------------------------



 



be revoked without Bank’s written consent. To the extent permitted by law,
Pledgor hereby ratifies all acts such attorney-in-fact shall lawfully do by
virtue hereof.
     7. Events of Default. Any one or more of the following shall be a default
hereunder (each an “Event of Default”):
     (a) Pledgor breaches any term, provision, warranty or representation under
this Agreement or any term, provision, warranty or representation of any other
agreement evidencing or relating to the Indebtedness.
     (b) Any Event of Default as defined in the Credit Agreement.
     8. Remedies. If an Event of Default occurs, Bank may do any one or more of
the following:
     (a) Declare any Indebtedness immediately due and payable, without notice or
demand.
     (b) Exercise as to any or all of the Collateral all the rights, powers and
remedies of an owner; provided, however, that, Bank shall not have the right to
vote any securities constituting Collateral until Bank has provided written
notice to Pledgor after the occurrence of an Event of Default of Bank’s intent
to exercise such right.
     (c) Enforce the security interest given hereunder pursuant to the Uniform
Commercial Code as in effect in any applicable state (the “UCC”) and any other
applicable law.
     (d) Sell all or any part of the Collateral at public or private sale in
accordance with the UCC, without advertisement, in such manner and order as Bank
may elect. Bank may purchase the Collateral for its own account at any such
sale. Bank shall give Pledgor such notice of any public or private sale as may
be required by the UCC; provided that, if Bank fails to comply with this
sentence in any respect, its liability for such failure shall be limited to the
liability (if any) imposed on it as a matter of law under the UCC. Pledgor
acknowledges that Collateral may be sold at a loss to Pledgor, and that, in such
event, Bank shall have no liability or responsibility to Pledgor for such loss.
Pledgor further acknowledges that a private sale may result in less proceeds
than a public sale.
     (e) Enforce the security interest of Bank in any deposit account which is
part of the Collateral by applying such account to the Indebtedness.
     (f) Exercise any other remedy provided under this Agreement, the Credit
Agreement or by any applicable law. Pledgor acknowledges that all such rights
and remedies are cumulative, and the exercise of any right or remedy shall not
preclude the further exercise of any other right or remedy.
     (g) Comply with any applicable state or federal law requirements in
connection with a disposition of the Collateral and such compliance will not be
considered to affect adversely the commercial reasonableness of any sale of the
Collateral.

H-4



--------------------------------------------------------------------------------



 



     (h) Sell the Collateral without giving any warranties as to the Collateral.
Bank may specifically disclaim any warranties of title or the like. This
procedure will not be considered to affect adversely the commercial
reasonableness of any sale of the Collateral.
     9. Waivers. Except as expressly provided herein, Bank shall be under no
duty or obligation whatsoever (a) to make or give any presentment, demands for
performances, notices of nonperformance, protests, notices of protest or notices
of dishonor in connection with any obligations or evidences of indebtedness held
by Bank as Collateral, or in connection with any obligation or evidences of
indebtedness which constitute in whole or in part the Indebtedness, or (b) to
give Pledgor notice of, or to exercise, any subscription rights or privileges,
any rights or privileges to exchange, convert or redeem or any other rights or
privileges relating to or affecting any Collateral.
     10. Return of Collateral. Upon Bank delivering the Collateral or any part
thereof to Pledgor, the receipt thereof by Pledgor shall be a complete and full
acquittance for the Collateral so delivered, and Bank shall thereafter be
discharged from any liability or responsibility therefor.
     11. Transfer of Collateral. Upon the transfer of all or any part of the
Indebtedness, Bank may transfer all or any part of the Collateral and shall be
fully discharged thereafter from all liability and responsibility with respect
to such Collateral so transferred, and the transferee shall be vested with all
the rights and powers of Bank hereunder with respect to such Collateral so
transferred; but with respect to any Collateral not so transferred Bank shall
retain all rights and powers hereby given.
     12. Continuing Agreement. This is a continuing Security Agreement and all
the rights, powers and remedies hereunder shall apply to all past, present and
future Indebtedness of Pledgor or any one or more of them to Bank, including
that arising under successive transactions which shall either continue the
Indebtedness, increase or decrease it, or from time to time create new
Indebtedness after all or any prior Indebtedness has been satisfied, and
notwithstanding the death, incapacity, cessation of business, dissolution or
bankruptcy of Pledgor or any one or more of them, or any other event or
proceeding affecting Pledgor or any one or more of them.
     13. Continuing Powers. Until all Indebtedness shall have been paid in full,
the power of sale and all other rights, powers and remedies granted to Bank
hereunder shall continue to exist and may be exercised by Bank at the time
specified hereunder irrespective of the fact that the Indebtedness or any part
thereof may have become barred by any statute of limitations, or that the
personal liability of Pledgor or any one or more of them may have ceased.
Pledgor waives the benefit of any statute of limitations as applied to this
Agreement.
     14. Custody of Collateral. Bank may, in its discretion, hold some or all of
the Collateral in an account with a custody unit of Bank, provided that Bank at
all times shall remain liable to Pledgor for all of Bank’s obligations
hereunder. Pledgor shall reimburse Bank for the usual custody charges and
expenses of Bank’s custody unit. Bank shall not be liable for any loss to the
Collateral resulting from acts of God, war, civil commotion, terrorist activity,
fire, earthquake, or other disaster beyond the reasonable control of Bank, or
for any other loss or damage

H-5



--------------------------------------------------------------------------------



 



to the Collateral unless shown to have arisen from Bank’s intentional misconduct
or lack of reasonable care.
     15. Conflict With Other Agreements. In some cases, some or all of the
Collateral may be held by Bank pursuant to another agreement, in addition to
this Agreement, between Bank and Pledgor (the “Account Agreement”). Pledgor
acknowledges that a conflict may arise between Bank’s obligations under the
Account Agreement, including any obligations to direct Pledgor’s investments or
to provide investment advice, and Bank’s rights as a creditor under this
Agreement. In such event, Pledgor expressly agrees that Bank’s rights as
creditor shall take precedence over Bank’s obligations under the Account
Agreement. Pledgor agrees that all provisions of the Account Agreement that
directly or indirectly prohibit any extension of credit or the grant of a
security interest in Collateral are hereby amended to the extent necessary to
permit this Agreement to be fully effective according to its terms. In the event
of any conflict or inconsistency between the terms and provisions of this
Agreement and the terms and provisions of the Account Agreement, the terms and
provisions of this Agreement shall control.
     16. Termination. When the Term Loans have been paid in full in accordance
with Section 2.05(d) of the Credit Agreement or the Collateral has been released
to Pledgor in accordance with Section 2.15 of the Credit Agreement, thereafter
any remaining Collateral shall be returned to the Pledgor and this Agreement
shall automatically terminate without recourse to or warranty by Bank.
     17. Costs. All advances, charges, costs and expenses, including reasonable
and documented attorneys’ fees, incurred or paid by Bank after an Event of
Default in exercising any right, power or remedy conferred by this Agreement or
in the enforcement thereof, and including the charges and expenses of Bank’s
custody unit shall become a part of the Indebtedness secured hereunder and shall
be paid to Bank by Pledgor immediately and without demand, with interest thereon
at an annual rate equal to the highest rate of interest of any Indebtedness
secured by this Agreement (or, if there is no such interest rate, at the maximum
interest rate permitted by law for interest on judgments).
     18. Notices. All notices required to be given hereunder shall be in writing
and shall be deemed sufficiently given when received by hand delivery, by telex,
by telecopier or registered or certified mail, postage prepaid, return receipt
requested at the following addresses until such time as the parties hereto
designate a different or additional address or addresses:
          If to Pledgor:
Brocade Communications Systems, Inc.
1745 Technology Drive
San Jose, CA 95110
Attention: Jean Furter; Treasurer
          with a copy to:
Cooley Godward Kronish LLP

H-6



--------------------------------------------------------------------------------



 



101 California Street, 5th Floor
San Francisco, CA 94111-5800
Facsimile: (415) 693-2222
Attention: Joseph Scherer, Esq.
          If to the Administrative Agent:
Bank of America, N.A.
1455 Market Street, 5th Floor,
San Francisco, CA 94103
Facsimile: (415) 503-5099
Attention: Robert Rittelmeyer
          with a copy to:
Cahill Gordon & Reindel LLP
80 Pine Street
New York, NY 10005
Facsimile: (212) 378-2554
Attention: Luis Penalver, Esq.
     19. Miscellaneous.
     (a) Any waiver, express or implied, of any provision hereunder and any
delay or failure by Bank to enforce any provision shall not preclude Bank from
enforcing any such provision thereafter.
     (b) Pledgor hereby authorizes Bank to file one or more financing statements
describing all or part of the Collateral, and continuation statements, or
amendments thereto, relative to all or part of the Collateral as authorized by
applicable law. Such financing statements, continuation statements and
amendments will contain any other information required by the UCC for the
sufficiency or filing office acceptance of any financing statement, continuation
statement or amendment, including whether Pledgor is an organization, the type
of organization and any organizational identification number issued to Pledgor.
Pledgor agrees to furnish any such information to Bank promptly upon request.
     (c) At the request of Bank, Pledgor shall execute such other agreements,
documents or instruments in connection with this Agreement as Bank may
reasonably deem necessary to evidence or perfect the security interests granted
herein, to maintain the first priority of the security interests, or to
effectuate the rights granted to Bank herein.
     (d) This Agreement shall be governed by and construed according to the
internal laws of the State of New York, except as otherwise required by
mandatory provisions of law and except to the extent that remedies are governed
by the laws of any other jurisdiction. Pledgor hereby irrevocably (i) submits to
the non-exclusive jurisdiction of any United States Federal or State court
sitting in New York, New York in any action or proceeding arising out of or
relating to this Agreement, and (ii) waives to the fullest extent permitted by
law any defense asserting an incon-

H-7



--------------------------------------------------------------------------------



 



venient forum in connection therewith. Service of process by Bank in connection
with such action or proceeding shall be binding on Pledgor if sent to Pledgor by
registered or certified mail at its address specified below. Pledgor agrees that
Bank may disclose to any prospective purchaser and any purchaser of all or part
of the Indebtedness any and all information in Bank’s possession concerning
Pledgor, this Agreement and the Collateral.
     (e) References to “UCC” in this Agreement shall mean the Uniform Commercial
Code as in effect from time to time in the state referred to in subparagraph
(d) above; provided that if by mandatory provisions of law, the perfection, the
effect of perfection or non-perfection, or the priority of the security
interests granted in this Agreement, as well as all other security interests
created or assigned as additional security for the Indebtedness under the
provisions of this Agreement, in any collateral is governed by the Uniform
Commercial Code as in effect in any other jurisdiction, the “UCC” means the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions of this Agreement relating to such perfection, effect of
perfection or non-perfection, or the priority of security interests. Any term
used or defined in the UCC and not defined in this Agreement has the meaning
given to the term in the UCC, when used in this Agreement.
     (f) This Agreement shall benefit Bank’s successors and assigns and shall
bind Pledgor’s successors and assigns, except that Pledgor may not assign its
rights and obligations under this Agreement. This Agreement shall bind all
parties who become bound as a debtor with respect to the Indebtedness.
     (g) All rights and remedies herein provided are cumulative and not
exclusive of any rights or remedies otherwise provided by law. Any single or
partial exercise of any right or remedy shall not preclude the further exercise
of any other right or remedy.
     (h) Pledgor shall immediately deliver to Bank any Collateral now or
hereafter in Pledgor’s possession.
     (i) In all cases where more than one party executes this Agreement, all
words used herein in the singular shall be deemed to have been used in the
plural where the context and construction so require, and the obligations and
undertakings hereunder are joint and several.
     20. WAIVER OF JURY TRIAL. TO THE EXTENT ALLOWED BY APPLICABLE LAW, PLEDGOR
AND BANK EACH WAIVE TRIAL BY JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR
PROCEEDING ON OR ARISING OUT OF THIS AGREEMENT.
     21. NOTICE OF FINAL AGREEMENT. THIS WRITTEN SECURITY AGREEMENT AND ANY
OTHER DOCUMENTS EXECUTED IN CONNECTION WITH THIS SECURITY AGREEMENT REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORA NEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

H-8



--------------------------------------------------------------------------------



 



     In Witness Whereof, Pledgor has executed this Agreement by its duly
authorized officer, as of October 7, 2008.

            BROCADE COMMUNICATIONS SYSTEMS, INC., as
Pledgor
      By:           Name:           Title:           Organizational ID:      

H-9



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as Administrative Agent
      By:           Name:           Title:        

H-10



--------------------------------------------------------------------------------



 



Exhibit A to Security Agreement
Description of Collateral
     (a) Account number ending in 66-10507 held by Bank under an agreement for
custody, safekeeping, investment management, investment advisory or similar
services between Pledgor and Bank, and all successor and replacement accounts,
regardless of the numbers of such accounts or the offices at which such accounts
are maintained (the “Accounts”) and all rights of Pledgor in connection with the
Accounts.
     (b) All investment property, security entitlements, financial assets,
certificated securities, uncertificated securities, money, deposit accounts,
instruments, general intangibles, and all other investments or property of any
sort now or hereafter held, maintained or administered in the Accounts; but
excluding collective investment funds managed by Bank including without
limitation any interest in variable amount notes, commonly known as “master
notes”; and excluding anything construed as real property under applicable state
law.
     (c) All present and future income, proceeds, earnings, increases, and
substitutions from or for the foregoing property of every kind and nature,
including without limitation all payments, interest, profits, distributions,
benefits, rights, options, warrants, dividends, stock dividends, stock splits,
stock rights, regulatory dividends, subscriptions, monies, claims for money due
and to become due, proceeds of any insurance on the foregoing property, shares
of stock of different par value or no par value issued in substitution or
exchange for shares included in the foregoing property, and all other property
Pledgor is entitled to receive on account of the foregoing property, including
accounts, documents, instruments, chattel paper, and general intangibles.

 



--------------------------------------------------------------------------------



 



Exhibit B to Security Agreement
COLLATERAL MAINTENANCE
Additional Definitions and Covenants
     1. Additional Definitions. For purposes of this Exhibit:
     “Borrowing Base” means the amount determined by multiplying the applicable
Collateral Value by the Borrowing Base Percentage shown for that type of
Approved Collateral in the table on Schedule A. The Borrowing Base shall be
calculated separately for each type of Collateral. Where there is more than one
type of Approved Collateral, the Borrowing Base shall be the sum of the amounts
determined by such calculations.
     “Approved Collateral” means Collateral satisfactory to Bank in its
reasonable discretion of the type(s) shown in Schedule A hereto.
     “Collateral Value” means, with respect to each type of Approved Collateral,
the amount determined by Bank at any given time, as follows:
     (a) If the Collateral is stock, the Collateral Value shall be determined by
multiplying (i) the per share price of such stock at the most recent close of
trading on a trading exchange for such stock, times (ii) the number of shares of
such stock held by Bank as Collateral. In the event that stock held as
Collateral is not traded on an exchange, the Collateral Value of such stock
shall be determined by obtaining the quoted value of such stock from a reputable
brokerage firm selected by Bank. If no such quote is available, the value will
be determined by Bank in its sole discretion.
     (b) If the Collateral is a mutual fund, the Collateral Value shall be
determined by multiplying (i) the most recent per share net asset value of such
mutual fund obtained from the Wall Street Journal or Barron’s, times (ii) the
number of shares of such mutual fund held by Bank as Collateral. In the event
that such net asset value is not available in the Wall Street Journal or
Barron’s, the Collateral Value shall be the value quoted to Bank by a reputable
brokerage firm selected by Bank.
     (c) If the Collateral is corporate bonds, the Collateral Value shall be
determined from the most recent closing price for such bonds obtained from the
Wall Street Journal. If such closing price is not available in the Wall Street
Journal, the Collateral Value shall be the value quoted to Bank by a reputable
brokerage firm selected by Bank.
     (d) If the Collateral is government or agency obligations or bonds, the
Collateral Value shall be determined from the most recent closing bid price for
such bonds obtained from the Wall Street Journal. If such closing bid price is
not available in the Wall Street Journal, the Collateral Value shall be the
value quoted to Bank by a reputable brokerage firm selected by Bank.
     (e) For all other Collateral, the Collateral Value shall be determined by
Bank in its sole discretion.

 



--------------------------------------------------------------------------------



 



     2. Indebtedness not to Exceed Borrowing Base. (a) Pledgor shall not permit
the amount of Indebtedness to exceed the Borrowing Base at any time.
     (b) If Bank determines at any time that the amount of Indebtedness exceeds
the Borrowing Base, then Pledgor shall, within two business days from the date
of Bank’s written notification thereof, either (i) pledge additional Approved
Collateral, or (ii) reduce the outstanding amount of the Indebtedness such that,
in either case, after giving effect to such additional collateral or prepayment,
the amount of Indebtedness does not exceed the Borrowing Base. Any reduction in
the outstanding amount of the Indebtedness shall not affect or reduce any future
principal payments due except to the extent such reductions are applied in
accordance with the documents evidencing or securing the Indebtedness.
     3. Sale or Substitution of Collateral. Pledgor may substitute new Approved
Collateral for existing Collateral, provided that (i) no Event of Default exists
or would result therefrom and (ii) after giving effect thereto, the amount of
Indebtedness will not exceed the Borrowing Base.
     4. Additional Events of Default and Remedies. In addition to the Events of
Default specified in the Security Agreement of which this Exhibit is a part,
Pledgor agrees that the failure to comply with Paragraph 2 or 3 of this Exhibit
shall also constitute an Event of Default.
     5. Ineligible Securities. For regulatory reasons, Bank will not accept as
collateral Ineligible Securities while they are being underwritten by Banc of
America Securities LLC, or for thirty days thereafter. Banc of America
Securities LLC is a wholly-owned subsidiary of Bank of America Corporation, and
is a registered broker-dealer which is permitted to underwrite and deal in
certain Ineligible Securities. “Ineligible Securities” means securities which
may not be underwritten or dealt in by member banks of the Federal Reserve
System under Section 16 of the Banking Act of 1933 (12 U.S.C. § 24, Seventh), as
amended.

 



--------------------------------------------------------------------------------



 



SCHEDULE A TO EXHIBIT B
APPROVED COLLATERAL

          Approved Collateral Types   Borrowing Base Percentage
U.S. Government Obligations
    100 %
U.S. Agency Obligations
    100 %
Treasury Portfolio at AIM Fund
    100 %
Treasury Obligations Fund at Federated
    100 %

 



--------------------------------------------------------------------------------



 



EXHIBIT I
[Reserved.]

I-1



--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF PERFECTION CERTIFICATE
[To be delivered on the Acquisition Closing Date, in form and
substance approved by the Administrative Agent ]

J-1



--------------------------------------------------------------------------------



 



EXHIBIT K
FORM OF PERFECTION CERTIFICATE SUPPLEMENT
[To be delivered on the Acquisition Closing Date, in form and
substance approved by the Administrative Agent ]

K-1



--------------------------------------------------------------------------------



 



EXHIBIT L-1
OPINION MATTERS — COUNSEL TO THE LOAN PARTIES
     1. The Company has been duly incorporated and is validly existing in good
standing under the laws of the State of Delaware, with corporate power to enter
into the Loan Documents to which it is a party and to perform its obligations
thereunder.
     2. Each Listed Subsidiary has been duly incorporated and is validly
existing in good standing under the laws of its state of incorporation, with
corporate power to enter into the Loan Documents to which it is a party and to
perform its obligations thereunder.
     3. The execution and delivery by the Company and each Listed Subsidiary of
the Loan Documents to which it is a party, the performance by the Company and
each Listed Subsidiary of its obligations thereunder and the grant by the
Company of security interests pursuant to the Pre-Funding Security Agreement (i)
have been duly authorized by all necessary corporate action on the part of the
Company and such Listed Subsidiary and (ii) do not violate the certificate or
articles of incorporation or bylaws of the Company or such Listed Subsidiary.
     4. The Loan Documents have been duly executed and delivered by the Company
and each Listed Subsidiary that is a party thereto. Each Loan Document
constitutes a valid and binding obligation of each Loan Party that is party
thereto, enforceable against such Loan Party in accordance with its terms.
     5. The execution and delivery by each Loan Party of the Loan Documents to
which it is a party, the performance by each Loan Party of its obligations
thereunder and the grant by the Company of security interests pursuant to the
Pre-Funding Security Agreement (i) do not violate or contravene the DGCL or any
New York, or Virginia state, or federal statute or regulation that we are aware
is applicable generally to borrowers or guarantors in commercial transactions of
the nature contemplated by the Loan Documents, and (ii) do not result in a
breach of or constitute a default under the express terms of and conditions of
any Reviewed Agreement or any existing obligation of or restriction on any Loan
Party under any order, judgment or decree by which it is bound or to which any
of its properties is subject, in either case that is identified in Schedule 2
hereto.
     6. All orders, consents, permits or approvals under the DGCL or of any New
York or Virginia state or federal governmental authority that we are aware are
applicable generally to borrowers or guarantors in commercial transactions of
the nature contemplated by the Loan Documents and required for the execution and
delivery by any Loan Party of, and performance by such Loan Party of its
obligations under, the Loan Documents, have been obtained.
     7. We are not representing any Loan Party in connection with any action,
suit or proceeding pending or overtly threatened against such Loan Party before
any court, arbitrator or governmental agency that (i) seeks to affect the
enforceability of any of the Loan Documents or (ii) could reasonably be expected
to result in a material adverse effect on the Company and the Guarantors taken
as a whole, except as set forth on Schedule 5.06 of the Credit Agreement.
     8. The provisions of the Pre-Funding Security Agreement are sufficient to
create in favor of the Administrative Agent a security interest under the NYUCC
in the Company’s right, title and interest in and to the Collateral (as
identified and described in the Pre-Funding Security Agreement) to secure the
Indebtedness (as identified and described in the Pre-Funding Security
Agreement), to the extent a security interest can be created therein under
Article 9 of the NYUCC.
     9. The security interest of the Administrative Agent created by the
Pre-Funding Security Agreement in the Company’s rights in such of the Collateral
as consists of the Account (as identified and described in the Pre-Funding
Security Agreement) is a perfected security interest. Provided that the
Administrative Agent is and remains the “securities intermediary” (as such term
is defined in Section 8-102(a)(14) of the NYUCC) with respect to the Account at
all times, such security interest will be perfected prior to all other security
interests under the NYUCC, except as provided in Section 9-328 of the NYUCC.
     10. The making of the Loans and the application of the proceeds thereof
pursuant to and in compliance with Section 5.21 of the Credit Agreement do not
violate Regulations T, U or X of the Board of Governors of the Federal Reserve
System.
     11. Neither the Company nor any Guarantor is an “investment company” within
the meaning of the Investment Company Act.

L-1



--------------------------------------------------------------------------------



 



EXHIBIT L-2
ACQUISITION CLOSING DATE OPINION MATTERS — COUNSEL TO THE LOAN PARTIES
     1. The Company has been duly incorporated and is validly existing in good
standing under the laws of the State of Delaware, with corporate power to enter
into the Loan Documents and Mortgages to which it is a party and to perform its
obligations thereunder.
     2. Each Listed Subsidiary has been duly incorporated and is validly
existing in good standing under the laws of its state of incorporation, with
corporate power to enter into the Loan Documents and Mortgages to which it is a
party and to perform its obligations thereunder.
     3. The execution and delivery by the Company and each Listed Subsidiary of
the Loan Documents and Mortgages to which it is a party, the performance by the
Company and each Listed Subsidiary of its obligations thereunder and the grant
by the Company and each Listed Subsidiary of security interests pursuant to the
Security Agreement (i) have been duly authorized by all necessary corporate
action on the part of the Company and such Listed Subsidiary and (ii) do not
violate the certificate or articles of incorporation or bylaws of the Company or
such Listed Subsidiary.
     4. The Loan Documents have been duly executed and delivered by the Company
and each Listed Subsidiary that is a party thereto. Each Loan Document
constitutes a valid and binding obligation of each Loan Party that is party
thereto, enforceable against such Loan Party in accordance with its terms.
     5. The execution and delivery by each Loan Party of the Loan Documents to
which it is a party, the performance by each Loan Party of its obligations
thereunder and the grant by the Company and each Loan Party of security
interests pursuant to the Security Agreement (i) do not violate or contravene
the DGCL or any New York or Virginia state or federal statute or regulation that
we are aware is applicable generally to borrowers or guarantors in commercial
transactions of the nature contemplated by the Loan Documents, and (ii) do not
result in a breach of or constitute a default under the express terms of and
conditions of any Reviewed Agreement or any existing obligation of or
restriction on any Loan Party under any order, judgment or decree by which it is
bound or to which any of its properties is subject, in either case that is
identified in Schedule 2 hereto.
     6. All orders, consents, permits or approvals under the DGCL or of any New
York or Virginia state or federal governmental authority that we are aware are
applicable generally to borrowers or guarantors in commercial transactions of
the nature contemplated by the Loan Documents and required for the execution and
delivery by any Loan Party of, and performance by such Loan Party of its
obligations under, the Loan Documents, have been obtained.
     7. We are not representing any Loan Party in connection with any action,
suit or proceeding pending or overtly threatened against such Loan Party before
any court, arbitrator or governmental agency that (i) seeks to affect the
enforceability of any of the Loan Documents or (ii) could reasonably be expected
to result in a material adverse effect on the Company and the Guarantors taken
as a whole, except as set forth on Schedule 5.06 of the Credit Agreement.
     8. The provisions of the Security Agreement are sufficient to create in
favor of the Administrative Agent for the benefit of the Secured Parties a
security interest under the NYUCC in each Loan Party’s right, title and interest
in and to the personal property Pledged Collateral (as identified and described
in the Security Agreement) to secure the Secured Obligations, to the extent a
security interest can be created therein under Article 9 of the NYUCC.
     9. Upon delivery, together with stock powers duly endorsed in blank, to the
Administrative Agent, in the State of New York, of all certificates in
registered form representing such of the Pledged Collateral as is “certificated
securities” (as defined in Section 8-102(a)(4) of the NYUCC) (the “Pledged
Certificated Securities”), and assuming the Administrative Agent acquires its
interest in such Pledged Certificated Securities for value and without notice of
an adverse claim (as such terms are used in Section 8-303 of the NYUCC) to such
Pledged Certificated Securities, for so long as the Administrative Agent retains
possession thereof in the State of New York, the Administrative Agent’s security
interest in such Pledged Certificated Securities will be perfected under Article
9 of the NYUCC and will have priority over all other security interests created
and perfected in such Pledged Certificated Securities under the NYUCC.
     10. The Financing Statements naming each Delaware Loan Party as debtor are
in form sufficient for filing with the Delaware Secretary of State. Upon the due
filing of such Financing Statements with the Delaware Secretary of State, the
security interest of the Administrative Agent in the personal property Pledged
Collateral of the Delaware Loan Parties identified and described in the Security
Agreement will be perfected to the extent that a security interest in such
Pledged Collateral can be perfected under the DEUCC by the filing of a UCC-1
financing statement in the office of the Delaware Secretary of State. The
Financing Statements naming each Virginia Loan Party as debtor are in form
sufficient for filing with the Virginia Secretary of State. Upon the due filing
of such Financing Statements with the Clerk of the Virginia State Corporation
Commission, the security interest of the Administrative Agent in the personal
property Pledged Collateral of the Virginia Loan Parties identified and
described in the Security Agreement will be perfected to the extent that a
security interest in such Pledged Collateral can be perfected under the VAUCC by
the filing of a UCC-1 financing statement in the office of the Clerk of the
Virginia State Corporation Commission.
     11. The making of the Loans and the application of the proceeds thereof
pursuant to and in compliance with Section 5.21 of the Credit Agreement do not
violate Regulations T, U or X of the Board of Governors of the Federal Reserve
System.
     12. Neither the Company nor any Guarantor is an “investment company” within
the meaning of the Investment Company Act.

L-2



--------------------------------------------------------------------------------



 



EXHIBIT M
[Form of]
INTERCOMPANY NOTE
New York, New York
[date]
          FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower
from time to time from any other entity listed on the signature page hereto
(each, in such capacity, a “Payor”), hereby promises to pay on demand to the
order of such other entity listed below (each, in such capacity, a “Payee”), in
lawful money of the United States of America in immediately available funds, at
such location in the United States of America as a Payee shall from time to time
designate, the unpaid principal amount of all loans and advances (including
trade payables) made by such Payee to such Payor. Each Payor promises also to
pay interest on the unpaid principal amount of all such loans and advances in
like money at said location from the date of such loans and advances until paid
at such rate per annum as shall be agreed upon from time to time by such Payor
and such Payee.
     This note (“Note”) is an Intercompany Note referred to in that certain
Credit Agreement, dated as of [   ], 2008 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among BROCADE COMMUNICATIONS SYSTEMS, INC., a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, and is subject
to the terms thereof, and shall be pledged by each Payee pursuant to the
Security Agreement, to the extent required pursuant to the terms thereof. Each
Payee hereby acknowledges and agrees that the Administrative Agent may exercise
all rights provided in the Credit Agreement, the Guaranty and the Security
Agreement with respect to this Note.
          Anything in this Note to the contrary notwithstanding, the
indebtedness evidenced by this Note owed by any Payor that is the Borrower or a
Guarantor to any Payee other than the Borrower shall be subordinate and junior
in right of payment, to the extent and in the manner hereinafter set forth, to
all Obligations of such Payor under the Credit Agreement, including, without
limitation, where applicable, under such Payor’s guarantee of the Obligations
under the Credit Agreement (such Obligations and other indebtedness and
obligations in connection with any renewal, refunding, restructuring or
refinancing thereof, including interest thereon accruing after the commencement
of any proceedings referred to in clause (i) below, whether or not such interest
is an allowed claim in such proceeding, being hereinafter collectively referred
to as “Senior Indebtedness”):
     (i) In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Payor or to its creditors, as such, or to
its property, and in the event of any proceedings for voluntary liquidation,
dissolution or other winding up of

M-1



--------------------------------------------------------------------------------



 



such Payor, whether or not involving insolvency or bankruptcy, then (x) the
holders of Senior Indebtedness shall be paid in full in cash in respect of all
amounts constituting Senior Indebtedness before any Payee is entitled to receive
(whether directly or indirectly), or make any demands for, any payment on
account of this Note and (y) until the holders of Senior Indebtedness are paid
in full in cash in respect of all amounts constituting Senior Indebtedness, any
payment or distribution to which such Payee would otherwise be entitled (other
than debt securities of such Payor that are subordinated, to at least the same
extent as this Note, to the payment of all Senior Indebtedness then outstanding
(such securities being hereinafter referred to as “Restructured Debt
Securities”)) shall be made to the holders of Senior Indebtedness;
     (ii) if any default occurs and is continuing with respect to any Senior
Indebtedness (including any Default under the Credit Agreement), then no payment
or distribution of any kind or character shall be made by or on behalf of the
Payor or any other Person on its behalf with respect to this Note; and
     (iii) if any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Debt Securities), in
respect of this Note shall (despite these subordination provisions) be received
by any Payee in violation of clause (i) or (ii) before all Senior Indebtedness
shall have been paid in full in cash, such payment or distribution shall be held
in trust for the benefit of, and shall be paid over or delivered to, the holders
of Senior Indebtedness (or their representatives), ratably according to the
respective aggregate amounts remaining unpaid thereon, to the extent necessary
to pay all Senior Indebtedness in full in cash.
          To the fullest extent permitted by law, no present or future holder of
Senior Indebtedness shall be prejudiced in its right to enforce the
subordination of this Note by any act or failure to act on the part of any Payor
or by any act or failure to act on the part of such holder or any trustee or
agent for such holder. Each Payee and each Payor hereby agree that the
subordination of this Note is for the benefit of the Administrative Agent, the
L/C Issuer and the Lenders and the Administrative Agent, the L/C Issuer and the
Lenders are obligees under this Note to the same extent as if their names were
written herein as such and the Administrative Agent may, on behalf of the
itself, the Issuing Bank and the Lenders, proceed to enforce the subordination
provisions herein.
          The indebtedness evidenced by this Note owed by any Payor that is not
the Borrower or a Guarantor shall not be subordinated to, and shall rank pari
passu in right of payment with, any other obligation of such Payor.
          Nothing contained in the subordination provisions set forth above is
intended to or will impair, as between each Payor and each Payee, the
obligations of such Payor, which are absolute and unconditional, to pay to such
Payee the principal of and interest on this Note as and when due and payable in
accordance with its terms, or is intended to or will affect the relative rights
of such Payee and other creditors of such Payor other than the holders of Senior
Indebtedness.

M-2



--------------------------------------------------------------------------------



 



          Each Payee is hereby authorized to record all loans and advances made
by it to any Payor (all of which shall be evidenced by this Note), and all
repayments or prepayments thereof, in its books and records, such books and
records constituting prima facie evidence of the accuracy of the information
contained therein.
          Each Payor hereby waives presentment, demand, protest or notice of any
kind in connection with this Note. All payments under this Note shall be made
without offset, counterclaim or deduction of any kind.

M-3



--------------------------------------------------------------------------------



 



          THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

            BROCADE COMMUNICATIONS SYSTEMS, INC.
      By:           Name:           Title:           [LIST SUBSIDIARIES]
      By:           Name:           Title:      

M-4



--------------------------------------------------------------------------------



 



         

INSTRUMENT OF TRANSFER
FOR VALUE RECEIVED, each of the parties listed on Schedule I appended hereto,
hereby sells, assigns and transfers unto
                                         all of its interests in, to, and under
that certain Intercompany Note dated [          ] and issued by any of the
parties listed on Schedule I having a principal amount as is outstanding from
time to time and does hereby irrevocably constitute and appoint
                                        attorney to transfer such Intercompany
Note with full power of substitution in the premises.
Date:

            [Borrower and Guarantors]
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



SCHEDULE I
[List All Payors]





--------------------------------------------------------------------------------



 



EXHIBIT N
[Reserved.]

N-1



--------------------------------------------------------------------------------



 



EXHIBIT O-1
FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
          Reference is made to the Credit Agreement dated as of [    ], 2008 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Brocade Communications Systems, Inc., a
Delaware corporation (“Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”) and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer. Capitalized
terms used herein but not otherwise defined shall have the meaning given to such
term in the Credit Agreement.
          Pursuant to the provisions of Section 3.01(e) of the Credit Agreement,
the undersigned, after due inquiry and investigation, hereby certifies that
(i) it is the sole record and beneficial owner of the Loan(s) (as well as any
Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) it is not a “bank” as such term is used in Section
881(c)(3)(A) of the Internal Revenue Code of 1986, as amended, (the “Code”),
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Code Section 871(h)(3)(B), (iv) it is not a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code, and (v) no payments in connection
with the Loan Documents are effectively connected with the undersigned’s conduct
of a U.S. trade or business.
          The undersigned has furnished the Administrative Agent with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent in writing and (2) the
undersigned shall furnish the Borrower and the Administrative Agent a properly
completed and currently effective certificate in either the calendar year in
which payment is to be made by the Borrower or the Administrative Agent to the
undersigned, or in either of the two calendar years preceding such payment.
[Signature Page Follows]

O1-1



--------------------------------------------------------------------------------



 



            [Lender]
      By:           Name:           Title:           [Address]
   

          Dated:                     , 200[   ]

O1-2



--------------------------------------------------------------------------------



 



EXHIBIT O-2
FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
          Reference is made to the Credit Agreement dated as of [    ], 2008 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Brocade Communications Systems, Inc., a
Delaware corporation (“Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”) and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer. Capitalized
terms used herein but not otherwise defined shall have the meaning given to such
term in the Credit Agreement.
          Pursuant to the provisions of Section 3.01(e) of the Credit Agreement,
the undersigned, after due inquiry and investigation, hereby certifies that
(i) it is the sole record owner of the Loan(s) (as well as any Note(s)
evidencing such Loan(s)) in respect of which it is providing this certificate,
(ii) its partners/members are the sole beneficial owners of such Loan(s) (as
well as any Note(s) evidencing such Loan(s)), (iii) neither the undersigned nor
any of its partners/members is a bank within the meaning of Section 881(c)(3)(A)
of the Internal Revenue Code of 1986, as amended, (the “Code”), (iv) none of its
partners/members is a ten percent shareholder of the Borrower within the meaning
of Code Section 871(h)(3)(B), (v) none of its partners/members is a “controlled
foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) no payments in connection with the
Loan Documents are effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.
          The undersigned has furnished the Administrative Agent and the
Borrower with Internal Revenue Service Form W-8IMY accompanied by an Internal
Revenue Service Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent in writing with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
[Signature Page Follows]

O2-1



--------------------------------------------------------------------------------



 



            [Lender]
      By:           Name:           Title:           [Address]
   

          Dated:                     , 200[   ]

O2-2



--------------------------------------------------------------------------------



 



EXHIBIT O-3
FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
          Reference is made to the Credit Agreement dated as of [    ], 2008 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Brocade Communications Systems, Inc., a
Delaware corporation (“Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”) and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer. Capitalized
terms used herein but not otherwise defined shall have the meaning given to such
term in the Credit Agreement.
          Pursuant to the provisions of Section 3.01(e) of the Credit Agreement,
the undersigned, after due inquiry and investigation, hereby certifies that
(i) it is the sole record and beneficial owner of the participation in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended, (the “Code”), (iii) it is not a ten percent shareholder of the Borrower
within the meaning of Code Section 871(h)(3)(B), (iv) it is not a “controlled
foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (v) no payments in connection with the
Loan Documents are effectively connected with the undersigned’s conduct of a
U.S. trade or business.
          The undersigned has furnished its participating non-U.S. Lender with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such non-U.S. Lender in writing and (2) the undersigned shall have at
all times furnished such Non-U.S. Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
[Signature Page Follows]

O3-1



--------------------------------------------------------------------------------



 



            [Lender]
      By:           Name:           Title:           [Address]
   

          Dated:                     , 200[   ]

O3-2



--------------------------------------------------------------------------------



 



EXHIBIT O-4
FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
          Reference is made to the Credit Agreement dated as of [    ], 2008 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Brocade Communications Systems, Inc., a
Delaware corporation (“Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer. Capitalized
terms used herein but not otherwise defined shall have the meaning given to such
term in the Credit Agreement.
          Pursuant to the provisions of Section 3.01(e) of the Credit Agreement,
the undersigned, after due inquiry and investigation, hereby certifies that
(i) it is the sole record owner of the participation in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such participation, (iii) neither the undersigned nor any of its
partners/members is a bank within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended, (the “Code”), (iv) none of its
partners/members is a ten percent shareholder of the Borrower within the meaning
of Code Section 871(h)(3)(B), (v) none of its partners/members is a “controlled
foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) no payments in connection with the
Loan Documents are effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.
          The undersigned has furnished its participating non-U.S. Lender with
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN from each of its partners/members claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the under-signed shall
promptly so inform such non-U.S. Lender in writing and (2) the undersigned shall
have at all times furnished such non-U.S. Lender with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the under-signed, or in either of the two calendar
years preceding such payments.
[Signature Page Follows]

O4-1



--------------------------------------------------------------------------------



 



            [Lender]
      By:           Name:           Title:           [Address]
   

          Dated:                     , 200[   ]

O4-2